Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of July 22, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

 

General

     1  

SECTION 1.2

 

Specific Terms

     1  

SECTION 1.3

 

Usage of Terms

     2  

SECTION 1.4

 

[Reserved]

     2  

SECTION 1.5

 

No Recourse

     2  

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     2  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

 

Representations and Warranties of Seller

     4  

SECTION 3.2

 

Representations and Warranties of Purchaser

     6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

 

Protection of Title of Purchaser

     8  

SECTION 4.2

 

Other Liens or Interests

     9  

SECTION 4.3

 

Costs and Expenses

     10  

SECTION 4.4

 

Indemnification

     10  

ARTICLE V. REPURCHASES

     11  

SECTION 5.1

 

Repurchase of Receivables Upon Breach

     11  

SECTION 5.2

 

Reassignment of Purchased Receivables

     12  

SECTION 5.3

 

Waivers

     13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

 

Liability of Seller

     13  

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13  

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13  

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14  

SECTION 6.5

 

Amendment

     14  

SECTION 6.6

 

Notices

     15  

SECTION 6.7

 

Merger and Integration

     15  

SECTION 6.8

 

Severability of Provisions

     15  

SECTION 6.9

 

Intention of the Parties

     15  

SECTION 6.10

 

Governing Law

     16  

SECTION 6.11

 

Counterparts and Consent to Do Business Electronically

     16  

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16  

SECTION 6.13

 

Nonpetition Covenant

     17      

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of July 22, 2020, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1            General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
July 22, 2020, by and among AFS SenSub Corp., as Seller, AmeriCredit Financial
Services, Inc., in its individual capacity and as Servicer, AmeriCredit
Automobile Receivables Trust 2020-2, as Issuer, and The Bank of New York Mellon,
as Trust Collateral Agent.

SECTION 1.2            Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means July 22, 2020.

“Issuer” means AmeriCredit Automobile Receivables Trust 2020-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations Review
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3            Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4            [Reserved].

SECTION 1.5            No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6            Action by or Consent of Noteholders and
Certificateholder. Whenever any provision of this Agreement refers to action to
be taken, or consented to, by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1            Conveyance of the Receivables and the Other Conveyed
Property.

(a)        Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)        the Receivables and all moneys received thereon after the Cutoff
Date;

(ii)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)        any proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)        all rights under any Service Contracts on the related Financed
Vehicles;

(vi)        the related Receivable Files;

(vii)        all of the Seller’s (A) Accounts, (B) Chattel Paper, (C) Documents,
(D) Instruments and (E) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii)        all proceeds and investments with respect to items (i) through
(vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)        Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1            Representations and Warranties of Seller. Seller makes
the following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)        Representations Regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)        Representations Regarding the Pool of Receivables. The
representations and warranties set forth on Schedule B-2 with respect to the
pool of Receivables as of the Cutoff Date, and as of the Closing Date, are true
and correct.

(c)        No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)        Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)        No Impairment. The Seller has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under the Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f)        No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)        Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)        Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

(i)        Power and Authority. Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)        No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)        Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)        No Violation. The consummation of the transactions contemplated by
this Agreement and the Related Documents, and the fulfillment of the terms of
this Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or State regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)        No Proceedings. There are no proceedings or investigations pending
or, to Seller’s knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, State
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)        Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)        True Sale. The Receivables are being transferred with the intention
of removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)        Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2            Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)        Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)        Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)        Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

(d)        No Consent Required. Purchaser is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)        Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)        No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or State regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)        No Proceedings. There are no proceedings or investigations pending,
or, to the knowledge of Purchaser, threatened against Purchaser, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or State income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1            Protection of Title of Purchaser.

(a)        At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)        Seller shall not change its name, identity, State of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least sixty (60) days’ prior written notice thereof, and shall promptly
file appropriate amendments to all previously filed financing statements and
continuation statements.

(c)        Seller shall give Purchaser, the Issuer and the Trust Collateral
Agent at least sixty (60) days prior written notice of any relocation that would
result in a change of the location of the debtor within the meaning of
Section 9-307 of the applicable UCC. Seller shall at all times maintain (i) each
office from which it services Receivables within the United States of America or
Canada and (ii) its principal executive office within the United States of
America.

(d)        Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)        If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable or
a Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2            Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3            Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

SECTION 4.4            Indemnification.

(a)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any Affiliate thereof of a
Financed Vehicle.

(c)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d)        Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, State or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)        Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)        Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)        Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or State
securities laws in connection with the registration or the sale of the Notes.

(h)        Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or the
Certificateholder as result of the failure of any Receivable, or the sale of the
related Financed Vehicle, to comply with all requirements of applicable law.

(i)        Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)        Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1            Repurchase of Receivables Upon Breach. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2            Reassignment of Purchased Receivables. Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3            Waivers. No failure or delay on the part of Purchaser (or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer) or the Trustee in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1            Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2            Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3            Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4            Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5            Amendment.

(a)        This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)        This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)        Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)        It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6            Notices. All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently confirmed in writing), reputable overnight courier
or mailed by certified mail, return receipt requested, and shall be deemed to
have been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 101 Convention Center Drive, Suite 850, Las Vegas, Nevada 89109,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7            Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8            Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9            Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or State bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)        the Receivables and all moneys received thereon after the Cutoff
Date;

(b)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)        any proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)        all rights under any Service Contracts on the related Financed
Vehicles;

(f)        the related Receivable Files;

(g)        all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (a) through (f); and

(h)        all proceeds and investments with respect to items (a) through (g).

SECTION 6.10            Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING
IN ANY WAY TO THIS AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 6.11            Counterparts and Consent to Do Business Electronically.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Facsimile
and .pdf signatures shall be deemed valid and binding to the same extent as the
original and the parties affirmatively consent to the use thereof, with no such
consent having been withdrawn.

SECTION 6.12            Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13            Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

AFS SENSUB CORP., as Purchaser

By:  

    /s/ Jeffrey Fish

Name:   Jeffrey Fish Title:   Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:  

    /s/ Robert T. Pigott III

Name:   Robert T. Pigott III Title:   Senior Vice President, Corporate Treasury

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:  

    /s/ Leslie Morales

Name:   Leslie Morales Title:   Vice President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

452311079

  454519000   454799073   455107136   111014032766   111028472815   111028886566
  111029194851   111029491974   111029701383   111029907673   111030142508  
111030375674   111030623669   111030871417   111031155615   111031448733  
111031655519   111031874972   111032146302

452312994

  454519075   454799172   455107284   111014034353   111028472882   111028886689
  111029194884   111029492009   111029701541   111029907741   111030142519  
111030375685   111030623748   111030871440   111031155727   111031448889  
111031655542   111031875041   111032146368

452314099

  454519091   454799180   455107292   111014034960   111028473311   111028886690
  111029194941   111029492032   111029701552   111029907763   111030142531  
111030375719   111030624110   111030871451   111031155750   111031448913  
111031655575   111031875063   111032146414

452316094

  454519174   454799313   455107359   111014035714   111028473333   111028886814
  111029194985   111029492087   111029701574   111029907774   111030142542  
111030375731   111030624132   111030871462   111031155761   111031448946  
111031655665   111031875298   111032146605

452316128

  454519224   454799594   455107581   111014036513   111028473625   111028886847
  111029194996   111029492098   111029701608   111029907796   111030142553  
111030375775   111030624143   111030871484   111031155806   111031449082  
111031655777   111031875300   111032146661

452318330

  454519257   454799677   455107763   111014037626   111028473647   111028886869
  111029195098   111029492627   111029701710   111029907932   111030142575  
111030375809   111030624176   111030871574   111031155839   111031449217  
111031655799   111031875333   111032146694

452323041

  454519273   454799776   455107896   111014042341   111028473759   111028886904
  111029195100   111029492638   111029701743   111029908067   111030142597  
111030375810   111030624200   111030871709   111031155930   111031449385  
111031655801   111031875423   111032146706

452323298

  454519281   454799966   455107961   111014043690   111028473816   111028886915
  111029195188   111029492649   111029701844   111029908078   111030142632  
111030375854   111030624277   111030871787   111031156144   111031449712  
111031655834   111031875568   111032146762

452324668

  454519307   454800061   455107979   111014043780   111028474042   111028887062
  111029195199   111029492650   111029701945   111029908270   111030142665  
111030375944   111030624312   111030871800   111031156267   111031449767  
111031655867   111031875636   111032146773

452325970

  454519331   454800541   455108092   111014045940   111028475144   111028887073
  111029195201   111029492683   111029701956   111029908292   111030142687  
111030376372   111030624323   111030871811   111031156616   111031449981  
111031655889   111031875681   111032146795

452327000

  454519364   454800673   455108241   111014049843   111028475278   111028887332
  111029195267   111029492818   111029701967   111029908449   111030142711  
111030376383   111030624390   111030871855   111031156649   111031450062  
111031656004   111031877267   111032146863

452327158

  454519505   454800772   455108332   111014049887   111028475368   111028887668
  111029195324   111029492874   111029702441   111029908450   111030142722  
111030376428   111030624468   111030872160   111031156728   111031450220  
111031656026   111031877289   111032146874

452331226

  454519729   454800913   455108407   111014050698   111028475470   111028887691
  111029195346   111029492931   111029702508   111029908472   111030142733  
111030376484   111030624480   111030872171   111031156953   111031450354  
111031656093   111031877313   111032146920

452347776

  454519752   454801119   455108415   111014051699   111028475481   111028887747
  111029195380   111029492986   111029702564   111029908539   111030142788  
111030376541   111030624503   111030872182   111031156964   111031450365  
111031656116   111031877368   111032146931

452348659

  454519802   454801259   455108522   111014054445   111028475593   111028887781
  111029195436   111029493099   111029702575   111029908562   111030142834  
111030376710   111030624659   111030872193   111031157189   111031450602  
111031656138   111031877447   111032146964

452348675

  454519810   454801317   455108837   111014056717   111028475616   111028887804
  111029195470   111029493123   111029702586   111029908584   111030143790  
111030376800   111030624693   111030872205   111031157314   111031450624  
111031656161   111031877537   111032147088

452349830

  454519919   454801374   455108936   111014057033   111028476303   111028887860
  111029195548   111029493167   111029702643   111029908629   111030143879  
111030376822   111030624772   111030872250   111031157381   111031450691  
111031656217   111031878101   111032147101

452351588

  454519935   454801424   455109058   111014057493   111028477168   111028888412
  111029195571   111029493202   111029702722   111029908630   111030143903  
111030376956   111030624783   111030872272   111031157471   111031450736  
111031656228   111031878437   111032147347

452353055

  454519984   454801515   455109157   111014061027   111028477427   111028888478
  111029195616   111029493213   111029702788   111029908652   111030144049  
111030376967   111030624828   111030872317   111031157527   111031450769  
111031656240   111031878448   111032148438

452355571

  454520131   454801697   455109165   111014063940   111028477472   111028888489
  111029196235   111029494371   111029702823   111029908685   111030144274  
111030377115   111030624884   111030872339   111031157640   111031451401  
111031656251   111031878606   111032148472

452361512

  454520255   454801796   455109439   111014067045   111028478338   111028889165
  111029196246   111029494405   111029702845   111029908719   111030144454  
111030377137   111030624930   111030872340   111031157684   111031451434  
111031656295   111031878617   111032148584

452362494

  454520297   454801812   455109520   111014078216   111028478439   111028889176
  111029196268   111029494416   111029702867   111029908753   111030144465  
111030377182   111030625010   111030872351   111031157796   111031451445  
111031656307   111031878921   111032148595

452364177

  454520347   454801903   455109801   111014078946   111028478596   111028889244
  111029196279   111029494540   111029702890   111029908786   111030144476  
111030377878   111030625087   111030872519   111031158001   111031451502  
111031656318   111031878998   111032148607

452368723

  454520677   454801937   455109827   111014080028   111028478721   111028889255
  111029196314   111029494551   111029702957   111029908843   111030144498  
111030377902   111030625122   111030873150   111031158281   111031451524  
111031656329   111031879012   111032148618

452371602

  454520727   454801986   455109918   111014082378   111028478822   111028889312
  111029196538   111029494641   111029703699   111029908865   111030144500  
111030377946   111030625188   111030873161   111031158304   111031451603  
111031656341   111031879382   111032148731

452375611

  454520867   454802042   455110213   111014082851   111028479317   111028889345
  111029196707   111029494652   111029703701   111029909002   111030144555  
111030377979   111030625201   111030873217   111031158359   111031451614  
111031656352   111031879405   111032148944

452376072

  454520982   454802125   455110254   111014082873   111028479597   111028889356
  111029196987   111029494696   111029703723   111029909091   111030144566  
111030378060   111030625212   111030873396   111031158416   111031451636  
111031656363   111031879472   111032149349

452381452

  454521014   454802273   455110445   111014084189   111028479610   111028889389
  111029197034   111029494708   111029703790   111029909833   111030144599  
111030378082   111030625302   111030873419   111031158472   111031451670  
111031656396   111031879494   111032149518

452381569

  454521022   454802331   455110676   111014084729   111028479766   111028889468
  111029197067   111029494742   111029703802   111029909956   111030144601  
111030378093   111030625335   111030873475   111031158539   111031451726  
111031656431   111031879966   111032149596

452384209

  454521162   454802596   455110718   111014085326   111028480689   111028889479
  111029197078   111029494786   111029703903   111029909978   111030144634  
111030378161   111030625391   111030873486   111031158595   111031451737  
111031656723   111031879977   111032149697

452384951

  454521196   454802695   455110841   111014085359   111028481455   111028889648
  111029197113   111029494797   111029704173   111029910093   111030144689  
111030378206   111030626381   111030873521   111031158618   111031451759  
111031656767   111031880003   111032149811

452385768

  454521246   454802893   455111021   111014085898   111028481905   111028889930
  111029197225   111029494809   111029704195   111029910127   111030144690  
111030378240   111030626639   111030873587   111031158630   111031452053  
111031656778   111031880025   111032149844

452387707

  454521337   454803040   455111146   111014085966   111028482973   111028889996
  111029197236   111029494854   111029704207   111029910150   111030144724  
111030378295   111030626640   111030873600   111031158674   111031452402  
111031656802   111031880047   111032149855

452394257

  454521394   454803131   455111211   111014086293   111028483334   111028890022
  111029197304   111029494887   111029704241   111029910239   111030144735  
111030378374   111030626752   111030873699   111031158708   111031452413  
111031656835   111031880205   111032149866

452395833

  454521444   454803362   455111559   111014087777   111028484256   111028890415
  111029197337   111029494922   111029704948   111029910341   111030145152  
111030378408   111030626796   111030873712   111031158719   111031452479  
111031656857   111031880339   111032149945

452399017

  454521451   454803784   455111617   111014091424   111028484290   111028890527
  111029197427   111029494944   111029705084   111029910363   111030145310  
111030379533   111030626853   111030873745   111031159350   111031452604  
111031657027   111031880362   111032149956

452400658

  454521477   454803883   455111633   111014095844   111028484357   111028890538
  111029197517   111029494988   111029705130   111029910396   111030145343  
111030379612   111030626864   111030873790   111031159709   111031452659  
111031657049   111031880441   111032149978

452401961

  454521485   454804097   455111674   111014101718   111028484379   111028890594
  111029197584   111029495013   111029705141   111029910509   111030145365  
111030379623   111030626875   111030873835   111031159732   111031452862  
111031657106   111031880452   111032150734

452404981

  454521543   454804279   455111773   111014101796   111028484481   111028890628
  111029197630   111029495035   111029705152   111029910644   111030145376  
111030379702   111030626886   111030873846   111031159776   111031452918  
111031657117   111031880463   111032150756

452404999

  454521766   454804410   455111799   111014101831   111028484627   111028890695
  111029197821   111029495068   111029705163   111029910655   111030145411  
111030379713   111030626976   111030873879   111031159787   111031452930  
111031657140   111031880474   111032150767

452408701

  454521774   454804428   455111864   111014101965   111028484751   111028890796
  111029197843   111029495079   111029705174   111029910688   111030145455  
111030379724   111030627034   111030873891   111031159877   111031452941  
111031657162   111031880485   111032150778

452414527

  454521840   454804717   455112219   111014105262   111028484762   111028890819
  111029197966   111029495114   111029705309   111029910734   111030145545  
111030379757   111030627056   111030873969   111031159901   111031452952  
111031657252   111031880520   111032150802

452417363

  454521865   454804824   455112334   111014107073   111028485347   111028890831
  111029197977   111029495147   111029705332   111029910778   111030145578  
111030379768   111030627146   111030873992   111031160138   111031452963  
111031657285   111031880609   111032150879

452423262

  454522244   454804840   455112375   111014107297   111028488115   111028890864
  111029197988   111029495181   111029705365   111029910802   111030145624  
111030379825   111030627168   111030874016   111031160240   111031453021  
111031657397   111031880654   111032150947

452427354

  454522285   454804949   455112409   111014107488   111028488306   111028890897
  111029198585   111029495192   111029705376   111029910846   111030145635  
111030379836   111030627281   111030874050   111031160318   111031453122  
111031657432   111031880711   111032150969

452434848

  454522434   454804980   455112433   111014107646   111028488373   111028890909
  111029198765   111029495271   111029705400   111029910868   111030146119  
111030379915   111030627405   111030874083   111031160453   111031453177  
111031657454   111031880744   111032150970

452434863

  454522459   454805136   455112474   111014109334   111028488384   111028890932
  111029198776   111029495305   111029705422   111029910936   111030146580  
111030379937   111030627483   111030874117   111031160543   111031453267  
111031657476   111031880755   111032150992

452442254

  454522517   454805359   455112516   111014114071   111028488463   111028890965
  111029198990   111029495372   111029705466   111029910947   111030146670  
111030380030   111030627641   111030874128   111031160554   111031453391  
111031657511   111031880799   111032151016

452446743

  454522749   454805458   455112615   111014115140   111028488812   111028890976
  111029199069   111029495462   111029705556   111029911016   111030146726  
111030380041   111030627720   111030874140   111031160655   111031453403  
111031657566   111031880801   111032151049

452447501

  454523150   454805813   455112789   111014115892   111028490422   111028891023
  111029199070   111029496126   111029705567   111029911038   111030146782  
111030380052   111030627854   111030874218   111031160688   111031453436  
111031657599   111031880823   111032151184

452447980

  454523317   454805839   455112953   111014119649   111028494932   111028891102
  111029199092   111029496205   111029705590   111029911735   111030146827  
111030380063   111030628215   111030874230   111031160756   111031453469  
111031658219   111031881318   111032151926

452452204

  454523325   454805987   455113159   111014120472   111028495450   111028891157
  111029199104   111029496227   111029705657   111029911746   111030146849  
111030380074   111030628350   111030874285   111031160767   111031454055  
111031658220   111031881688   111032151982

452454002

  454523382   454806191   455113258   111014120629   111028498958   111028891225
  111029199160   111029496261   111029705679   111029911757   111030146883  
111030380175   111030628620   111030874342   111031161218   111031454077  
111031658275   111031881712   111032152017

452457229

  454523424   454806548   455113316   111014122148   111028501830   111028891494
  111029199261   111029496272   111029705691   111029911768   111030146894  
111030380232   111030628642   111030874757   111031161229   111031454134  
111031658286   111031881778   111032152095

452460462

  454523440   454806555   455113449   111014122261   111028502752   111028892473
  111029199744   111029496283   111029705703   111029911779   111030146906  
111030380704   111030628653   111030875387   111031161252   111031454156  
111031658297   111031881802   111032152118

452461197

  454523556   454806589   455113654   111014122474   111028502987   111028893003
  111029199755   111029496351   111029705714   111029911836   111030146928  
111030380726   111030628686   111030875523   111031161331   111031454167  
111031658321   111031881857   111032152130

452463482

  454523614   454806670   455113662   111014123802   111028503304   111028893081
  111029199777   111029496362   111029705736   111029911870   111030147086  
111030380782   111030628732   111030875961   111031161342   111031454224  
111031658376   111031882016   111032152242

452465834

  454523713   454806704   455113670   111014124892   111028504349   111028893126
  111029199799   111029496395   111029705769   111029911892   111030147097  
111030380838   111030628945   111030875972   111031161386   111031454268  
111031658400   111031882027   111032152310

452475908

  454523747   454806753   455113738   111014125882   111028504350   111028893193
  111029200264   111029496407   111029705859   111029911960   111030147109  
111030380861   111030628967   111030876445   111031161443   111031454673  
111031658488   111031882038   111032152332

452479405

  454523929   454806894   455113803   111014130383   111028505755   111028893227
  111029200321   111029496418   111029705882   111029912006   111030147288  
111030380872   111030629003   111030876478   111031161724   111031454695  
111031658567   111031882094   111032152354

452484132

  454523937   454806928   455113852   111014132284   111028505766   111028893261
  111029200343   111029496430   111029705905   111029912062   111030147299  
111030380894   111030629036   111030876546   111031161814   111031454763  
111031658578   111031882106   111032152578

452484314

  454524067   454806944   455113886   111014132385   111028505801   111028893283
  111029200398   111029496452   111029705961   111029912107   111030147345  
111030381558   111030629047   111030876591   111031161847   111031454785  
111031658589   111031882117   111032152590

452484629

  454524208   454807009   455113910   111014132723   111028505902   111028893340
  111029200411   111029496463   111029706973   111029912130   111030147356  
111030381569   111030629081   111030876669   111031161858   111031454819  
111031658668   111031882139   111032152679

452486533

  454524281   454807033   455113951   111014134253   111028506138   111028893351
  111029200433   111029496496   111029707086   111029912141   111030147390  
111030381570   111030629092   111030876704   111031161926   111031454831  
111031658703   111031882746   111032152758

452487481

  454524380   454807553   455114090   111014136615   111028506969   111028893575
  111029200444   111029496508   111029707110   111029912185   111030147547  
111030381604   111030629137   111030876726   111031161971   111031455090  
111031659254   111031882791   111032152781

452488257

  454524398   454807579   455114173   111014136626   111028507083   111028893609
  111029200455   111029496520   111029707749   111029912208   111030147570  
111030381671   111030629148   111030876760   111031162051   111031455102  
111031659344   111031882836   111032153524

452490410

  454524471   454807652   455114207   111014137841   111028507184   111028893643
  111029200466   111029496575   111029707828   111029912253   111030147604  
111030381682   111030629159   111030876850   111031162129   111031455146  
111031659366   111031883039   111032153625

452492176

  454524570   454807702   455114272   111014139135   111028507375   111028893687
  111029200589   111029496632   111029707862   111029912264   111030147626  
111030381738   111030629160   111030876872   111031162174   111031455157  
111031659412   111031883084   111032154503

452494628

  454524612   454807835   455114306   111014140430   111028507634   111028893700
  111029200602   111029496700   111029707918   111029912321   111030147660  
111030381749   111030629249   111030876973   111031162185   111031455168  
111031659434   111031883130   111032154581

452497274

  454524745   454807926   455114439   111014140890   111028507656   111028893823
  111029200613   111029496722   111029707930   111029912398   111030147682  
111030381772   111030629294   111030876984   111031162219   111031455191  
111031659467   111031883152   111032154604

452500309

  454524778   454808205   455114546   111014141576   111028507724   111028893845
  111029200635   111029496733   111029707952   111029912859   111030147761  
111030381828   111030629665   111030877019   111031162231   111031455203  
111031659490   111031883208   111032154660

452500937

  454524893   454808270   455114561   111014142690   111028507779   111028893980
  111029200657   111029496744   111029707963   111029913142   111030147772  
111030381839   111030629722   111030877042   111031162253   111031455270  
111031659513   111031883219   111032154671

452502958

  454524927   454808403   455114686   111014142993   111028508589   111028894015
  111029200668   111029496766   111029707974   111029913175   111030147806  
111030382201   111030629889   111030877075   111031162310   111031455292  
111031659524   111031883231   111032154682

452504210

  454525221   454808478   455114694   111014147167   111028508882   111028894037
  111029200837   111029496799   111029707996   111029913210   111030147839  
111030382289   111030630296   111030877121   111031163401   111031455337  
111031659580   111031883253   111032154716

452505290

  454525239   454808593   455114702   111014147673   111028509175   111028894060
  111029201063   111029496823   111029708111   111029913232   111030147862  
111030382302   111030630331   111030877233   111031163445   111031455359  
111031659726   111031883433   111032154738

452509052

  454525437   454808783   455115097   111014147943   111028510560   111028894093
  111029201197   111029496867   111029708144   111029913333   111030147930  
111030382368   111030630386   111030877301   111031163489   111031455450  
111031659737   111031883466   111032154761

452514946

  454525882   454808841   455115154   111014147965   111028511909   111028894150
  111029201489   111029496890   111029708155   111029913344   111030147963  
111030382436   111030630410   111030877323   111031163546   111031455461  
111031659782   111031883477   111032154862

452517568

  454525932   454808908   455115659   111014148023   111028512203   111028894420
  111029201557   111029497273   111029708166   111029913377   111030147985  
111030382469   111030630566   111030877345   111031163962   111031455472  
111031659793   111031883545   111032154907

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

452517808

  454525981   454808981   455115683   111014148135   111028512438   111028894464
  111029201568   111029497341   111029708199   111029913423   111030148010  
111030382548   111030630577   111030877390   111031164008   111031455854  
111031659805   111031883613   111032154974

452518483

  454526161   454809237   455115717   111014148179   111028513765   111028894509
  111029201625   111029497419   111029708212   111029913478   111030148223  
111030382559   111030630623   111030877468   111031164019   111031456181  
111031659838   111031883646   111032155010

452519036

  454526252   454809278   455115998   111014148382   111028514317   111028894521
  111029202356   111029497453   111029708267   111029913489   111030148245  
111030382582   111030630791   111030877480   111031164020   111031456248  
111031659861   111031883668   111032155032

452519648

  454526724   454809310   455116087   111014148393   111028514643   111028894532
  111029202390   111029497587   111029708290   111029913524   111030148278  
111030382627   111030630847   111030877536   111031164075   111031456259  
111031659883   111031883679   111032155065

452520471

  454526815   454809385   455116095   111014148595   111028514902   111028894554
  111029202402   111029497600   111029708414   111029913591   111030148290  
111030382706   111030630858   111030877581   111031164086   111031456293  
111031659894   111031883714   111032155087

452522311

  454526823   454809393   455116301   111014154019   111028515509   111028894598
  111029202413   111029497789   111029708458   111029913849   111030148403  
111030382740   111030631129   111030878380   111031164109   111031456383  
111031659906   111031883747   111032155111

452524184

  454527037   454809500   455116392   111014158226   111028516140   111028894622
  111029202514   111029497891   111029708492   111029913861   111030148447  
111030382795   111030631354   111030878391   111031164143   111031456394  
111031659940   111031883758   111032155133

452524465

  454527334   454809575   455116434   111014162489   111028516252   111028895724
  111029202547   111029498588   111029708605   111029913928   111030148458  
111030382863   111030631398   111030878403   111031164154   111031456417  
111031660021   111031883859   111032155166

452525637

  454527375   454809591   455116558   111014166652   111028516274   111028895757
  111029202604   111029498601   111029708616   111029913939   111030148470  
111030382920   111030631589   111030878504   111031164211   111031456440  
111031660076   111031883882   111032155177

452526304

  454527433   454809716   455116608   111014168238   111028516342   111028895768
  111029202615   111029498623   111029709550   111029913995   111030148560  
111030382964   111030631590   111030878537   111031164233   111031456473  
111031660087   111031884041   111032155199

452528292

  454527615   454809724   455116624   111014168542   111028516443   111028895779
  111029202941   111029498779   111029709606   111029914031   111030148571  
111030382997   111030631602   111030878560   111031164244   111031456507  
111031660100   111031884131   111032155201

452529746

  454527730   454809831   455116657   111014168913   111028516577   111028895814
  111029202963   111029498780   111029709684   111029914154   111030148649  
111030383134   111030631646   111030878582   111031164288   111031456518  
111031660144   111031884142   111032155571

452533532

  454527755   454810045   455116673   111014169217   111028516926   111028895825
  111029203076   111029498791   111029709763   111029914165   111030148694  
111030383280   111030631758   111030878605   111031164299   111031456529  
111031660155   111031884793   111032155795

452536030

  454527763   454810391   455116681   111014170848   111028516993   111028895869
  111029203098   111029498836   111029709796   111029914187   111030148740  
111030383314   111030631781   111030878638   111031164637   111031456574  
111031660346   111031884973   111032155807

452539091

  454527771   454810433   455116830   111014171018   111028517039   111028895892
  111029203155   111029498847   111029709842   111029914233   111030149101  
111030383325   111030632322   111030878649   111031164963   111031456608  
111031660368   111031884995   111032155830

452541931

  454527821   454810524   455116889   111014172053   111028517073   111028896028
  111029203302   111029498870   111029709853   111029914266   111030149145  
111030383336   111030632434   111030878650   111031164996   111031456631  
111031660380   111031885008   111032155841

452546666

  454527862   454810581   455116913   111014176811   111028517129   111028896040
  111029203313   111029498948   111029709921   111029914299   111030149189  
111030383369   111030632502   111030878672   111031165032   111031456675  
111031661358   111031885198   111032155863

452546922

  454527920   454810755   455116921   111014177137   111028517196   111028896286
  111029203357   111029498971   111029710013   111029914312   111030149190  
111030383404   111030632513   111030878728   111031165076   111031456697  
111031661459   111031885547   111032156246

452547961

  454527946   454810789   455117226   111014177520   111028517534   111028896310
  111029203739   111029499051   111029710024   111029914378   111030149246  
111030383448   111030632524   111030878740   111031165087   111031456709  
111031661538   111031885615   111032156347

452551831

  454528076   454811258   455117564   111014177542   111028517613   111028896321
  111029203740   111029499062   111029710035   111029914389   111030149268  
111030383460   111030632546   111030878751   111031165098   111031456710  
111031661561   111031885648   111032156415

452552649

  454528167   454811290   455117705   111014177902   111028517680   111028896376
  111029203795   111029499073   111029710068   111029914446   111030149279  
111030383527   111030632568   111030878762   111031165155   111031456776  
111031661572   111031885716   111032156460

452559438

  454528233   454811324   455117853   111014179005   111028517916   111028896400
  111029203818   111029499253   111029710158   111029914480   111030149336  
111030384045   111030632737   111030878784   111031165212   111031456798  
111031661583   111031885727   111032156516

452559610

  454528282   454811407   455117895   111014179937   111028517927   111028896938
  111029204268   111029499286   111029710170   111029914514   111030149381  
111030384102   111030632759   111030878829   111031165223   111031456833  
111031661628   111031885918   111032157438

452560675

  454528332   454811456   455117945   111014180366   111028517994   111028896950
  111029204415   111029499321   111029710237   111029914525   111030149404  
111030384135   111030632760   111030878885   111031165313   111031456901  
111031661662   111031885974   111032157449

452567175

  454528647   454811654   455118182   111014182649   111028518131   111028897029
  111029204460   111029499411   111029710316   111029914547   111030149516  
111030384157   111030633075   111030879369   111031165346   111031456923  
111031661729   111031886065   111032157629

452570583

  454528720   454811662   455118257   111014183561   111028518816   111028897030
  111029204550   111029499422   111029710350   111029914569   111030149572  
111030384168   111030633086   111030879392   111031165357   111031456945  
111031661730   111031886100   111032157630

452571391

  454528845   454811688   455118273   111014183785   111028518849   111028898367
  111029204583   111029499433   111029710394   111029914592   111030151632  
111030384179   111030633299   111030879404   111031165919   111031456989  
111031662269   111031886111   111032157652

452575806

  454528886   454811738   455118588   111014184685   111028518939   111028898424
  111029204617   111029499534   111029710462   111029914929   111030151687  
111030384180   111030633301   111030879459   111031166112   111031456990  
111031662281   111031886267   111032157900

452577430

  454528944   454811761   455118810   111014185686   111028518951   111028898446
  111029204640   111029499545   111029710495   111029914930   111030151777  
111030384214   111030633345   111030879471   111031166471   111031457036  
111031662304   111031886357   111032157955

452578701

  454529140   454811878   455119057   111014186878   111028519019   111028898468
  111029204673   111029499556   111029710507   111029915313   111030151856  
111030384269   111030633378   111030879549   111031166628   111031457159  
111031662315   111031886380   111032158035

452588213

  454529256   454811902   455119115   111014189837   111028519176   111028898592
  111029204730   111029499567   111029710552   111029915492   111030151867  
111030384270   111030633480   111030879572   111031166640   111031457182  
111031662337   111031886391   111032158046

452591548

  454529272   454812082   455119321   111014190345   111028519716   111028898952
  111029204741   111029499826   111029710574   111029915537   111030151968  
111030384337   111030633772   111030879583   111031166651   111031457193  
111031662348   111031886436   111032158057

452592140

  454529314   454812249   455119453   111014193696   111028520145   111028898974
  111029204763   111029499837   111029710608   111029915548   111030152026  
111030384360   111030633828   111030879684   111031166718   111031457227  
111031662359   111031886447   111032158068

452595671

  454529389   454812561   455119693   111014197500   111028520178   111028898985
  111029204831   111029499859   111029710697   111029915559   111030152105  
111030384371   111030633839   111030879730   111031166819   111031457249  
111031662405   111031887381   111032158080

452597693

  454529512   454812603   455119982   111014197870   111028520190   111028899021
  111029204842   111029499916   111029710956   111029916190   111030152217  
111030384450   111030633895   111030879763   111031166842   111031457250  
111031662438   111031887617   111032159980

452598295

  454529561   454812637   455120014   111014202350   111028520235   111028899469
  111029204897   111029499938   111029711328   111029916224   111030152239  
111030384483   111030633907   111030879785   111031166875   111031457317  
111031662449   111031887640   111032160038

452598360

  454529702   454812736   455120113   111014202563   111028520268   111028899795
  111029205089   111029499983   111029711339   111029916246   111030152273  
111030384517   111030634043   111030879819   111031166886   111031458385  
111031662933   111031887662   111032160331

452601594

  454529819   454812777   455120360   111014202574   111028520279   111028899829
  111029205102   111029500559   111029711340   111029916279   111030152284  
111030384843   111030634111   111030879820   111031167067   111031458408  
111031662944   111031887729   111032160432

452604861

  454529827   454812785   455120501   111014202899   111028520347   111028899841
  111029205157   111029500560   111029711351   111029916381   111030152307  
111030384854   111030634122   111030879842   111031167090   111031458419  
111031662955   111031887785   111032160443

452609233

  454529918   454812819   455120527   111014203801   111028520482   111028900192
  111029205168   111029500616   111029711373   111029916404   111030152330  
111030384865   111030634188   111030879864   111031167191   111031458475  
111031662977   111031887831   111032160937

452610173

  454529942   454812876   455120550   111014204138   111028520561   111028900518
  111029205203   111029500627   111029711395   111029916415   111030152396  
111030384876   111030634212   111030879886   111031167225   111031458497  
111031662988   111031887875   111032161028

452610520

  454530007   454812900   455120618   111014204510   111028520594   111028900541
  111029205214   111029500650   111029711407   111029916493   111030152408  
111030384887   111030634245   111030879910   111031167304   111031458543  
111031663046   111031887909   111032161343

452611395

  454530031   454813080   455120626   111014204644   111028522765   111028900552
  111029205236   111029500717   111029711429   111029916527   111030152420  
111030384944   111030634289   111030880002   111031167449   111031458598  
111031663147   111031888001   111032161400

452614175

  454530049   454813247   455120899   111014204699   111028522899   111028900765
  111029205269   111029500739   111029711430   111029916538   111030152442  
111030384977   111030634379   111030881238   111031167528   111031458600  
111031663170   111031888012   111032161534

452614613

  454530072   454813262   455121004   111014204701   111028523159   111028900866
  111029205348   111029500773   111029711441   111029916594   111030152475  
111030385013   111030634447   111030881294   111031167540   111031458644  
111031663181   111031888078   111032161556

452614654

  454530155   454813437   455121152   111014204723   111028523171   111028900956
  111029205483   111029500818   111029711553   111029916639   111030152486  
111030385046   111030634469   111030881306   111031167898   111031458655  
111031663192   111031889541   111032161567

452615628

  454530163   454813494   455121160   111014204778   111028523272   111028900967
  111029205517   111029500896   111029711609   111029916662   111030152510  
111030385057   111030634841   111030881339   111031167911   111031458712  
111031663282   111031889563   111032161589

452616204

  454530338   454813528   455121434   111014205140   111028523306   111028900978
  111029205573   111029500953   111029711632   111029916684   111030152565  
111030385068   111030634852   111030881384   111031168260   111031458745  
111031663305   111031889585   111032161590

452616923

  454530346   454813692   455121459   111014205308   111028523441   111028900990
  111029206529   111029501369   111029711643   111029916785   111030152587  
111030385080   111030634964   111030881429   111031168697   111031458778  
111031663316   111031889642   111032161624

452617368

  454530619   454813833   455121566   111014210146   111028523519   111028901081
  111029206530   111029501370   111029711676   111029916808   111030152598  
111030385091   111030634975   111030881968   111031168912   111031458789  
111031663338   111031889653   111032161657

452617590

  454530650   454813973   455121681   111014210539   111028523597   111028901104
  111029206619   111029501853   111029711733   111029916875   111030152666  
111030385372   111030634997   111030882026   111031168934   111031458846  
111031663349   111031889664   111032161691

452620149

  454530734   454813981   455121855   111014212935   111028523609   111028901126
  111029206631   111029501864   111029711777   111029917124   111030152789  
111030385518   111030635167   111030882183   111031168945   111031458925  
111031663350   111031889800   111032161770

452621287

  454530783   454814088   455121905   111014215422   111028523711   111028901250
  111029206710   111029501886   111029712093   111029917191   111030152790  
111030385530   111030635415   111030882262   111031169935   111031458947  
111031663394   111031889899   111032161781

452623994

  454530882   454814120   455122077   111014215859   111028523799   111028901283
  111029206732   111029501909   111029712138   111029917214   111030152846  
111030385541   111030635448   111030882273   111031170094   111031458958  
111031663406   111031889901   111032162186

452626427

  454530940   454814195   455122218   111014218368   111028525094   111028901306
  111029206754   111029501932   111029712206   111029917652   111030152891  
111030385574   111030635482   111030882318   111031170128   111031458981  
111031663451   111031890004   111032162311

452633761

  454531021   454814336   455122473   111014218414   111028525162   111028901339
  111029206787   111029501954   111029712240   111029917696   111030152925  
111030385754   111030636191   111030882329   111031170274   111031458992  
111031663462   111031890037   111032162322

452637275

  454531153   454814369   455122598   111014219741   111028525195   111028901362
  111029206800   111029502001   111029712329   111029917708   111030152970  
111030385776   111030636236   111030882396   111031170375   111031459038  
111031663529   111031890486   111032164469

452639354

  454531294   454814468   455122614   111014221676   111028525263   111028901395
  111029206822   111029502023   111029712374   111029917719   111030152981  
111030385787   111030636393   111030882464   111031170892   111031459061  
111031663563   111031890576   111032164492

452641483

  454531492   454814575   455122655   111014223061   111028525645   111028901812
  111029206833   111029502225   111029712723   111029917753   111030153577  
111030385798   111030636427   111030882486   111031170915   111031459117  
111031663664   111031890633   111032164526

452641582

  454531997   454814609   455122960   111014226176   111028525814   111028901902
  111029206923   111029502348   111029712734   111029917764   111030153601  
111030385822   111030636438   111030882510   111031170993   111031459128  
111031663675   111031890802   111032164548

452643349

  454532102   454814708   455123158   111014226222   111028525881   111028902071
  111029207025   111029502359   111029712778   111029917887   111030153645  
111030385855   111030636641   111030882576   111031172108   111031459960  
111031663989   111031890824   111032164560

452645658

  454532136   454814872   455123190   111014227346   111028525948   111028902082
  111029207137   111029502371   111029712813   111029917911   111030153937  
111030386058   111030636652   111030882587   111031172120   111031459993  
111031664058   111031891005   111032164616

452646599

  454532177   454814930   455123265   111014227379   111028526376   111028902093
  111029207227   111029502506   111029712857   111029917944   111030153948  
111030386081   111030636674   111030882611   111031172175   111031460007  
111031664261   111031891094   111032164650

452647167

  454532722   454815424   455123356   111014227649   111028528064   111028902105
  111029207351   111029502540   111029712880   111029918024   111030154051  
111030386104   111030637035   111030882644   111031172209   111031460074  
111031664272   111031891117   111032164751

452650377

  454532797   454815465   455123596   111014229652   111028528097   111028902172
  111029207384   111029502551   111029712958   111029918068   111030154073  
111030386351   111030637136   111030882712   111031172210   111031460210  
111031664283   111031891274   111032165099

452650542

  454532847   454815739   455123612   111014230801   111028528334   111028902228
  111029207407   111029502562   111029712970   111029918147   111030154141  
111030386373   111030637215   111030882723   111031172298   111031460254  
111031664294   111031891285   111032165123

452651433

  454532854   454815812   455123893   111014230890   111028528389   111028902251
  111029207418   111029502719   111029712992   111029918158   111030154174  
111030386687   111030637226   111030883207   111031172377   111031460276  
111031664362   111031891320   111032165224

452651508

  454532888   454815853   455123992   111014231835   111028528536   111028902273
  111029207654   111029502731   111029713005   111029918170   111030154196  
111030387521   111030637237   111030883230   111031172524   111031460287  
111031664407   111031891971   111032165235

452651854

  454532904   454815937   455124024   111014233107   111028528547   111028902284
  111029207687   111029503631   111029713296   111029918181   111030154208  
111030387543   111030637327   111030883252   111031172603   111031460298  
111031664474   111031892017   111032165280

452651888

  454532961   454816018   455124073   111014233668   111028528558   111028902307
  111029207755   111029503675   111029713320   111029919069   111030154231  
111030387587   111030637406   111030883274   111031172669   111031460355  
111031664508   111031892028   111032165303

452652480

  454533001   454816117   455124131   111014234658   111028528996   111028902543
  111029207812   111029503686   111029713443   111029919070   111030154635  
111030387677   111030637473   111030883308   111031172670   111031460388  
111031664520   111031892040   111032165314

452653405

  454533050   454816539   455124677   111014234692   111028529010   111028902576
  111029208059   111029503697   111029713555   111029919081   111030154657  
111030387767   111030637552   111030883476   111031173233   111031460401  
111031664575   111031892118   111032165369

452653520

  454533084   454816604   455124750   111014236100   111028529212   111028902622
  111029208228   111029503743   111029713656   111029919115   111030154668  
111030387789   111030637563   111030883487   111031173479   111031460423  
111031664621   111031892253   111032165426

452655525

  454533092   454816620   455124826   111014237077   111028529256   111028902655
  111029208925   111029503754   111029713724   111029919148   111030154714  
111030387802   111030637620   111030883667   111031173525   111031460456  
111031664632   111031892264   111032165448

452656754

  454533118   454816653   455124891   111014237572   111028529267   111028902666
  111029208947   111029503776   111029713735   111029919182   111030154725  
111030388476   111030638126   111030883735   111031173705   111031460467  
111031664654   111031892309   111032165550

452658263

  454533126   454816786   455124982   111014237932   111028529278   111028902677
  111029209151   111029503800   111029713746   111029919205   111030154815  
111030388487   111030638148   111030883746   111031173772   111031460490  
111031664766   111031892400   111032165572

452658784

  454533274   454817032   455125161   111014240554   111028529986   111028903757
  111029209308   111029503811   111029713768   111029919238   111030154905  
111030388498   111030638159   111030883757   111031173794   111031460748  
111031664801   111031892422   111032165606

452660160

  454533357   454817289   455125278   111014241533   111028530775   111028903768
  111029209342   111029503833   111029714196   111029919283   111030154983  
111030388623   111030638216   111030883948   111031174065   111031460760  
111031664890   111031892433   111032165639

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

452663230

  454533522   454817461   455125344   111014241926   111028530810   111028903791
  111029209364   111029503888   111029714219   111029919294   111030155119  
111030388645   111030638272   111030883960   111031174087   111031460827  
111031665914   111031892466   111032165640

452664774

  454533720   454817578   455125351   111014245403   111028530843   111028903814
  111029209410   111029503901   111029714242   111029919317   111030155209  
111030388690   111030638283   111030883993   111031174098   111031460838  
111031665958   111031892499   111032165741

452666167

  454533803   454817784   455125476   111014248484   111028530944   111028903858
  111029209476   111029503945   111029714354   111029919328   111030155210  
111030388713   111030638317   111030884040   111031174133   111031460917  
111031665969   111031892512   111032165763

452666241

  454533829   454817842   455125542   111014251297   111028531079   111028904073
  111029209566   111029503956   111029714433   111029920049   111030155377  
111030388735   111030638395   111030884095   111031174177   111031460939  
111031666050   111031892534   111032165785

452672405

  454533886   454818022   455125641   111014251871   111028531282   111028904095
  111029209577   111029503978   111029714444   111029920083   111030155388  
111030388915   111030638430   111030884129   111031175022   111031460973  
111031666094   111031892556   111032165853

452673171

  454533993   454818055   455125765   111014252401   111028531305   111028904118
  111029209588   111029504025   111029714736   111029920173   111030155399  
111030389332   111030638474   111030884130   111031175189   111031461064  
111031666128   111031892747   111032165864

452674542

  454534082   454818105   455126359   111014252715   111028531484   111028904130
  111029209601   111029504148   111029714815   111029920207   111030155401  
111030389411   111030638520   111030884152   111031175202   111031461097  
111031666207   111031892804   111032165875

452675903

  454534215   454818246   455126441   111014253356   111028532395   111028904163
  111029209612   111029504159   111029714837   111029920241   111030155445  
111030389433   111030638553   111030884163   111031175268   111031461110  
111031666218   111031892815   111032165886

452676174

  454534330   454818345   455126458   111014254122   111028532418   111028904174
  111029209768   111029504182   111029714848   111029920982   111030155478  
111030389455   111030638564   111030884264   111031175279   111031461121  
111031666229   111031892860   111032166157

452676760

  454534603   454818444   455126474   111014254335   111028532553   111028904196
  111029209814   111029504384   111029714950   111029921006   111030155681  
111030389501   111030638575   111030884310   111031175303   111031461154  
111031666252   111031892938   111032166203

452680614

  454534611   454818543   455126524   111014256135   111028532700   111028904253
  111029209847   111029504463   111029714961   111029921017   111030155692  
111030389781   111030638632   111030884321   111031175369   111031461176  
111031666308   111031892950   111032166214

452684749

  454534728   454818675   455126623   111014257002   111028532733   111028904286
  111029209881   111029504834   111029715085   111029921073   111030155771  
111030389927   111030638676   111030884332   111031175370   111031461198  
111031666320   111031893007   111032166270

452684863

  454534751   454818816   455126649   111014258968   111028533554   111028904309
  111029210636   111029504946   111029715164   111029921174   111030155782  
111030390143   111030639183   111030885434   111031177125   111031461255  
111031666331   111031893030   111032166359

452687791

  454534843   454818832   455126748   111014259026   111028534454   111028904332
  111029210669   111029504980   111029715221   111029921185   111030155827  
111030390187   111030639273   111030885579   111031177158   111031461356  
111031666443   111031893063   111032166618

452689490

  454534868   454819020   455126870   111014260422   111028534533   111028904365
  111029210704   111029505026   111029716031   111029921220   111030155849  
111030390200   111030639318   111030885658   111031177237   111031461389  
111031666498   111031893096   111032166630

452691702

  454535006   454819103   455126888   111014260501   111028534544   111028904387
  111029210726   111029505071   111029716042   111029921264   111030155928  
111030390244   111030639352   111030885670   111031177248   111031461457  
111031666544   111031893119   111032166663

452698517

  454535246   454819186   455127084   111014260679   111028534577   111028904455
  111029210748   111029505116   111029716064   111029921275   111030155962  
111030390312   111030639363   111030885715   111031177620   111031461479  
111031666555   111031893692   111032166674

452698756

  454535386   454819269   455127258   111014260736   111028534656   111028904466
  111029211019   111029505149   111029716110   111029921781   111030155984  
111030390345   111030639385   111030885782   111031177811   111031461514  
111031666577   111031893827   111032166696

452700040

  454535584   454819293   455127308   111014261344   111028534702   111028905355
  111029211042   111029505172   111029716200   111029921815   111030157155  
111030390604   111030639408   111030885973   111031177822   111031461525  
111031666599   111031893838   111032167305

452707094

  454535659   454819384   455127365   111014264695   111028534735   111028905434
  111029211121   111029505217   111029716266   111029921949   111030157223  
111030390660   111030639442   111030885984   111031177956   111031461604  
111031666634   111031893849   111032167327

452710494

  454535667   454819400   455127670   111014267249   111028534779   111028905456
  111029211154   111029505341   111029716659   111029921950   111030157234  
111030390682   111030639453   111030885995   111031177967   111031461648  
111031666757   111031893861   111032167338

452714686

  454535675   454819442   455127753   111014267250   111028534825   111028905489
  111029211165   111029505497   111029716682   111029921972   111030157245  
111030390806   111030639521   111030886110   111031178249   111031461660  
111031666768   111031894132   111032167675

452715212

  454535741   454819582   455127944   111014267283   111028535848   111028905535
  111029211288   111029505543   111029716749   111029921994   111030157278  
111030391076   111030639587   111030886299   111031178306   111031461682  
111031666814   111031894233   111032167732

452715618

  454535766   454819681   455127951   111014267407   111028536142   111028905579
  111029211301   111029505565   111029716783   111029922018   111030157391  
111030391098   111030639633   111030886334   111031178317   111031461693  
111031666858   111031894390   111032167945

452717184

  454535923   454819855   455128025   111014268015   111028536210   111028905636
  111029211334   111029505835   111029716806   111029922085   111030157414  
111030391111   111030639712   111030886367   111031178339   111031461727  
111031666892   111031894457   111032168003

452717358

  454536129   454819863   455128132   111014268790   111028537008   111028905647
  111029211424   111029505925   111029716839   111029922096   111030157469  
111030391267   111030639789   111030886378   111031178373   111031462302  
111031666915   111031894480   111032168069

452717861

  454536244   454819954   455128140   111014269140   111028537064   111028905658
  111029211457   111029505969   111029717313   111029922108   111030157515  
111030392516   111030639936   111030886389   111031178395   111031462335  
111031666937   111031894536   111032168070

452719867

  454536301   454820176   455128249   111014269443   111028537413   111028905669
  111029211480   111029505970   111029717571   111029922175   111030157571  
111030392606   111030640017   111030886390   111031178452   111031462920  
111031666959   111031894682   111032168092

452720857

  454536343   454820218   455128314   111014269656   111028538043   111028905692
  111029211558   111029506005   111029717605   111029922232   111030157616  
111030392796   111030640095   111030886413   111031178519   111031462953  
111031666971   111031894772   111032168115

452721293

  454536426   454820234   455128322   111014269780   111028538201   111028905805
  111029211581   111029506016   111029717672   111029922322   111030157661  
111030392819   111030640118   111030886446   111031178621   111031462986  
111031666982   111031894817   111032168216

452721608

  454536442   454820333   455128389   111014269926   111028538234   111028905838
  111029211615   111029506094   111029717706   111029922377   111030157740  
111030392831   111030640129   111030886468   111031178676   111031462997  
111031667017   111031894828   111032168249

452723190

  454536475   454820606   455128470   111014271671   111028538256   111028905850
  111029211750   111029506252   111029717739   111029922388   111030157784  
111030392886   111030640163   111030886570   111031178744   111031463033  
111031667073   111031894873   111032168250

452727738

  454536525   454820655   455128876   111014271862   111028538302   111028905861
  111029213156   111029506274   111029717751   111029922434   111030158112  
111030392909   111030641401   111030886581   111031178788   111031463178  
111031667107   111031894918   111032168283

452728017

  454536574   454820796   455128926   111014272874   111028538391   111028906727
  111029213235   111029506319   111029717784   111029922445   111030158156  
111030392954   111030641423   111030886750   111031178801   111031463213  
111031667310   111031894930   111032168429

452728504

  454536731   454820929   455129080   111014273178   111028539369   111028906895
  111029213369   111029506331   111029717795   111029922489   111030158291  
111030393281   111030641681   111030886772   111031178823   111031463257  
111031667332   111031894952   111032168474

452728751

  454536780   454820945   455129098   111014278577   111028539392   111028906974
  111029213437   111029506364   111029717852   111029922524   111030158303  
111030393326   111030641816   111030886783   111031178980   111031463291  
111031667387   111031895177   111032169194

452731110

  454536830   454821018   455129163   111014280491   111028539662   111028907021
  111029213482   111029506397   111029717896   111029922579   111030158325  
111030393359   111030641838   111030886794   111031179059   111031463358  
111031667411   111031895188   111032169206

452732720

  454536939   454821182   455129205   111014280839   111028539718   111028907076
  111029213505   111029507354   111029717920   111029922614   111030158347  
111030393427   111030641951   111030886806   111031179150   111031463370  
111031667444   111031895605   111032169273

452740798

  454537085   454821224   455129213   111014283090   111028539729   111028907087
  111029213527   111029507365   111029717986   111029922647   111030158369  
111030393449   111030642019   111030886828   111031179217   111031463426  
111031667477   111031895739   111032169363

452746373

  454537135   454821422   455129270   111014283900   111028539752   111028907098
  111029213549   111029507411   111029718055   111029922827   111030158448  
111030393832   111030642109   111030886963   111031179239   111031463527  
111031667488   111031895919   111032169396

452750821

  454537143   454821471   455129403   111014287061   111028540800   111028907201
  111029213594   111029507455   111029718088   111029922838   111030158471  
111030393865   111030642121   111030887830   111031179363   111031463549  
111031667512   111031895920   111032169419

452752918

  454537317   454821554   455129437   111014291415   111028541227   111028907289
  111029213695   111029507512   111029718123   111029923569   111030158527  
111030395227   111030642200   111030887896   111031179396   111031463561  
111031667523   111031895942   111032169453

452753817

  454537341   454821695   455129502   111014292102   111028541351   111028907324
  111029213729   111029507534   111029718314   111029923570   111030158662  
111030395294   111030642288   111030887908   111031179521   111031463617  
111031668614   111031896033   111032169509

452754419

  454537655   454821737   455129965   111014298209   111028541373   111028907379
  111029213909   111029507545   111029718336   111029923637   111030158695  
111030395339   111030642299   111030887975   111031179554   111031463628  
111031668715   111031896044   111032169510

452755796

  454537739   454821943   455130070   111014298287   111028541441   111028907391
  111029213976   111029507567   111029718404   111029923671   111030158707  
111030395340   111030642301   111030888099   111031179611   111031463707  
111031668726   111031896268   111032169565

452759939

  454537788   454821992   455130310   111014299356   111028541474   111028907436
  111029214089   111029507927   111029718415   111029923907   111030158763  
111030395395   111030642323   111030888134   111031179633   111031463718  
111031668827   111031896280   111032169622

452760630

  454537861   454822594   455130484   111014300821   111028541508   111028907469
  111029214146   111029507949   111029718482   111029923918   111030158785  
111030395418   111030642334   111030888213   111031179699   111031464089  
111031668849   111031896437   111032169745

452763279

  454538091   454822636   455130526   111014301372   111028541867   111028907470
  111029214865   111029508074   111029718516   111029923929   111030158819  
111030395496   111030642413   111030888224   111031180680   111031464113  
111031668872   111031896459   111032170062

452766314

  454538166   454822669   455130542   111014305691   111028543353   111028907515
  111029214898   111029508085   111029718527   111029924267   111030158897  
111030395520   111030642480   111030888280   111031180703   111031464146  
111031669323   111031896460   111032170130

452767262

  454538232   454822776   455130757   111014305758   111028543454   111028907559
  111029215798   111029508175   111029718550   111029924290   111030158909  
111030395610   111030643076   111030888303   111031180804   111031464179  
111031669514   111031896482   111032170185

452770977

  454538364   454822867   455130955   111014306546   111028543511   111028907605
  111029217622   111029508243   111029718594   111029924403   111030159078  
111030395621   111030643166   111030888347   111031180882   111031465046  
111031669604   111031896505   111032170231

452771272

  454538463   454822883   455131060   111014306771   111028543601   111028907672
  111029217688   111029508254   111029718606   111029924504   111030159225  
111030395676   111030643313   111030888392   111031181197   111031465057  
111031669637   111031896527   111032170286

452772015

  454538620   454822933   455131185   111014306793   111028543689   111028907773
  111029217756   111029508287   111029718628   111029924650   111030159348  
111030395687   111030644022   111030888460   111031181209   111031465103  
111031669659   111031896628   111032170309

452772288

  454538869   454823048   455131334   111014307312   111028543702   111028908134
  111029217903   111029508311   111029718640   111029924784   111030159506  
111030395823   111030644099   111030888471   111031181287   111031465158  
111031669705   111031896662   111032170343

452774250

  454538976   454823121   455131524   111014307503   111028543757   111028908145
  111029218049   111029508322   111029718651   111029924795   111030159595  
111030395834   111030644257   111030888505   111031181311   111031465192  
111031669716   111031896673   111032170466

452775869

  454538992   454823139   455131656   111014308515   111028543836   111028908178
  111029218050   111029508344   111029718662   111029924829   111030159742  
111030395856   111030644954   111030888718   111031181467   111031465215  
111031670257   111031896796   111032170488

452776297

  454539057   454823188   455131722   111014311902   111028543858   111028908224
  111029218117   111029508366   111029719056   111029924852   111030159988  
111030395902   111030645157   111030888808   111031181502   111031465361  
111031670280   111031898855   111032170680

452779671

  454539099   454823287   455131821   111014314275   111028543869   111028908268
  111029218128   111029508388   111029719090   111029924863   111030160003  
111030395913   111030645168   111030888886   111031181568   111031465394  
111031670314   111031898912   111032170725

452783285

  454539131   454823311   455131847   111014318033   111028543870   111028908426
  111029218151   111029508399   111029719203   111029924908   111030160092  
111030395957   111030645214   111030888932   111031182277   111031465451  
111031670358   111031898956   111032170769

452784952

  454539339   454823584   455131862   111014318112   111028544208   111028908448
  111029218195   111029508467   111029719247   111029924975   111030160104  
111030395979   111030645270   111030888954   111031182299   111031465462  
111031670426   111031898967   111032170804

452785595

  454539552   454823659   455131920   111014320890   111028544220   111028908550
  111029218229   111029508490   111029719270   111029924986   111030160126  
111030396004   111030645337   111030889180   111031182301   111031465473  
111031670493   111031899081   111032171030

452785793

  454539701   454823709   455132274   111014323972   111028544343   111028908820
  111029218230   111029509187   111029719304   111029925022   111030160171  
111030396082   111030645359   111030889393   111031182323   111031465484  
111031670673   111031899126   111032171221

452787104

  454539933   454823907   455132506   111014324052   111028544422   111028908909
  111029218241   111029509244   111029719359   111029925202   111030160205  
111030396093   111030645360   111030889438   111031182413   111031465507  
111031670718   111031899160   111032171300

452789522

  454539974   454824111   455132837   111014324322   111028545760   111028908932
  111029218353   111029509277   111029719360   111029925213   111030160250  
111030396127   111030645382   111030889506   111031182424   111031465541  
111031670741   111031899205   111032171388

452791486

  454540238   454824145   455133058   111014324669   111028545793   111028909023
  111029218364   111029509323   111029719382   111029925235   111030160283  
111030396284   111030645427   111030889551   111031182457   111031465631  
111031670808   111031899272   111032171401

452793417

  454540329   454824202   455133090   111014327886   111028545861   111028909045
  111029218432   111029509345   111029719427   111029925246   111030160294  
111030396329   111030645461   111030889595   111031182941   111031465686  
111031670831   111031899384   111032171490

452794936

  454540345   454824236   455133116   111014327976   111028546143   111028909225
  111029218612   111029509378   111029719472   111029925279   111030160373  
111030396598   111030645517   111030889652   111031183010   111031465732  
111031670864   111031899429   111032171603

452799679

  454540378   454824244   455133165   111014328001   111028546176   111028909247
  111029218779   111029509413   111029719539   111029925314   111030160395  
111030396655   111030645539   111030889663   111031183054   111031465743  
111031670943   111031899430   111032172323

452799976

  454540469   454824384   455133173   111014329204   111028546198   111028909270
  111029218971   111029509569   111029719573   111029925617   111030160452  
111030396756   111030645551   111030889775   111031183076   111031465798  
111031670954   111031899441   111032172356

452804917

  454540642   454824582   455133199   111014330756   111028546233   111028909304
  111029219039   111029509581   111029719584   111029925673   111030160485  
111030396767   111030645595   111030889821   111031183133   111031465855  
111031670998   111031899520   111032172941

452807183

  454540667   454824707   455133272   111014331410   111028546312   111028909337
  111029219815   111029509592   111029719607   111029925695   111030160508  
111030396790   111030645618   111030889832   111031183155   111031465877  
111031671012   111031901029   111032173032

452815947

  454540675   454824889   455133348   111014332185   111028546345   111028909359
  111029219837   111029510336   111029719629   111029925774   111030160520  
111030397623   111030645685   111030889900   111031183188   111031465888  
111031671034   111031901030   111032173054

452816192

  454540758   454825191   455133454   111014333131   111028546367   111028909360
  111029219860   111029510381   111029719764   111029925808   111030160553  
111030397634   111030645753   111030890890   111031183346   111031465901  
111031671090   111031901142   111032173188

452818263

  454540766   454825209   455133488   111014333793   111028546479   111028909371
  111029219871   111029510415   111029720137   111029926292   111030160597  
111030397689   111030645809   111030890957   111031183380   111031465934  
111031671191   111031901186   111032173199

452818305

  454541004   454825266   455133744   111014334413   111028546503   111028909382
  111029219905   111029510437   111029720250   111029926461   111030160676  
111030397702   111030645843   111030890979   111031183391   111031465978  
111031671214   111031901232   111032173201

452820723

  454541186   454825332   455133991   111014334457   111028546626   111028909393
  111029220008   111029510448   111029720261   111029926483   111030160733  
111030397757   111030645865   111030891048   111031183436   111031466070  
111031672192   111031901344   111032173223

452825508

  454541434   454825464   455134049   111014335188   111028547087   111028909449
  111029220020   111029510460   111029720328   111029926517   111030160812  
111030397904   111030645887   111030891093   111031184235   111031466531  
111031672215   111031902008   111032173289

452826498

  454541517   454825787   455134171   111014335414   111028547267   111028909539
  111029220211   111029510493   111029720373   111029926539   111030161554  
111030397948   111030645944   111030891172   111031184246   111031466609  
111031672226   111031902019   111032173290

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

452829955

  454541590   454825803   455134296   111014335627   111028547289   111028910317
  111029220299   111029510505   111029720384   111029926618   111030161688  
111030397971   111030646079   111030891217   111031184257   111031466610  
111031672271   111031902064   111032173368

452830458

  454541830   454825860   455134338   111014335953   111028547403   111028910463
  111029220334   111029510549   111029720429   111029926629   111030162016  
111030397982   111030646080   111030891251   111031184280   111031466643  
111031672293   111031902086   111032173638

452832249

  454541848   454825894   455134544   111014335964   111028547469   111028910520
  111029220390   111029510572   111029720609   111029926652   111030162038  
111030397993   111030646103   111030891329   111031184291   111031466698  
111031672406   111031903649   111032173661

452835838

  454541855   454826058   455134635   111014335986   111028547470   111028910531
  111029221010   111029510594   111029720676   111029926674   111030162195  
111030398039   111030646158   111030891497   111031184347   111031466700  
111031672439   111031903650   111032173706

452836596

  454541863   454826199   455134684   111014343604   111028547548   111028910609
  111029221032   111029510617   111029720687   111029926708   111030162285  
111030398040   111030647182   111030891554   111031184381   111031466788  
111031672945   111031903706   111032174381

452840341

  454541889   454826348   455134718   111014346281   111028547605   111028910700
  111029221043   111029510628   111029720711   111029926876   111030162409  
111030398062   111030647193   111030891611   111031184437   111031466867  
111031672956   111031903740   111032174392

452841851

  454541954   454826462   455134759   111014347046   111028547740   111028910722
  111029221076   111029510640   111029720788   111029926933   111030162926  
111030398095   111030647261   111030891655   111031184448   111031466889  
111031673902   111031903829   111032174460

452842461

  454542184   454826553   455134775   111014347114   111028548178   111028910845
  111029221166   111029510673   111029720979   111029927046   111030162948  
111030398130   111030647317   111030891666   111031184460   111031466890  
111031673913   111031903885   111032174493

452842867

  454542192   454826587   455134999   111014347125   111028548224   111028910889
  111029221177   111029510684   111029720991   111029927068   111030162971  
111030398152   111030647339   111030891677   111031184493   111031466902  
111031673935   111031904044   111032174538

452845878

  454542457   454826959   455135087   111014347372   111028548415   111028910924
  111029221278   111029510695   111029721026   111029927181   111030162993  
111030398219   111030647395   111030891734   111031184550   111031466979  
111031673946   111031904055   111032174549

452847056

  454542473   454827056   455135236   111014349240   111028548448   111028910957
  111029221414   111029510729   111029721082   111029927260   111030163028  
111030398297   111030647429   111030891767   111031184673   111031467105  
111031673968   111031904077   111032174550

452848500

  454542770   454827312   455135244   111014350084   111028548459   111028910979
  111029221481   111029510819   111029721183   111029927271   111030163039  
111030398321   111030647430   111030891789   111031184695   111031467116  
111031674037   111031904123   111032174572

452853526

  454542861   454827320   455135327   111014351366   111028548796   111028910991
  111029221852   111029510831   111029721194   111029927338   111030163107  
111030398332   111030647452   111030892106   111031184741   111031467150  
111031674059   111031904189   111032174639

452863541

  454542879   454827395   455135384   111014352198   111028548875   111028911082
  111029221931   111029510853   111029721880   111029927349   111030163118  
111030398422   111030647621   111030892117   111031184774   111031467206  
111031674071   111031904213   111032174640

452866361

  454542929   454827403   455135590   111014352749   111028548886   111028911116
  111029222044   111029510864   111029721903   111029927361   111030163130  
111030398444   111030647654   111030892139   111031184785   111031467240  
111031674082   111031904235   111032174662

452866874

  454542937   454827577   455135681   111014355337   111028549191   111028911172
  111029222099   111029511023   111029721914   111029927495   111030163152  
111030398477   111030647676   111030892162   111031185472   111031468409  
111031674194   111031904257   111032174673

452869084

  454542945   454827874   455135806   111014355449   111028549258   111028911239
  111029222101   111029511034   111029722162   111029927541   111030163163  
111030398488   111030647687   111030893231   111031185540   111031468421  
111031674239   111031904314   111032174684

452873698

  454542960   454828195   455135855   111014356530   111028549281   111028911240
  111029222123   111029511045   111029722173   111029927552   111030163219  
111030398512   111030647744   111030893242   111031185573   111031468454  
111031674262   111031904471   111032174707

452874449

  454543182   454828237   455135939   111014358936   111028549315   111028911486
  111029222279   111029511214   111029722218   111029927608   111030163275  
111030398523   111030647788   111030893286   111031185584   111031468577  
111031674318   111031904482   111032174718

452878002

  454543513   454828617   455136002   111014359331   111028549359   111028911532
  111029222280   111029511225   111029722263   111029927653   111030163286  
111030399580   111030647812   111030893297   111031185663   111031468612  
111031674396   111031904505   111032174730

452879760

  454543588   454828666   455136036   111014360535   111028549382   111028912803
  111029222369   111029511247   111029722285   111029927754   111030163309  
111030399614   111030647890   111030893332   111031185719   111031468689  
111031674464   111031904538   111032174796

452880867

  454543620   454828716   455136044   111014361727   111028549449   111028912870
  111029222426   111029511269   111029722814   111029927934   111030163332  
111030399625   111030647935   111030893398   111031185786   111031468768  
111031674497   111031904594   111032174886

452884760

  454543679   454828864   455136085   111014361884   111028549562   111028912937
  111029222459   111029511887   111029722847   111029928126   111030163354  
111030399658   111030647979   111030893400   111031185933   111031468869  
111031674532   111031904617   111032175102

452888290

  454543687   454829060   455136317   111014362773   111028549607   111028912948
  111029222505   111029511922   111029722858   111029928216   111030163376  
111030399737   111030647980   111030893444   111031185944   111031468915  
111031674633   111031904741   111032175270

452888993

  454543992   454829094   455136457   111014366171   111028549629   111028913860
  111029222527   111029512439   111029722869   111029928610   111030163387  
111030399748   111030647991   111030893466   111031185977   111031469118  
111031674699   111031905001   111032175281

452889090

  454544115   454829151   455136630   111014367194   111028549786   111028914052
  111029222538   111029512451   111029722926   111029928621   111030163501  
111030399816   111030648015   111030893488   111031185999   111031469163  
111031674767   111031905203   111032175360

452889942

  454544131   454829201   455136861   111014369376   111028549797   111028914142
  111029222583   111029512495   111029722948   111029928665   111030163512  
111030399951   111030648048   111030893567   111031186024   111031469174  
111031674835   111031905214   111032175472

452892300

  454544321   454829318   455136986   111014370323   111028549810   111028914232
  111029222651   111029512518   111029722959   111029928700   111030163556  
111030399973   111030648059   111030893590   111031186046   111031469196  
111031674857   111031906181   111032175517

452894678

  454544412   454829417   455137075   111014372965   111028549865   111028914243
  111029222684   111029512563   111029722960   111029928722   111030163691  
111030399995   111030648060   111030894018   111031186068   111031469208  
111031674903   111031906259   111032175540

452901960

  454544560   454829540   455137083   111014374248   111028550328   111028914344
  111029222729   111029512585   111029722971   111029928733   111030163714  
111030400101   111030648082   111030894131   111031186079   111031469219  
111031674936   111031906271   111032175562

452905086

  454544602   454829706   455137109   111014374361   111028550351   111028914524
  111029222774   111029512596   111029722982   111029928744   111030163758  
111030400167   111030648116   111030894490   111031186091   111031469220  
111031674947   111031906305   111032175573

452909237

  454544651   454829714   455137232   111014375036   111028550407   111028914579
  111029222820   111029512697   111029723028   111029928766   111030163770  
111030400189   111030648138   111030894524   111031186462   111031469231  
111031674981   111031906350   111032175629

452914070

  454544677   454829789   455137331   111014378118   111028550733   111028914614
  111029222853   111029512743   111029723152   111029928834   111030163826  
111030400820   111030648228   111030894535   111031186507   111031469264  
111031674992   111031906361   111032175708

452914278

  454544685   454829854   455137539   111014380100   111028550744   111028914647
  111029222886   111029512787   111029723163   111029928878   111030164704  
111030401001   111030648295   111030894546   111031186563   111031469275  
111031675016   111031906406   111032175719

452915663

  454544693   454829870   455137604   111014380290   111028550812   111028914669
  111029222909   111029512798   111029723174   111029928889   111030164726  
111030401012   111030648341   111030894557   111031186765   111031469286  
111031675027   111031906417   111032175720

452917610

  454544818   454830340   455137810   111014380593   111028550856   111028914737
  111029222910   111029512811   111029723196   111029928890   111030164748  
111030401056   111030649195   111030894579   111031186787   111031469297  
111031675050   111031906439   111032176709

452918006

  454544933   454830571   455137844   111014380773   111028551408   111028915929
  111029222932   111029512833   111029723219   111029928902   111030164759  
111030401135   111030649296   111030894591   111031186822   111031469332  
111031675061   111031906451   111032176710

452921794

  454545062   454830639   455138131   111014380920   111028551554   111028915930
  111029222954   111029512866   111029723220   111029928935   111030164861  
111030401157   111030649342   111030894669   111031186844   111031469365  
111031675072   111031906507   111032176721

452926546

  454545096   454830712   455138255   111014382821   111028552511   111028915974
  111029224394   111029512888   111029723310   111029928980   111030164872  
111030401168   111030649353   111030894670   111031187193   111031469376  
111031675117   111031906822   111032176743

452928013

  454545153   454830779   455138503   111014382933   111028552689   111028916009
  111029224451   111029513025   111029723343   111029929093   111030164940  
111030401214   111030649465   111030894681   111031187205   111031469387  
111031675139   111031906855   111032176765

452928039

  454545245   454830886   455138537   111014384159   111028552757   111028916403
  111029224484   111029513171   111029723354   111029929284   111030164962  
111030401247   111030649522   111030894692   111031187216   111031469411  
111031675634   111031906912   111032176989

452928591

  454545666   454830894   455138693   111014385712   111028552825   111028916504
  111029224529   111029513216   111029723365   111029929295   111030165299  
111030401337   111030649577   111030894759   111031187272   111031469422  
111031675689   111031906956   111032177025

452933328

  454545849   454830910   455138735   111014386207   111028552870   111028916571
  111029224608   111029513430   111029723400   111029929521   111030165334  
111030401405   111030649623   111030894793   111031187283   111031469433  
111031675780   111031906989   111032177058

452934532

  454545880   454831041   455138784   111014386263   111028553365   111028916661
  111029224990   111029513452   111029723422   111029929543   111030165345  
111030401483   111030649757   111030894816   111031187430   111031469466  
111031675814   111031906990   111032177092

452938699

  454545898   454831058   455138867   111014387264   111028553400   111028916818
  111029225025   111029513519   111029723455   111029929554   111030165378  
111030401539   111030649780   111030894850   111031187441   111031469477  
111031675825   111031907025   111032177126

452942576

  454545997   454831140   455138891   111014387365   111028553411   111028916896
  111029225081   111029513564   111029723477   111029929598   111030165413  
111030401551   111030649869   111030894883   111031187452   111031469578  
111031675847   111031907272   111032177205

452952229

  454546292   454831181   455138982   111014387916   111028553444   111028916931
  111029225520   111029513744   111029723556   111029929633   111030165480  
111030401674   111030649892   111030894917   111031187474   111031469589  
111031675858   111031907328   111032177238

452953565

  454546417   454831249   455139006   111014387961   111028553714   111028916942
  111029225564   111029513766   111029723602   111029930174   111030165884  
111030401731   111030649904   111030894984   111031187508   111031469590  
111031675948   111031907340   111032177250

452955891

  454546425   454831306   455139030   111014389323   111028553781   111028916975
  111029225700   111029513856   111029723679   111029930556   111030165929  
111030401933   111030649982   111030895008   111031187520   111031469613  
111031675960   111031907429   111032177272

452967037

  454546441   454831397   455139147   111014389659   111028553859   111028917022
  111029225733   111029513878   111029723736   111029930567   111030165974  
111030401988   111030650052   111030895020   111031187553   111031469624  
111031675982   111031907430   111032177306

452978596

  454546490   454831447   455139246   111014391157   111028553905   111028917033
  111029225744   111029513890   111029723747   111029930589   111030166065  
111030402136   111030650096   111030895109   111031187597   111031469635  
111031676039   111031907452   111032177328

452980212

  454546532   454831488   455139253   111014393216   111028554478   111028917112
  111029225766   111029514790   111029723758   111029930646   111030166177  
111030402147   111030650254   111030895592   111031187621   111031469769  
111031676040   111031907496   111032177339

452987530

  454546672   454831561   455139311   111014394879   111028554737   111028917123
  111029225856   111029514824   111029723826   111029930657   111030166201  
111030402181   111030650287   111030895682   111031187755   111031469826  
111031676141   111031907519   111032177430

452988009

  454546805   454831645   455139444   111014395173   111028554748   111028917134
  111029225878   111029514868   111029723837   111029930770   111030166414  
111030402215   111030650355   111030895705   111031187777   111031469837  
111031676264   111031907700   111032177586

452989627

  454546896   454831710   455139485   111014397355   111028554760   111028917202
  111029226161   111029514891   111029723893   111029930804   111030166458  
111030402248   111030650401   111030895750   111031187812   111031469848  
111031676275   111031907777   111032177621

452990070

  454547027   454831769   455139568   111014397951   111028554849   111028917235
  111029226183   111029514958   111029723905   111029930905   111030166469  
111030402529   111030650412   111030896425   111031188857   111031469859  
111031676309   111031908059   111032177935

452991904

  454547035   454831785   455139600   111014398592   111028554894   111028917268
  111029226217   111029514970   111029723950   111029930916   111030166470  
111030402631   111030650445   111030896537   111031188880   111031469916  
111031677388   111031908060   111032177979

452992092

  454547050   454831892   455139659   111014398615   111028554928   111028917279
  111029226329   111029515016   111029723972   111029930927   111030166537  
111030402642   111030650502   111030896571   111031188925   111031469927  
111031677445   111031908116   111032178082

452993124

  454547126   454831934   455139675   111014399683   111028555211   111028917280
  111029226363   111029515094   111029724434   111029930949   111030167101  
111030402664   111030650535   111030896593   111031188936   111031469938  
111031677456   111031908150   111032178598

452993819

  454547241   454831942   455139709   111014401452   111028555592   111028917505
  111029226453   111029515106   111029724984   111029930961   111030167112  
111030402675   111030650546   111030896605   111031189005   111031469961  
111031677467   111031908835   111032178688

452994536

  454547431   454832098   455139741   111014405669   111028555637   111028917651
  111029226521   111029515140   111029725053   111029930994   111030167189  
111030402697   111030650568   111030896616   111031189117   111031469994  
111031677524   111031908992   111032178699

452999113

  454547506   454832197   455139832   111014409382   111028555682   111028918258
  111029226598   111029515173   111029725075   111029931018   111030167190  
111030402754   111030650681   111030896908   111031189173   111031470020  
111031677557   111031909038   111032178712

453000119

  454547548   454832247   455139964   111014410834   111028555705   111028918281
  111029226600   111029515230   111029725143   111029931085   111030167257  
111030403564   111030650782   111030896919   111031189230   111031470064  
111031677568   111031909072   111032178745

453002685

  454547589   454832338   455139998   111014412544   111028555727   111028918405
  111029226688   111029515241   111029725154   111029931108   111030167303  
111030403575   111030651042   111030896986   111031189241   111031470929  
111031677614   111031909083   111032178767

453003147

  454547654   454832346   455140327   111014413488   111028556087   111028918416
  111029226699   111029515285   111029725176   111029931197   111030167325  
111030403586   111030651165   111030896997   111031189252   111031470952  
111031677625   111031909151   111032178778

453003519

  454547704   454832387   455140483   111014413927   111028556155   111028918449
  111029226701   111029515353   111029725187   111029931265   111030167369  
111030403665   111030651200   111030897000   111031189285   111031470963  
111031677681   111031909319   111032178880

453004251

  454547753   454832627   455140566   111014413961   111028556188   111028918483
  111029226712   111029515375   111029725244   111029931298   111030167381  
111030403711   111030651222   111030897011   111031190816   111031471021  
111031677760   111031909320   111032179050

453004418

  454547803   454832668   455140640   111014421173   111028556256   111028918551
  111029226734   111029515454   111029725345   111029931412   111030167415  
111030403722   111030651266   111030897033   111031190827   111031471065  
111031677771   111031909588   111032179061

453006553

  454547894   454832692   455140772   111014423412   111028556458   111028918562
  111029226767   111029515465   111029725389   111029931423   111030167482  
111030403766   111030651288   111030897190   111031190849   111031471087  
111031677793   111031910096   111032179094

453010977

  454547910   454832726   455140855   111014423658   111028556616   111028918607
  111029226778   111029515498   111029725413   111029931489   111030167561  
111030403834   111030651390   111030897280   111031190906   111031471111  
111031677838   111031910142   111032179139

453012288

  454548025   454832791   455141168   111014426101   111028556627   111028918652
  111029226789   111029515588   111029725446   111029931513   111030167662  
111030403867   111030651536   111030897291   111031190928   111031471201  
111031677849   111031910209   111032179140

453015968

  454548124   454832866   455141176   111014427438   111028556638   111028918685
  111029226790   111029515634   111029725479   111029931524   111030167707  
111030403924   111030651547   111030897358   111031191064   111031471212  
111031677872   111031910210   111032179218

453017295

  454548140   454832940   455141416   111014428125   111028556649   111028918696
  111029226835   111029515803   111029725480   111029931568   111030167785  
111030403957   111030651558   111030897820   111031191086   111031471223  
111031677906   111031910232   111032179229

453019432

  454548348   454833393   455141531   111014428181   111028556694   111028918797
  111029226846   111029515814   111029725525   111029931580   111030167820  
111030403968   111030651570   111030897842   111031191097   111031471234  
111031677939   111031910265   111032179241

453019929

  454548439   454833443   455141655   111014428248   111028556863   111028918810
  111029226936   111029515892   111029725570   111029931591   111030167831  
111030403991   111030651682   111030897954   111031191378   111031471302  
111031677995   111031910399   111032179252

453020141

  454548447   454833633   455141721   111014428372   111028556896   111028918865
  111029227005   111029516017   111029725592   111029931669   111030167842  
111030404026   111030651716   111030898854   111031191389   111031471313  
111031678097   111031910928   111032179274

453022626

  454548454   454833641   455142000   111014428484   111028556908   111028918922
  111029227016   111029516578   111029725626   111029931704   111030167897  
111030404059   111030651749   111030899024   111031191491   111031471874  
111031678233   111031910940   111032179285

453022899

  454548629   454833732   455142091   111014429520   111028558821   111028918933
  111029227038   111029516680   111029725648   111029931782   111030167909  
111030404284   111030651794   111030899079   111031191558   111031471920  
111031678255   111031910973   111032179319

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453023335

  454548652   454833765   455142133   111014431466   111028558876   111028918955
  111029227140   111029516703   111029725682   111029931849   111030167943  
111030404318   111030651828   111030899103   111031191615   111031471953  
111031678312   111031911020   111032179375

453027401

  454548678   454834102   455142208   111014431714   111028558911   111028919035
  111029227173   111029516714   111029725738   111029931850   111030168427  
111030404587   111030651839   111030899147   111031191637   111031471975  
111031678334   111031911053   111032179498

453027963

  454548934   454834227   455142265   111014432298   111028558922   111028919158
  111029227296   111029516725   111029725749   111029931872   111030168517  
111030404598   111030651929   111030899169   111031191660   111031472055  
111031678402   111031911143   111032179511

453030165

  454549023   454834383   455142893   111014432366   111028558944   111028919192
  111029227386   111029516758   111029725772   111029931883   111030168584  
111030404655   111030651930   111030899170   111031191738   111031472077  
111031678424   111031911211   111032179599

453030470

  454549049   454834391   455142950   111014432434   111028558966   111028919316
  111029227780   111029516769   111029725817   111029931928   111030168629  
111030404677   111030651963   111030899259   111031191749   111031472134  
111031678435   111031911222   111032179601

453033102

  454549155   454834474   455143008   111014432456   111028558977   111028919529
  111029228107   111029516770   111029725840   111029931939   111030168630  
111030404712   111030652043   111030899282   111031191750   111031472145  
111031678480   111031911244   111032179612

453034936

  454549460   454834516   455143164   111014432603   111028558999   111028919822
  111029228118   111029516792   111029725963   111029931951   111030168674  
111030404778   111030652054   111030899316   111031191794   111031472213  
111031678604   111031911255   111032179623

453040271

  454549486   454834599   455143438   111014433334   111028559046   111028920341
  111029228208   111029516848   111029725974   111029931995   111030168696  
111030405487   111030652289   111030899372   111031191817   111031472246  
111031679773   111031911266   111032180052

453040859

  454549502   454834698   455143487   111014434111   111028559080   111028920419
  111029228242   111029516860   111029726021   111029932008   111030168708  
111030405555   111030652290   111030899394   111031191862   111031472279  
111031679829   111031911435   111032180096

453041857

  454549593   454834953   455143529   111014438340   111028559103   111028920723
  111029228264   111029516871   111029726043   111029932019   111030168797  
111030405566   111030652379   111030899417   111031191918   111031472280  
111031679841   111031911884   111032180108

453042889

  454549767   454834995   455143602   111014439329   111028559125   111028920734
  111029228332   111029516882   111029726964   111029932817   111030168843  
111030405577   111030652414   111030899428   111031191929   111031472369  
111031679874   111031911907   111032180119

453043473

  454549817   454835174   455143701   111014440310   111028559248   111028920778
  111029228613   111029516905   111029726986   111029932828   111030168865  
111030405588   111030652425   111030899484   111031192267   111031472606  
111031679896   111031911918   111032180131

453044695

  454549924   454835315   455143792   111014440949   111028559327   111028920789
  111029228769   111029517186   111029726997   111029932884   111030168898  
111030405599   111030652469   111030899507   111031192313   111031472617  
111031679953   111031911941   111032180153

453050684

  454549999   454835455   455143800   111014443166   111028559372   111028920813
  111029228770   111029517243   111029727011   111029932996   111030168933  
111030405623   111030652526   111030899530   111031192346   111031472673  
111031679997   111031911985   111032180827

453052045

  454550088   454835471   455143875   111014443784   111028559394   111028920879
  111029228848   111029517254   111029727066   111029933087   111030168944  
111030405645   111030652920   111030899541   111031192492   111031472695  
111031680001   111031912065   111032180849

453055030

  454550211   454835489   455144113   111014443908   111028559462   111028920992
  111029229298   111029517287   111029727268   111029933212   111030168966  
111030405656   111030653101   111030899608   111031192504   111031472752  
111031680034   111031912155   111032180883

453055915

  454550450   454835539   455144139   111014444178   111028559518   111028921005
  111029229311   111029517467   111029727303   111029933694   111030168988  
111030405689   111030653112   111030899675   111031192515   111031472796  
111031680045   111031912245   111032180917

453057028

  454550476   454835638   455144295   111014444246   111028559530   111028921230
  111029229377   111029517557   111029727437   111029933751   111030169103  
111030405690   111030653145   111030899686   111031192537   111031472842  
111031680506   111031912278   111032180939

453058240

  454550567   454835729   455144303   111014444291   111028559697   111028921454
  111029229445   111029517849   111029727460   111029933762   111030169114  
111030405724   111030653190   111030899697   111031192593   111031473292  
111031680528   111031912773   111032180984

453061632

  454550591   454835927   455144345   111014444864   111028559855   111028921476
  111029229489   111029517850   111029727471   111029933795   111030169169  
111030405858   111030653202   111030899721   111031192638   111031473315  
111031680584   111031912784   111032180995

453061749

  454551375   454836008   455144428   111014444875   111028559877   111028921498
  111029229579   111029517894   111029727505   111029934224   111030169204  
111030405869   111030653314   111030899765   111031192762   111031473337  
111031680607   111031912841   111032181008

453065526

  454551383   454836024   455144451   111014444998   111028559923   111028921511
  111029229625   111029518367   111029727785   111029934268   111030169620  
111030405870   111030653336   111030899776   111031192885   111031473494  
111031680708   111031912885   111032181200

453066870

  454551417   454836164   455144519   111014445168   111028559967   111028921724
  111029231224   111029518389   111029727842   111029934358   111030169631  
111030406332   111030653347   111030899798   111031192896   111031473506  
111031680775   111031912964   111032181211

453069148

  454551490   454836404   455144675   111014445562   111028560048   111028921746
  111029231347   111029518491   111029727965   111029934437   111030170419  
111030406387   111030653392   111030899822   111031192953   111031473540  
111031680809   111031912997   111032181222

453070609

  454551854   454836420   455144725   111014447698   111028560116   111028921780
  111029231404   111029518503   111029728034   111029934448   111030170598  
111030406411   111030653437   111030899833   111031192964   111031473641  
111031680854   111031913044   111032181233

453075020

  454551870   454836545   455144972   111014448251   111028560149   111028921791
  111029231471   111029518659   111029728090   111029934459   111030170756  
111030406455   111030653448   111030900252   111031192986   111031473674  
111031681079   111031913077   111032181299

453075277

  454552001   454836594   455145193   111014451457   111028560150   111028921825
  111029231505   111029518682   111029728146   111029934460   111030170846  
111030406466   111030653471   111030900308   111031193022   111031473719  
111031681125   111031913099   111032181323

453076598

  454552019   454836735   455145334   111014451907   111028560161   111028921847
  111029231516   111029518749   111029728168   111029934505   111030170903  
111030406488   111030653527   111030900454   111031193099   111031473731  
111031681147   111031913134   111032181367

453078099

  454552159   454837105   455145391   111014454652   111028560228   111028921892
  111029231550   111029518772   111029728180   111029934718   111030170936  
111030406501   111030653538   111030900544   111031193909   111031473753  
111031681170   111031913178   111032181378

453078701

  454552167   454837113   455145482   111014458263   111028560262   111028921959
  111029231785   111029518783   111029728214   111029934729   111030170992  
111030406983   111030653842   111030900577   111031193965   111031473786  
111031681305   111031915103   111032181446

453079006

  454552639   454837170   455145623   111014459567   111028560677   111028922668
  111029231820   111029518817   111029728247   111029934785   111030171005  
111030407052   111030653875   111030900599   111031194168   111031473843  
111031681440   111031915215   111032181457

453080236

  454552860   454837261   455145763   111014459668   111028561094   111028922905
  111029231831   111029518828   111029728933   111029934853   111030171027  
111030407063   111030654359   111030900667   111031194247   111031473854  
111031681484   111031915248   111032181828

453081598

  454552910   454837279   455145862   111014462831   111028561162   111028923074
  111029232540   111029518851   111029728977   111029934921   111030171140  
111030407096   111030654641   111030900702   111031194337   111031474192  
111031681507   111031915260   111032181840

453088643

  454552951   454837519   455145938   111014464934   111028561230   111028923096
  111029232562   111029518862   111029728999   111029934943   111030172455  
111030407153   111030654674   111030900713   111031194371   111031474204  
111031682687   111031915350   111032181851

453091423

  454553009   454837568   455145987   111014466251   111028561252   111028923153
  111029232618   111029518974   111029729035   111029934976   111030172466  
111030407232   111030654797   111030900757   111031194393   111031474259  
111031682744   111031915439   111032181985

453093296

  454553140   454837600   455146084   111014467151   111028561263   111028923164
  111029232843   111029519010   111029729068   111029935078   111030172477  
111030407254   111030654843   111030900780   111031194405   111031474293  
111031682946   111031915530   111032182021

453093411

  454553181   454837808   455146142   111014467432   111028561296   111028923265
  111029232911   111029519043   111029729091   111029935113   111030172488  
111030407265   111030654854   111030900803   111031194449   111031474350  
111031682979   111031915743   111032182098

453098394

  454553231   454837899   455146217   111014467498   111028561386   111028923344
  111029232988   111029520089   111029729114   111029935281   111030172512  
111030407298   111030654865   111030900960   111031194539   111031474372  
111031682980   111031915978   111032182166

453098493

  454553363   454837907   455146761   111014468130   111028561397   111028923502
  111029233530   111029520225   111029729147   111029935360   111030172523  
111030407579   111030654966   111030900971   111031194584   111031474394  
111031683004   111031915989   111032182223

453099079

  454553439   454838004   455147041   111014468893   111028561511   111028923591
  111029233608   111029520281   111029729170   111029935393   111030172545  
111030407580   111030655079   111030900993   111031194652   111031474440  
111031683060   111031916115   111032182414

453099350

  454553470   454838020   455147058   111014469669   111028561544   111028923603
  111029233710   111029520326   111029729215   111029935405   111030172589  
111030407614   111030655091   111030901017   111031194708   111031474462  
111031683071   111031916148   111032182470

453102725

  454553553   454838178   455147314   111014469681   111028561904   111028923647
  111029233765   111029520359   111029729260   111029935416   111030172635  
111030407658   111030655271   111030901051   111031194720   111031474473  
111031683082   111031916205   111032182863

453105090

  454553561   454838194   455147397   111014470559   111028562499   111028923726
  111029233901   111029520382   111029729282   111029935472   111030172703  
111030407704   111030655350   111030901084   111031194753   111031474495  
111031683138   111031916216   111032182919

453105280

  454553603   454838202   455147835   111014471178   111028562556   111028923962
  111029234081   111029520483   111029729316   111029935809   111030172725  
111030407951   111030655440   111030901129   111031194809   111031474529  
111031683150   111031916261   111032182931

453105405

  454553678   454838491   455147843   111014472382   111028562613   111028923995
  111029234845   111029520539   111029729327   111029935865   111030172736  
111030407984   111030655473   111030901826   111031194821   111031474541  
111031683565   111031916429   111032182942

453105546

  454553801   454838582   455147876   111014473901   111028562668   111028924019
  111029234856   111029520540   111029729406   111029935922   111030172747  
111030408020   111030655495   111030901871   111031194832   111031475003  
111031683655   111031916519   111032182975

453107088

  454553918   454838988   455148098   111014474306   111028562714   111028924031
  111029234935   111029520573   111029729440   111029935966   111030172758  
111030408110   111030655541   111030901961   111031194854   111031475014  
111031683666   111031916665   111032183471

453107898

  454554015   454839051   455148239   111014474496   111028562736   111028924075
  111029234979   111029520595   111029729518   111029936327   111030172769  
111030408132   111030655675   111030901972   111031194898   111031475025  
111031683701   111031916698   111032183505

453109316

  454554205   454839093   455148254   111014477028   111028562747   111028924109
  111029235004   111029520843   111029729664   111029936349   111030172770  
111030408165   111030655709   111030901983   111031194900   111031475036  
111031683723   111031916744   111032183516

453113540

  454554429   454839101   455148296   111014477882   111028562781   111028924110
  111029235127   111029521282   111029729776   111029936394   111030172815  
111030408222   111030655732   111030902175   111031194922   111031475058  
111031683789   111031916867   111032183527

453115735

  454554643   454839150   455148411   111014478029   111028562792   111028924132
  111029235206   111029521305   111029729798   111029936406   111030172882  
111030408288   111030655754   111030902579   111031194944   111031475193  
111031683846   111031916902   111032183606

453117236

  454554650   454839184   455148676   111014478131   111028562826   111028925122
  111029235273   111029521428   111029729800   111029936451   111030172905  
111030408301   111030655934   111030902580   111031195035   111031475249  
111031683880   111031916913   111032184056

453117723

  454554734   454839234   455148742   111014479266   111028562837   111028925188
  111029235307   111029521451   111029729833   111029936462   111030172972  
111030408367   111030656081   111030902760   111031195079   111031475294  
111031683925   111031916968   111032184113

453118119

  454554973   454839267   455148841   111014479323   111028562848   111028925201
  111029235363   111029521473   111029729877   111029936473   111030173131  
111030409166   111030656362   111030902838   111031195080   111031475395  
111031683970   111031916979   111032184191

453119653

  454554999   454839432   455148999   111014480213   111028563377   111028925234
  111029235442   111029521529   111029729945   111029936495   111030173142  
111030409234   111030656373   111030902850   111031195091   111031475463  
111031684005   111031916980   111032184214

453119935

  454555061   454839572   455149039   111014480617   111028563388   111028925256
  111029235453   111029521541   111029729956   111029936507   111030173186  
111030409256   111030656474   111030902872   111031195574   111031475856  
111031684038   111031917093   111032184236

453125056

  454555277   454839580   455149088   111014480695   111028563478   111028925379
  111029235510   111029521563   111029730060   111029936552   111030173197  
111030409267   111030656496   111030902940   111031195585   111031475935  
111031684195   111031917105   111032184269

453125551

  454555368   454839754   455149161   111014483126   111028563524   111028925436
  111029235622   111029521631   111029730105   111029936596   111030173221  
111030409289   111030656520   111030903020   111031195608   111031475946  
111031684207   111031917699   111032184405

453126062

  454555558   454839770   455149369   111014484307   111028563557   111028925526
  111029235633   111029521653   111029730149   111029936620   111030173254  
111030409616   111030656542   111030903053   111031195631   111031475957  
111031684218   111031917745   111032184416

453128191

  454555574   454840174   455149401   111014488086   111028564299   111028925560
  111029235644   111029521697   111029730150   111029936721   111030173287  
111030409694   111030656621   111030903143   111031195642   111031476026  
111031684252   111031917767   111032184517

453129264

  454555616   454840273   455149591   111014488895   111028564390   111028925739
  111029235677   111029521710   111029730161   111029936754   111030173399  
111030409740   111030656676   111030903233   111031196126   111031476059  
111031684274   111031917802   111032184528

453133738

  454555798   454840323   455149682   111014489201   111028564884   111028926651
  111029236173   111029521721   111029730240   111029937227   111030173467  
111030409784   111030656733   111030903266   111031196193   111031476835  
111031684296   111031917846   111032184696

453135451

  454555822   454840653   455149922   111014490663   111028565188   111028926897
  111029236184   111029521732   111029730251   111029937272   111030173478  
111030409807   111030656812   111030903413   111031196205   111031476879  
111031684331   111031917903   111032184865

453136442

  454555863   454840661   455150045   111014493767   111028565199   111028926954
  111029236320   111029521743   111029730284   111029937283   111030174806  
111030409896   111030656823   111030903424   111031196249   111031476903  
111031684375   111031917958   111032184933

453137028

  454555921   454840703   455150094   111014494027   111028565357   111028927089
  111029236511   111029521798   111029730352   111029937306   111030174828  
111030409919   111030656845   111030903435   111031196250   111031476981  
111031684397   111031917981   111032184966

453138323

  454556028   454840752   455150136   111014495477   111028565447   111028927179
  111029237118   111029521899   111029730396   111029937317   111030174839  
111030409997   111030656856   111030903446   111031196306   111031477005  
111031684410   111031918005   111032184977

453141202

  454556119   454840786   455150151   111014495512   111028565470   111028927214
  111029237129   111029521923   111029730835   111029937340   111030174884  
111030410089   111030656867   111030903525   111031196340   111031477050  
111031684421   111031918038   111032184988

453141301

  454556218   454840919   455150185   111014495534   111028565627   111028927304
  111029237321   111029521934   111029730970   111029937351   111030174974  
111030410191   111030656890   111030903536   111031196384   111031477061  
111031684432   111031918072   111032185035

453141384

  454556275   454841008   455150227   111014495590   111028565717   111028927742
  111029238030   111029522306   111029731061   111029937395   111030175098  
111030410214   111030656902   111030903547   111031196395   111031477094  
111031684454   111031918151   111032185158

453143802

  454556291   454841057   455150383   111014495837   111028565807   111028927809
  111029238063   111029522328   111029731083   111029937452   111030175111  
111030410225   111030657161   111030903558   111031196418   111031477128  
111031684498   111031918162   111032185170

453144479

  454556408   454841149   455150508   111014495848   111028566000   111028927832
  111029238186   111029522373   111029731106   111029937463   111030175122  
111030410247   111030657183   111030903569   111031196429   111031477162  
111031684511   111031918173   111032185215

453148983

  454556499   454841321   455150763   111014495859   111028566022   111028927843
  111029238254   111029522407   111029731117   111029937542   111030175133  
111030410304   111030657206   111030903604   111031196441   111031477184  
111031684577   111031918274   111032185226

453155608

  454556564   454841545   455150912   111014495893   111028566033   111028927876
  111029238265   111029522418   111029731128   111029937564   111030175166  
111030410315   111030657217   111030903660   111031196531   111031477195  
111031685017   111031918285   111032185282

453157968

  454556713   454841644   455151274   111014495949   111028566044   111028927944
  111029238748   111029522441   111029731173   111029938341   111030175188  
111030410337   111030657240   111030904043   111031197802   111031477229  
111031685039   111031918533   111032185495

453159287

  454556762   454841669   455151597   111014495961   111028566235   111028927966
  111029238760   111029522452   111029731195   111029938363   111030175212  
111030410348   111030657251   111030904087   111031197835   111031477252  
111031685051   111031918780   111032185529

453160970

  454556929   454841677   455152082   111014496131   111028566257   111028928046
  111029238894   111029522508   111029731252   111029938385   111030175234  
111030410359   111030657262   111030904098   111031197857   111031477308  
111031685141   111031919095   111032185585

453161622

  454556994   454841966   455152090   111014496287   111028566369   111028928057
  111029238951   111029522520   111029731274   111029938521   111030175267  
111030410382   111030657273   111030904559   111031197868   111031478130  
111031685152   111031919185   111032185596

453162364

  454557158   454842030   455152249   111014496636   111028566820   111028928068
  111029238962   111029522531   111029732017   111029938554   111030175313  
111030410393   111030657307   111030904560   111031197903   111031478141  
111031685185   111031919253   111032185675

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453162901

  454557174   454842097   455152413   111014496827   111028567214   111028928136
  111029238984   111029522553   111029732095   111029938576   111030175425  
111030410449   111030657318   111030904649   111031197969   111031478196  
111031685196   111031919376   111032185855

453164428

  454557208   454842295   455152512   111014497334   111028567382   111028928158
  111029239154   111029522564   111029732129   111029938701   111030175447  
111030410494   111030657453   111030904728   111031197981   111031478231  
111031685219   111031919411   111032186610

453166217

  454557323   454842311   455152744   111014497390   111028567461   111028928181
  111029239165   111029522643   111029732152   111029938789   111030175458  
111030410539   111030657554   111030904740   111031198072   111031478242  
111031685231   111031919422   111032186632

453169773

  454557489   454842410   455152868   111014497480   111028567663   111028928226
  111029239198   111029522654   111029732185   111029938824   111030175526  
111030410573   111030657587   111030904830   111031198083   111031478860  
111031685882   111031919455   111032186698

453172330

  454557513   454842451   455152876   111014497491   111028567720   111028928406
  111029239222   111029522676   111029732220   111029938857   111030175548  
111030410607   111030657925   111030904885   111031198117   111031478882  
111031685893   111031919488   111032186700

453174161

  454557521   454842535   455152892   111014497806   111028567786   111028928541
  111029239435   111029522700   111029732264   111029938969   111030175593  
111030410663   111030657970   111030904942   111031198151   111031479074  
111031685916   111031920020   111032186755

453181034

  454557547   454842550   455153510   111014501217   111028568013   111028928552
  111029239514   111029522733   111029732275   111029939050   111030175616  
111030411114   111030658005   111030904964   111031198173   111031479096  
111031685927   111031920031   111032186788

453183402

  454557620   454842626   455153544   111014504254   111028568248   111028928596
  111029239525   111029522744   111029732310   111029939117   111030175627  
111030411181   111030658072   111030904997   111031198241   111031479423  
111031685950   111031920042   111032186812

453187478

  454557653   454842840   455153643   111014504388   111028568721   111028928743
  111029239569   111029522878   111029732321   111029939207   111030175661  
111030411259   111030658173   111030905088   111031198252   111031479445  
111031685972   111031920187   111032186823

453189821

  454557695   454842972   455153825   111014504625   111028569159   111028928833
  111029239648   111029522889   111029732332   111029939285   111030175672  
111030411327   111030658230   111030905123   111031198296   111031479478  
111031685983   111031920468   111032186878

453190027

  454557794   454843103   455154369   111014508236   111028569328   111028928899
  111029239659   111029522902   111029732376   111029939296   111030175706  
111030411361   111030658274   111030905426   111031199073   111031479489  
111031686108   111031920514   111032187059

453190639

  454557950   454843129   455154690   111014509079   111028569452   111028928912
  111029239895   111029522913   111029732422   111029939308   111030175773  
111030411372   111030658285   111030905459   111031199141   111031479490  
111031686131   111031920536   111032187060

453191801

  454557984   454843293   455154740   111014509215   111028569856   111028928923
  111029240066   111029522935   111029732433   111029939319   111030175908  
111030411585   111030658296   111030905482   111031199220   111031479579  
111031686164   111031921065   111032187071

453193781

  454558008   454843376   455154757   111014511409   111028569867   111028928967
  111029240314   111029522946   111029732455   111029939353   111030176000  
111030411619   111030658397   111030905505   111031199242   111031479591  
111031686186   111031921076   111032187161

453196255

  454558164   454843400   455154815   111014511971   111028569890   111028929193
  111029240437   111029523813   111029732466   111029939421   111030176101  
111030411743   111030658409   111030905549   111031199253   111031479614  
111031686243   111031921188   111032187172

453201188

  454558388   454843863   455154823   111014512781   111028569902   111028929250
  111029240482   111029523879   111029732499   111029939498   111030176202  
111030411754   111030658432   111030905617   111031199466   111031479647  
111031686276   111031921199   111032187194

453202111

  454558529   454843921   455155010   111014516842   111028570162   111028929586
  111029240718   111029523925   111029732512   111029939566   111030176213  
111030411787   111030659051   111030905673   111031199556   111031479669  
111031686298   111031921830   111032187295

453203150

  454558750   454844192   455155234   111014519047   111028570656   111028929621
  111029240752   111029523936   111029732758   111029939634   111030176224  
111030411800   111030659062   111030905729   111031199578   111031479704  
111031686300   111031921852   111032187396

453206765

  454558826   454844267   455155358   111014520353   111028570735   111028929867
  111029240763   111029523969   111029732804   111029939645   111030176279  
111030411833   111030659219   111030905785   111031199589   111031479759  
111031686311   111031921964   111032187420

453208548

  454559030   454844275   455155804   111014521398   111028570768   111028930072
  111029240820   111029523970   111029732837   111029940580   111030176280  
111030411899   111030659231   111030905819   111031199613   111031479793  
111031686366   111031922101   111032187532

453211377

  454559055   454844408   455155820   111014523277   111028570948   111028930836
  111029240842   111029524005   111029732848   111029940636   111030176325  
111030412441   111030659253   111030905831   111031199769   111031479827  
111031686401   111031922112   111032187576

453212425

  454559097   454844523   455155929   111014523389   111028570959   111028931051
  111029240921   111029524049   111029732927   111029940647   111030176336  
111030412463   111030659275   111030905842   111031199770   111031479861  
111031686423   111031922167   111032187587

453212722

  454559170   454844614   455155978   111014523569   111028571040   111028931107
  111029240954   111029524061   111029732961   111029940658   111030176369  
111030412542   111030659376   111030905886   111031199848   111031479872  
111031686490   111031922202   111032188645

453217101

  454559410   454844622   455156182   111014523615   111028571141   111028931152
  111029241292   111029524083   111029732994   111029940704   111030176415  
111030413262   111030659411   111030906023   111031199893   111031479906  
111031686546   111031922347   111032188678

453217143

  454559436   454844705   455156323   111014524032   111028571219   111028931185
  111029241360   111029524106   111029733108   111029940748   111030176437  
111030413273   111030659501   111030906056   111031199905   111031479962  
111031686603   111031922448   111032188982

453217283

  454559527   454844846   455156448   111014526843   111028571590   111028931219
  111029241551   111029524139   111029733119   111029940793   111030176459  
111030413284   111030659602   111030906124   111031200223   111031479973  
111031686704   111031922460   111032189196

453218216

  454559543   454844853   455156463   111014526955   111028571613   111028931545
  111029241584   111029524230   111029733131   111029940816   111030176460  
111030413307   111030659635   111030906180   111031200245   111031479995  
111031686715   111031922482   111032189208

453222853

  454559659   454845017   455156711   111014527406   111028571646   111028931589
  111029241618   111029524241   111029733186   111029940928   111030176471  
111030413374   111030659657   111030906214   111031200302   111031480010  
111031686748   111031922640   111032189219

453232258

  454559683   454845066   455156745   111014528104   111028571668   111028931590
  111029241944   111029524252   111029733298   111029941031   111030176516  
111030413509   111030659679   111030906225   111031200975   111031480021  
111031686771   111031922695   111032189242

453239246

  454559790   454845132   455156851   111014528193   111028571714   111028931613
  111029241955   111029524320   111029733311   111029941097   111030176550  
111030413543   111030660402   111030906236   111031201055   111031480087  
111031686793   111031922741   111032189309

453240277

  454559824   454845181   455156919   111014529048   111028571736   111028931679
  111029242192   111029524342   111029733322   111029941200   111030176561  
111030413576   111030660558   111030906270   111031201099   111031480098  
111031686872   111031922763   111032189310

453241853

  454560202   454845454   455156984   111014530073   111028571769   111028931804
  111029243081   111029524432   111029733366   111029941211   111030176583  
111030413611   111030660682   111030906281   111031201167   111031480100  
111031686883   111031922785   111032189398

453242521

  454560566   454845462   455156992   111014530758   111028571770   111028932108
  111029243104   111029524443   111029733513   111029941233   111030176594  
111030413655   111030660693   111030906360   111031201280   111031480661  
111031687390   111031922808   111032189691

453246068

  454560616   454845579   455157099   111014534561   111028571781   111028932412
  111029243159   111029524454   111029733546   111029941345   111030177629  
111030413712   111030660716   111030906696   111031201336   111031480795  
111031687413   111031922842   111032189950

453250383

  454560707   454845678   455157222   111014534785   111028572096   111028932467
  111029243216   111029524465   111029733591   111029941356   111030177630  
111030413756   111030660727   111030906731   111031201370   111031480807  
111031687446   111031922932   111032190042

453251464

  454560764   454845686   455157289   111014538431   111028572153   111028932793
  111029243249   111029524500   111029733636   111029941480   111030177652  
111030413813   111030660749   111030906764   111031201381   111031480818  
111031687468   111031922976   111032190301

453251480

  454560798   454845843   455157297   111014538486   111028572175   111028932805
  111029243340   111029524993   111029733669   111029941569   111030177685  
111030413868   111030660884   111030906854   111031201437   111031480841  
111031687480   111031922987   111032190367

453251712

  454560822   454845934   455157529   111014538576   111028572209   111028932928
  111029243430   111029525017   111029733681   111029941570   111030177696  
111030413891   111030660895   111030906865   111031201448   111031480997  
111031687536   111031922998   111032190413

453255036

  454560913   454846080   455157586   111014539982   111028572232   111028932940
  111029243441   111029525051   111029733692   111029941581   111030177764  
111030413914   111030660952   111030906922   111031201505   111031481011  
111031687615   111031923056   111032190479

453257479

  454561002   454846320   455157743   111014541064   111028572243   111028932973
  111029243722   111029525354   111029733726   111029941592   111030177809  
111030413925   111030660985   111030906966   111031201516   111031481033  
111031687626   111031923078   111032190525

453258659

  454561044   454846353   455157859   111014541974   111028572355   111028933570
  111029243744   111029525400   111029733793   111029941626   111030177854  
111030413981   111030661087   111030907013   111031202247   111031481044  
111031687648   111031923179   111032190547

453260929

  454561283   454846387   455158022   111014544832   111028572490   111028933671
  111029243913   111029525488   111029733816   111029941648   111030177865  
111030414050   111030661098   111030907024   111031202258   111031481101  
111031687671   111031923180   111032190569

453269078

  454561317   454846528   455158121   111014545642   111028572681   111028933705
  111029244048   111029525499   111029733827   111029941693   111030177944  
111030414353   111030661111   111030907035   111031202359   111031481303  
111031687682   111031923225   111032190592

453275208

  454561341   454846593   455158147   111014548094   111028572715   111028933907
  111029244127   111029525567   111029733861   111029941727   111030178271  
111030414386   111030661133   111030907103   111031202371   111031481370  
111031687716   111031923236   111032190648

453276206

  454561390   454846619   455158626   111014548386   111028572940   111028933929
  111029244600   111029525589   111029733883   111029941761   111030178338  
111030414409   111030661144   111030907147   111031202382   111031481392  
111031687839   111031923337   111032190659

453280877

  454561457   454846684   455158634   111014548779   111028573031   111028933952
  111029244611   111029525602   111029733894   111029941783   111030179520  
111030414577   111030661199   111030907248   111031202393   111031481448  
111031687840   111031923393   111032190660

453280976

  454561531   454846767   455158824   111014548904   111028573042   111028934010
  111029244644   111029525613   111029733906   111029941851   111030179542  
111030414645   111030661223   111030907529   111031202438   111031481460  
111031688559   111031923416   111032190783

453283715

  454561572   454846809   455158915   111014549624   111028573233   111028934100
  111029244655   111029525668   111029733917   111029941862   111030179564  
111030414713   111030661256   111030907541   111031202461   111031481482  
111031688560   111031923427   111032190974

453284242

  454561747   454847120   455159095   111014549893   111028574234   111028934290
  111029244745   111029525927   111029734008   111029941929   111030179609  
111030415242   111030661324   111030907631   111031202517   111031481527  
111031688593   111031924800   111032191144

453285173

  454561945   454847179   455159145   111014550109   111028574245   111028934302
  111029244936   111029525983   111029734288   111029941941   111030179643  
111030415310   111030661379   111030907664   111031202528   111031481921  
111031688649   111031924888   111032191166

453285504

  454562000   454847419   455159236   111014551010   111028574267   111028934380
  111029245207   111029526120   111029734637   111029942010   111030179676  
111030415321   111030661458   111030908294   111031202551   111031481965  
111031688650   111031924899   111032191177

453286718

  454562083   454847492   455159244   111014554743   111028574346   111028934414
  111029245274   111029526131   111029734727   111029942548   111030179700  
111030415499   111030661469   111030908306   111031202607   111031481976  
111031688672   111031924901   111032191942

453292872

  454562117   454847591   455159269   111014556510   111028574986   111028934470
  111029245319   111029526142   111029734884   111029942559   111030179744  
111030415624   111030661470   111030908339   111031202720   111031482056  
111031688683   111031924934   111032191964

453296113

  454562141   454847641   455159525   111014557915   111028575022   111028934492
  111029245386   111029526164   111029735302   111029942593   111030179867  
111030415680   111030661504   111030908621   111031202764   111031482102  
111031688717   111031925115   111032191975

453299802

  454562299   454847757   455159582   111014560335   111028575077   111028935583
  111029245623   111029527075   111029735403   111029942649   111030180061  
111030415927   111030662000   111030908643   111031202797   111031482135  
111031688942   111031925137   111032191997

453300709

  454562356   454847831   455159632   111014561707   111028575145   111028935639
  111029245689   111029527086   111029735537   111029942683   111030180072  
111030415961   111030662033   111030909699   111031202821   111031482191  
111031688997   111031925159   111032192022

453303174

  454562398   454848094   455159772   111014562999   111028575392   111028935662
  111029245768   111029527255   111029735548   111029943112   111030180140  
111030416074   111030662112   111030909880   111031202911   111031482225  
111031689044   111031925171   111032192055

453303406

  454562414   454848128   455159962   111014563002   111028575437   111028935741
  111029246455   111029527277   111029735559   111029943134   111030180207  
111030416096   111030662123   111030909969   111031202966   111031482247  
111031689066   111031925182   111032192099

453305997

  454562620   454848193   455159988   111014563057   111028575459   111028935752
  111029246590   111029527334   111029735560   111029943235   111030180353  
111030416197   111030662156   111030910084   111031202977   111031482270  
111031689167   111031925193   111032192123

453306490

  454562786   454848318   455160341   111014568041   111028575482   111028935774
  111029246758   111029527378   111029735571   111029943280   111030180421  
111030416210   111030662167   111030911210   111031203013   111031482292  
111031689178   111031925418   111032192145

453307696

  454562935   454848375   455160366   111014568827   111028575572   111028935785
  111029247221   111029527389   111029735627   111029943314   111030180599  
111030416388   111030662303   111030911243   111031203024   111031482304  
111031689246   111031925430   111032192819

453309932

  454562950   454848417   455160424   111014569615   111028575864   111028935808
  111029247355   111029527514   111029735649   111029943325   111030180667  
111030416568   111030662358   111030911456   111031203079   111031482360  
111031689279   111031925508   111032192831

453311607

  454563073   454848623   455160432   111014570897   111028575910   111028935864
  111029247377   111029527570   111029735694   111029943707   111030180678  
111030416603   111030662392   111030911625   111031203114   111031482405  
111031689280   111031925531   111032192842

453314254

  454563123   454848714   455160523   111014572248   111028575965   111028935932
  111029247423   111029527581   111029736112   111029944382   111030180689  
111030416704   111030662808   111030911726   111031203552   111031482450  
111031689303   111031925553   111032192853

453314767

  454563305   454848805   455160564   111014572305   111028576270   111028935954
  111029247568   111029527659   111029736134   111029944461   111030180690  
111030416726   111030662864   111030911805   111031203798   111031482461  
111031689314   111031925564   111032192909

453316374

  454563321   454848847   455160754   111014573801   111028576393   111028936012
  111029247636   111029527693   111029736156   111029944573   111030180803  
111030417312   111030662875   111030911849   111031203811   111031482629  
111031689381   111031926138   111032192976

453318487

  454563479   454848854   455160929   111014574172   111028576427   111028936089
  111029247805   111029527716   111029736189   111029944584   111030180948  
111030417323   111030662886   111030912053   111031203855   111031482708  
111031689404   111031926150   111032193641

453321598

  454563669   454848896   455160952   111014576141   111028576506   111028936124
  111029247816   111029527750   111029736224   111029944629   111030181231  
111030417345   111030662921   111030912176   111031203901   111031482786  
111031689437   111031926194   111032193988

453323610

  454564188   454849027   455161018   111014580023   111028577260   111028936168
  111029247940   111029527761   111029736279   111029944685   111030181242  
111030417570   111030662943   111030912536   111031204036   111031482821  
111031689460   111031926262   111032194204

453327710

  454564386   454849050   455161117   111014580326   111028577305   111028936258
  111029248042   111029528009   111029736280   111029944786   111030181275  
111030417581   111030662954   111030912626   111031204081   111031482922  
111031689617   111031926273   111032194316

453328510

  454564410   454849100   455161166   111014585534   111028577316   111028936269
  111029248390   111029528032   111029736358   111029944809   111030181297  
111030417705   111030662965   111030912716   111031204137   111031483642  
111031689695   111031927094   111032194383

453328544

  454564659   454849183   455161174   111014587514   111028577349   111028936405
  111029248479   111029528054   111029736369   111029944810   111030181387  
111030417727   111030663124   111030913032   111031204159   111031483664  
111031689707   111031927140   111032194530

453330789

  454564709   454849258   455161216   111014587985   111028577372   111028936494
  111029248491   111029528098   111029736426   111029944988   111030181411  
111030417749   111030663168   111030913548   111031204182   111031483899  
111031690080   111031927173   111032194541

453334922

  454564741   454849274   455161414   111014591384   111028577383   111028936528
  111029248514   111029528278   111029736493   111029945002   111030181455  
111030417794   111030663179   111030914123   111031204193   111031483978  
111031690372   111031927184   111032196228

453336224

  454564824   454849522   455161422   111014592396   111028577417   111028937035
  111029248637   111029528324   111029736549   111029945068   111030181499  
111030417930   111030663315   111030914178   111031204238   111031484092  
111031690394   111031927195   111032196251

453337305

  454564956   454849548   455161497   111014594466   111028577675   111028937079
  111029248659   111029528346   111029736639   111029945080   111030181691  
111030418492   111030663326   111030914189   111031204261   111031484238  
111031690495   111031927229   111032196262

453337339

  454565045   454849597   455161513   111014595951   111028577855   111028937169
  111029248671   111029528380   111029736640   111029945260   111030181747  
111030418504   111030663337   111030914190   111031204294   111031484261  
111031690529   111031927263   111032196318

453338600

  454565136   454849605   455161539   111014596222   111028577899   111028937181
  111029248705   111029528559   111029736651   111029945338   111030181769  
111030418560   111030663371   111030914662   111031204317   111031484272  
111031690664   111031927342   111032196329

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453340499

  454565151   454849696   455161646   111014597111   111028577956   111028937226
  111029248727   111029528560   111029736662   111029945394   111030181781  
111030418672   111030663427   111030914853   111031204395   111031484294  
111031690732   111031927364   111032196453

453340523

  454565433   454850074   455161687   111014597122   111028578036   111028937248
  111029248783   111029528593   111029736684   111029945529   111030181826  
111030418784   111030663472   111030914965   111031204496   111031484317  
111031690765   111031927397   111032196475

453341950

  454565474   454850280   455161810   111014598268   111028578058   111028937259
  111029249481   111029528807   111029736909   111029945596   111030181860  
111030418818   111030663494   111030915102   111031204508   111031484328  
111031690989   111031927432   111032196509

453342990

  454565516   454850355   455161844   111014601252   111028578092   111028937282
  111029249559   111029528829   111029736976   111029945710   111030181882  
111030418852   111030663887   111030915506   111031204520   111031485004  
111031691193   111031927465   111032196532

453344756

  454565805   454850389   455162057   111014601612   111028578126   111028937349
  111029249605   111029528852   111029736987   111029945743   111030181916  
111030419538   111030663900   111030915674   111031205352   111031485048  
111031691216   111031927511   111032196587

453346066

  454565854   454850454   455162164   111014602006   111028578407   111028937383
  111029249649   111029528908   111029737214   111029945800   111030181949  
111030419561   111030663944   111030915887   111031205363   111031485105  
111031691227   111031927533   111032196611

453347015

  454566142   454850504   455162255   111014603210   111028578418   111028937967
  111029249650   111029528986   111029737359   111029945811   111030181972  
111030419594   111030663966   111030915999   111031205396   111031485138  
111031691485   111031927555   111032196633

453347262

  454566381   454850512   455162370   111014603401   111028578429   111028938014
  111029249661   111029529088   111029737595   111029945855   111030181994  
111030419639   111030664002   111030916147   111031205554   111031485172  
111031691519   111031927588   111032196655

453349227

  454566423   454850751   455162438   111014605717   111028578902   111028938070
  111029249694   111029529112   111029737629   111029945899   111030182074  
111030419640   111030664035   111030916417   111031205587   111031485228  
111031691564   111031927601   111032196688

453351413

  454566597   454850876   455162446   111014606729   111028578924   111028938104
  111029249919   111029529202   111029737652   111029947206   111030182108  
111030419741   111030664057   111030917014   111031205633   111031485318  
111031692284   111031927623   111032196701

453351918

  454566613   454850884   455162453   111014607337   111028578957   111028938137
  111029249931   111029529279   111029737821   111029947239   111030182119  
111030419886   111030664079   111030917698   111031205666   111031485329  
111031692352   111031929243   111032196712

453353013

  454566639   454850900   455162495   111014608439   111028579004   111028938193
  111029250191   111029529280   111029737898   111029947240   111030182142  
111030419987   111030664125   111030918802   111031205701   111031485330  
111031692509   111031929265   111032196723

453353732

  454566753   454851338   455162610   111014612771   111028579015   111028938250
  111029251260   111029529336   111029738002   111029947374   111030182175  
111030420013   111030664248   111030919454   111031206566   111031485767  
111031692576   111031929300   111032196879

453354078

  454566795   454851429   455162669   111014613637   111028579329   111028938317
  111029251293   111029529358   111029738079   111029947532   111030182197  
111030420080   111030664271   111030919498   111031206599   111031486230  
111031692622   111031929344   111032196981

453355109

  454566894   454851445   455162677   111014613862   111028579453   111028938362
  111029251529   111029529392   111029738114   111029947543   111030182232  
111030420091   111030664282   111030919656   111031206623   111031486241  
111031692802   111031929401   111032197038

453358053

  454566969   454851460   455162735   111014615527   111028579521   111028938452
  111029251530   111029529943   111029738158   111029947565   111030182265  
111030420305   111030664305   111030919735   111031206667   111031486263  
111031692824   111031929445   111032197140

453358939

  454567082   454851494   455162800   111014618564   111028579565   111028938564
  111029251541   111029529965   111029738169   111029947598   111030182276  
111030420585   111030664350   111030919746   111031206780   111031486274  
111031692891   111031929478   111032197319

453361297

  454567280   454851809   455162859   111014624112   111028579701   111028938597
  111029251574   111029529976   111029738787   111029947622   111030183154  
111030420620   111030664440   111030919825   111031206836   111031486285  
111031692925   111031929490   111032197342

453363285

  454567330   454851833   455162966   111014624369   111028579734   111028938654
  111029251608   111029530080   111029738798   111029947644   111030183198  
111030420642   111030664495   111030920568   111031206858   111031486320  
111031692992   111031929681   111032197386

453363822

  454567470   454852039   455162974   111014625719   111028579835   111028938698
  111029251675   111029530103   111029738923   111029947723   111030183255  
111030420697   111030664507   111030920591   111031206870   111031486375  
111031693016   111031929838   111032197533

453365843

  454567785   454852211   455163071   111014625764   111028579914   111028938700
  111029251923   111029530158   111029738945   111029947745   111030183312  
111030420743   111030664563   111030920748   111031206904   111031486421  
111031693049   111031929883   111032197612

453367013

  454567827   454852252   455163170   111014625966   111028579925   111028938711
  111029251956   111029530170   111029739014   111029947868   111030183356  
111030420877   111030664574   111030920805   111031206948   111031486443  
111031693094   111031929962   111032197656

453370397

  454567918   454852609   455163253   111014626259   111028579947   111028938744
  111029252003   111029530181   111029739104   111029947879   111030183424  
111030420967   111030664585   111030920894   111031206959   111031486487  
111031693117   111031930076   111032198231

453373391

  454568056   454852633   455163410   111014626406   111028580387   111028938801
  111029252058   111029530697   111029739115   111029947947   111030183615  
111030421058   111030664619   111030920939   111031206960   111031486599  
111031693218   111031930087   111032198286

453376535

  454568205   454852674   455163576   111014626721   111028580422   111028938834
  111029252081   111029530888   111029739137   111029948005   111030183659  
111030421182   111030664620   111030921008   111031206971   111031486656  
111031693241   111031930201   111032198310

453376824

  454568213   454852815   455163600   111014627913   111028580444   111028938856
  111029252115   111029531025   111029739193   111029948072   111030183738  
111030421227   111030664664   111030921097   111031207006   111031486948  
111031693926   111031930212   111032198332

453376980

  454568296   454853078   455163642   111014629151   111028581467   111028938935
  111029252126   111029531069   111029739205   111029948229   111030183749  
111030421362   111030664675   111030921154   111031207017   111031487275  
111031694028   111031930223   111032198792

453377277

  454568361   454853094   455163782   111014630153   111028581715   111028938957
  111029252137   111029531159   111029739216   111029948230   111030183783  
111030421395   111030664709   111030921165   111031207028   111031487286  
111031694084   111031930245   111032198815

453378366

  454568379   454853169   455163816   111014630254   111028581737   111028938980
  111029252171   111029531171   111029739227   111029948285   111030183806  
111030421407   111030664743   111030921356   111031207040   111031487657  
111031694220   111031930289   111032198826

453378895

  454568502   454853193   455163881   111014636058   111028581748   111028939004
  111029252182   111029531193   111029739250   111029948353   111030183817  
111030421429   111030665801   111030921378   111031207073   111031487714  
111031694310   111031930324   111032198837

453381253

  454568551   454853318   455164194   111014636081   111028581759   111028939835
  111029252216   111029531227   111029739272   111029948397   111030183839  
111030421564   111030665823   111030921592   111031207499   111031487826  
111031694332   111031930380   111032198882

453383077

  454568569   454853649   455164228   111014636474   111028581760   111028939868
  111029252250   111029531294   111029739317   111029948476   111030183840  
111030421597   111030665856   111030921884   111031207680   111031487893  
111031694556   111031930537   111032198905

453389033

  454568585   454853680   455164400   111014637240   111028581816   111028939880
  111029252441   111029531317   111029739339   111029948487   111030183895  
111030421687   111030665889   111030921918   111031207725   111031487949  
111031694635   111031930559   111032198949

453390312

  454568643   454853904   455164582   111014638410   111028581838   111028939969
  111029252485   111029531328   111029739340   111029948533   111030183907  
111030421733   111030665991   111030921941   111031207736   111031487961  
111031694747   111031930661   111032198961

453390668

  454568783   454853979   455164764   111014644013   111028581906   111028939981
  111029252508   111029531362   111029739384   111029948566   111030183996  
111030421744   111030666071   111030921974   111031207747   111031488063  
111031694770   111031930717   111032199018

453392631

  454568882   454854084   455164970   111014645788   111028582031   111028940084
  111029252542   111029532161   111029739407   111029948667   111030184043  
111030421755   111030666093   111030922054   111031207770   111031488085  
111031694804   111031930739   111032199063

453392680

  454569062   454854118   455165043   111014649197   111028582042   111028940095
  111029252553   111029532172   111029739430   111029948735   111030184054  
111030421777   111030666127   111030922087   111031207792   111031488096  
111031694837   111031930751   111032199119

453394371

  454569245   454854142   455165225   111014649591   111028582110   111028940107
  111029252621   111029532408   111029739463   111029948791   111030184098  
111030421788   111030666419   111030922122   111031207882   111031488142  
111031694848   111031930784   111032199221

453398869

  454569260   454854167   455165258   111014649962   111028582176   111028940129
  111029252687   111029532420   111029739485   111029948847   111030184133  
111030421823   111030666510   111030922166   111031207927   111031488210  
111031694950   111031930830   111032199287

453399776

  454569310   454854472   455165324   111014652247   111028582187   111028940130
  111029252698   111029532431   111029739519   111029948869   111030184391  
111030421856   111030666543   111030922177   111031207938   111031488221  
111031694961   111031930841   111032199300

453405722

  454569385   454854480   455165357   111014652832   111028582255   111028940152
  111029252755   111029532464   111029739542   111029948915   111030184425  
111030421957   111030666587   111030922188   111031207950   111031488232  
111031695074   111031930852   111032199311

453407033

  454569427   454854704   455165571   111014652898   111028582301   111028940174
  111029253251   111029532497   111029739575   111029949972   111030184436  
111030421979   111030666600   111030922201   111031209288   111031488265  
111031695085   111031930920   111032199388

453408411

  454569435   454854803   455165647   111014653776   111028582378   111028940208
  111029253262   111029532509   111029739643   111029950053   111030184470  
111030421980   111030666611   111030922267   111031209299   111031488276  
111031695096   111031930942   111032199771

453409666

  454569583   454854837   455165704   111014656713   111028582389   111028940220
  111029253284   111029532543   111029739733   111029950064   111030184492  
111030422015   111030666633   111030922324   111031209356   111031488311  
111031695120   111031931000   111032199793

453412272

  454570029   454854928   455165738   111014656757   111028582413   111028940231
  111029253295   111029532554   111029739766   111029950097   111030185000  
111030422048   111030666701   111030922368   111031209479   111031488355  
111031695153   111031931044   111032199849

453414542

  454570086   454854993   455165878   111014657141   111028582424   111028940297
  111029253307   111029532576   111029739799   111029950121   111030185022  
111030422093   111030666712   111030922380   111031209480   111031488366  
111031695164   111031931055   111032199973

453417784

  454570144   454855024   455166033   111014657376   111028582435   111028940321
  111029253352   111029532611   111029739801   111029950143   111030185112  
111030422116   111030666745   111030922447   111031209491   111031488535  
111031695311   111031931101   111032200066

453418964

  454570201   454855081   455166090   111014658096   111028582592   111028940400
  111029253363   111029532633   111029739812   111029950154   111030185123  
111030422127   111030666879   111030922504   111031209503   111031488546  
111031695322   111031931156   111032200437

453420333

  454570243   454855156   455166199   111014658524   111028582626   111028940422
  111029253374   111029532655   111029739823   111029950176   111030185213  
111030422149   111030666880   111030922515   111031209660   111031488568  
111031696042   111031931167   111032200471

453421026

  454570300   454855214   455166280   111014658861   111028582671   111028940455
  111029253419   111029532699   111029739867   111029950198   111030185224  
111030422172   111030666891   111030922526   111031209738   111031488580  
111031696064   111031931246   111032200583

453421497

  454570326   454855255   455166322   111014670180   111028582862   111028940488
  111029253420   111029532712   111029739878   111029950200   111030185235  
111030422183   111030666936   111030922559   111031209794   111031488591  
111031696097   111031931684   111032200707

453424269

  454570375   454855297   455166447   111014673756   111028582884   111028940523
  111029253756   111029532756   111029739889   111029950277   111030185246  
111030422217   111030668264   111030922627   111031209817   111031488603  
111031696165   111031931707   111032200763

453424475

  454570417   454855362   455166496   111014673880   111028582907   111028940613
  111029253790   111029532813   111029739902   111029950367   111030185257  
111030422273   111030668275   111030922661   111031209828   111031488669  
111031696222   111031931729   111032200785

453426355

  454570482   454855461   455166603   111014674599   111028582918   111028940635
  111029253835   111029532868   111029739946   111029950413   111030185336  
111030422318   111030668321   111030922672   111031209895   111031488726  
111031696244   111031931796   111032200796

453426496

  454570540   454855511   455166652   111014675433   111028582963   111028940668
  111029253936   111029532903   111029739980   111029950457   111030185381  
111030422385   111030668422   111030922728   111031209918   111031488748  
111031696266   111031931886   111032201078

453429086

  454570714   454855719   455166702   111014677345   111028582974   111028940994
  111029253969   111029533218   111029740005   111029950536   111030185426  
111030422442   111030668466   111030922807   111031209930   111031488760  
111031696288   111031931910   111032201113

453430332

  454570862   454855875   455166728   111014677480   111028583010   111028941041
  111029253981   111029533308   111029741488   111029950569   111030185527  
111030422464   111030668556   111030922829   111031209963   111031488793  
111031696312   111031932078   111032201595

453431256

  454570888   454855974   455166785   111014677941   111028583021   111028941074
  111029255084   111029533319   111029741545   111029950570   111030185549  
111030422475   111030668590   111030922919   111031209974   111031488838  
111031696323   111031932865   111032201607

453432569

  454570912   454856105   455166934   111014680530   111028584358   111028942301
  111029255343   111029533443   111029741680   111029950581   111030185594  
111030422486   111030668613   111030923910   111031210066   111031488951  
111031696356   111031932900   111032201630

453433278

  454571316   454856113   455166959   111014681722   111028584369   111028942503
  111029255376   111029533465   111029741703   111029950604   111030185617  
111030422497   111030668624   111030923943   111031210077   111031489008  
111031696390   111031932944   111032201663

453434672

  454571431   454856295   455166967   111014682824   111028584527   111028942626
  111029255411   111029533487   111029741714   111029950659   111030185651  
111030422510   111030668635   111030924900   111031210112   111031489019  
111031696457   111031932977   111032201674

453435240

  454571597   454856345   455167007   111014684051   111028584583   111028942693
  111029255488   111029533533   111029741826   111029950671   111030185673  
111030422532   111030668668   111030925002   111031211180   111031489064  
111031696479   111031933013   111032201708

453435638

  454571613   454856477   455167163   111014684141   111028584662   111028942705
  111029255589   111029533555   111029741837   111029950682   111030185695  
111030423173   111030668691   111030925046   111031211270   111031489187  
111031696480   111031933114   111032201720

453437121

  454571621   454856493   455167171   111014686312   111028584729   111028942772
  111029255590   111029533566   111029742085   111029950749   111030185752  
111030423207   111030668714   111030925057   111031211281   111031489255  
111031696491   111031933125   111032201731

453442105

  454571670   454856618   455167288   111014687470   111028584886   111028943054
  111029255691   111029534118   111029742119   111029950873   111030185842  
111030423263   111030668826   111030925091   111031211304   111031489334  
111031696503   111031933158   111032201876

453444739

  454571688   454856642   455167411   111014692476   111028584932   111028943098
  111029255815   111029534141   111029742120   111029950884   111030185853  
111030423274   111030668837   111030925158   111031211326   111031489345  
111031696536   111031933204   111032201900

453448177

  454571746   454856832   455167429   111014695682   111028584965   111028943188
  111029255950   111029534208   111029742153   111029950895   111030185910  
111030423454   111030668860   111030925181   111031211405   111031489389  
111031696570   111031933237   111032201922

453448276

  454572116   454857095   455167460   111014695761   111028585742   111028943290
  111029255972   111029534219   111029742164   111029951492   111030186168  
111030423689   111030668905   111030925237   111031211427   111031489402  
111031696637   111031933259   111032201955

453449852

  454572256   454857152   455167478   111014697099   111028585865   111028943324
  111029255994   111029534253   111029742186   111029951661   111030186292  
111030423836   111030668938   111030925271   111031211887   111031489446  
111031696648   111031933260   111032202327

453450728

  454572314   454857277   455167528   111014698854   111028585898   111028943379
  111029256007   111029534275   111029742197   111029951694   111030186900  
111030424062   111030668994   111030925406   111031211898   111031489671  
111031696671   111031933338   111032202338

453450751

  454572363   454857350   455167585   111014699103   111028585922   111028943571
  111029256052   111029534332   111029742210   111029952000   111030186933  
111030424196   111030669030   111030925417   111031211933   111031489794  
111031696716   111031933349   111032202462

453450942

  454572389   454857418   455167684   111014700915   111028585944   111028944291
  111029257446   111029534411   111029742254   111029952099   111030186955  
111030424208   111030669041   111030925642   111031211977   111031489862  
111031696750   111031933901   111032202484

453451015

  454572512   454857426   455167742   111014701062   111028586114   111028944404
  111029257514   111029534477   111029742322   111029952257   111030186988  
111030424624   111030669119   111030925653   111031211988   111031489907  
111031696828   111031933989   111032202530

453451296

  454572637   454857533   455167775   111014702007   111028586170   111028944448
  111029257570   111029534499   111029742388   111029952291   111030187046  
111030424635   111030669120   111030925686   111031212024   111031490000  
111031697425   111031934003   111032203104

453454506

  454572652   454857707   455167833   111014702490   111028586956   111028944505
  111029257581   111029534668   111029742399   111029953146   111030187091  
111030424668   111030669131   111030925732   111031212079   111031490011  
111031697447   111031934025   111032203148

453454522

  454572660   454857970   455168088   111014702827   111028586990   111028944572
  111029257659   111029534679   111029742423   111029953168   111030187158  
111030424703   111030669175   111030925776   111031212091   111031490033  
111031697492   111031934070   111032203205

453454647

  454572710   454858002   455168187   111014702917   111028587047   111028944594
  111029257716   111029534758   111029742434   111029953225   111030187181  
111030424770   111030669243   111030925787   111031212114   111031490055  
111031697526   111031934216   111032203216

453455719

  454572850   454858010   455168245   111014707710   111028587070   111028944684
  111029257749   111029534860   111029742456   111029953258   111030187215  
111030424792   111030669254   111030925967   111031212125   111031490099  
111031697571   111031934250   111032203227

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453459273

  454572900   454858127   455168336   111014707888   111028587081   111028944763
  111029258391   111029534871   111029742467   111029953292   111030187350  
111030424804   111030669322   111030925990   111031212215   111031490189  
111031697582   111031934496   111032203249

453459471

  454573064   454858382   455168419   111014707901   111028587092   111028945539
  111029258469   111029535704   111029742478   111029953337   111030187372  
111030424859   111030669344   111030926036   111031212226   111031490202  
111031697953   111031934508   111032203317

453459539

  454573106   454858507   455168484   111014709228   111028587137   111028945551
  111029258560   111029535726   111029742490   111029953438   111030187394  
111030425311   111030670021   111030926047   111031212259   111031490213  
111031697964   111031934519   111032203362

453460586

  454573270   454858804   455168518   111014714482   111028587328   111028945595
  111029259178   111029535759   111029742513   111029953506   111030187406  
111030425322   111030670144   111030926081   111031212260   111031490257  
111031697986   111031935307   111032203373

453461774

  454573304   454858820   455168534   111014715517   111028587508   111028945663
  111029259987   111029535827   111029742579   111029953573   111030187417  
111030425344   111030670155   111030926104   111031212271   111031490268  
111031698044   111031935341   111032203744

453462780

  454573379   454858838   455168542   111014716484   111028587586   111028945753
  111029260068   111029535883   111029742580   111029953607   111030187440  
111030425355   111030670188   111030926115   111031212316   111031490965  
111031698088   111031935363   111032203889

453463382

  454573411   454858853   455168567   111014717058   111028587665   111028945810
  111029260125   111029536031   111029742603   111029953630   111030187743  
111030425388   111030670267   111030926171   111031212349   111031490976  
111031698099   111031935419   111032203890

453466757

  454573452   454859000   455168658   111014718486   111028587700   111028945821
  111029260530   111029536042   111029742636   111029953641   111030187776  
111030425423   111030670278   111030926182   111031212372   111031491012  
111031698134   111031935420   111032203902

453467698

  454573528   454859166   455168781   111014718600   111028587856   111028945843
  111029260631   111029536064   111029742669   111029953696   111030187800  
111030425502   111030670290   111030926250   111031212394   111031491056  
111031698325   111031935475   111032203913

453467896

  454573692   454859240   455168971   111014719825   111028587867   111028945887
  111029260877   111029536075   111029742715   111029953742   111030187833  
111030425568   111030670515   111030926317   111031212406   111031491078  
111031698336   111031935543   111032203957

453469587

  454573742   454859364   455169151   111014720816   111028587913   111028945900
  111029261014   111029536110   111029742726   111029953764   111030187844  
111030425579   111030670795   111030926362   111031212428   111031491304  
111031698358   111031935677   111032203980

453471930

  454574047   454859422   455169193   111014721277   111028587946   111028946024
  111029261159   111029536121   111029742771   111029953810   111030188003  
111030425580   111030670807   111030926823   111031212439   111031492079  
111031698381   111031936971   111032204015

453472839

  454574088   454859570   455169375   111014722313   111028588026   111028946103
  111029261171   111029536143   111029742861   111029953865   111030188485  
111030425591   111030670920   111030926834   111031212541   111031492103  
111031698460   111031937006   111032204026

453473167

  454574146   454859653   455169565   111014722986   111028588071   111028946125
  111029261193   111029536154   111029742894   111029953900   111030188575  
111030425647   111030670986   111030926889   111031212608   111031492192  
111031698482   111031937130   111032204633

453474462

  454574245   454859711   455169615   111014723190   111028588273   111028946181
  111029261205   111029536165   111029742906   111029953922   111030188597  
111030425658   111030671066   111030926913   111031212664   111031492316  
111031698741   111031937163   111032204701

453475915

  454574344   454859778   455169698   111014724247   111028589869   111028946912
  111029261272   111029536187   111029743952   111029954013   111030188665  
111030425816   111030671112   111030926957   111031212675   111031492350  
111031698808   111031937208   111032204712

453476459

  454574609   454860024   455169839   111014725260   111028589937   111028946923
  111029261328   111029536312   111029743963   111029954024   111030189611  
111030425849   111030671123   111030926980   111031212709   111031492440  
111031698864   111031937242   111032204767

453476822

  454574641   454860115   455170084   111014725484   111028590007   111028946978
  111029261373   111029536334   111029743985   111029954103   111030189622  
111030425850   111030671134   111030926991   111031212888   111031492473  
111031698886   111031937275   111032204891

453480337

  454574831   454860339   455170209   111014725574   111028590030   111028946990
  111029261788   111029536356   111029744672   111029954136   111030189633  
111030425861   111030671156   111030927015   111031212899   111031492495  
111031698897   111031937343   111032205577

453481251

  454574849   454860438   455170381   111014726687   111028590063   111028947047
  111029261867   111029536413   111029744739   111029954192   111030189666  
111030425872   111030671190   111030927329   111031212901   111031492507  
111031698909   111031937376   111032205599

453484529

  454574914   454860768   455170548   111014729028   111028590085   111028947081
  111029262318   111029536457   111029744762   111029954237   111030189677  
111030425894   111030671202   111030927431   111031212923   111031492530  
111031698910   111031937400   111032205612

453485245

  454574971   454860891   455170704   111014731469   111028590175   111028947586
  111029262576   111029536491   111029744852   111029954406   111030189688  
111030425917   111030671527   111030927442   111031212945   111031492541  
111031698943   111031938366   111032205667

453490195

  454575077   454861097   455170738   111014731975   111028590333   111028947665
  111029262587   111029536547   111029744919   111029954428   111030190354  
111030425939   111030671606   111030927464   111031213025   111031492596  
111031698954   111031938388   111032205724

453490344

  454575150   454861105   455171017   111014733281   111028590434   111028947711
  111029262633   111029536626   111029744986   111029954439   111030190387  
111030426042   111030671651   111030927587   111031214217   111031492620  
111031698965   111031938478   111032205735

453491904

  454575283   454861303   455171058   111014733304   111028590513   111028947777
  111029262790   111029536648   111029744997   111029954596   111030190466  
111030426075   111030671673   111030927969   111031214239   111031492709  
111031698976   111031938579   111032205814

453491938

  454575424   454861360   455171157   111014733359   111028590636   111028947801
  111029262880   111029536828   111029745156   111029954619   111030190499  
111030426086   111030671695   111030928195   111031214284   111031492721  
111031698987   111031938591   111032205870

453493264

  454575432   454861410   455171199   111014738231   111028591468   111028947823
  111029263487   111029537122   111029745268   111029954620   111030190523  
111030426143   111030671707   111030928319   111031214295   111031492743  
111031699056   111031938603   111032205904

453493629

  454575564   454861634   455171306   111014742630   111028591514   111028947845
  111029263847   111029537166   111029745369   111029954765   111030190567  
111030426738   111030671718   111030928320   111031214554   111031493115  
111031699146   111031938704   111032205926

453496986

  454575580   454861667   455171322   111014743697   111028591558   111028947878
  111029263904   111029537199   111029745381   111029954776   111030190624  
111030426817   111030671730   111030928386   111031214587   111031493160  
111031699168   111031938726   111032205948

453497778

  454575598   454861691   455171561   111014743754   111028591570   111028947957
  111029264051   111029537324   111029745437   111029954787   111030190668  
111030426839   111030671785   111030928397   111031215937   111031493182  
111031700048   111031938748   111032206039

453497943

  454575606   454861733   455171611   111014744665   111028591660   111028947968
  111029264309   111029537379   111029745460   111029955171   111030190679  
111030426840   111030671819   111030928409   111031215982   111031493249  
111031700059   111031938906   111032206714

453498768

  454575713   454861758   455171777   111014744799   111028591705   111028948004
  111029264310   111029537414   111029745550   111029955182   111030190691  
111030426895   111030671875   111030928465   111031216051   111031493272  
111031700060   111031939244   111032206725

453499022

  454575788   454862111   455171793   111014747501   111028591716   111028948060
  111029264444   111029537447   111029745583   111029955306   111030190725  
111030426930   111030671910   111030928487   111031216152   111031493306  
111031700082   111031939299   111032206747

453500746

  454575846   454862186   455171868   111014748254   111028591749   111028948598
  111029264624   111029537469   111029745673   111029955339   111030190848  
111030426952   111030671921   111030928500   111031216163   111031493317  
111031700318   111031939312   111032206781

453503377

  454575929   454862343   455172270   111014748580   111028591840   111028948666
  111029264646   111029537470   111029745729   111029955340   111030190859  
111030426996   111030671965   111030928511   111031216196   111031493339  
111031700330   111031939378   111032206949

453505778

  454575960   454862418   455172395   111014748940   111028591907   111028948734
  111029264668   111029537481   111029745741   111029955351   111030190927  
111030427009   111030671987   111030928533   111031216219   111031493407  
111031700352   111031939390   111032207052

453505984

  454576059   454862491   455172403   111014748973   111028591952   111028948778
  111029264736   111029537526   111029745774   111029955362   111030191007  
111030427032   111030672584   111030929578   111031216264   111031493418  
111031700385   111031939806   111032207153

453506719

  454576240   454862558   455172437   111014753788   111028591974   111028948790
  111029264747   111029537559   111029745796   111029955373   111030191052  
111030427043   111030672595   111030929589   111031216309   111031493429  
111031700408   111031939839   111032207210

453515587

  454576299   454862707   455172593   111014754880   111028591996   111028948835
  111029264781   111029537571   111029745954   111029955430   111030191063  
111030427054   111030672618   111030929602   111031216376   111031493496  
111031700419   111031939873   111032207243

453519175

  454576356   454862822   455172601   111014757502   111028592032   111028949173
  111029265568   111029537605   111029746001   111029955441   111030191074  
111030427065   111030672696   111030929624   111031216512   111031493520  
111031700420   111031939895   111032207254

453519373

  454576539   454863275   455172684   111014757906   111028592054   111028949241
  111029265591   111029537649   111029746067   111029955485   111030191119  
111030427199   111030672731   111030929679   111031216837   111031493542  
111031700453   111031939918   111032207401

453521296

  454576570   454863291   455172700   111014760977   111028592076   111028949252
  111029265636   111029537795   111029746113   111029955496   111030191131  
111030427223   111030672843   111030929691   111031216860   111031493621  
111031700510   111031939996   111032207467

453521825

  454576588   454863325   455172957   111014761260   111028592302   111028949274
  111029265658   111029537896   111029746124   111029955609   111030191210  
111030427234   111030672999   111030929725   111031216882   111031493665  
111031700521   111031940011   111032207883

453522427

  454576752   454863341   455172965   111014763622   111028592526   111028949342
  111029265670   111029538673   111029746157   111029955687   111030191221  
111030427278   111030673013   111030929758   111031216916   111031493698  
111031700554   111031940022   111032207917

453523359

  454576760   454863507   455172973   111014764375   111028592605   111028949421
  111029265692   111029538718   111029746203   111029955801   111030191232  
111030427403   111030673035   111030929770   111031216927   111031493733  
111031700576   111031940044   111032208121

453525735

  454577149   454863556   455173237   111014765882   111028592616   111028949465
  111029265771   111029538752   111029746214   111029955845   111030191243  
111030427425   111030673136   111030929781   111031216949   111031493799  
111031700587   111031940055   111032208143

453526048

  454577180   454863648   455173484   111014767974   111028592683   111028949487
  111029265793   111029538785   111029746270   111029955878   111030191254  
111030427458   111030674014   111030929804   111031217120   111031493801  
111031700622   111031940066   111032208165

453527038

  454577248   454863721   455173500   111014769897   111028592717   111028949555
  111029265838   111029538842   111029746281   111029955890   111030191287  
111030427560   111030674126   111030929860   111031217164   111031493834  
111031700745   111031940156   111032208200

453531055

  454577255   454863747   455173526   111014770541   111028592751   111028949566
  111029266121   111029538853   111029746663   111029955913   111030191838  
111030427593   111030674249   111030929882   111031217175   111031493867  
111031700756   111031940583   111032208222

453532798

  454577347   454863754   455173575   111014775366   111028592784   111028949656
  111029266424   111029539281   111029746674   111029955968   111030191849  
111030427694   111030674250   111030929905   111031217197   111031493935  
111031700778   111031940594   111032208244

453532897

  454577446   454863820   455173641   111014777289   111028592807   111028950153
  111029266468   111029539304   111029746685   111029956105   111030191861  
111030427739   111030674351   111030929961   111031217276   111031493968  
111031700824   111031940662   111032208255

453534117

  454577677   454863879   455173708   111014777942   111028593011   111028950186
  111029266479   111029539348   111029746696   111029956116   111030192200  
111030427830   111030674362   111030929983   111031217298   111031494059  
111031700936   111031940684   111032208301

453535767

  454577701   454864067   455173807   111014779427   111028593077   111028950221
  111029266480   111029539371   111029746742   111029956127   111030192345  
111030427852   111030674373   111030930019   111031217388   111031494071  
111031700958   111031940718   111032208323

453536492

  454577818   454864091   455173849   111014784737   111028593088   111028950243
  111029266491   111029539438   111029746786   111029956352   111030192378  
111030427931   111030674452   111030930996   111031217423   111031494228  
111031700970   111031940730   111032208941

453536864

  454577867   454864117   455173864   111014787707   111028593123   111028950287
  111029266503   111029539539   111029746797   111029956521   111030192468  
111030428066   111030674463   111030931032   111031217502   111031494262  
111031700992   111031940808   111032208963

453538001

  454577982   454864240   455173914   111014792264   111028593145   111028950298
  111029266536   111029539540   111029746865   111029956644   111030192491  
111030428077   111030674553   111030931111   111031217535   111031494273  
111031701139   111031940820   111032209032

453538415

  454577990   454864489   455173955   111014796246   111028593190   111028950333
  111029266637   111029539900   111029746876   111029956666   111030192525  
111030428088   111030674980   111030931133   111031218424   111031494329  
111031701151   111031940965   111032209054

453538480

  454578030   454864893   455173997   111014796415   111028593392   111028950805
  111029266817   111029539911   111029746898   111029956701   111030192558  
111030428099   111030675015   111030931166   111031218514   111031494408  
111031701397   111031940987   111032209065

453539934

  454578063   454865155   455174045   111014799092   111028593437   111028950816
  111029266895   111029540025   111029746955   111029956723   111030192592  
111030428123   111030675026   111030931199   111031218525   111031494419  
111031701421   111031940998   111032209111

453540122

  454578329   454865197   455174185   111014800264   111028593482   111028950883
  111029267021   111029540036   111029747035   111029957027   111030192772  
111030428202   111030675060   111030931234   111031218569   111031494442  
111031701454   111031941180   111032209155

453540478

  454578477   454865213   455174235   111014801670   111028593516   111028950962
  111029267065   111029540069   111029747046   111029957162   111030192783  
111030428347   111030675071   111030931256   111031219032   111031494464  
111031702185   111031941247   111032209166

453540627

  454578550   454865270   455174250   111014802200   111028593549   111028951064
  111029267740   111029540070   111029747057   111029957184   111030193076  
111030429258   111030675093   111030931290   111031219043   111031494509  
111031702196   111031941292   111032209188

453541351

  454578576   454865460   455174284   111014802323   111028593651   111028951097
  111029267807   111029540081   111029747079   111029957241   111030193087  
111030429416   111030675408   111030931313   111031219087   111031494521  
111031702220   111031941315   111032209199

453541625

  454578626   454865569   455174342   111014802468   111028593763   111028951109
  111029267818   111029540126   111029747091   111029957353   111030193177  
111030429438   111030675532   111030931414   111031219133   111031494587  
111031702275   111031941348   111032209278

453542664

  454578659   454865676   455174532   111014802615   111028593774   111028951266
  111029267863   111029540542   111029747114   111029957375   111030194224  
111030429449   111030675576   111030931425   111031219155   111031494666  
111031702286   111031941450   111032209324

453543167

  454578683   454865684   455174649   111014802648   111028593796   111028951312
  111029267953   111029540586   111029747147   111029957476   111030194268  
111030429450   111030675767   111030931470   111031219199   111031494701  
111031702310   111031941999   111032209357

453543472

  454579004   454865692   455174730   111014810344   111028593808   111028951356
  111029267997   111029540609   111029747169   111029957500   111030194279  
111030429461   111030675880   111030931560   111031219278   111031494723  
111031702332   111031942811   111032209469

453544058

  454579053   454865783   455174938   111014812997   111028593820   111028951378
  111029268000   111029540698   111029747709   111029957511   111030194314  
111030429483   111030675914   111030931616   111031219458   111031494789  
111031702804   111031942822   111032209481

453544884

  454579079   454865858   455175083   111014815080   111028593864   111028952098
  111029268044   111029540812   111029747787   111029957544   111030194392  
111030429494   111030675947   111030931627   111031219526   111031494802  
111031702837   111031942855   111032209717

453545030

  454579129   454865882   455175141   111014815675   111028594045   111028952212
  111029268123   111029541116   111029747798   111029957555   111030194426  
111030429573   111030675969   111030931638   111031219559   111031494824  
111031702859   111031942899   111032209751

453547606

  454579178   454865999   455175307   111014816340   111028594315   111028952223
  111029268156   111029541161   111029747800   111029957601   111030194482  
111030429595   111030676476   111030931717   111031219571   111031494868  
111031702871   111031942945   111032209762

453547689

  454579269   454866112   455175513   111014817396   111028594427   111028952425
  111029268190   111029541228   111029747822   111029957634   111030194505  
111030429742   111030676500   111030931942   111031219582   111031494970  
111031702927   111031942967   111032209841

453548133

  454579384   454866161   455175588   111014820491   111028594630   111028952515
  111029268202   111029541262   111029747866   111029957702   111030194516  
111030429809   111030676511   111030931964   111031219593   111031494981  
111031703074   111031943047   111032209852

453548737

  454579400   454866245   455175679   111014821290   111028594663   111028952537
  111029268235   111029541273   111029747899   111029958028   111030194538  
111030429810   111030676780   111030931975   111031219638   111031495038  
111031703647   111031943283   111032209874

453548760

  454579517   454866419   455175737   111014822167   111028594720   111028953965
  111029268695   111029541284   111029747989   111029958309   111030194594  
111030429843   111030676825   111030931986   111031219683   111031495151  
111031703669   111031943362   111032209896

453548786

  454579624   454866526   455175794   111014823629   111028594988   111028954023
  111029268707   111029541295   111029748047   111029958680   111030194640  
111030429876   111030676870   111030932011   111031219706   111031495195  
111031703883   111031943407   111032209920

453548885

  454579699   454866609   455175976   111014825104   111028595057   111028954089
  111029268752   111029541330   111029748058   111029958769   111030194684  
111030429900   111030676904   111030932022   111031219784   111031495207  
111031703973   111031943452   111032209997

453548950

  454579905   454866765   455176123   111014827454   111028595103   111028954124
  111029268785   111029541341   111029748070   111029958826   111030194774  
111030429922   111030677545   111030932156   111031219795   111031495432  
111031704480   111031943508   111032210001

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number  

  Loan Number     Loan Number     Loan Number       Loan Number      
Loan Number       Loan Number         Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number         Loan Number      

453549693

  454579947   454866955   455176131   111014827476   111028595114   111028954146
  111029268910   111029541374   111029748104   111029958860   111030194796  
111030429944   111030677871   111030932213   111031219807   111031495498  
111031704648   111031943564   111032210102

453549727

  454580036   454866971   455176206   111014828882   111028595136   111028954315
  111029269056   111029541396   111029748115   111029958938   111030194820  
111030429955   111030677905   111030932246   111031219830   111031495500  
111031704671   111031943610   111032210124

453550527

  454580085   454867110   455176263   111014829906   111028595608   111028954326
  111029269078   111029541419   111029748126   111029959108   111030194910  
111030430126   111030677950   111030932268   111031219863   111031495511  
111031704772   111031943935   111032210146

453551566

  454580127   454867219   455176289   111014829939   111028596047   111028954450
  111029269113   111029541431   111029748137   111029959153   111030196068  
111030430160   111030678007   111030932279   111031219953   111031495566  
111031704783   111031944015   111032212700

453552168

  454580226   454867235   455176453   111014829984   111028596171   111028954540
  111029269269   111029541442   111029748160   111029959164   111030196158  
111030430171   111030678063   111030932280   111031220067   111031495623  
111031704941   111031944105   111032212766

453552283

  454580374   454867276   455176503   111014831886   111028596564   111028954562
  111029269315   111029541475   111029748171   111029959221   111030196192  
111030430216   111030678096   111030932774   111031220089   111031495803  
111031705032   111031944475   111032212788

453552770

  454580432   454867367   455176529   111014832359   111028596610   111028954595
  111029269539   111029541497   111029748216   111029959254   111030196248  
111030430845   111030678119   111030932864   111031220146   111031495847  
111031706011   111031944497   111032212845

453553075

  454580523   454867631   455176651   111014834665   111028596621   111028954630
  111029270687   111029541587   111029748294   111029959265   111030196327  
111030430902   111030678186   111030932921   111031221002   111031496387  
111031706099   111031944767   111032212878

453553687

  454580572   454867664   455176743   111014838816   111028596643   111028954786
  111029270698   111029541598   111029748834   111029959287   111030196350  
111030430979   111030678209   111030932943   111031221013   111031496433  
111031706112   111031944789   111032212935

453553703

  454580580   454867763   455176834   111014838917   111028596665   111028954922
  111029270711   111029541633   111029748991   111029959322   111030196406  
111030430991   111030678232   111030933056   111031221080   111031496444  
111031706123   111031944835   111032212979

453554784

  454581141   454867821   455176883   111014840044   111028596979   111028954933
  111029270957   111029541688   111029749060   111029959366   111030196574  
111030431004   111030678300   111030933180   111031221091   111031496501  
111031706134   111031944846   111032212980

453556441

  454581158   454867938   455177006   111014840729   111028597026   111028954944
  111029270991   111029541745   111029749138   111029959388   111030196585  
111030431105   111030678322   111030934068   111031221798   111031496961  
111031706178   111031944857   111032213015

453557597

  454581257   454868100   455177162   111014841753   111028597037   111028954999
  111029271127   111029542375   111029749161   111029959456   111030196631  
111030431127   111030678366   111030934103   111031221844   111031496983  
111031706279   111031944880   111032213048

453557886

  454581273   454868225   455177212   111014842282   111028597059   111028955035
  111029271149   111029542757   111029749172   111029959917   111030196642  
111030431251   111030678377   111030934125   111031221855   111031496994  
111031706314   111031944914   111032213060

453557951

  454581356   454868621   455177246   111014843520   111028597060   111028956553
  111029271150   111029542768   111029749194   111029960021   111030196653  
111030431284   111030678423   111030934192   111031221866   111031497074  
111031706370   111031944936   111032213082

453558579

  454581562   454868696   455177790   111014843711   111028597082   111028956597
  111029271217   111029542791   111029749206   111029960032   111030196800  
111030431307   111030678445   111030934271   111031221888   111031497085  
111031706404   111031944981   111032213206

453559262

  454581620   454868852   455177824   111014843979   111028597093   111028956610
  111029271240   111029542870   111029749217   111029960076   111030196855  
111030431318   111030678984   111030934282   111031221912   111031497401  
111031706459   111031945016   111032213239

453560427

  454581653   454868928   455177931   111014844048   111028597138   111028956632
  111029271273   111029542881   111029749284   111029960098   111030197317  
111030431329   111030679019   111030934361   111031221923   111031497423  
111031706538   111031945791   111032213341

453561581

  454581661   454868985   455177956   111014846422   111028597217   111028956700
  111029271307   111029542937   111029749330   111029960144   111030197328  
111030431330   111030679053   111030934440   111031221934   111031497434  
111031706572   111031945915   111032213442

453561870

  454581695   454869199   455178129   111014846871   111028597307   111028956722
  111029271363   111029542948   111029749352   111029960177   111030197339  
111030431363   111030679064   111030934462   111031221989   111031497478  
111031706639   111031945948   111032213486

453562431

  454581711   454869207   455178152   111014848277   111028597600   111028956755
  111029271565   111029543499   111029749396   111029960188   111030197340  
111030431374   111030679097   111030934563   111031222003   111031497805  
111031706651   111031945971   111032213565

453563116

  454581802   454869256   455178293   111014855062   111028597655   111028956766
  111029271600   111029543589   111029749442   111029960201   111030197407  
111030431419   111030679154   111030934585   111031222193   111031497816  
111031706662   111031945982   111032213576

453563520

  454581828   454869371   455178301   111014855714   111028597701   111028956845
  111029271611   111029543635   111029749475   111029960212   111030197429  
111030431464   111030679569   111030934631   111031222227   111031497827  
111031706707   111031945993   111032214195

453565509

  454582008   454869397   455178533   111014856298   111028597835   111028956980
  111029271835   111029543657   111029749532   111029960256   111030197801  
111030431486   111030679716   111030934664   111031222238   111031498187  
111031706729   111031946163   111032214207

453566192

  454582099   454869496   455178657   111014856557   111028597857   111028957059
  111029271857   111029543679   111029749543   111029960278   111030197812  
111030431554   111030680088   111030934675   111031222250   111031498222  
111031706774   111031946196   111032214218

453566796

  454582453   454869561   455178772   111014856647   111028597936   111028957082
  111029271936   111029543680   111029749576   111029960313   111030197823  
111030431600   111030680189   111030934721   111031222283   111031498244  
111031706808   111031946455   111032214285

453567398

  454582511   454869710   455178822   111014857413   111028598184   111028957138
  111029272296   111029543736   111029749688   111029960403   111030197878  
111030432083   111030680246   111030935069   111031222328   111031498536  
111031706875   111031946488   111032214319

453568297

  454582669   454869744   455178996   111014857424   111028598218   111028957150
  111029272308   111029543747   111029749701   111029960425   111030197980  
111030432274   111030680257   111030935137   111031222340   111031498604  
111031706909   111031946499   111032214320

453569832

  454582677   454869801   455179176   111014857479   111028598319   111028957194
  111029272353   111029543804   111029749778   111029960436   111030197991  
111030432319   111030680268   111030935902   111031222351   111031498615  
111031706910   111031946534   111032214342

453570541

  454582818   454869819   455179291   111014857569   111028598364   111028957251
  111029272364   111029543815   111029749802   111029960616   111030198004  
111030432353   111030680291   111030935957   111031222373   111031498626  
111031706965   111031946613   111032214364

453571739

  454582974   454869868   455179333   111014857637   111028598791   111028957329
  111029272386   111029543859   111029749880   111029960627   111030198082  
111030432375   111030680314   111030935968   111031222395   111031498648  
111031707056   111031946635   111032214375

453572257

  454583188   454869918   455179408   111014857750   111028598814   111028957419
  111029272487   111029543882   111029749903   111029960649   111030198161  
111030432465   111030680392   111030936048   111031222441   111031498660  
111031707102   111031946668   111032214498

453572273

  454583337   454869934   455179440   111014858920   111028599792   111028957464
  111029272522   111029543927   111029749992   111029960694   111030198172  
111030432511   111030680404   111030936059   111031222463   111031498693  
111031707113   111031946691   111032214577

453573479

  454583345   454870148   455179515   111014859842   111028599815   111028957486
  111029272533   111029543961   111029750006   111029960728   111030198206  
111030432634   111030680482   111030936060   111031222542   111031498772  
111031707168   111031946758   111032214599

453574956

  454583360   454870189   455179549   111014865894   111028599837   111028957611
  111029272599   111029543972   111029751063   111029960773   111030198273  
111030432678   111030680550   111030936116   111031222564   111031498851  
111031707270   111031946848   111032214623

453574998

  454583402   454870403   455179689   111014866941   111028599848   111028957701
  111029272645   111029543983   111029751074   111029960818   111030198295  
111030432689   111030680594   111030936127   111031222586   111031498884  
111031708282   111031946871   111032214678

453575458

  454583428   454870528   455179713   111014868415   111028599905   111028957712
  111029272791   111029544029   111029751513   111029960830   111030198318  
111030432690   111030680639   111030936172   111031222621   111031498895  
111031708293   111031946938   111032214836

453575599

  454583519   454870544   455179820   111014870878   111028599961   111028957767
  111029272858   111029544030   111029751524   111029961426   111030198330  
111030432702   111030680640   111030936194   111031222687   111031498929  
111031708338   111031947344   111032214915

453576191

  454583527   454870809   455179895   111014872320   111028599983   111028957778
  111029272926   111029544052   111029751579   111029961437   111030198363  
111030432713   111030680651   111030936217   111031222698   111031499403  
111031708406   111031947434   111032215017

453576340

  454583873   454870874   455180042   111014872522   111028599994   111028957846
  111029272937   111029544063   111029751647   111029961460   111030198374  
111030432768   111030680673   111030936251   111031222711   111031499425  
111031708495   111031947490   111032215073

453577033

  454583899   454870965   455180158   111014872948   111028600032   111028957992
  111029272948   111029544108   111029751658   111029961471   111030198408  
111030432836   111030680752   111030936295   111031222733   111031499481  
111031708507   111031947502   111032215095

453578700

  454584269   454871013   455180174   111014873017   111028600043   111028958016
  111029272982   111029544119   111029751782   111029961561   111030198420  
111030432847   111030680831   111030936329   111031222801   111031499504  
111031708541   111031947557   111032215107

453578775

  454584343   454871153   455180240   111014875176   111028600155   111028958049
  111029273051   111029544298   111029751793   111029961572   111030198903  
111030432858   111030681023   111030936510   111031222834   111031499559  
111031708608   111031947579   111032215141

453578973

  454584400   454871195   455180372   111014875424   111028600403   111028958061
  111029273095   111029544311   111029751940   111029961617   111030198958  
111030432948   111030681045   111030936598   111031224982   111031499582  
111031708664   111031947591   111032215163

453581928

  454584590   454871260   455180471   111014876627   111028600447   111028958083
  111029273208   111029544344   111029751962   111029961628   111030199016  
111030433095   111030681146   111030936611   111031225017   111031499593  
111031708710   111031947603   111032217053

453581936

  454584608   454871336   455180745   111014878001   111028600470   111028958094
  111029273231   111029545277   111029751973   111029961651   111030199038  
111030433196   111030681214   111030936677   111031225118   111031499627  
111031708833   111031947670   111032217952

453582025

  454584707   454871401   455180794   111014879181   111028600492   111028958173
  111029273242   111029545334   111029751984   111029961684   111030199151  
111030433220   111030681236   111030936688   111031225163   111031499997  
111031708877   111031947917   111032217963

453582553

  454584731   454871518   455180968   111014880947   111028600559   111028958195
  111029273253   111029546504   111029752031   111029961695   111030199173  
111030433433   111030681269   111030936701   111031225185   111031500002  
111031708945   111031948255   111032217974

453582983

  454584863   454871682   455181164   111014882309   111028600560   111028958230
  111029273332   111029546515   111029752110   111029961707   111030199229  
111030433444   111030681292   111030937319   111031225602   111031500057  
111031708978   111031948277   111032217996

453583049

  454584947   454871773   455181172   111014882501   111028600571   111028958252
  111029273376   111029546694   111029752121   111029961718   111030199465  
111030433477   111030681304   111030937331   111031225646   111031500080  
111031708989   111031948288   111032218021

453583205

  454584988   454871914   455181347   111014884716   111028600593   111028958263
  111029273400   111029546818   111029752154   111029961729   111030199555  
111030433758   111030681359   111030937364   111031225657   111031500091  
111031709003   111031948299   111032218032

453583700

  454584996   454871963   455181362   111014886077   111028600627   111028958476
  111029273411   111029546919   111029752211   111029961730   111030199601  
111030434085   111030681371   111030937375   111031225680   111031500125  
111031709014   111031948367   111032218100

453585242

  454585019   454872094   455181404   111014888136   111028600650   111028958487
  111029274119   111029547000   111029752323   111029961741   111030199623  
111030434119   111030681405   111030937386   111031225691   111031500147  
111031709036   111031948468   111032218133

453586729

  454585027   454872128   455181628   111014889788   111028600694   111028958498
  111029274142   111029547088   111029752345   111029961796   111030199656  
111030434243   111030681416   111030937410   111031225736   111031500169  
111031709081   111031948479   111032218144

453587149

  454585068   454872359   455181701   111014890117   111028600751   111028958500
  111029274164   111029547099   111029752446   111029961819   111030199757  
111030434344   111030681427   111030937498   111031225781   111031500204  
111031709137   111031948581   111032218188

453587164

  454585100   454872417   455181909   111014891297   111028600762   111028958544
  111029274254   111029547101   111029752479   111029961886   111030199791  
111030434377   111030681472   111030937533   111031225837   111031500406  
111031709148   111031948637   111032218256

453589095

  454585142   454872425   455181933   111014891837   111028600784   111028958599
  111029274311   111029547224   111029752525   111029961909   111030199825  
111030434388   111030681528   111030937555   111031225860   111031500451  
111031709182   111031948671   111032218278

453591729

  454585209   454872755   455181941   111014892692   111028600829   111028960008
  111029274333   111029547279   111029752907   111029962034   111030199959  
111030434636   111030681551   111030937577   111031225882   111031500473  
111031709193   111031948750   111032218357

453593287

  454585233   454872912   455182170   111014892827   111028600874   111028960064
  111029274344   111029547303   111029753188   111029962180   111030199993  
111030434669   111030681562   111030937612   111031225893   111031500495  
111031709227   111031948952   111032218368

453593675

  454585407   454872946   455182279   111014897888   111028600896   111028960187
  111029274401   111029547336   111029753256   111029962203   111030200008  
111030434670   111030681595   111030938354   111031225905   111031500518  
111031709306   111031948974   111032218425

453593683

  454585415   454873068   455182329   111014897990   111028600964   111028960334
  111029274478   111029547347   111029753289   111029962720   111030200031  
111030435491   111030681618   111030938365   111031225927   111031500529  
111031709328   111031948996   111032218436

453593964

  454585431   454873118   455182659   111014898025   111028601033   111028960345
  111029274603   111029547381   111029753335   111029962731   111030200053  
111030435615   111030681630   111030938376   111031225972   111031500620  
111031709351   111031949009   111032218447

453594277

  454585498   454873134   455182857   111014900399   111028601044   111028960569
  111029274614   111029547415   111029753403   111029962775   111030200086  
111030435637   111030681674   111030938398   111031225983   111031500732  
111031709395   111031949032   111032218469

453594624

  454585514   454873183   455183137   111014900513   111028601101   111028960659
  111029274625   111029547437   111029753425   111029962786   111030200121  
111030435682   111030681685   111030938455   111031226041   111031501957  
111031709407   111031949076   111032218481

453594830

  454585563   454873266   455183145   111014901031   111028601145   111028961975
  111029274670   111029547505   111029753436   111029962809   111030200198  
111030435750   111030681696   111030938499   111031226096   111031502194  
111031709452   111031949087   111032218560

453594905

  454585787   454873290   455183152   111014905619   111028601167   111028961997
  111029274771   111029547538   111029753447   111029962821   111030200222  
111030435839   111030681731   111030938501   111031226119   111031502206  
111031709485   111031949144   111032218593

453595175

  454586215   454873365   455183178   111014907688   111028602382   111028962011
  111029274805   111029547549   111029754077   111029962832   111030200255  
111030435862   111030681809   111030938534   111031226131   111031502228  
111031709520   111031949223   111032218650

453595191

  454586272   454873563   455183285   111014907925   111028602461   111028962099
  111029274827   111029547617   111029754202   111029963406   111030200277  
111030435929   111030681832   111030938545   111031226142   111031502363  
111031709531   111031949234   111032218728

453595688

  454586355   454873860   455183319   111014908780   111028602483   111028962156
  111029274861   111029547640   111029754213   111029963417   111030200301  
111030435930   111030682417   111030938578   111031226513   111031502442  
111031709665   111031949290   111032218739

453598542

  454586413   454874033   455183582   111014908881   111028602517   111028962280
  111029274951   111029547673   111029754369   111029963507   111030200323  
111030435996   111030682428   111030938589   111031226557   111031502509  
111031710241   111031949302   111032218773

453599342

  454586454   454874058   455183681   111014908915   111028602539   111028962369
  111029275075   111029547763   111029754370   111029963518   111030200356  
111030436199   111030682574   111030938613   111031226591   111031502521  
111031710971   111031949313   111032218795

453600223

  454586538   454874108   455183780   111014910637   111028602696   111028962460
  111029275109   111029547774   111029754932   111029963596   111030200367  
111030436201   111030683328   111030938624   111031226603   111031502598  
111031711130   111031949346   111032218975

453601031

  454586611   454874173   455183830   111014910828   111028602832   111028962976
  111029275110   111029548876   111029754954   111029963631   111030200402  
111030436908   111030683339   111030938679   111031226647   111031502813  
111031711185   111031950528   111032219033

453601296

  454586645   454874371   455183913   111014910929   111028602843   111028962998
  111029275143   111029548911   111029754998   111029963912   111030200446  
111030436919   111030683362   111030938680   111031227907   111031502903  
111031711208   111031950551   111032219077

453601320

  454586660   454874389   455183954   111014911065   111028602900   111028963001
  111029275222   111029549035   111029755012   111029963956   111030200491  
111030437044   111030683373   111030938747   111031227929   111031502958  
111031711219   111031950753   111032219088

453601429

  454586702   454874421   455184077   111014912123   111028602922   111028963023
  111029275233   111029549079   111029755045   111029963978   111030200503  
111030437066   111030683395   111030938769   111031227930   111031502970  
111031711242   111031950775   111032219099

453602104

  454586793   454874470   455184283   111014912190   111028602944   111028963056
  111029275323   111029549125   111029755056   111029964025   111030200581  
111030437123   111030683441   111030938792   111031228032   111031502992  
111031711297   111031950843   111032220024

453602534

  454586843   454874603   455184952   111014912662   111028602966   111028963067
  111029275693   111029549158   111029755067   111029964081   111030200592  
111030437134   111030683474   111030939029   111031228065   111031503005  
111031711309   111031950911   111032220035

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number  

  Loan Number     Loan Number     Loan Number       Loan Number      
Loan Number       Loan Number         Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number         Loan Number      

453602880

  454586876   454875238   455184994   111014913135   111028603079   111028963089
  111029275705   111029549170   111029755078   111029964159   111030200604  
111030437561   111030683508   111030939108   111031228201   111031503027  
111031711365   111031951002   111032220068

453604092

  454587270   454875261   455185009   111014913359   111028603462   111028963113
  111029275851   111029549248   111029755089   111029964182   111030200648  
111030437639   111030683586   111030939119   111031228302   111031503038  
111031711398   111031951035   111032220372

453604316

  454587379   454875352   455185025   111014916914   111028603484   111028963168
  111029275918   111029549259   111029755135   111029964205   111030200693  
111030437729   111030683665   111030939131   111031228346   111031503061  
111031711433   111031951057   111032220383

453604688

  454587387   454875519   455185124   111014917230   111028603529   111028963427
  111029275963   111029549338   111029755157   111029964216   111030200716  
111030437785   111030683698   111030939232   111031228379   111031503072  
111031711477   111031951125   111032220417

453605578

  454587395   454875576   455185199   111014917296   111028603530   111028963843
  111029276021   111029549349   111029755191   111029964250   111030200851  
111030437808   111030683744   111030939243   111031228414   111031503094  
111031711556   111031951147   111032220574

453605917

  454587544   454875592   455185231   111014917791   111028604137   111028963900
  111029276111   111029549372   111029755933   111029964306   111030200862  
111030437820   111030683777   111030939265   111031228436   111031503139  
111031711567   111031951158   111032220596

453605974

  454587569   454875741   455185256   111014919715   111028604249   111028964585
  111029276133   111029549394   111029756024   111029964317   111030200884  
111030437842   111030683935   111030939670   111031228458   111031503151  
111031711589   111031951204   111032220608

453606857

  454587593   454875840   455185272   111014920559   111028604261   111028964811
  111029276166   111029549428   111029756046   111029964373   111030200895  
111030437864   111030684004   111030939681   111031228526   111031503207  
111031711590   111031951811   111032220619

453611246

  454587718   454875881   455185298   111014926779   111028604272   111028965362
  111029276245   111029549439   111029756147   111029964418   111030200941  
111030438315   111030684015   111030939748   111031228537   111031503229  
111031711602   111031951822   111032220800

453612061

  454587759   454875949   455185355   111014926803   111028604339   111028965373
  111029276267   111029549440   111029756226   111029964429   111030200985  
111030438517   111030684048   111030939759   111031228560   111031503689  
111031711657   111031951888   111032220899

453612491

  454587783   454876038   455185439   111014926869   111028604429   111028965407
  111029276290   111029549530   111029756361   111029964508   111030201010  
111030438595   111030684071   111030939782   111031228649   111031503690  
111031711679   111031951912   111032222701

453612848

  454587908   454876053   455185488   111014927512   111028604654   111028965441
  111029276313   111029549765   111029756394   111029964531   111030201021  
111030438607   111030684082   111030939827   111031228683   111031503735  
111031711725   111031951923   111032222712

453614133

  454588070   454876087   455185744   111014927725   111028604711   111028965452
  111029276379   111029549833   111029756417   111029964542   111030201032  
111030439361   111030684105   111030939849   111031229279   111031503768  
111031711736   111031951934   111032222778

453616427

  454588112   454876343   455185967   111014927758   111028604755   111028965485
  111029276458   111029549901   111029756428   111029964575   111030201098  
111030439440   111030684611   111030939906   111031229370   111031503779  
111031711758   111031951956   111032222813

453617177

  454588195   454876459   455186338   111014928827   111028604788   111028965676
  111029276492   111029550004   111029756563   111029964586   111030201111  
111030439462   111030684925   111030939939   111031229415   111031503791  
111031711769   111031951989   111032222835

453617227

  454588211   454876640   455186353   111014929378   111028604812   111028965700
  111029276559   111029550026   111029756855   111029964621   111030201122  
111030439484   111030684958   111030939984   111031229471   111031503814  
111031711792   111031952014   111032222969

453617458

  454588278   454876715   455186593   111014930864   111028604834   111028965722
  111029276717   111029550060   111029756967   111029964643   111030201177  
111030439620   111030685038   111030940010   111031229493   111031503825  
111031711837   111031952160   111032223016

453618928

  454588294   454876855   455186601   111014932260   111028604867   111028965777
  111029276739   111029550116   111029757261   111029964744   111030201188  
111030439686   111030685049   111030940043   111031229516   111031503836  
111031711882   111031952182   111032223027

453619553

  454588344   454877119   455186692   111014932530   111028604913   111028965799
  111029276762   111029550127   111029758161   111029964902   111030201223  
111030439710   111030685050   111030940054   111031229651   111031503847  
111031711893   111031952227   111032223128

453619603

  454588369   454877184   455186700   111014932822   111028604946   111028965823
  111029277303   111029550273   111029758239   111029964968   111030201256  
111030439776   111030685308   111030940076   111031229662   111031503881  
111031711927   111031952351   111032223308

453619827

  454588484   454877291   455186775   111014933799   111028604979   111028965845
  111029277314   111029550295   111029758497   111029964980   111030201380  
111030439800   111030685319   111030940098   111031229785   111031503915  
111031712018   111031952407   111032223319

453621492

  454589060   454877739   455186783   111014936848   111028605093   111028965890
  111029277392   111029550385   111029758543   111029964991   111030201447  
111030439822   111030685386   111030940234   111031229796   111031504073  
111031712029   111031952777   111032223421

453622409

  454589136   454877879   455186825   111014938963   111028605453   111028965902
  111029277437   111029550565   111029758857   111029965071   111030201469  
111030439956   111030685432   111030940245   111031229820   111031504163  
111031712052   111031952788   111032223432

453622896

  454589144   454877929   455186833   111014940089   111028605598   111028966048
  111029277549   111029550598   111029758925   111029965082   111030201470  
111030440059   111030685443   111030940278   111031229909   111031504185  
111031712085   111031952823   111032223465

453623233

  454589318   454878083   455186940   111014940360   111028605666   111028966059
  111029277550   111029550655   111029758958   111029965105   111030202314  
111030440116   111030685454   111030940289   111031229921   111031504208  
111031712096   111031952845   111032223511

453624413

  454589581   454878158   455187021   111014940393   111028605677   111028966071
  111029277561   111029550688   111029758970   111029965239   111030202516  
111030440138   111030685612   111030940324   111031230530   111031504231  
111031712108   111031952867   111032223522

453625840

  454589656   454878190   455187062   111014940731   111028605701   111028966149
  111029278315   111029550723   111029759050   111029965284   111030202561  
111030440149   111030685623   111030940346   111031230563   111031504286  
111031712120   111031952878   111032223577

453627929

  454589789   454878224   455187161   111014940876   111028605756   111028966194
  111029278348   111029550734   111029759072   111029965374   111030202583  
111030440183   111030686084   111030940447   111031230619   111031504365  
111031712186   111031953239   111032224130

453628737

  454589904   454878307   455187302   111014941978   111028605790   111028966240
  111029278382   111029550789   111029759083   111029965385   111030202606  
111030440318   111030686130   111030941235   111031230765   111031504411  
111031712210   111031953240   111032224141

453628950

  454590068   454878356   455187385   111014944072   111028605802   111028966284
  111029278393   111029550835   111029759106   111029965464   111030202673  
111030440363   111030686185   111030941246   111031230776   111031504512  
111031712265   111031953251   111032224152

453629115

  454590316   454878422   455187419   111014945477   111028605857   111028966341
  111029278427   111029550857   111029759128   111029965510   111030202684  
111030440396   111030686220   111030941381   111031230787   111031505221  
111031712276   111031953273   111032224163

453629909

  454590324   454878976   455187468   111014945613   111028606038   111028966408
  111029278539   111029550879   111029759173   111029965521   111030202763  
111030440903   111030686264   111030941392   111031230798   111031505243  
111031712300   111031953295   111032224196

453630022

  454590381   454878984   455187492   111014945758   111028606050   111028966431
  111029278595   111029550914   111029759195   111029965587   111030202785  
111030440947   111030686275   111030941459   111031230866   111031505254  
111031712333   111031953307   111032224332

453631632

  454590456   454879388   455187518   111014945837   111028606320   111028966442
  111029278641   111029551061   111029759241   111029965600   111030202853  
111030441061   111030686286   111030941482   111031230934   111031505287  
111031712344   111031953486   111032224354

453631806

  454590472   454879461   455187864   111014945916   111028606342   111028966464
  111029278719   111029551083   111029759252   111029965633   111030202910  
111030441128   111030686297   111030941572   111031230945   111031505311  
111031712388   111031953497   111032224365

453632788

  454590530   454879529   455187898   111014948100   111028606397   111028966509
  111029278720   111029551094   111029759274   111029965699   111030203348  
111030441960   111030686332   111030941583   111031231025   111031505333  
111031712423   111031953532   111032224433

453633380

  454590589   454879545   455187914   111014949167   111028606409   111028966510
  111029278764   111029551106   111029759285   111029965701   111030203775  
111030441993   111030686343   111030941639   111031231058   111031505388  
111031712434   111031953554   111032224466

453634685

  454590878   454879859   455188276   111014951227   111028606544   111028966554
  111029278809   111029551117   111029759601   111029965723   111030203786  
111030442017   111030686365   111030941651   111031231081   111031505423  
111031713097   111031954331   111032224477

453635187

  454590928   454879917   455188318   111014951294   111028606555   111028966576
  111029278843   111029551173   111029760018   111029965767   111030203797  
111030442107   111030686422   111030942157   111031232172   111031505445  
111031713480   111031954342   111032224488

453635443

  454591082   454880527   455188342   111014951676   111028607163   111028966611
  111029278865   111029551218   111029760041   111029965789   111030203865  
111030442118   111030686747   111030942168   111031232240   111031505467  
111031713491   111031954386   111032224523

453636748

  454591108   454880543   455188391   111014951834   111028607196   111028966666
  111029280149   111029551331   111029760119   111029965790   111030203922  
111030442185   111030687007   111030942214   111031232251   111031505502  
111031713581   111031954487   111032224567

453637373

  454591157   454880584   455188516   111014952600   111028607321   111028966712
  111029280150   111029551421   111029760120   111029965802   111030203966  
111030442534   111030687108   111030942258   111031232262   111031505524  
111031713615   111031954500   111032224578

453639965

  454591280   454880709   455188607   111014952745   111028607387   111028966723
  111029280217   111029551432   111029760186   111029965835   111030204013  
111030442613   111030687186   111030942270   111031232442   111031505704  
111031713637   111031954522   111032224589

453640658

  454591454   454880881   455188615   111014952891   111028607400   111028967825
  111029280239   111029551465   111029760209   111029965857   111030204079  
111030442657   111030687197   111030942281   111031233825   111031505715  
111031713648   111031954544   111032224613

453642308

  454591637   454880915   455188631   111014953139   111028607444   111028967858
  111029280273   111029551577   111029760221   111029965925   111030204080  
111030442668   111030687591   111030942337   111031233847   111031505793  
111031713660   111031954555   111032224679

453642852

  454591769   454880923   455188698   111014953443   111028607590   111028968130
  111029280284   111029551588   111029760254   111029965936   111030204103  
111030442680   111030687872   111030942359   111031233904   111031505861  
111031713671   111031954599   111032224703

453644601

  454591843   454880964   455188789   111014954657   111028607613   111028968174
  111029280420   111029552163   111029760276   111029966601   111030204114  
111030442769   111030687917   111030942360   111031233959   111031505883  
111031713682   111031954623   111032224758

453644692

  454592247   454881038   455188797   111014956783   111028608041   111028968196
  111029280464   111029552174   111029760434   111029966667   111030204125  
111030442804   111030687951   111030942382   111031233971   111031505917  
111031713705   111031954645   111032224792

453644858

  454592304   454881236   455188979   111014957199   111028608119   111028968297
  111029280611   111029552185   111029760445   111029966689   111030204147  
111030442826   111030688110   111030942472   111031233993   111031505928  
111031713761   111031954678   111032224848

453645186

  454592544   454881269   455189019   111014959337   111028609121   111028968332
  111029280734   111029552961   111029760490   111029966724   111030204169  
111030442848   111030688143   111030942483   111031234017   111031505939  
111031714492   111031954780   111032224927

453645616

  454592767   454881624   455189266   111014959810   111028609198   111028968343
  111029280846   111029552994   111029760502   111029966814   111030204529  
111030442905   111030688165   111030942540   111031234062   111031505973  
111031714537   111031955961   111032224949

453646861

  454592965   454881723   455189563   111014960126   111028609288   111028968354
  111029281397   111029553052   111029760513   111029966825   111030204552  
111030442972   111030688176   111030942584   111031234219   111031506008  
111031714559   111031956120   111032225007

453647356

  454593336   454881749   455189589   111014960519   111028609301   111028968602
  111029281443   111029553221   111029760524   111029966836   111030204710  
111030443007   111030688288   111030942618   111031234242   111031506020  
111031714560   111031956209   111032225243

453650400

  454593344   454881798   455189597   111014960553   111028609323   111028968770
  111029281465   111029553300   111029760546   111029966847   111030204765  
111030443018   111030688301   111030942629   111031234343   111031506075  
111031714616   111031956940   111032225265

453650715

  454593583   454881806   455189662   111014961048   111028609334   111028968871
  111029281476   111029553467   111029760579   111029966869   111030204787  
111030443029   111030688424   111030942652   111031234477   111031506097  
111031714672   111031957592   111032225298

453651259

  454593617   454881863   455190165   111014961341   111028609491   111028968893
  111029281487   111029553636   111029760670   111029966948   111030204811  
111030443041   111030688457   111030942663   111031234488   111031506109  
111031714717   111031957615   111032226301

453652869

  454593708   454882085   455190306   111014961633   111028609862   111028968994
  111029282411   111029553670   111029760715   111029966971   111030204877  
111030443838   111030688491   111030942696   111031234556   111031506233  
111031714751   111031957637   111032226356

453653727

  454593872   454882101   455190355   111014961666   111028609907   111028969052
  111029282499   111029553692   111029760782   111029966982   111030205249  
111030443939   111030688592   111030942708   111031234567   111031506255  
111031714773   111031957671   111032226367

453655326

  454593963   454882226   455190371   111014961767   111028609929   111028969119
  111029282556   111029553827   111029760850   111029967017   111030205328  
111030443962   111030688840   111030942731   111031234657   111031506301  
111031714784   111031958650   111032226435

453655474

  454594151   454882325   455190397   111014962443   111028610145   111028969120
  111029282613   111029553850   111029761187   111029967051   111030205339  
111030444019   111030688895   111030943305   111031234680   111031506312  
111031714795   111031958694   111032226503

453655888

  454594326   454882473   455190470   111014962870   111028610325   111028969197
  111029282635   111029553861   111029761198   111029967118   111030205340  
111030444200   111030688974   111030943439   111031234769   111031506345  
111031714841   111031958728   111032226604

453656787

  454594375   454882515   455190538   111014963051   111028610448   111028969209
  111029282646   111029553894   111029761244   111029967174   111030205519  
111030444211   111030689010   111030943473   111031234792   111031506378  
111031714852   111031958740   111032226648

453657439

  454594409   454882523   455190678   111014963332   111028610909   111028969221
  111029284323   111029553917   111029761255   111029967196   111030205520  
111030444244   111030689065   111030943585   111031234837   111031506390  
111031714896   111031958751   111032226660

453657678

  454594433   454882861   455190728   111014963400   111028611113   111028969243
  111029284345   111029553951   111029761277   111029967220   111030205575  
111030444255   111030689087   111030943653   111031234860   111031506402  
111031714997   111031958784   111032226671

453659302

  454594474   454882929   455190850   111014963444   111028611180   111028969490
  111029284480   111029554008   111029761312   111029967275   111030205610  
111030444468   111030689098   111030943664   111031234972   111031506424  
111031715033   111031958818   111032226772

453660599

  454594607   454883034   455190959   111014963455   111028611427   111028969603
  111029284525   111029554031   111029761468   111029967286   111030205621  
111030444479   111030689188   111030943990   111031235052   111031506435  
111031715066   111031958829   111032227100

453664690

  454594623   454883109   455191080   111014970813   111028611472   111028969625
  111029284536   111029554064   111029761479   111029967309   111030205643  
111030444514   111030689234   111030944036   111031235085   111031506479  
111031715099   111031958830   111032227133

453664732

  454595026   454883125   455191312   111014973467   111028611494   111028969805
  111029284569   111029554097   111029761503   111029967321   111030205654  
111030444637   111030689245   111030944104   111031235120   111031507740  
111031715112   111031958874   111032227155

453666299

  454595109   454883216   455191346   111014973850   111028611539   111028970010
  111029284615   111029554547   111029761558   111029967332   111030205744  
111030444660   111030689267   111030944115   111031235209   111031507784  
111031715178   111031958908   111032227201

453666646

  454595166   454883240   455191353   111014976280   111028611540   111028970043
  111029284772   111029554749   111029761570   111029967972   111030205788  
111030445043   111030689289   111030944137   111031236378   111031507818  
111031715189   111031958975   111032227245

453669665

  454595273   454883406   455191486   111014977405   111028611719   111028970087
  111029284806   111029554839   111029761581   111029968007   111030205799  
111030445469   111030689380   111030944294   111031236390   111031507830  
111031715235   111031959022   111032227302

453670580

  454595422   454883620   455191510   111014977472   111028611753   111028970133
  111029284839   111029554929   111029761693   111029968018   111030205890  
111030445559   111030689425   111030944306   111031236402   111031507885  
111031715527   111031959101   111032227313

453671760

  454595448   454884115   455191528   111014978967   111028611809   111028970188
  111029284840   111029555021   111029761705   111029968063   111030205913  
111030445571   111030689458   111030944328   111031236435   111031507908  
111031715549   111031959358   111032227357

453671927

  454595554   454884180   455191544   111014979463   111028612361   111028970403
  111029285469   111029555098   111029761727   111029968108   111030205924  
111030445593   111030689470   111030946162   111031236468   111031508291  
111031715594   111031959370   111032227403

453673618

  454595604   454884198   455191619   111014980173   111028613272   111028970492
  111029285559   111029555571   111029761738   111029968119   111030206105  
111030445650   111030689537   111030946173   111031236491   111031508303  
111031715628   111031959426   111032227515

453674681

  454595687   454884222   455191734   111014986056   111028613429   111028970638
  111029285560   111029555649   111029761750   111029968186   111030206116  
111030445661   111030689605   111030946195   111031236514   111031508392  
111031715639   111031959459   111032227537

453675837

  454595729   454884255   455191775   111014986887   111028613463   111028970650
  111029285683   111029555672   111029761772   111029968221   111030206127  
111030445683   111030689616   111030946207   111031236558   111031508415  
111031715684   111031959471   111032227638

453676603

  454595810   454884271   455191817   111014992794   111028613485   111028971471
  111029285706   111029555694   111029761851   111029968265   111030206161  
111030445740   111030689650   111030946296   111031236604   111031508482  
111031715763   111031959516   111032227672

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453676876

  454595828   454884867   455192013   111014997586   111028613542   111028971695
  111029285773   111029555931   111029761918   111029968287   111030206183  
111030445762   111030689661   111030946319   111031236648   111031508538  
111031715796   111031959561   111032227717

453677445

  454595844   454884966   455192021   111014998420   111028613597   111028971932
  111029285863   111029556000   111029761929   111029968300   111030206206  
111030446381   111030689728   111030946375   111031236794   111031508561  
111031715808   111031959594   111032227751

453678104

  454595877   454884990   455192054   111014998846   111028613687   111028971943
  111029285908   111029556055   111029761930   111029969468   111030206228  
111030446415   111030689773   111030946409   111031236840   111031508572  
111031715842   111031959617   111032227773

453678625

  454595976   454885039   455192070   111014999500   111028613799   111028971976
  111029285920   111029556112   111029763617   111029969479   111030206262  
111030446426   111030689807   111030946410   111031236895   111031508583  
111031715976   111031959640   111032227830

453679698

  454596032   454885252   455192245   111014999779   111028613946   111028972001
  111029286516   111029556178   111029763730   111029969480   111030206396  
111030446437   111030689818   111030946443   111031236930   111031508639  
111031715998   111031959651   111032228369

453681033

  454596222   454885328   455192278   111015000166   111028614026   111028972652
  111029286527   111029556303   111029763763   111029969503   111030206509  
111030446471   111030689919   111030946465   111031236963   111031508640  
111031716023   111031959684   111032228381

453683419

  454596305   454885419   455192435   111015003451   111028614060   111028972832
  111029286583   111029556426   111029763774   111029969570   111030206510  
111030446505   111030689920   111030946498   111031236985   111031508729  
111031716067   111031959774   111032228471

453684193

  454596370   454885468   455192617   111015005048   111028614071   111028972922
  111029286594   111029556897   111029763808   111029969581   111030206565  
111030446550   111030689964   111030946566   111031237021   111031508763  
111031716113   111031959785   111032228493

453685398

  454596453   454885534   455192732   111015006106   111028614228   111028972933
  111029286730   111029557056   111029763819   111029969637   111030206598  
111030446572   111030690001   111030946577   111031237065   111031508774  
111031716124   111031959819   111032228550

453685679

  454596479   454885583   455192823   111015006735   111028614374   111028972955
  111029286819   111029557113   111029763831   111029969648   111030207106  
111030446628   111030690113   111030946588   111031237087   111031508886  
111031716865   111031959831   111032228572

453686107

  454596487   454886045   455193110   111015008614   111028614510   111028972977
  111029287001   111029557146   111029763842   111029969671   111030207173  
111030446651   111030690157   111030946634   111031237122   111031508921  
111031716922   111031959853   111032228583

453687899

  454596586   454886276   455193342   111015010235   111028614543   111028972988
  111029287573   111029557348   111029763909   111029969727   111030207184  
111030446932   111030690168   111030946645   111031237199   111031508932  
111031716933   111031959897   111032228628

453688590

  454596636   454886466   455193540   111015010550   111028614587   111028973035
  111029287629   111029557775   111029763943   111029969806   111030207263  
111030446965   111030690225   111030946678   111031237335   111031508998  
111031716988   111031959910   111032229191

453690372

  454596719   454886615   455193656   111015011810   111028614633   111028973103
  111029287696   111029557786   111029763954   111029969828   111030207274  
111030446987   111030690281   111030946779   111031237403   111031509001  
111031717080   111031959921   111032229281

453690984

  454596792   454886896   455193722   111015012451   111028614835   111028973169
  111029287720   111029557797   111029763976   111029969839   111030207285  
111030447067   111030690359   111030946791   111031237425   111031509012  
111031717091   111031961676   111032229843

453692717

  454596800   454886953   455193763   111015012743   111028614879   111028973204
  111029287821   111029557809   111029763998   111029969895   111030207296  
111030447090   111030690360   111030946803   111031237504   111031509056  
111031717158   111031961698   111032230003

453693475

  454597055   454887175   455193771   111015012754   111028615421   111028973215
  111029287876   111029557900   111029764023   111029970099   111030207746  
111030447124   111030690438   111030946836   111031237548   111031510014  
111031717169   111031961856   111032230508

453694192

  454597238   454887282   455193854   111015012990   111028615735   111028973237
  111029288282   111029558024   111029764034   111029970101   111030207780  
111030447258   111030690449   111030946869   111031237650   111031510025  
111031717181   111031961867   111032230520

453694861

  454597535   454887423   455193888   111015015432   111028615757   111028973541
  111029288316   111029558046   111029764045   111029970190   111030207836  
111030447382   111030690472   111030946881   111031238651   111031510160  
111031717192   111031961889   111032230867

453695462

  454597618   454887506   455193938   111015015522   111028615780   111028973596
  111029288484   111029558079   111029764067   111029970224   111030207870  
111030447427   111030690562   111030946948   111031238729   111031510171  
111031717248   111031961913   111032230968

453696932

  454597642   454887597   455194092   111015018839   111028615948   111028973642
  111029288552   111029558103   111029764078   111029970303   111030207926  
111030447887   111030690595   111030946959   111031238785   111031510193  
111031717316   111031961979   111032230979

453698888

  454597881   454887753   455194134   111015019920   111028616006   111028973710
  111029288697   111029558541   111029764090   111029970358   111030207937  
111030447911   111030690607   111030946971   111031238842   111031510216  
111031717338   111031962037   111032231048

453700809

  454597899   454887795   455194308   111015020696   111028616051   111028973721
  111029289687   111029558552   111029764247   111029970369   111030207948  
111030447944   111030690618   111030946993   111031238853   111031510227  
111031717383   111031962082   111032231082

453701393

  454598038   454887803   455194357   111015021529   111028616107   111028973866
  111029289733   111029558563   111029764315   111029970370   111030209096  
111030448013   111030690641   111030947084   111031238976   111031510250  
111031717394   111031962116   111032231116

453702359

  454598178   454888371   455194464   111015021675   111028616174   111028973877
  111029289913   111029558620   111029764326   111029970392   111030209108  
111030448024   111030690708   111030947185   111031239045   111031510261  
111031717440   111031962127   111032231149

453702870

  454598400   454888520   455194514   111015023992   111028616220   111028973901
  111029290005   111029558721   111029765136   111029970426   111030209119  
111030448035   111030690719   111030947242   111031239089   111031510306  
111031717451   111031962149   111032231330

453704470

  454598418   454888769   455194985   111015024757   111028616455   111028974148
  111029290027   111029558743   111029765192   111029970437   111030209120  
111030448057   111030690753   111030947444   111031239214   111031510317  
111031717462   111031962150   111032231431

453705519

  454598491   454888801   455195131   111015025714   111028616893   111028974216
  111029290049   111029558765   111029765248   111029970459   111030209142  
111030448079   111030690786   111030947466   111031239348   111031510339  
111031717484   111031962194   111032231442

453706574

  454598566   454889163   455195263   111015026030   111028616916   111028974238
  111029290072   111029558811   111029765282   111029970594   111030209265  
111030448080   111030690810   111030947499   111031239876   111031510351  
111031717563   111031962396   111032231486

453707481

  454598657   454889650   455195354   111015027457   111028616994   111028974249
  111029290128   111029558866   111029765361   111029970640   111030209434  
111030448686   111030690854   111030947512   111031239887   111031510407  
111031717585   111031962442   111032231510

453707978

  454598673   454889718   455195552   111015027604   111028617131   111028974250
  111029290140   111029558967   111029765428   111029970651   111030209490  
111030448721   111030691406   111030947545   111031239966   111031510429  
111031717596   111031962453   111032231622

453708133

  454598699   454889759   455195560   111015029998   111028617434   111028974351
  111029290195   111029558990   111029765529   111029970662   111030209524  
111030448732   111030691428   111030947590   111031239988   111031510441  
111031717653   111031962464   111032232140

453708604

  454598723   454889882   455195669   111015030125   111028617579   111028974531
  111029290308   111029559081   111029765541   111029970741   111030209546  
111030448811   111030691462   111030947848   111031240003   111031510531  
111031717675   111031962475   111032232173

453709180

  454598954   454889890   455195768   111015030462   111028617580   111028974878
  111029291714   111029559193   111029765664   111029970998   111030209557  
111030448822   111030691495   111030947859   111031240014   111031510643  
111031718003   111031962600   111032232241

453710089

  454599127   454889957   455195792   111015033645   111028617647   111028974991
  111029291758   111029559261   111029765800   111029971001   111030209692  
111030448866   111030691507   111030947961   111031240092   111031510654  
111031718069   111031962622   111032232263

453710261

  454599242   454889973   455195800   111015035108   111028618671   111028975846
  111029291815   111029559339   111029765844   111029971034   111030209872  
111030448945   111030691619   111030947983   111031240115   111031510676  
111031718081   111031962655   111032232601

453710477

  454599325   454890245   455195818   111015036547   111028618682   111028975891
  111029292029   111029559340   111029766025   111029971067   111030209894  
111030449317   111030691631   111030948119   111031240159   111031510711  
111031718104   111031962666   111032232713

453711889

  454599374   454890344   455195834   111015036839   111028618907   111028975981
  111029292063   111029559351   111029766092   111029971102   111030209939  
111030449339   111030691697   111030948355   111031240238   111031510924  
111031718126   111031962688   111032232836

453711905

  454599382   454890617   455195909   111015037447   111028618963   111028976263
  111029292074   111029559362   111029766160   111029971180   111030209973  
111030449340   111030691710   111030948399   111031240294   111031510946  
111031718159   111031963319   111032232847

453713471

  454599424   454890641   455195933   111015038224   111028618974   111028976274
  111029292108   111029559429   111029766238   111029971203   111030210010  
111030449351   111030691743   111030948434   111031240306   111031511992  
111031718227   111031963645   111032232960

453718561

  454599788   454890740   455196121   111015040519   111028619009   111028976397
  111029292186   111029559520   111029766340   111029971281   111030210032  
111030449384   111030691811   111030948478   111031240340   111031512049  
111031718452   111031963803   111032233039

453718702

  454599846   454890849   455196220   111015040867   111028619010   111028976454
  111029292210   111029559531   111029766373   111029972215   111030210043  
111030449452   111030691833   111030948928   111031240362   111031512094  
111031718621   111031963814   111032233051

453719064

  454600065   454890864   455196303   111015041576   111028619100   111028976465
  111029292232   111029559621   111029766384   111029972226   111030210076  
111030449463   111030691844   111030948940   111031240508   111031512151  
111031718643   111031963858   111032233073

453719387

  454600123   454890922   455196394   111015042803   111028619122   111028976476
  111029292287   111029559643   111029766463   111029972237   111030210560  
111030449508   111030691888   111030948984   111031240946   111031512173  
111031718676   111031964253   111032233130

453719403

  454600222   454891011   455196402   111015043578   111028619559   111028976487
  111029292366   111029559711   111029766542   111029972293   111030210582  
111030449519   111030691899   111030949547   111031240957   111031512195  
111031718733   111031964332   111032233501

453721433

  454600297   454891078   455196477   111015044692   111028619560   111028976892
  111029292423   111029559722   111029766733   111029972305   111030210638  
111030449676   111030691912   111030949558   111031240980   111031512229  
111031718801   111031964433   111032233613

453722035

  454600461   454891094   455196501   111015046548   111028619605   111028976904
  111029292513   111029559856   111029766744   111029972316   111030210683  
111030449698   111030691934   111030949659   111031241004   111031512241  
111031718890   111031964871   111032233646

453722365

  454600594   454891409   455196790   111015048012   111028619616   111028976937
  111029292704   111029559935   111029766777   111029972406   111030210751  
111030449711   111030692003   111030949727   111031241015   111031512263  
111031718902   111031965029   111032233657

453723330

  454600750   454891573   455196824   111015051443   111028619638   111028976960
  111029292760   111029560038   111029766889   111029972428   111030210784  
111030449733   111030692036   111030949750   111031241060   111031512319  
111031718924   111031965276   111032233679

453724015

  454600818   454892050   455197038   111015053232   111028619762   111028977400
  111029292782   111029560049   111029767015   111029972439   111030210807  
111030449744   111030692058   111030949772   111031241093   111031512331  
111031718980   111031965377   111032233691

453724205

  454600909   454892142   455197095   111015053399   111028619986   111028977411
  111029293491   111029560061   111029767060   111029972440   111030210931  
111030449788   111030692159   111030949817   111031241127   111031512443  
111031719026   111031965489   111032233703

453724825

  454600925   454892241   455197251   111015053625   111028620179   111028977534
  111029293536   111029560094   111029767273   111029972484   111030210942  
111030449799   111030692250   111030950202   111031241150   111031512476  
111031719059   111031965591   111032233725

453725582

  454601048   454892258   455197301   111015054468   111028620236   111028977556
  111029293592   111029560252   111029767284   111029972530   111030210986  
111030449834   111030692261   111030950213   111031241352   111031512498  
111031719071   111031965704   111032233769

453725988

  454601055   454892290   455197327   111015056404   111028620247   111028977950
  111029293930   111029560263   111029767295   111029972541   111030211055  
111030449924   111030692294   111030950235   111031241576   111031512533  
111031719093   111031965726   111032233781

453727240

  454601378   454892324   455197335   111015057821   111028620258   111028977961
  111029293996   111029560308   111029767330   111029972552   111030211088  
111030450038   111030692575   111030950246   111031241611   111031512566  
111031719116   111031965771   111032233860

453729683

  454601410   454892332   455197350   111015058552   111028620281   111028978007
  111029296078   111029560319   111029767363   111029972563   111030211145  
111030450049   111030692597   111030950268   111031241622   111031512577  
111031719161   111031965816   111032233871

453730657

  454601782   454892498   455197368   111015059878   111028621327   111028978018
  111029296090   111029560320   111029767396   111029972620   111030211156  
111030450106   111030692654   111030950369   111031241633   111031512588  
111031719206   111031965939   111032234265

453733495

  454601857   454892605   455197426   111015060230   111028621372   111028979109
  111029296168   111029560353   111029767419   111029972664   111030211190  
111030450139   111030693026   111030951045   111031241734   111031512690  
111031719217   111031965940   111032234311

453733826

  454601881   454892654   455197640   111015060320   111028621697   111028979110
  111029296191   111029560386   111029767431   111029972732   111030211235  
111030450140   111030693059   111030951067   111031241778   111031512702  
111031719307   111031966008   111032234322

453734428

  454601907   454892837   455197715   111015061039   111028621787   111028979457
  111029296214   111029560421   111029767464   111029973014   111030211257  
111030450151   111030693374   111030951157   111031242274   111031512869  
111031719330   111031966020   111032235255

453734733

  454602004   454892886   455198176   111015061310   111028621811   111028979480
  111029296247   111029560432   111029767497   111029973036   111030211808  
111030450162   111030693396   111030951168   111031242386   111031512892  
111031719352   111031966154   111032235299

453735029

  454602095   454892985   455198218   111015063121   111028621877   111028979491
  111029296304   111029560454   111029767510   111029973104   111030211819  
111030450173   111030693431   111030951180   111031242432   111031512904  
111031719385   111031966424   111032235356

453735441

  454602244   454893041   455198366   111015063413   111028621901   111028979547
  111029296315   111029560465   111029767565   111029973126   111030211831  
111030451376   111030693453   111030951214   111031242533   111031512959  
111031719408   111031966468   111032235413

453735896

  454602269   454893066   455198564   111015066270   111028622115   111028979570
  111029296416   111029560498   111029767655   111029973148   111030211910  
111030451398   111030693464   111030951247   111031242623   111031512960  
111031719475   111031966660   111032235503

453738031

  454602277   454893090   455199109   111015067068   111028622249   111028979637
  111029296438   111029560612   111029767677   111029973159   111030211965  
111030451422   111030693475   111030951652   111031242702   111031513006  
111031719497   111031966671   111032235547

453740037

  454602301   454893116   455199182   111015067147   111028622294   111028979817
  111029296449   111029560634   111029767857   111029973216   111030212001  
111030451488   111030693497   111030951674   111031242746   111031514175  
111031719509   111031966727   111032235570

453740755

  454602376   454893272   455199349   111015067204   111028622351   111028979828
  111029296450   111029560667   111029767880   111029973238   111030212078  
111030451499   111030693509   111030951854   111031242780   111031514186  
111031719576   111031966750   111032235581

453740987

  454602590   454893363   455199463   111015068249   111028622463   111028979851
  111029296539   111029560689   111029767969   111029973834   111030212124  
111030451545   111030693521   111030952675   111031242869   111031514210  
111031720613   111031966985   111032235592

453741613

  454602814   454893371   455199471   111015068586   111028622531   111028979873
  111029296719   111029560757   111029767981   111029973902   111030212146  
111030451680   111030693576   111030952709   111031244760   111031514243  
111031720714   111031967199   111032235615

453742579

  454602897   454893397   455199877   111015068991   111028622542   111028979907
  111029296742   111029560768   111029768050   111029973935   111030212157  
111030451691   111030693587   111030952743   111031244872   111031514276  
111031720770   111031967201   111032235659

453747669

  454603218   454893579   455200097   111015069958   111028622665   111028979974
  111029296753   111029560870   111029768072   111029973968   111030212168  
111030452603   111030693778   111030952800   111031244984   111031514344  
111031720859   111031967616   111032235671

453749186

  454603341   454893595   455200105   111015070400   111028622799   111028980000
  111029296922   111029560881   111029768836   111029973979   111030212179  
111030452636   111030693835   111030952844   111031244995   111031514377  
111031720949   111031967919   111032235761

453749715

  454603465   454893686   455200238   111015072480   111028622812   111028980189
  111029296977   111029560904   111029768858   111029974004   111030212191  
111030452670   111030693857   111030953025   111031245020   111031514434  
111031721007   111031967964   111032235772

453750663

  454603598   454893835   455200600   111015075012   111028623329   111028980213
  111029297013   111029560937   111029768869   111029974015   111030212225  
111030452827   111030693891   111030953902   111031245086   111031514456  
111031721018   111031967975   111032235907

453751349

  454603655   454893900   455200683   111015077878   111028623712   111028980257
  111029297103   111029560959   111029769624   111029974071   111030212236  
111030452940   111030693925   111030954004   111031245097   111031514467  
111031721029   111031968213   111032235952

453751547

  454603820   454893934   455201384   111015079049   111028624049   111028980280
  111029297170   111029560960   111029769668   111029974082   111030212247  
111030452984   111030693936   111030954026   111031245176   111031514478  
111031721063   111031968369   111032235963

453752768

  454603929   454893983   455201392   111015079421   111028624050   111028981056
  111029297293   111029561691   111029769679   111029974206   111030212269  
111030453211   111030693958   111030954037   111031245581   111031514490  
111031721119   111031968370   111032235974

453753311

  454603960   454894049   455201517   111015081086   111028624094   111028981090
  111029298193   111029561703   111029769703   111029974228   111030212281  
111030453222   111030693970   111030954060   111031245716   111031514535  
111031721120   111031968437   111032235996

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453754442

  454604026   454894072   455201541   111015083189   111028624151   111028981258
  111029298227   111029561714   111029769725   111029974239   111030212292  
111030453266   111030694140   111030954071   111031247022   111031514580  
111031721142   111031968549   111032236278

453754988

  454604083   454894106   455201673   111015085350   111028624162   111028981281
  111029298272   111029561859   111029769736   111029974273   111030212326  
111030453299   111030694353   111030954228   111031247044   111031514591  
111031721186   111031968842   111032236313

453756587

  454604273   454894205   455201988   111015087509   111028624173   111028981292
  111029298294   111029561961   111029769758   111029974307   111030212348  
111030453301   111030694364   111030954532   111031247077   111031514614  
111031721210   111031968886   111032236830

453757288

  454604455   454894213   455202044   111015088230   111028624230   111028981382
  111029298362   111029561972   111029769781   111029974329   111030212528  
111030453424   111030694500   111030954611   111031247101   111031514737  
111031721265   111031968910   111032236841

453757650

  454604562   454894288   455202176   111015094800   111028624274   111028981405
  111029298441   111029562018   111029769826   111029974341   111030212539  
111030453615   111030694555   111030954712   111031247134   111031514771  
111031721300   111031969360   111032236919

453758641

  454604612   454894304   455202200   111015094978   111028624320   111028982002
  111029298508   111029562030   111029769905   111029974374   111030213451  
111030453626   111030694577   111030954723   111031247325   111031514793  
111031721355   111031969764   111032236986

453760308

  454604695   454894452   455202366   111015095283   111028624409   111028982057
  111029298586   111029562074   111029769938   111029974385   111030213484  
111030453671   111030694634   111030954745   111031247426   111031514805  
111031721423   111031969786   111032236997

453760522

  454604703   454894502   455202531   111015095496   111028624498   111028982091
  111029299846   111029562085   111029769950   111029974565   111030213518  
111030453682   111030694678   111030955263   111031247482   111031514827  
111031721434   111031969797   111032237033

453761488

  454604752   454894700   455202606   111015095698   111028624511   111028982170
  111029299981   111029562096   111029770086   111029974587   111030213563  
111030453727   111030694690   111030955319   111031247561   111031514838  
111031721445   111031969821   111032237044

453762148

  454604935   454895053   455202614   111015097375   111028624623   111028982811
  111029299992   111029562120   111029770110   111029974644   111030213574  
111030453749   111030694724   111030955645   111031247572   111031514849  
111031722121   111031969832   111032237077

453763773

  454604950   454895145   455202655   111015097937   111028624735   111028982844
  111029300210   111029562467   111029770154   111029974868   111030213596  
111030453750   111030694735   111030955667   111031247651   111031514951  
111031722154   111031969876   111032237123

453764292

  454604992   454895194   455202663   111015098905   111028624780   111028982855
  111029300265   111029562614   111029770165   111029974880   111030213631  
111030453761   111030694803   111030955702   111031248865   111031515019  
111031722244   111031969898   111032237246

453764649

  454605007   454895202   455203075   111015099636   111028624791   111028982888
  111029300366   111029562681   111029770200   111029974970   111030213675  
111030454278   111030694869   111030955757   111031248988   111031515042  
111031722266   111031970047   111032237257

453766289

  454605015   454895418   455203117   111015101203   111028624881   111028982923
  111029302098   111029562704   111029770222   111029975319   111030213686  
111030454368   111030694892   111030955779   111031249013   111031515053  
111031722323   111031970058   111032237268

453766644

  454605023   454895533   455203158   111015112913   111028625253   111028982945
  111029302436   111029563019   111029770233   111029975993   111030213709  
111030454379   111030694915   111030955780   111031249080   111031515086  
111031722985   111031970069   111032237280

453767022

  454605395   454895681   455203232   111015121441   111028625376   111028983003
  111029302447   111029563110   111029770626   111029976006   111030213855  
111030454380   111030694926   111030955791   111031249136   111031515109  
111031723054   111031970070   111032237291

453770489

  454605684   454895814   455203364   111015128459   111028625792   111028983025
  111029302469   111029563121   111029770648   111029976028   111030213978  
111030454403   111030694937   111030955814   111031249158   111031515198  
111031723076   111031970474   111032237325

453770778

  454605924   454895855   455203836   111015128819   111028625916   111028983070
  111029302492   111029563187   111029770659   111029976039   111030213989  
111030454447   111030694971   111030955836   111031249192   111031515200  
111031723111   111031970485   111032237369

453771859

  454606013   454895889   455203893   111015129472   111028625938   111028983081
  111029302504   111029563424   111029770682   111029976040   111030213990  
111030454492   111030695028   111030955869   111031249237   111031515468  
111031723212   111031970575   111032237370

453773137

  454606070   454895897   455203927   111015129911   111028626108   111028983092
  111029302560   111029563794   111029770693   111029976073   111030214003  
111030454560   111030695039   111030955870   111031249338   111031515479  
111031723302   111031970586   111032237415

453773319

  454606104   454896374   455204131   111015240870   111028626119   111028983104
  111029302649   111029563840   111029770716   111029976084   111030214014  
111030454571   111030695095   111030955881   111031249440   111031515604  
111031723357   111031970597   111032237426

453773731

  454606179   454896390   455204198   111015334133   111028626120   111028983205
  111029302672   111029563895   111029770727   111029976129   111030214025  
111030454582   111030695107   111030955959   111031249518   111031515682  
111031723368   111031970609   111032237459

453774887

  454606245   454896473   455204461   111015349319   111028626232   111028983227
  111029302818   111029563929   111029770750   111029976253   111030214036  
111030454593   111030695815   111030955960   111031249675   111031515727  
111031723380   111031970610   111032237538

453777625

  454606294   454897000   455204529   111015399695   111028626434   111028983340
  111029302863   111029563930   111029770761   111029976275   111030214069  
111030454605   111030695893   111030956006   111031249989   111031515749  
111031723391   111031970632   111032237550

453779142

  454606435   454897026   455204685   111015413366   111028626467   111028983395
  111029302964   111029564122   111029770772   111029976297   111030214081  
111030454616   111030696355   111030956062   111031250004   111031515772  
111031723481   111031970665   111032237594

453779720

  454606450   454897075   455204701   111015430398   111028626490   111028983407
  111029302986   111029564133   111029770817   111029976332   111030214171  
111030454638   111030696366   111030956084   111031250015   111031515806  
111031724235   111031970698   111032237617

453780660

  454606955   454897109   455204883   111015443426   111028626524   111028983452
  111029303011   111029564199   111029770929   111029976422   111030215262  
111030454661   111030696377   111030956152   111031250037   111031515941  
111031724280   111031970700   111032237651

453781957

  454607029   454897232   455204891   111015452954   111028626546   111028983890
  111029303077   111029564234   111029770963   111029976444   111030215318  
111030454672   111030696401   111030956174   111031250060   111031516010  
111031724314   111031970711   111032237695

453782427

  454607235   454897240   455204990   111015562811   111028626568   111028983946
  111029303134   111029564245   111029771470   111029976477   111030215329  
111030454706   111030696490   111030956185   111031250116   111031516098  
111031724358   111031970867   111032237707

453783748

  454607383   454897331   455205112   111015671328   111028626579   111028983968
  111029303279   111029564256   111029771526   111029976501   111030215385  
111030454762   111030696513   111030956231   111031250217   111031516100  
111031724381   111031970980   111032237730

453783995

  454607417   454897380   455205138   111015797620   111028626625   111028984655
  111029303280   111029564267   111029771571   111029976567   111030215396  
111030454784   111030696658   111030956275   111031250464   111031516166  
111031724459   111031971116   111032237763

453784480

  454607623   454897448   455205179   111015812640   111028626669   111028984666
  111029303314   111029564278   111029771638   111029976578   111030215419  
111030454818   111030696760   111030956297   111031250475   111031516177  
111031724460   111031971161   111032237774

453784654

  454607649   454897828   455205302   111016094227   111028626670   111028984677
  111029303426   111029564302   111029771661   111029976589   111030215420  
111030454830   111030696782   111030956309   111031250521   111031516245  
111031724538   111031971251   111032237808

453785578

  454607797   454897851   455205450   111016147114   111028626704   111028984756
  111029303437   111029564324   111029771672   111029976703   111030215475  
111030454942   111030696805   111030956332   111031250554   111031516256  
111031724549   111031971262   111032237875

453786147

  454608050   454897885   455205476   111016205210   111028626759   111028984767
  111029303493   111029564368   111029771728   111029976792   111030215532  
111030454997   111030696872   111030956354   111031250655   111031516267  
111031724583   111031971295   111032237910

453787061

  454608241   454897893   455205872   111016319272   111028626805   111028984824
  111029303583   111029564414   111029771751   111029976826   111030215554  
111030455077   111030696906   111030956444   111031250666   111031516313  
111031724617   111031971341   111032238584

453788119

  454608266   454898032   455205898   111016645140   111028626827   111028984846
  111029304146   111029564436   111029771773   111029976871   111030215565  
111030455178   111030696939   111030956488   111031250723   111031516335  
111031724639   111031971756   111032238663

453788986

  454608290   454898198   455206193   111016673297   111028626872   111028984857
  111029304405   111029564458   111029771784   111029976893   111030215576  
111030455853   111030696962   111030957771   111031250756   111031516571  
111031724707   111031971767   111032238731

453789497

  454608449   454898271   455206532   111016700816   111028626894   111028984879
  111029304449   111029564492   111029771807   111029976927   111030215587  
111030455886   111030697020   111030957816   111031250767   111031516616  
111031724741   111031972296   111032238810

453790008

  454608712   454898305   455206540   111016892874   111028626939   111028984880
  111029304528   111029564661   111029771863   111029976949   111030215835  
111030455954   111030697075   111030957827   111031251016   111031516627  
111031724820   111031972320   111032238944

453795932

  454608720   454898313   455206672   111016960814   111028626951   111028984914
  111029304551   111029564672   111029772224   111029976950   111030215846  
111030456337   111030697109   111030957917   111031251027   111031516672  
111031724842   111031972397   111032239002

453796765

  454608910   454898511   455206698   111017091517   111028627503   111028984936
  111029304630   111029564694   111029772325   111029977007   111030215857  
111030456359   111030697110   111030957940   111031251038   111031516706  
111031724853   111031972409   111032239136

453798092

  454608969   454898628   455207076   111017111554   111028627660   111028985005
  111029304641   111029564706   111029772336   111029977018   111030215880  
111030456382   111030697121   111030957973   111031251106   111031516762  
111031724886   111031972410   111032239248

453798530

  454609074   454898669   455207167   111017140714   111028627716   111028985016
  111029304674   111029564717   111029772415   111029977029   111030215925  
111030456405   111030697187   111030957984   111031251173   111031516773  
111031724921   111031972432   111032239282

453799694

  454609124   454898701   455207217   111017268041   111028627806   111028985049
  111029304786   111029564751   111029772471   111029977074   111030216027  
111030456427   111030697198   111030958132   111031251252   111031516807  
111031724998   111031972443   111032239372

453800914

  454609132   454898750   455207365   111017306347   111028627828   111028985061
  111029304832   111029564807   111029772538   111029977119   111030216049  
111030456494   111030697200   111030958165   111031251308   111031516852  
111031725359   111031972555   111032239406

453801607

  454609207   454898800   455207415   111017351471   111028627895   111028985072
  111029304843   111029564874   111029772808   111029977142   111030216050  
111030456528   111030697233   111030958211   111031251319   111031516874  
111031725360   111031972634   111032239428

453802456

  454609249   454899063   455207571   111017826209   111028627907   111028985083
  111029304977   111029565189   111029772831   111029977197   111030216072  
111030456540   111030697266   111030958323   111031251331   111031517370  
111031725393   111031972667   111032239518

453803132

  454609389   454899105   455207712   111018897477   111028628346   111028985623
  111029305079   111029565257   111029772875   111029977210   111030216139  
111030456573   111030697288   111030958334   111031251410   111031517853  
111031725461   111031972702   111032239574

453803322

  454609421   454899253   455207761   111019403101   111028628458   111028985656
  111029305451   111029565280   111029772886   111029977333   111030216151  
111030456607   111030697301   111030958378   111031251465   111031517897  
111031725618   111031972870   111032239596

453804270

  454609462   454899303   455207894   111019613957   111028628739   111028985702
  111029305541   111029565538   111029772897   111029977344   111030216162  
111030456629   111030697402   111030958389   111031251476   111031517909  
111031725630   111031972892   111032239664

453805319

  454609504   454899329   455208223   111020089215   111028628818   111028985735
  111029305596   111029565617   111029772909   111029977401   111030216173  
111030456719   111030697435   111030958413   111031251904   111031517965  
111031725663   111031972959   111032239844

453805814

  454609512   454899394   455208363   111020218039   111028628986   111028985780
  111029305620   111029565628   111029772910   111029977760   111030216218  
111030456797   111030697503   111030958446   111031251926   111031518539  
111031725719   111031972971   111032239912

453807711

  454609595   454899568   455208579   111020220841   111028629022   111028985814
  111029305697   111029565639   111029772943   111029978176   111030216296  
111030456821   111030698481   111030958581   111031251937   111031518562  
111031725775   111031973028   111032239923

453807729

  454609793   454899626   455208595   111020239469   111028629044   111028985825
  111029305765   111029565909   111029773045   111029978222   111030216409  
111030457080   111030698537   111030958626   111031251948   111031518607  
111031725933   111031973039   111032239945

453808784

  454609827   454899824   455209007   111020247952   111028629167   111028985858
  111029306553   111029566045   111029773102   111029978682   111030216533  
111030457136   111030698548   111030958705   111031251982   111031518641  
111031725988   111031973051   111032239978

453808891

  454609918   454900028   455209106   111020266795   111028629550   111028985948
  111029306890   111029566067   111029773124   111029978693   111030216588  
111030457204   111030698616   111030958727   111031252017   111031518663  
111031726002   111031973129   111032240026

453809220

  454610023   454900051   455209221   111020410123   111028629594   111028986400
  111029306935   111029566078   111029773135   111029978716   111030216599  
111030457338   111030698627   111030958750   111031252725   111031518685  
111031726147   111031973152   111032240183

453809543

  454610072   454900077   455209288   111020488128   111028629741   111028986455
  111029306946   111029566089   111029773168   111029978738   111030216601  
111030457349   111030698672   111030958772   111031252781   111031518764  
111031726158   111031973208   111032240341

453810079

  454610205   454900143   455209312   111020491537   111028629909   111028986950
  111029307217   111029566180   111029773203   111029978750   111030216645  
111030457350   111030698683   111030958806   111031252804   111031518821  
111031726226   111031974108   111032240655

453810830

  454610213   454900283   455209478   111020550533   111028629965   111028987029
  111029307284   111029566191   111029773214   111029978794   111030216678  
111030457383   111030698751   111030958930   111031252949   111031518865  
111031726293   111031974175   111032240699

453811689

  454610239   454900341   455210070   111020575024   111028630046   111028987030
  111029307295   111029566203   111029773225   111029978828   111030217196  
111030457406   111030698829   111030958952   111031253625   111031518955  
111031726338   111031974186   111032240712

453812331

  454610288   454900713   455210161   111020690549   111028630114   111028987120
  111029307396   111029566214   111029773236   111029978839   111030217231  
111030457484   111030698874   111030958963   111031253636   111031518977  
111031726417   111031974232   111032240790

453812711

  454610361   454901067   455210278   111020869806   111028630125   111028987142
  111029307420   111029566258   111029773438   111029978918   111030217242  
111030457530   111030698964   111030959009   111031253759   111031519013  
111031726529   111031974254   111032240992

453812786

  454610445   454901448   455210310   111020930007   111028630305   111028987175
  111029307510   111029566269   111029773483   111029978929   111030217286  
111030457697   111030698986   111030959021   111031253782   111031519079  
111031726585   111031974388   111032241038

453813198

  454610460   454901612   455210484   111021119748   111028630338   111028987210
  111029307532   111029566359   111029773506   111029978941   111030217354  
111030457877   111030698997   111030959100   111031253838   111031519091  
111031726596   111031974401   111032241241

453813446

  454610551   454901752   455210575   111021444121   111028630383   111028987221
  111029307587   111029566360   111029773517   111029978963   111030217387  
111030458081   111030699000   111030959144   111031253850   111031519103  
111031726686   111031974423   111032241263

453815177

  454610643   454901778   455210609   111021460646   111028630451   111028987243
  111029307622   111029566382   111029773539   111029978985   111030217433  
111030458126   111030699022   111030959290   111031253928   111031519114  
111031726765   111031974456   111032241296

453815334

  454610759   454901869   455210765   111021651503   111028630608   111028987298
  111029308230   111029566427   111029773551   111029978996   111030217455  
111030458137   111030699033   111030959302   111031254031   111031519136  
111031726811   111031974816   111032243489

453816076

  454610775   454902016   455210807   111021744124   111028630787   111028987311
  111029308689   111029566472   111029773607   111029979065   111030217477  
111030458519   111030699077   111030959313   111031254053   111031519147  
111031726833   111031974849   111032243535

453816340

  454610833   454902024   455210914   111021819105   111028630811   111028987669
  111029308702   111029566821   111029773630   111029979166   111030217501  
111030458542   111030699101   111030959324   111031254132   111031519596  
111031726866   111031974850   111032243726

453816472

  454610858   454902073   455211060   111022301090   111028630912   111028987704
  111029308735   111029567530   111029773696   111029979212   111030217534  
111030458586   111030699134   111030959830   111031254154   111031519619  
111031726888   111031974872   111032243760

453817546

  454611112   454902081   455211086   111022317367   111028632385   111028987850
  111029308779   111029567541   111029773708   111029979313   111030217657  
111030458687   111030699167   111030959841   111031254187   111031519709  
111031726923   111031974883   111032243782

453817793

  454611161   454902180   455211201   111022773958   111028632420   111028987883
  111029309129   111029567619   111029773731   111029979414   111030217680  
111030458711   111030699189   111030959863   111031254503   111031519787  
111031727553   111031974928   111032243872

453818080

  454611187   454902248   455211284   111022826126   111028633319   111028988592
  111029309466   111029567642   111029773742   111029979447   111030217691  
111030458733   111030699235   111030959908   111031254514   111031519811  
111031727575   111031974962   111032244031

453820078

  454611211   454902271   455211318   111022834114   111028634343   111028988727
  111029310109   111029567686   111029773775   111029979537   111030218850  
111030458744   111030699246   111030959931   111031254536   111031519877  
111031727597   111031974973   111032244198

453820177

  454611229   454902347   455211342   111022835722   111028634848   111028988783
  111029310198   111029567743   111029773809   111029979582   111030218872  
111030458801   111030699268   111030960001   111031254569   111031519899  
111031727609   111031975008   111032244222

453822348

  454611500   454902578   455211375   111022847163   111028634859   111028988817
  111029310200   111029567776   111029773854   111029979627   111030218917  
111030458812   111030700283   111030960023   111031254592   111031519901  
111031727632   111031975020   111032244266

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453822553

  454611518   454902644   455211409   111022852787   111028635153   111028988840
  111029310233   111029567787   111029773876   111029979661   111030218928  
111030458878   111030700845   111030960270   111031254660   111031520015  
111031727687   111031975053   111032244301

453822769

  454611815   454902693   455211615   111022859021   111028637021   111028989133
  111029310299   111029567822   111029774305   111029979672   111030218940  
111030458889   111030700889   111030960483   111031254750   111031520149  
111031727711   111031975132   111032244468

453822819

  454611922   454902859   455211896   111022870327   111028637076   111028989504
  111029310402   111029567833   111029774383   111029979706   111030219075  
111030458935   111030700890   111030960528   111031254783   111031520172  
111031727744   111031975143   111032244525

453824039

  454611955   454902875   455212001   111022881240   111028639551   111028989571
  111029310547   111029567877   111029774585   111029979717   111030219121  
111030458968   111030700902   111030960551   111031254806   111031520206  
111031727812   111031975187   111032244570

453824542

  454611971   454902958   455212035   111022881835   111028641341   111028989672
  111029310941   111029567888   111029774619   111029980405   111030219154  
111030459015   111030700924   111030960685   111031254817   111031520431  
111031727867   111031975233   111032244693

453824815

  454612177   454902966   455212050   111022883196   111028642274   111028989694
  111029311032   111029567899   111029774709   111029980438   111030219187  
111030459026   111030700991   111030961462   111031254851   111031520475  
111031727889   111031975277   111032244761

453826398

  454612268   454903162   455212209   111022884861   111028643040   111028989762
  111029311054   111029567912   111029774754   111029980449   111030219457  
111030459082   111030701004   111030961596   111031254884   111031520509  
111031728880   111031975299   111032244873

453828527

  454612557   454903188   455212233   111022884906   111028643062   111028989773
  111029311111   111029567990   111029774787   111029980483   111030219468  
111030459172   111030701015   111030961620   111031254929   111031520510  
111031728947   111031975345   111032245021

453828691

  454612573   454903303   455212365   111022886324   111028643095   111028989818
  111029311122   111029568069   111029774798   111029980528   111030219491  
111030459824   111030701026   111030961732   111031254952   111031520587  
111031729106   111031975356   111032245032

453828774

  454612615   454903428   455212423   111022891106   111028643871   111028989829
  111029311166   111029568081   111029775205   111029980674   111030219547  
111030459846   111030701060   111030961743   111031254963   111031520622  
111031729151   111031975367   111032245133

453828964

  454612664   454903733   455212530   111022891892   111028643916   111028989931
  111029311368   111029568104   111029775272   111029980696   111030219648  
111030459879   111030701677   111030961787   111031255032   111031520655  
111031729162   111031975389   111032245346

453829616

  454612813   454903808   455212548   111022899317   111028645716   111028989953
  111029311683   111029568216   111029775294   111029980719   111030219749  
111030459925   111030701688   111030961822   111031255054   111031520914  
111031729173   111031975424   111032245582

453829624

  454612987   454904087   455212746   111022910535   111028646223   111028990001
  111029311717   111029568597   111029775340   111029980786   111030219772  
111030459958   111030701846   111030961967   111031255144   111031520947  
111031729522   111031975446   111032245739

453829731

  454613191   454904160   455212910   111022925700   111028646470   111028990449
  111029311773   111029568610   111029775373   111029980797   111030219783  
111030459970   111030701857   111030962171   111031255166   111031520969  
111031729555   111031975592   111032245807

453829780

  454613332   454904178   455213165   111022940381   111028646504   111028990933
  111029311807   111029568632   111029775407   111029980810   111030219794  
111030460006   111030701891   111030962328   111031255627   111031521005  
111031729656   111031975604   111032246022

453830127

  454613399   454904251   455213223   111022955286   111028646537   111028991811
  111029311829   111029568766   111029775430   111029980821   111030219806  
111030460039   111030701981   111030962351   111031255661   111031521038  
111031729667   111031975615   111032246235

453830168

  454613456   454904509   455213322   111022961294   111028646560   111028991967
  111029311830   111029568812   111029775452   111029980865   111030219828  
111030460084   111030702061   111030962407   111031255739   111031521049  
111031729690   111031975648   111032246303

453831414

  454613886   454904533   455213389   111022979945   111028647268   111028992070
  111029311852   111029568957   111029775520   111029980887   111030219907  
111030460118   111030702588   111030962418   111031255773   111031521230  
111031729814   111031975682   111032246381

453831505

  454614033   454904574   455213397   111022988103   111028647415   111028992092
  111029312077   111029568979   111029775553   111029980898   111030219930  
111030460130   111030702634   111030962452   111031255784   111031521432  
111031729847   111031975716   111032246415

453831547

  454614157   454904608   455213504   111022995044   111028647459   111028992115
  111029312167   111029569026   111029775610   111029980944   111030220167  
111030460152   111030702667   111030962586   111031255829   111031521443  
111031729881   111031975738   111032246617

453831851

  454614249   454904632   455213538   111023001234   111028647527   111028992148
  111029312404   111029569060   111029776150   111029981068   111030220213  
111030460174   111030702689   111030962597   111031255841   111031521454  
111031729993   111031975749   111032246819

453831927

  454614298   454904657   455213595   111023001717   111028647572   111028992205
  111029312796   111029569105   111029776251   111029981080   111030220235  
111030460264   111030702690   111030963565   111031255908   111031521465  
111031730007   111031975873   111032247135

453832396

  454614306   454904749   455213785   111023014339   111028647820   111028992283
  111029312831   111029569363   111029776307   111029981912   111030220246  
111030460848   111030702768   111030963576   111031255997   111031521487  
111031730074   111031975963   111032247146

453832982

  454614462   454904806   455213850   111023016904   111028647875   111028992351
  111029313001   111029569396   111029776318   111029981978   111030220965  
111030460938   111030702791   111030963600   111031256066   111031521498  
111031730108   111031975974   111032247179

453833659

  454614512   454904863   455213884   111023016971   111028647910   111028992395
  111029313023   111029569442   111029776420   111029982003   111030220987  
111030461401   111030702803   111030963611   111031256088   111031521544  
111031730131   111031976009   111032247180

453833741

  454614702   454905019   455213967   111023017725   111028647943   111028992429
  111029313113   111029569475   111029776442   111029982069   111030221001  
111030461434   111030702904   111030963701   111031256101   111031521566  
111031730197   111031976021   111032247506

453834087

  454614785   454905084   455213975   111023020224   111028648191   111028992621
  111029313146   111029569497   111029776453   111029982159   111030221089  
111030461445   111030702915   111030963802   111031256112   111031521577  
111031730243   111031976098   111032247720

453834582

  454614934   454905183   455213991   111023028031   111028648269   111028992766
  111029313393   111029569532   111029776510   111029982171   111030221146  
111030461490   111030703512   111030964117   111031256145   111031521601  
111031730322   111031976133   111032248215

453834681

  454615006   454905217   455214049   111023028299   111028648292   111028992788
  111029313461   111029569565   111029776543   111029982216   111030221225  
111030461513   111030704007   111030964128   111031256347   111031521667  
111031730366   111031976201   111032248237

453834798

  454615162   454905365   455214130   111023033217   111028648315   111028992812
  111029313539   111029569622   111029776587   111029982249   111030221461  
111030461568   111030704052   111030964207   111031256370   111031521689  
111031730388   111031976223   111032248293

453836231

  454615170   454905415   455214262   111023073525   111028648955   111028992935
  111029313629   111029569644   111029776633   111029982373   111030221539  
111030461614   111030704108   111030964218   111031256392   111031521690  
111031730412   111031976278   111032248394

453836389

  454615188   454905530   455214387   111023086732   111028649091   111028993015
  111029314192   111029569666   111029776644   111029982485   111030222204  
111030461838   111030704119   111030964241   111031256471   111031521724  
111031730467   111031976289   111032248406

453839375

  454615238   454905605   455214544   111023107231   111028649169   111028993026
  111029314260   111029569756   111029776734   111029982519   111030222316  
111030461906   111030704131   111030964320   111031256493   111031521746  
111031730489   111031976290   111032248428

453840472

  454615469   454905621   455214619   111023113733   111028649204   111028993071
  111029314271   111029569767   111029776789   111029982520   111030222338  
111030461917   111030704164   111030964375   111031256549   111031521779  
111031730658   111031976324   111032248495

453841587

  454615774   454905787   455214668   111023126412   111028649237   111028993150
  111029314293   111029569778   111029776790   111029982643   111030222383  
111030461939   111030704232   111030964397   111031256550   111031521847  
111031730670   111031976335   111032248574

453841801

  454615832   454905803   455214692   111023129280   111028649260   111028993217
  111029314327   111029569789   111029776824   111029982856   111030222394  
111030461962   111030704333   111030964421   111031256561   111031521869  
111031730704   111031976379   111032248620

453842080

  454615840   454905829   455214791   111023132172   111028649305   111028993239
  111029314349   111029569824   111029776903   111029982878   111030222473  
111030462019   111030704366   111030964533   111031256583   111031521926  
111031730715   111031976403   111032248642

453842957

  454615956   454905845   455214809   111023140249   111028649327   111028993284
  111029314484   111029569835   111029777274   111029982935   111030222495  
111030462042   111030704681   111030964803   111031256662   111031521959  
111031730827   111031976414   111032248686

453843377

  454616038   454905902   455214825   111023151645   111028649406   111028993341
  111029314675   111029569868   111029777296   111029983071   111030222541  
111030462064   111030704692   111030964993   111031256684   111031521982  
111031731222   111031976458   111032248697

453843682

  454616061   454906041   455215178   111023152422   111028649923   111028993396
  111029314721   111029569925   111029777319   111029984117   111030222855  
111030462132   111030704759   111030965017   111031256741   111031521993  
111031731244   111031976504   111032248732

453843708

  454616343   454906066   455215269   111023154716   111028649934   111028993419
  111029314776   111029569947   111029777331   111029984140   111030222901  
111030462143   111030705626   111030965084   111031256774   111031522028  
111031731277   111031976526   111032248754

453844508

  454616467   454906124   455215301   111023165932   111028650329   111028993420
  111029314800   111029569969   111029777375   111029984218   111030222990  
111030462154   111030705648   111030965129   111031256819   111031522051  
111031731299   111031977404   111032248912

453844516

  454616657   454906132   455215541   111023167787   111028650374   111028993442
  111029314912   111029570051   111029777397   111029984230   111030223003  
111030462165   111030705659   111030965354   111031256820   111031522118  
111031731334   111031977448   111032248945

453844540

  454616848   454906413   455215707   111023168036   111028650408   111028994140
  111029315676   111029570062   111029777432   111029984252   111030223014  
111030462255   111030706122   111030965376   111031256831   111031522129  
111031731402   111031977459   111032248967

453844623

  454616954   454906421   455215723   111023182807   111028650486   111028994184
  111029315700   111029570129   111029777443   111029984320   111030223025  
111030462288   111030706133   111030965657   111031256853   111031522196  
111031731413   111031977460   111032248978

453846420

  454617044   454906454   455215863   111023203711   111028650813   111028994229
  111029315845   111029570297   111029777803   111029984612   111030223115  
111030462334   111030706212   111030965804   111031256875   111031522231  
111031731435   111031977482   111032249014

453846669

  454617119   454906512   455216044   111023210663   111028650857   111028994263
  111029316116   111029570365   111029777869   111029984689   111030223126  
111030462345   111030706380   111030966254   111031256921   111031522242  
111031731514   111031977516   111032249036

453846701

  454617127   454906553   455216077   111023217187   111028650891   111028994320
  111029316150   111029570455   111029777870   111029985107   111030223171  
111030462424   111030706403   111030966287   111031256954   111031522332  
111031731626   111031977583   111032249081

453850299

  454617143   454906611   455216143   111023222701   111028650903   111028994331
  111029316262   111029570499   111029777892   111029985129   111030223227  
111030462569   111030706414   111030966377   111031256965   111031523478  
111031731637   111031977606   111032249126

453850547

  454617614   454906710   455216259   111023234243   111028650936   111028994454
  111029316363   111029570501   111029777937   111029985130   111030223250  
111030462705   111030706458   111030966681   111031256998   111031523557  
111031731671   111031978179   111032249137

453850554

  454617622   454906785   455216267   111023237842   111028650981   111028994487
  111029316385   111029570534   111029777960   111029985141   111030223272  
111030462716   111030706504   111030966883   111031257023   111031523580  
111031731749   111031978203   111032249182

453850745

  454617747   454906876   455216416   111023249070   111028651094   111028994498
  111029316420   111029570545   111029777982   111029985163   111030223328  
111030462738   111030706515   111030967200   111031257045   111031523737  
111031731761   111031978270   111032249249

453850760

  454617820   454906892   455216424   111023275709   111028651151   111028994522
  111029316464   111029571423   111029778006   111029985231   111030223339  
111030462761   111030706593   111030967727   111031257124   111031523748  
111031731794   111031978315   111032249272

453851529

  454618109   454906926   455216440   111023282291   111028651195   111028995163
  111029316475   111029572457   111029778017   111029985297   111030223687  
111030462783   111030706605   111030967851   111031258439   111031523771  
111031732335   111031978438   111032249283

453851669

  454618174   454907080   455216473   111023302294   111028652062   111028995253
  111029316486   111029572491   111029778039   111029985343   111030223823  
111030462806   111030706661   111030968032   111031258507   111031523917  
111031732379   111031978461   111032249429

453853418

  454618240   454907106   455216515   111023308414   111028652073   111028995264
  111029316497   111029572514   111029778231   111029985365   111030223834  
111030462862   111030706672   111030968436   111031258552   111031523951  
111031732391   111031978517   111032249441

453854630

  454618414   454907163   455216572   111023308650   111028652118   111028995398
  111029316509   111029572536   111029778275   111029985488   111030223845  
111030462963   111030706739   111030968469   111031258563   111031523973  
111031732515   111031978809   111032249632

453856239

  454618646   454907197   455216655   111023314589   111028652129   111028995422
  111029317803   111029572581   111029778321   111029985499   111030224284  
111030462985   111030706795   111030968560   111031258619   111031523995  
111031732526   111031978832   111032249665

453856486

  454618752   454907247   455216770   111023327987   111028652219   111028995466
  111029317870   111029572592   111029778387   111029985523   111030224318  
111030463009   111030706830   111030968571   111031258620   111031524008  
111031732548   111031980015   111032249700

453856627

  454618844   454907338   455216929   111023330127   111028652398   111028995488
  111029317915   111029572659   111029778433   111029985567   111030224329  
111030463021   111030706841   111030968582   111031258664   111031524198  
111031732560   111031980026   111032249788

453856965

  454619008   454907346   455217182   111023335582   111028652400   111028995501
  111029317960   111029572682   111029778602   111029985613   111030224341  
111030463043   111030706919   111030968661   111031258732   111031524312  
111031732593   111031980060   111032249913

453856973

  454619040   454907650   455217380   111023339621   111028652477   111028995545
  111029317971   111029572693   111029778691   111029985624   111030224352  
111030463087   111030706920   111030968717   111031258787   111031524356  
111031732638   111031980138   111032249924

453857856

  454619073   454907767   455217430   111023341567   111028652848   111028995635
  111029318208   111029572738   111029778714   111029985646   111030224396  
111030463098   111030707088   111030968841   111031258798   111031524367  
111031732717   111031980172   111032249957

453858300

  454619107   454907866   455217463   111023345965   111028652961   111028995680
  111029318219   111029572761   111029778725   111029985679   111030224419  
111030463111   111030707774   111030968896   111031258811   111031524390  
111031732964   111031980206   111032250904

453858540

  454619115   454907890   455217703   111023352299   111028653041   111028995691
  111029318567   111029572794   111029778905   111029985691   111030224420  
111030463133   111030707808   111030968953   111031258855   111031524435  
111031732975   111031980262   111032250915

453858714

  454619214   454907965   455217786   111023369826   111028653119   111028995848
  111029318590   111029572817   111029779018   111029985747   111030224431  
111030463391   111030707820   111030969000   111031258866   111031524468  
111031732986   111031980295   111032250982

453858979

  454619255   454907973   455217828   111023374439   111028653153   111028995859
  111029318725   111029572907   111029779085   111029986726   111030224497  
111030464112   111030707831   111030969033   111031258877   111031524503  
111031732997   111031980318   111032251017

453861494

  454619420   454908039   455217851   111023379074   111028653209   111028996007
  111029318747   111029572918   111029779164   111029986760   111030224521  
111030464134   111030707842   111030969257   111031258899   111031524570  
111031733022   111031980330   111032251107

453861643

  454619628   454908104   455217877   111023413275   111028653322   111028996142
  111029319300   111029572963   111029779186   111029986838   111030224611  
111030464156   111030707886   111030969325   111031258934   111031524626  
111031733033   111031980363   111032251129

453861809

  454619800   454908278   455217950   111023423142   111028654356   111028996894
  111029319311   111029573010   111029779197   111029986883   111030224644  
111030464167   111030708203   111030969336   111031258945   111031524660  
111031733044   111031980385   111032251185

453862658

  454619974   454908385   455217992   111023426224   111028654389   111028996917
  111029319322   111029573076   111029779298   111029986906   111030224666  
111030464189   111030708247   111030969404   111031259025   111031524671  
111031733077   111031980419   111032251208

453863375

  454619990   454908468   455218024   111023434447   111028655009   111028996984
  111029319434   111029573166   111029779344   111029986928   111030224756  
111030464235   111030708393   111030969437   111031259047   111031524705  
111031733099   111031980532   111032251220

453865024

  454620105   454908500   455218099   111023456058   111028655065   111028997008
  111029319502   111029573177   111029779434   111029987020   111030224767  
111030464257   111030708405   111030969527   111031260140   111031524783  
111031733101   111031980565   111032251242

453865586

  454620170   454908575   455218206   111023457824   111028655111   111028997266
  111029319546   111029573234   111029779490   111029987042   111030224778  
111030464280   111030708506   111030969549   111031260162   111031524828  
111031733112   111031980611   111032251444

453866147

  454620287   454908617   455218347   111023462112   111028655122   111028997277
  111029319591   111029573526   111029779995   111029987592   111030224789  
111030464291   111030708573   111030969572   111031260353   111031524839  
111031733123   111031980633   111032251466

453866816

  454620584   454908724   455218479   111023469164   111028655470   111028997323
  111029319647   111029573593   111029780076   111029987604   111030224846  
111030464303   111030708764   111030969606   111031260409   111031524873  
111031733134   111031980644   111032251488

453867012

  454620600   454908732   455218529   111023488053   111028655649   111028997356
  111029319670   111029573605   111029780111   111029987648   111030224868  
111030464314   111030708810   111030969628   111031260421   111031524907  
111031733156   111031980655   111032251499

453867376

  454620618   454908815   455218560   111023490719   111028655762   111028997390
  111029319681   111029573627   111029780144   111029987659   111030224879  
111030464358   111030708876   111030969639   111031260522   111031524930  
111031733167   111031980688   111032251556

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453867731

  454620733   454908989   455218594   111023490797   111028655795   111028997525
  111029319704   111029573650   111029780155   111029987794   111030224891  
111030464752   111030708977   111030969909   111031260533   111031524963  
111031733189   111031980756   111032251567

453868606

  454620915   454909060   455218651   111023494993   111028656224   111028997570
  111029319793   111029573740   111029780199   111029987806   111030225836  
111030464820   111030709002   111030969932   111031260612   111031525010  
111031733202   111031981667   111032251680

453869067

  454621053   454909417   455218669   111023515223   111028656606   111028997604
  111029320111   111029573795   111029780212   111029987907   111030225881  
111030464842   111030709079   111030969976   111031260713   111031525054  
111031733370   111031981768   111032251714

453869729

  454621111   454909482   455218701   111023524997   111028656640   111028997637
  111029320199   111029573829   111029780346   111029987929   111030225993  
111030464853   111030709114   111030970002   111031260791   111031525065  
111031733404   111031981779   111032251725

453871667

  454621160   454909623   455218719   111023528935   111028656673   111028997671
  111029320223   111029573852   111029780391   111029988009   111030226028  
111030464875   111030709125   111030970079   111031260836   111031526347  
111031733505   111031982141   111032251747

453874158

  454621269   454909664   455218982   111023531041   111028656684   111028997918
  111029320256   111029573920   111029780515   111029988122   111030226051  
111030464921   111030709158   111030970664   111031260847   111031526370  
111031733527   111031982163   111032251770

453874570

  454621368   454909797   455219048   111023601825   111028656831   111028998065
  111029320267   111029573931   111029780537   111029988155   111030226084  
111030464954   111030709215   111030970686   111031260870   111031526381  
111031733583   111031982185   111032251815

453875049

  454621426   454909821   455219089   111023618463   111028656842   111028998087
  111029321213   111029573953   111029780571   111029988177   111030226129  
111030464987   111030709631   111030971025   111031260892   111031526404  
111031733695   111031982242   111032251826

453876088

  454621442   454909987   455219162   111023646194   111028656954   111028998098
  111029321224   111029574000   111029780582   111029988201   111030226130  
111030465023   111030709642   111030971081   111031260926   111031526437  
111031733707   111031982253   111032251848

453876252

  454621483   454910217   455219188   111023663261   111028656998   111028998122
  111029321235   111029574033   111029780638   111029988672   111030226141  
111030465102   111030709686   111030971115   111031260948   111031526527  
111031733730   111031982264   111032251859

453876815

  454621491   454910233   455219204   111023673925   111028657012   111028998177
  111029321279   111029574516   111029780683   111029988683   111030226196  
111030465135   111030709697   111030971126   111031260959   111031526538  
111031733741   111031982309   111032251860

453876997

  454621525   454910340   455219360   111023679404   111028657180   111028998199
  111029321314   111029574561   111029780773   111029988740   111030226220  
111030465247   111030709743   111030971238   111031260960   111031526594  
111031733752   111031982354   111032252007

453877102

  454621764   454910498   455219428   111023679617   111028657281   111028998267
  111029321415   111029574594   111029780807   111029988784   111030226556  
111030465269   111030709776   111030971340   111031261310   111031526628  
111031733763   111031982387   111032252030

453877425

  454621848   454910704   455219584   111023691576   111028657292   111028998357
  111029321437   111029574628   111029780863   111029988818   111030226567  
111030465270   111030709844   111030971553   111031261376   111031526639  
111031733774   111031982411   111032252063

453878407

  454621905   454910779   455219618   111023709420   111028657304   111028998368
  111029321538   111029574640   111029780874   111029988874   111030226589  
111030465326   111030711678   111030971575   111031262108   111031526752  
111031733831   111031982444   111032252142

453879348

  454622002   454911074   455219733   111023718004   111028657641   111028998379
  111029321572   111029574673   111029780920   111029988920   111030226635  
111030465359   111030711690   111030971867   111031262210   111031526796  
111031734045   111031982501   111032254391

453879470

  454622101   454911124   455219816   111023723651   111028657753   111028998661
  111029321583   111029574684   111029780953   111029988986   111030226657  
111030465573   111030711746   111030971890   111031262300   111031526853  
111031734102   111031982635   111032254492

453881575

  454622176   454911173   455219998   111023746476   111028657764   111028998717
  111029322012   111029574718   111029780975   111029988997   111030226747  
111030465753   111030711814   111030971946   111031262366   111031526909  
111031734214   111031982668   111032254515

453881633

  454622655   454911413   455220012   111023749053   111028658103   111028998728
  111029322821   111029575034   111029781066   111029989516   111030226758  
111030465876   111030711926   111030971991   111031262445   111031526965  
111031734281   111031982882   111032254548

453882268

  454623232   454911520   455220160   111023754868   111028658114   111028998784
  111029323057   111029575078   111029781134   111029989549   111030226769  
111030465887   111030711937   111030972015   111031262614   111031527012  
111031734461   111031982950   111032254627

453883068

  454623323   454911686   455220244   111023766456   111028658136   111028998830
  111029323259   111029575135   111029781156   111029989594   111030226792  
111030465898   111030711948   111030972127   111031262658   111031527078  
111031734472   111031982983   111032254672

453883811

  454623364   454911751   455220269   111023772688   111028658170   111028998841
  111029323271   111029575180   111029781167   111029989651   111030226815  
111030467261   111030711959   111030972228   111031262670   111031527090  
111031734483   111031983018   111032254717

453884082

  454623380   454911843   455220533   111023776660   111028658237   111028999000
  111029323316   111029575203   111029781213   111029989695   111030226848  
111030467339   111030712118   111030972262   111031262704   111031527102  
111031734540   111031983041   111032254818

453884660

  454623471   454911850   455220574   111023780979   111028658282   111028999011
  111029323383   111029575258   111029781471   111029989707   111030226860  
111030467362   111030712376   111030972600   111031262726   111031527113  
111031734685   111031983085   111032254830

453884827

  454623570   454911900   455220624   111023820019   111028658305   111028999033
  111029323462   111029575630   111029781493   111029989730   111030226938  
111030467384   111030712387   111030972611   111031262861   111031527225  
111031734708   111031983096   111032255033

453886277

  454623596   454911934   455220731   111023834148   111028658439   111028999044
  111029323495   111029575674   111029782360   111029989741   111030226949  
111030467407   111030712466   111030972677   111031262940   111031527696  
111031734719   111031983119   111032255088

453888208

  454623711   454911991   455220905   111023834755   111028658462   111028999123
  111029323653   111029575753   111029782382   111029989853   111030226961  
111030467430   111030712499   111030973612   111031262951   111031527786  
111031735091   111031983142   111032255101

453888380

  454623745   454912023   455221028   111023874209   111028658484   111028999178
  111029323675   111029575764   111029782405   111029990125   111030226972  
111030467441   111030712556   111030973904   111031263020   111031527865  
111031735192   111031983197   111032255235

453888679

  454624008   454912304   455221127   111023887214   111028658495   111028999213
  111029323743   111029575775   111029782416   111029990271   111030227030  
111030467452   111030712567   111030973926   111031263097   111031527876  
111031735215   111031983209   111032255291

453890360

  454624073   454912593   455221143   111023921246   111028658529   111028999235
  111029323765   111029575809   111029782438   111029990293   111030227041  
111030467542   111030712589   111030974107   111031263110   111031528080  
111031735271   111031983265   111032255303

453890469

  454624354   454912627   455221168   111023923181   111028658530   111028999279
  111029323877   111029575843   111029782483   111029990327   111030227052  
111030467564   111030712624   111030974129   111031263165   111031528226  
111031735383   111031983287   111032255314

453891152

  454624487   454912775   455221267   111023928085   111028658675   111028999325
  111029323888   111029575900   111029782562   111029990338   111030227063  
111030467575   111030712679   111030974163   111031263198   111031528237  
111031735394   111031983300   111032255370

453891798

  454624529   454912817   455221473   111023934161   111028658710   111028999358
  111029323912   111029575911   111029782584   111029990350   111030227074  
111030467586   111030712938   111030974174   111031263233   111031528248  
111031735428   111031983401   111032255471

453892457

  454624545   454912874   455221507   111023974378   111028659069   111028999976
  111029323923   111029575922   111029782944   111029990406   111030227142  
111030467609   111030713041   111030974185   111031263345   111031528844  
111031735518   111031983412   111032255493

453892549

  454624552   454913112   455221804   111023979418   111028659092   111028999987
  111029323956   111029575988   111029782955   111029990417   111030227210  
111030467632   111030713074   111030974220   111031263378   111031529014  
111031735529   111031984075   111032255505

453892606

  454624941   454913146   455222133   111023982984   111028659115   111028999998
  111029323967   111029576013   111029783002   111029990440   111030227243  
111030467744   111030713096   111030974286   111031263390   111031529036  
111031735563   111031984154   111032255550

453893547

  454625120   454913401   455222182   111023985774   111028659159   111029000059
  111029324159   111029576068   111029783024   111029990451   111030227782  
111030467788   111030713175   111030974309   111031263446   111031529047  
111031735585   111031984165   111032255594

453893679

  454625146   454913542   455222299   111024002405   111028659238   111029000172
  111029324160   111029576170   111029783035   111029990462   111030227850  
111030467823   111030713939   111030974387   111031263626   111031529058  
111031735675   111031984200   111032255695

453893687

  454625237   454913773   455222331   111024009109   111028659272   111029000318
  111029324227   111029576181   111029783170   111029990484   111030227872  
111030468633   111030714031   111030974501   111031263648   111031529070  
111031735732   111031984233   111032255785

453893943

  454625369   454913815   455222398   111024054299   111028659317   111029000712
  111029324238   111029576372   111029783181   111029990495   111030227939  
111030468699   111030714176   111030974512   111031263851   111031529081  
111031735798   111031984244   111032255886

453894487

  454625591   454913930   455222471   111024070736   111028659362   111029000734
  111029324250   111029576406   111029783204   111029990529   111030227951  
111030468789   111030714288   111030974668   111031263895   111031529092  
111031735800   111031986189   111032255943

453894990

  454625708   454913955   455222539   111024086452   111028660027   111029000802
  111029324272   111029576721   111029783226   111029990686   111030227973  
111030468790   111030714299   111030974679   111031263918   111031529159  
111031735899   111031986224   111032256045

453897985

  454625716   454914011   455222638   111024102507   111028660319   111029000824
  111029324306   111029576877   111029783237   111029990709   111030227984  
111030468813   111030714312   111030974769   111031263930   111031529238  
111031735901   111031986246   111032256203

453899221

  454625823   454914052   455222661   111024121812   111028660331   111029000936
  111029324339   111029576888   111029783260   111029990721   111030228042  
111030468824   111030714334   111030974804   111031263963   111031529283  
111031736395   111031986257   111032256214

453899346

  454625906   454914060   455222695   111024126873   111028660421   111029000992
  111029324362   111029576923   111029783293   111029990811   111030228064  
111030468925   111030714367   111030974848   111031264649   111031529362  
111031736441   111031986280   111032256337

453899445

  454625971   454914136   455222737   111024145122   111028660443   111029001049
  111029324384   111029576967   111029783305   111029990833   111030228109  
111030468947   111030714390   111030974871   111031266203   111031529441  
111031736463   111031986314   111032256359

453900532

  454626052   454914441   455222794   111024162996   111028660476   111029001072
  111029324407   111029577003   111029783338   111029990877   111030228110  
111030468970   111030714413   111030975074   111031266236   111031529496  
111031736474   111031986358   111032256393

453900672

  454626086   454914649   455223057   111024168127   111028660498   111029001229
  111029324452   111029577014   111029783349   111029990888   111030228323  
111030468981   111030714480   111030975692   111031266247   111031529508  
111031736519   111031986369   111032256405

453900938

  454626136   454914763   455223107   111024170197   111028660511   111029001319
  111029324508   111029577115   111029783361   111029990899   111030228334  
111030468992   111030714503   111030975726   111031266269   111031529553  
111031736609   111031986370   111032256416

453901548

  454626169   454914896   455223123   111024182088   111028660544   111029001465
  111029324553   111029577126   111029783394   111029991531   111030228345  
111030469027   111030714569   111030975827   111031266270   111031529575  
111031736766   111031986426   111032256461

453901761

  454626284   454915265   455223164   111024274754   111028661400   111029001533
  111029324643   111029577160   111029783417   111029991609   111030228367  
111030469139   111030714671   111030975849   111031266292   111031529643  
111031736788   111031986730   111032256494

453902009

  454626417   454915513   455223206   111024294059   111028661488   111029001566
  111029324711   111029577249   111029783451   111029991654   111030228570  
111030469162   111030714705   111030975973   111031266405   111031529687  
111031736913   111031986741   111032257046

453903049

  454626516   454915562   455223230   111024304028   111028661589   111029001599
  111029324733   111029577283   111029783473   111029991722   111030228615  
111030469195   111030714716   111030975984   111031266416   111031529777  
111031736957   111031987247   111032257068

453903080

  454626573   454915596   455223297   111024337181   111028661590   111029001634
  111029324755   111029577294   111029783495   111029991799   111030228648  
111030469218   111030714996   111030976031   111031266461   111031529823  
111031736979   111031987269   111032257091

453904278

  454626581   454915844   455223362   111024359411   111028661624   111029001678
  111029325330   111029577317   111029783563   111029991801   111030228660  
111030469881   111030715009   111030976075   111031266472   111031529856  
111031737004   111031987315   111032257181

453904492

  454626599   454915877   455223677   111024370784   111028661781   111029001689
  111029325341   111029577384   111029783709   111029991889   111030228705  
111030469904   111030715122   111030976097   111031266483   111031529878  
111031737037   111031987359   111032257237

453905788

  454626649   454915992   455223875   111024377589   111028661804   111029001724
  111029325374   111029577395   111029783721   111029991890   111030228716  
111030469948   111030715177   111030976200   111031266494   111031529924  
111031737059   111031987371   111032257260

453906034

  454626656   454916131   455223883   111024384486   111028661837   111029001735
  111029325385   111029577441   111029783765   111029991924   111030228772  
111030469959   111030715201   111030976233   111031266528   111031529946  
111031737060   111031987416   111032257293

453906562

  454626706   454916248   455223966   111024385690   111028661893   111029001746
  111029325396   111029577496   111029783787   111029991968   111030228783  
111030469960   111030715223   111030976244   111031266595   111031529957  
111031737071   111031987472   111032257327

453907404

  454626722   454916404   455224048   111024403501   111028661927   111029003513
  111029325431   111029577508   111029783912   111029992475   111030228839  
111030470052   111030715278   111030976266   111031266607   111031529991  
111031737330   111031987573   111032257710

453907651

  454627076   454916487   455224303   111024409495   111028661950   111029003658
  111029325442   111029577519   111029783978   111029992600   111030228884  
111030470164   111030715346   111030976277   111031266629   111031530522  
111031737363   111031987584   111032257721

453908170

  454627142   454916644   455224360   111024437429   111028662074   111029003939
  111029325532   111029577564   111029783989   111029992677   111030228907  
111030470210   111030715357   111030976468   111031266674   111031530566  
111031737396   111031987629   111032257765

453908261

  454627217   454916743   455224402   111024474846   111028662085   111029004187
  111029326016   111029577575   111029784003   111029992699   111030228918  
111030470265   111030715391   111030976592   111031266685   111031530588  
111031737464   111031987685   111032257787

453910200

  454627233   454916834   455224410   111024512647   111028662153   111029004514
  111029326049   111029577586   111029784014   111029992712   111030228929  
111030470276   111030715436   111030976604   111031266696   111031530599  
111031737509   111031988024   111032257798

453911000

  454627316   454916925   455224436   111024534977   111028663008   111029004626
  111029326050   111029577610   111029784058   111029992767   111030228985  
111030470962   111030715469   111030976648   111031266731   111031530667  
111031737532   111031988091   111032257800

453912354

  454627332   454917048   455224469   111024557859   111028663176   111029004637
  111029326061   111029577621   111029784081   111029992813   111030229458  
111030470973   111030715481   111030977403   111031266797   111031531477  
111031737576   111031988147   111032257888

453913394

  454627365   454917063   455224600   111024600421   111028663233   111029004693
  111029326083   111029577744   111029784104   111029992903   111030229492  
111030471053   111030715492   111030977481   111031266876   111031531501  
111031737622   111031988169   111032257912

453913675

  454627381   454917253   455224717   111024651168   111028663323   111029004772
  111029326151   111029577788   111029784744   111029993342   111030229863  
111030471211   111030715526   111030977504   111031266887   111031531578  
111031737633   111031988192   111032257990

453914160

  454627506   454917493   455225011   111024684478   111028663356   111029004817
  111029326252   111029577799   111029784799   111029993386   111030229908  
111030471244   111030715548   111030977515   111031267237   111031531590  
111031737666   111031988204   111032258003

453914350

  454627555   454917642   455225078   111024774108   111028663480   111029004918
  111029326263   111029577823   111029784845   111029993397   111030230056  
111030471299   111030715560   111030978134   111031267259   111031531613  
111031737699   111031988215   111032258249

453916595

  454627662   454917964   455225441   111024795066   111028663547   111029004930
  111029326331   111029577834   111029784968   111029993409   111030230067  
111030471390   111030715571   111030978246   111031267305   111031531624  
111031737701   111031988259   111032258294

453916637

  454627704   454918053   455225672   111024823158   111028663604   111029006516
  111029326342   111029577946   111029784979   111029993476   111030230089  
111030471446   111030715605   111030978325   111031267361   111031531668  
111031738072   111031988260   111032258339

453916694

  454627811   454918111   455225706   111024831618   111028663637   111029006550
  111029326432   111029577991   111029785048   111029993689   111030230102  
111030471480   111030715751   111030978369   111031267428   111031531679  
111031738083   111031988293   111032258395

453917924

  454627829   454918202   455225748   111024928356   111028663671   111029006662
  111029326487   111029578082   111029785059   111029993768   111030230360  
111030471525   111030716549   111030978404   111031267439   111031531691  
111031738094   111031988372   111032258485

453918096

  454628074   454918368   455225763   111025008110   111028663716   111029006943
  111029326498   111029578194   111029785116   111029993825   111030230450  
111030471547   111030717001   111030978415   111031267574   111031531781  
111031738117   111031988451   111032258519

453918161

  454628082   454918434   455225953   111025039619   111028663727   111029006965
  111029326522   111029578251   111029785183   111029993836   111030230517  
111030471558   111030717056   111030978460   111031267642   111031531848  
111031738397   111031988484   111032258597

453918518

  454628371   454918442   455226001   111025154471   111028663941   111029006976
  111029326566   111029578408   111029785262   111029993869   111030230539  
111030471570   111030717089   111030978471   111031267721   111031531859  
111031738443   111031989317   111032258609

453918583

  454628454   454918541   455226027   111025219653   111028663952   111029007034
  111029326577   111029578497   111029785318   111029993959   111030230562  
111030471671   111030717540   111030978493   111031267822   111031531860  
111031738487   111031989373   111032258610

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453918708

  454628520   454918582   455226043   111025369097   111028664469   111029007067
  111029326667   111029578598   111029785352   111029993982   111030230573  
111030471750   111030717562   111030978505   111031267877   111031531871  
111031738599   111031989384   111032258890

453919649

  454628538   454918590   455226134   111025685346   111028664515   111029007696
  111029326757   111029578666   111029785363   111029994242   111030230674  
111030471761   111030717630   111030978527   111031267923   111031531882  
111031738634   111031989395   111032258924

453920183

  454628702   454918897   455226175   111025758167   111028664537   111029007764
  111029326768   111029578677   111029785396   111029994253   111030230685  
111030471783   111030717641   111030978561   111031268339   111031531938  
111031738645   111031989531   111032258935

453920969

  454628785   454918905   455226357   111025760104   111028665325   111029007809
  111029326814   111029578701   111029785475   111029994332   111030230696  
111030471817   111030717674   111030978606   111031268362   111031531949  
111031738689   111031989542   111032259026

453921603

  454628918   454918996   455226415   111025760171   111028665336   111029007832
  111029326915   111029578712   111029785509   111029994376   111030230708  
111030471963   111030717742   111030978695   111031268384   111031531961  
111031738724   111031989553   111032259037

453922718

  454629064   454919093   455226423   111025761060   111028665831   111029007977
  111029326926   111029578767   111029785543   111029994387   111030230731  
111030471974   111030717775   111030978718   111031268395   111031531994  
111031738735   111031989586   111032259059

453923344

  454629320   454919119   455226704   111025761284   111028665976   111029008136
  111029326971   111029578802   111029785655   111029994488   111030230753  
111030472009   111030717821   111030978796   111031268463   111031532120  
111031738746   111031989597   111032259082

453923419

  454629379   454919176   455226837   111025761925   111028666012   111029008169
  111029327006   111029578846   111029785802   111029994501   111030230832  
111030472010   111030717843   111030978842   111031268621   111031532805  
111031738915   111031989609   111032259194

453923492

  454629395   454919275   455226969   111025765402   111028666023   111029008204
  111029328939   111029578879   111029785813   111029994668   111030230843  
111030472043   111030717854   111030978943   111031268643   111031532816  
111031738926   111031989665   111032259206

453923989

  454629452   454919283   455227231   111025765558   111028666089   111029008226
  111029328973   111029578891   111029785846   111029994736   111030230876  
111030472065   111030717955   111030978998   111031269048   111031532838  
111031738948   111031989722   111032259273

453924714

  454629577   454919846   455227264   111025766447   111028666090   111029008237
  111029329008   111029578903   111029785868   111029994916   111030230898  
111030472076   111030717999   111030979012   111031269060   111031532850  
111031738982   111031989845   111032259307

453925133

  454629643   454919903   455227405   111025766481   111028666102   111029008293
  111029329019   111029579049   111029786050   111029995490   111030230900  
111030472188   111030718002   111030979089   111031269071   111031532861  
111031739017   111031989980   111032260028

453925505

  454629817   454920042   455227611   111025767785   111028666124   111029008383
  111029329020   111029579050   111029786072   111029995535   111030230966  
111030472302   111030718103   111030979090   111031269161   111031532883  
111031739040   111031990038   111032260118

453925794

  454629890   454920190   455227686   111025771803   111028666180   111029008406
  111029329031   111029579218   111029786151   111029995557   111030230977  
111030472650   111030718147   111030979113   111031269183   111031532917  
111031739073   111031990083   111032260589

453926370

  454629940   454920281   455227793   111025773142   111028666236   111029008507
  111029329086   111029579230   111029786207   111029995771   111030231002  
111030472717   111030718169   111030979157   111031269194   111031532973  
111031739095   111031990128   111032260613

453926537

  454629999   454920331   455228031   111025780094   111028666359   111029008530
  111029329154   111029580096   111029786230   111029995883   111030231046  
111030472728   111030718215   111030979180   111031269228   111031533075  
111031739220   111031990757   111032260657

453927287

  454630070   454920489   455228056   111025780162   111028666449   111029009418
  111029329255   111029580120   111029786397   111029995917   111030231079  
111030472739   111030718260   111030979214   111031269239   111031533097  
111031739781   111031990825   111032260680

453928426

  454630112   454920596   455228155   111025780779   111028666528   111029009452
  111029329301   111029580209   111029786432   111029995973   111030231710  
111030472773   111030718282   111030979236   111031269251   111031533143  
111031739927   111031990847   111032260770

453928947

  454630138   454920703   455228189   111025783200   111028666630   111029009520
  111029329930   111029580298   111029786443   111029996020   111030231978  
111030472784   111030718327   111030979247   111031269262   111031533154  
111031739972   111031990892   111032260893

453929119

  454630252   454920760   455228205   111025785774   111028666641   111029009542
  111029330033   111029580355   111029786454   111029996031   111030231990  
111030472908   111030718350   111030979258   111031269284   111031533165  
111031739983   111031990926   111032261030

453929796

  454630310   454920794   455228437   111025785831   111028666652   111029009575
  111029330055   111029580388   111029786465   111029996053   111030232036  
111030473617   111030718361   111030979584   111031269295   111031533266  
111031740031   111031990959   111032261445

453930091

  454630500   454920950   455228478   111025786326   111028666685   111029009586
  111029330112   111029580513   111029786555   111029996110   111030232058  
111030473796   111030718383   111030979618   111031269329   111031533277  
111031740042   111031990982   111032261467

453930190

  454630914   454920968   455228882   111025787080   111028666719   111029009609
  111029330134   111029580591   111029786779   111029996176   111030232069  
111030474012   111030718417   111030979999   111031269341   111031533301  
111031740053   111031990993   111032261478

453930349

  454630922   454921016   455228973   111025787912   111028666753   111029009621
  111029330145   111029580603   111029786870   111029996211   111030232092  
111030474135   111030718428   111030980081   111031269352   111031533312  
111031740086   111031991006   111032261502

453931586

  454630930   454921057   455229179   111025789048   111028666764   111029009632
  111029330189   111029580614   111029786881   111029996389   111030232104  
111030474247   111030718563   111030980384   111031269497   111031534021  
111031740187   111031991039   111032261535

453932097

  454631003   454921230   455229245   111025789655   111028666922   111029009665
  111029330213   111029580647   111029786904   111029996424   111030232126  
111030474393   111030718574   111030980395   111031269510   111031534098  
111031740277   111031991501   111032261579

453932956

  454631029   454921347   455229344   111025789756   111028667349   111029009687
  111029330268   111029580658   111029786982   111029996468   111030232137  
111030474416   111030718620   111030980418   111031269532   111031534166  
111031740301   111031991646   111032261951

453933681

  454631177   454921396   455229427   111025794415   111028667394   111029009722
  111029330279   111029580692   111029787141   111029996592   111030232193  
111030474450   111030718653   111030980429   111031269543   111031534177  
111031740367   111031991680   111032261973

453933988

  454631235   454921412   455229815   111025794572   111028667631   111029009878
  111029330280   111029581187   111029787185   111029996604   111030232227  
111030474483   111030718710   111030980441   111031269554   111031534212  
111031740390   111031991703   111032262053

453935231

  454631334   454921461   455229914   111025794729   111028667653   111029010005
  111029330291   111029581198   111029787196   111029996648   111030232238  
111030474494   111030718776   111030980452   111031269598   111031534302  
111031740413   111031991770   111032262154

453936759

  454631490   454921479   455230235   111025795236   111028667675   111029010577
  111029330303   111029581244   111029787219   111029997504   111030232261  
111030474517   111030718811   111030980463   111031269611   111031534346  
111031740479   111031991815   111032262165

453937005

  454631763   454921487   455230334   111025803449   111028667776   111029010599
  111029330358   111029581266   111029787242   111029997526   111030232272  
111030474528   111030718822   111030980519   111031269666   111031534379  
111031740514   111031991837   111032262176

453937203

  454631946   454921826   455230524   111025815790   111028667811   111029010825
  111029330369   111029581288   111029787332   111029997537   111030232441  
111030474539   111030719182   111030980542   111031269699   111031534391  
111031740536   111031991871   111032262233

453938771

  454632043   454922105   455230573   111025816331   111028667822   111029010858
  111029330426   111029581312   111029787365   111029997593   111030232485  
111030474674   111030719216   111030980834   111031269734   111031534526  
111031740558   111031991938   111032262345

453938888

  454632050   454922154   455230607   111025817703   111028667888   111029011635
  111029330482   111029581390   111029787400   111029997717   111030232542  
111030474685   111030719227   111030980856   111031269778   111031534548  
111031740604   111031992120   111032262693

453938904

  454632118   454922295   455230672   111025818063   111028667899   111029011691
  111029330493   111029581424   111029787411   111029997740   111030232553  
111030474742   111030719238   111030980979   111031270297   111031534560  
111031740626   111031992221   111032262930

453939324

  454632183   454922329   455230698   111025825599   111028669240   111029011703
  111029330516   111029581435   111029787590   111029997795   111030232586  
111030474753   111030719294   111030980991   111031270321   111031534571  
111031740637   111031992254   111032262941

453939415

  454632225   454922493   455230789   111025826286   111028669475   111029011736
  111029331258   111029581536   111029787758   111029997807   111030232609  
111030474764   111030719340   111030981015   111031270332   111031534605  
111031740671   111031992377   111032263245

453940009

  454632316   454922600   455230813   111025826309   111028669509   111029011747
  111029331292   111029581659   111029787769   111029998022   111030232676  
111030474775   111030719373   111030981048   111031270376   111031534649  
111031740873   111031992434   111032263302

453941114

  454632449   454922865   455230847   111025828277   111028669532   111029011769
  111029331360   111029581749   111029787859   111029998303   111030232733  
111030474810   111030719441   111030981071   111031270387   111031534818  
111031740884   111031992445   111032263560

453941338

  454632548   454922949   455230870   111025829458   111028669543   111029012759
  111029331405   111029581772   111029787871   111029998314   111030232744  
111030475697   111030719452   111030981082   111031270400   111031534841  
111031741111   111031992502   111032263694

453941825

  454632597   454923038   455230888   111025829627   111028670040   111029012805
  111029331438   111029581806   111029787950   111029998392   111030232979  
111030475710   111030719496   111030981149   111031270411   111031534852  
111031741166   111031992513   111032263728

453941981

  454632647   454923079   455231084   111025831057   111028670095   111029012850
  111029331450   111029581840   111029787983   111029998718   111030233284  
111030475754   111030719553   111030981486   111031270433   111031534920  
111031741188   111031992557   111032264099

453942211

  454632803   454923160   455231480   111025831079   111028670152   111029012906
  111029331539   111029581941   111029788007   111029998752   111030233688  
111030475765   111030719586   111030981543   111031271142   111031534931  
111031741199   111031992580   111032264145

453943136

  454632944   454923293   455231597   111025835398   111028670208   111029013143
  111029331955   111029581952   111029788029   111029998796   111030233813  
111030476283   111030719609   111030981611   111031271287   111031534942  
111031741201   111031992614   111032264156

453944522

  454633017   454923400   455231845   111025836557   111028670220   111029013198
  111029331999   111029582009   111029788052   111029998886   111030233857  
111030476306   111030719654   111030981666   111031271603   111031534964  
111031741267   111031992692   111032264279

453944670

  454633033   454923467   455231969   111025837143   111028670286   111029013200
  111029332057   111029582076   111029788096   111029998909   111030233891  
111030476339   111030719744   111030981688   111031271625   111031535022  
111031741302   111031992715   111032264314

453945347

  454633090   454923632   455231985   111025838537   111028670556   111029013244
  111029332079   111029582144   111029788120   111029998987   111030233903  
111030476373   111030719755   111030981701   111031271636   111031535033  
111031741313   111031992760   111032264347

453945677

  454633116   454923830   455232025   111025839257   111028670679   111029013255
  111029332103   111029582155   111029788232   111029999078   111030233970  
111030476429   111030719812   111030981778   111031271647   111031535112  
111031741740   111031992771   111032264459

453945818

  454633124   454923863   455232033   111025841430   111028670703   111029013266
  111029332136   111029582223   111029788300   111029999113   111030233981  
111030476463   111030719845   111030981835   111031271715   111031535909  
111031741784   111031992849   111032264482

453946832

  454633470   454923905   455232090   111025847953   111028670983   111029013277
  111029332158   111029582245   111029788377   111029999225   111030234061  
111030476474   111030719889   111030981846   111031271759   111031535932  
111031741818   111031992861   111032264549

453946972

  454633496   454923939   455232140   111025849854   111028671029   111029013345
  111029332181   111029582267   111029788423   111029999247   111030234083  
111030476496   111030719946   111030981880   111031271760   111031535943  
111031741829   111031992894   111032264695

453947020

  454633538   454924143   455232256   111025850070   111028671041   111029013457
  111029332192   111029582278   111029788636   111029999337   111030234094  
111030476508   111030719980   111030981970   111031272277   111031535954  
111031741931   111031992973   111032264730

453947160

  454633546   454924309   455232330   111025850407   111028671186   111029013491
  111029332204   111029582289   111029788670   111029999416   111030234230  
111030476520   111030719991   111030981981   111031272345   111031536012  
111031741953   111031993019   111032264741

453948374

  454633561   454924317   455232405   111025851677   111028671489   111029013569
  111029332260   111029582492   111029788681   111029999483   111030234241  
111030476531   111030720241   111030982083   111031272378   111031536078  
111031742167   111031993031   111032264820

453950008

  454633603   454924341   455232488   111025853062   111028671502   111029013592
  111029332293   111029582638   111029788726   111029999810   111030234320  
111030476542   111030720959   111030982117   111031272389   111031536102  
111031742178   111031993222   111032264864

453950743

  454633645   454924416   455232538   111025855233   111028672053   111029013604
  111029332316   111029582807   111029788805   111029999865   111030234331  
111030476575   111030721017   111030982128   111031272402   111031536113  
111031742213   111031993244   111032264886

453951808

  454633736   454924481   455232546   111025855378   111028672086   111029013615
  111029333148   111029582942   111029788816   111029999966   111030234364  
111030476586   111030721062   111030982522   111031272424   111031536135  
111031742224   111031994582   111032264921

453952608

  454633801   454924671   455232660   111025856188   111028672110   111029013749
  111029333193   111029582986   111029788906   111029999999   111030234410  
111030476632   111030721309   111030982612   111031272480   111031536146  
111031742303   111031994616   111032264954

453953945

  454633835   454924861   455232710   111025858843   111028672211   111029013839
  111029333261   111029583033   111029788973   111030000095   111030234432  
111030476700   111030721343   111030982645   111031272491   111031536359  
111031742314   111031994627   111032265023

453954406

  454634155   454925181   455232843   111025859495   111028672277   111029014032
  111029333429   111029583055   111029789019   111030000118   111030234487  
111030477217   111030721354   111030982656   111031272503   111031536438  
111031742347   111031994650   111032265056

453954703

  454634221   454925306   455232942   111025861870   111028672299   111029014065
  111029333463   111029583112   111029789064   111030000141   111030234511  
111030477239   111030722030   111030982667   111031272525   111031536449  
111031742381   111031994661   111032265102

453955825

  454634296   454925355   455232967   111025862376   111028672435   111029014278
  111029333687   111029583156   111029789154   111030000152   111030234634  
111030477251   111030723097   111030982690   111031272581   111031536461  
111031742392   111031994683   111032265775

453955858

  454634346   454925520   455232983   111025862635   111028672581   111029014526
  111029333744   111029583314   111029789165   111030000219   111030234645  
111030477307   111030723143   111030982713   111031272648   111031536483  
111031742415   111031994706   111032265854

453956070

  454634361   454925603   455232991   111025863096   111028672772   111029014559
  111029333755   111029583336   111029789200   111030000220   111030234689  
111030477329   111030723503   111030982768   111031272705   111031536517  
111031742471   111031994740   111032265898

453958159

  454634411   454925686   455233023   111025866651   111028672794   111029014560
  111029333812   111029583426   111029789211   111030000332   111030234724  
111030477374   111030723648   111030982791   111031272806   111031536562  
111031742482   111031994830   111032266079

453958506

  454634494   454925975   455233031   111025866987   111028672929   111029014942
  111029334082   111029583448   111029789334   111030000635   111030234735  
111030477497   111030723682   111030982892   111031272884   111031536573  
111031742549   111031994841   111032266136

453958530

  454634502   454926114   455233080   111025869597   111028673133   111029015189
  111029334093   111029583459   111029789457   111030000714   111030235826  
111030477688   111030723705   111030982926   111031272895   111031536618  
111031742594   111031994863   111032266147

453958803

  454634635   454926296   455233098   111025871387   111028673212   111029015415
  111029334105   111029584517   111029789514   111030000859   111030235848  
111030477723   111030723772   111030982959   111031272941   111031536652  
111031742628   111031994931   111032266181

453959207

  454634668   454926353   455233262   111025872333   111028674628   111029015448
  111029334239   111029584540   111029789536   111030000860   111030235938  
111030477745   111030724436   111030983039   111031273065   111031536731  
111031742651   111031994997   111032266226

453960395

  454634734   454926387   455233270   111025872399   111028675292   111029015550
  111029334453   111029584629   111029789626   111030000905   111030235961  
111030477756   111030724470   111030983051   111031273133   111031536832  
111031743012   111031995000   111032266248

453961393

  454634742   454926460   455233387   111025875628   111028675652   111029015572
  111029334509   111029584674   111029789693   111030001894   111030236096  
111030477778   111030724571   111030983152   111031273144   111031536854  
111031743034   111031995066   111032266271

453961740

  454634791   454926908   455233429   111025875662   111028675720   111029015628
  111029334510   111029584685   111029789749   111030001906   111030236142  
111030477802   111030724593   111030983219   111031273166   111031536876  
111031743078   111031995112   111032266338

453962391

  454634825   454927096   455233650   111025876371   111028675898   111029015864
  111029334521   111029584696   111029789794   111030001917   111030236153  
111030477868   111030725213   111030983545   111031273188   111031536966  
111031743090   111031995178   111032266383

453963019

  454634908   454927344   455233791   111025876449   111028676046   111029015954
  111029334565   111029584753   111029789817   111030002053   111030236164  
111030477958   111030725336   111030984265   111031273278   111031537079  
111031743113   111031995279   111032266394

453963357

  454634940   454927427   455233841   111025876483   111028676125   111029015987
  111029334644   111029584786   111029789840   111030002064   111030236298  
111030478038   111030725459   111030984366   111031273302   111031537451  
111031743135   111031995280   111032266462

453963480

  454634999   454927476   455233866   111025876876   111028676541   111029016001
  111029334655   111029584797   111029789873   111030002121   111030236344  
111030478094   111030725505   111030984377   111031273335   111031537473  
111031743157   111031995415   111032266563

453963977

  454635020   454927781   455233874   111025878407   111028676619   111029016179
  111029334857   111029584821   111029790033   111030002255   111030236399  
111030478173   111030725527   111030984423   111031273357   111031537563  
111031743179   111031995482   111032266620

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

453964462

  454635103   454927815   455233981   111025882031   111028676631   111029016214
  111029334868   111029584843   111029790066   111030002299   111030236546  
111030478544   111030725583   111030984489   111031273379   111031537585  
111031743180   111031996089   111032266631

453964991

  454635236   454927823   455234070   111025882233   111028676664   111029016281
  111029334992   111029584865   111029790101   111030002367   111030236850  
111030478588   111030725718   111030984568   111031273380   111031537608  
111031743191   111031996382   111032267373

453965642

  454635301   454927872   455234195   111025882402   111028676866   111029016449
  111029335285   111029584887   111029790112   111030002402   111030236861  
111030478612   111030725819   111030984579   111031273469   111031537653  
111031743236   111031996449   111032267441

453966020

  454635392   454928078   455234245   111025884099   111028676877   111029016450
  111029335364   111029584933   111029790246   111030002468   111030236939  
111030478667   111030726102   111030984681   111031273504   111031537743  
111031743281   111031996584   111032267496

453966061

  454635459   454928136   455234351   111025885629   111028676888   111029016696
  111029335409   111029584977   111029790280   111030002604   111030236962  
111030478724   111030726113   111030984726   111031273515   111031537912  
111031743304   111031996595   111032267519

453966871

  454635780   454928292   455234732   111025889319   111028677025   111029016720
  111029335724   111029585079   111029790628   111030004415   111030237019  
111030478757   111030726371   111030984737   111031275045   111031537934  
111031743528   111031996629   111032267520

453968380

  454635939   454928334   455234781   111025894124   111028677159   111029016809
  111029335768   111029585080   111029790640   111030004459   111030237312  
111030479040   111030727259   111030984782   111031275146   111031537945  
111031743539   111031996696   111032267553

453968927

  454635947   454928417   455235259   111025896205   111028677294   111029017170
  111029335825   111029585103   111029790651   111030004516   111030237389  
111030479152   111030727271   111030984872   111031275203   111031537978  
111031743607   111031996720   111032267575

453969164

  454636010   454928458   455235291   111025897318   111028677395   111029017248
  111029335858   111029585125   111029790729   111030004909   111030237446  
111030479354   111030727439   111030985008   111031275438   111031538003  
111031743708   111031996797   111032267586

453969446

  454636093   454928466   455235457   111025897543   111028677407   111029017361
  111029335870   111029586137   111029790785   111030004910   111030237491  
111030479398   111030727440   111030985020   111031275506   111031538058  
111031743719   111031996809   111032267643

453969461

  454636150   454928557   455235564   111025897846   111028677429   111029017394
  111029335937   111029586205   111029790842   111030004943   111030237514  
111030479400   111030727462   111030985064   111031275607   111031538069  
111031743911   111031996843   111032267700

453970055

  454636275   454928631   455235572   111025900223   111028677812   111029017417
  111029336006   111029586384   111029790853   111030005157   111030237558  
111030479466   111030727585   111030985154   111031275641   111031538193  
111031744440   111031996876   111032268240

453970246

  454636283   454928821   455235614   111025903204   111028677946   111029017529
  111029336040   111029586441   111029791078   111030005191   111030237569  
111030479590   111030728025   111030985165   111031275809   111031538250  
111031744451   111031996887   111032269409

453970428

  454636309   454928839   455235838   111025903653   111028678228   111029017574
  111029336062   111029586452   111029791135   111030005203   111030237648  
111030479602   111030728069   111030985200   111031275821   111031538317  
111031744563   111031996898   111032269498

453970774

  454636390   454928870   455235929   111025904069   111028678295   111029017620
  111029336107   111029586474   111029791191   111030005214   111030237660  
111030479635   111030728070   111030985244   111031275922   111031538328  
111031744596   111031996922   111032269522

453970824

  454636606   454928912   455235945   111025904980   111028678318   111029017754
  111029336141   111029586553   111029791225   111030005225   111030238447  
111030479668   111030728373   111030985266   111031276147   111031538339  
111031744619   111031996933   111032269612

453971012

  454636663   454929167   455236109   111025905778   111028679836   111029017833
  111029336152   111029586575   111029791461   111030005258   111030238458  
111030479837   111030728395   111030985277   111031276181   111031538452  
111031744686   111031996944   111032269634

453971145

  454636747   454929225   455236331   111025910910   111028679847   111029018463
  111029336534   111029586621   111029791933   111030005269   111030238469  
111030480064   111030728452   111030985312   111031276192   111031538463  
111031744697   111031996977   111032269645

453971236

  454636754   454929233   455236448   111025911034   111028679881   111029018553
  111029336950   111029586632   111029792068   111030005427   111030238481  
111030480121   111030728698   111030985367   111031276237   111031538531  
111031744765   111031997147   111032269656

453971772

  454636861   454929258   455236513   111025912631   111028679937   111029018597
  111029337636   111029586766   111029792125   111030005461   111030238852  
111030480187   111030728700   111030985457   111031276327   111031538553  
111031744855   111031997169   111032269678

453972606

  454637109   454929365   455236539   111025912732   111028679960   111029019194
  111029337669   111029586812   111029792305   111030005483   111030238908  
111030480615   111030728711   111030985480   111031276361   111031538621  
111031744877   111031997170   111032269735

453973000

  454637190   454929464   455236588   111025912923   111028680007   111029019228
  111029337692   111029586834   111029792518   111030005562   111030239459  
111030480840   111030728766   111030985514   111031276383   111031538632  
111031744888   111031997192   111032269746

453973760

  454637299   454929472   455236760   111025913722   111028680085   111029020028
  111029337704   111029586889   111029792552   111030005607   111030239460  
111030480851   111030729598   111030985558   111031276417   111031538643  
111031744912   111031997237   111032269825

453974503

  454637307   454929522   455237016   111025922025   111028680119   111029020039
  111029337715   111029587059   111029792710   111030005618   111030239471  
111030480862   111030729633   111030985615   111031276439   111031538665  
111031744923   111031997260   111032269881

453974891

  454637349   454929712   455237123   111025923059   111028680131   111029020118
  111029337782   111029587127   111029792743   111030005629   111030239527  
111030480873   111030729655   111030985659   111031276495   111031538722  
111031744989   111031997293   111032269892

453976508

  454637950   454929803   455237271   111025924308   111028680221   111029020185
  111029337793   111029587149   111029792754   111030005764   111030239572  
111030480895   111030729701   111030985727   111031276507   111031538788  
111031745069   111031997361   111032270018

453976623

  454637992   454929829   455237693   111025925039   111028680265   111029020196
  111029337906   111029587161   111029792765   111030005797   111030239639  
111030480963   111030729723   111030985783   111031276585   111031539116  
111031745092   111031997372   111032270041

453977241

  454638073   454929878   455237743   111025927143   111028680524   111029020219
  111029337917   111029587194   111029792800   111030005955   111030239651  
111030481043   111030729745   111030985806   111031277508   111031539172  
111031745137   111031997394   111032270074

453977316

  454638081   454929944   455237818   111025927424   111028680546   111029020220
  111029337928   111029587385   111029792833   111030005966   111030239662  
111030481201   111030729756   111030985817   111031277553   111031539183  
111031745182   111031997406   111032272199

453978181

  454638248   454929969   455237842   111025928009   111028680849   111029020253
  111029338244   111029588162   111029792866   111030005988   111030239741  
111030481661   111030729925   111030985839   111031277700   111031539239  
111031745216   111031997417   111032272256

453978389

  454638255   454930165   455237875   111025928661   111028680883   111029020488
  111029338345   111029588241   111029792877   111030006046   111030239954  
111030481728   111030729936   111030985851   111031278521   111031539240  
111031745249   111031997451   111032272278

453978439

  454638362   454930207   455238188   111025929831   111028681198   111029020501
  111029338468   111029588274   111029793182   111030006158   111030240002  
111030481740   111030729992   111030985862   111031279139   111031539611  
111031745283   111031997473   111032272313

453978942

  454638388   454930256   455238196   111025931070   111028681244   111029020523
  111029338479   111029588285   111029793340   111030006170   111030240057  
111030481942   111030730017   111030985930   111031279151   111031539622  
111031745339   111031997484   111032272403

453979684

  454638420   454930488   455238378   111025931171   111028681299   111029021489
  111029338503   111029588296   111029793531   111030006181   111030240068  
111030482257   111030730040   111030985985   111031279162   111031539644  
111031745351   111031997518   111032272414

453981169

  454638487   454930496   455238469   111025932217   111028681907   111029021490
  111029338536   111029588331   111029793564   111030006349   111030240170  
111030482314   111030730051   111030986098   111031279207   111031539655  
111031745452   111031998159   111032272425

453982696

  454638594   454930587   455238519   111025932262   111028682133   111029021502
  111029338558   111029588353   111029793621   111030006394   111030240181  
111030482965   111030730275   111030986111   111031279241   111031539835  
111031745485   111031998171   111032272481

453982738

  454638677   454930686   455238568   111025932532   111028682470   111029021535
  111029338671   111029588386   111029793676   111030006495   111030240237  
111030482976   111030730309   111030986199   111031279252   111031539868  
111031745508   111031998182   111032272504

453985509

  454638701   454930967   455238691   111025932633   111028682548   111029021579
  111029338738   111029588410   111029793700   111030006530   111030240406  
111030483056   111030730310   111030986223   111031279331   111031539880  
111031745542   111031998205   111032272560

453988180

  454638818   454930975   455238758   111025932868   111028682795   111029021580
  111029338772   111029588498   111029793733   111030006541   111030240417  
111030483270   111030730398   111030986245   111031279364   111031539891  
111031745553   111031998261   111032272571

453988750

  454638917   454930983   455238774   111025933049   111028682953   111029021625
  111029338794   111029588577   111029793755   111030006574   111030240585  
111030483292   111030730411   111030986256   111031279421   111031539969  
111031745575   111031998317   111032272582

453989121

  454639246   454931007   455239210   111025933960   111028683033   111029021692
  111029338873   111029588588   111029793788   111030006619   111030240596  
111030483304   111030730455   111030986289   111031279465   111031539970  
111031745597   111031998474   111032272605

453989394

  454639261   454931023   455239285   111025935478   111028683156   111029021704
  111029338884   111029588612   111029793799   111030006620   111030240608  
111030483326   111030730512   111030986313   111031279612   111031540028  
111031746408   111031998485   111032272638

453989733

  454639352   454931080   455239392   111025935489   111028683167   111029021715
  111029338918   111029588623   111029793801   111030006675   111030240653  
111030483450   111030730534   111030986335   111031279623   111031540039  
111031746420   111031998553   111032272649

453989923

  454639394   454931114   455239491   111025936648   111028683268   111029021760
  111029339032   111029588645   111029793834   111030006844   111030240721  
111030483461   111030730567   111030986346   111031279724   111031540051  
111031746486   111031998586   111032272661

453990749

  454639584   454931122   455239822   111025936929   111028683820   111029021793
  111029339043   111029588689   111029793845   111030006888   111030241340  
111030483517   111030730668   111030986380   111031279735   111031540107  
111031746509   111031998823   111032272728

453992026

  454639642   454931155   455239988   111025942690   111028683909   111029021838
  111029339122   111029588690   111029793889   111030007069   111030241430  
111030483528   111030730725   111030986391   111031279779   111031540220  
111031746521   111031998867   111032272739

453992158

  454639766   454931254   455240002   111025943208   111028683910   111029021849
  111029339166   111029588713   111029793946   111030007070   111030241474  
111030483641   111030730758   111030986403   111031279780   111031540242  
111031746532   111031998878   111032272830

453993479

  454639998   454931338   455240010   111025944153   111028684102   111029021883
  111029339199   111029588735   111029793991   111030007092   111030241496  
111030483696   111030730792   111030986447   111031279791   111031540264  
111031746543   111031998946   111032272841

453993602

  454640038   454931346   455240044   111025944861   111028684292   111029021928
  111029339223   111029588779   111029794026   111030007104   111030241575  
111030483731   111030730848   111030986526   111031280186   111031540310  
111031746699   111031999015   111032272852

453994980

  454640335   454931403   455240069   111025947819   111028684337   111029022514
  111029339256   111029588791   111029794138   111030007115   111030241609  
111030483786   111030730859   111030986559   111031280197   111031540354  
111031746701   111031999778   111032272874

453996274

  454640343   454931569   455240218   111025949293   111028684461   111029022761
  111029339289   111029588825   111029794150   111030007216   111030241654  
111030484383   111030730871   111030986560   111031280209   111031540387  
111031746712   111031999789   111032272885

453996928

  454640350   454931767   455240283   111025949417   111028685079   111029022794
  111029339313   111029588847   111029794161   111030007272   111030241711  
111030484428   111030730905   111030986661   111031280300   111031540837  
111031746767   111031999880   111032272896

453997314

  454640368   454931866   455240390   111025950600   111028685114   111029022806
  111029339379   111029588858   111029794172   111030007294   111030242600  
111030484439   111030730938   111030986683   111031280434   111031540882  
111031746778   111032000042   111032273011

453997645

  454640483   454931874   455240473   111025950789   111028685192   111029022851
  111029339403   111029588915   111029794217   111030007339   111030242633  
111030484451   111030730994   111030986694   111031280467   111031540905  
111031746789   111032000176   111032273303

453997769

  454640533   454931916   455240515   111025950879   111028685259   111029022963
  111029339414   111029589512   111029794307   111030007429   111030242699  
111030484530   111030731647   111030986706   111031280579   111031541007  
111031747409   111032000198   111032273325

453998064

  454640707   454932179   455240663   111025957168   111028685305   111029022985
  111029339469   111029589523   111029794532   111030007553   111030242767  
111030484709   111030731670   111030986717   111031280782   111031541018  
111031747410   111032000323   111032273426

453998072

  454640897   454932591   455240895   111025957900   111028685316   111029023009
  111029339492   111029589556   111029794576   111030007597   111030242813  
111030484989   111030731849   111030986739   111031280838   111031541029  
111031747432   111032000356   111032273516

453998411

  454641135   454932740   455240929   111025960847   111028685327   111029023021
  111029339537   111029589567   111029794587   111030007654   111030242824  
111030485070   111030732176   111030986773   111031280917   111031541243  
111031747511   111032000378   111032273549

453998536

  454641176   454933201   455240986   111025961635   111028685529   111029023054
  111029341170   111029589589   111029795218   111030008116   111030242880  
111030485115   111030732187   111030986885   111031280951   111031541265  
111031747612   111032001290   111032273561

453999591

  454641275   454933433   455241067   111025962074   111028685552   111029023515
  111029341237   111029589680   111029795252   111030008385   111030243904  
111030485216   111030732266   111030986975   111031280962   111031541300  
111031747645   111032001302   111032273628

453999955

  454641333   454933649   455241091   111025963008   111028685664   111029023560
  111029341248   111029589691   111029795274   111030008497   111030243915  
111030485283   111030732312   111030987011   111031281008   111031541311  
111031747689   111032001324   111032273639

454000548

  454641416   454933862   455241166   111025964740   111028685743   111029023649
  111029341259   111029589769   111029795409   111030008565   111030243937  
111030485407   111030732356   111030987123   111031281086   111031541502  
111031747702   111032001357   111032273673

454001330

  454641747   454933953   455241208   111025964885   111028685765   111029023740
  111029341271   111029589770   111029795410   111030008587   111030243959  
111030485441   111030732378   111030987156   111031281109   111031541568  
111031747724   111032001841   111032274449

454002858

  454641754   454934043   455241257   111025969105   111028685798   111029023829
  111029341383   111029589860   111029795432   111030008600   111030244017  
111030485597   111030732389   111030987167   111031281110   111031541580  
111031747780   111032001885   111032274618

454003641

  454642141   454934191   455241307   111025971311   111028685811   111029023942
  111029341417   111029589905   111029795465   111030008712   111030244039  
111030485609   111030732750   111030987190   111031281121   111031541614  
111031747803   111032001964   111032274630

454003997

  454642257   454934258   455241331   111025971603   111028686261   111029023986
  111029341529   111029589916   111029795522   111030008734   111030244107  
111030485621   111030732772   111030987246   111031281187   111031541625  
111031747904   111032002022   111032274685

454004516

  454642281   454934266   455241398   111025971782   111028686508   111029024066
  111029341541   111029589972   111029795566   111030009948   111030244185  
111030485632   111030732839   111030987347   111031281301   111031541669  
111031747960   111032002055   111032274708

454005877

  454642349   454934324   455241489   111025972828   111028686575   111029024123
  111029341653   111029590008   111029795667   111030010018   111030244208  
111030485799   111030733076   111030987358   111031281345   111031542053  
111031747993   111032002066   111032276193

454005976

  454642364   454934761   455241521   111025973638   111028686586   111029024235
  111029341721   111029590020   111029795724   111030010030   111030244220  
111030486419   111030733087   111030987370   111031281356   111031542075  
111031748017   111032002099   111032276283

454007469

  454642430   454934845   455241539   111025973874   111028686676   111029024246
  111029341888   111029590143   111029795780   111030010063   111030244264  
111030486510   111030733122   111030987460   111031282379   111031542424  
111031748129   111032002156   111032276306

454007535

  454642489   454934944   455241562   111025977205   111028686700   111029024280
  111029341989   111029590154   111029795847   111030010119   111030244321  
111030486521   111030733144   111030987505   111031282470   111031542457  
111031748657   111032002202   111032276351

454008244

  454642562   454935115   455241778   111025977429   111028687217   111029024369
  111029342003   111029590165   111029795869   111030010131   111030244455  
111030486532   111030733166   111030987516   111031282492   111031542514  
111031748668   111032002213   111032276384

454008418

  454642570   454935131   455241851   111025977463   111028687240   111029024415
  111029342025   111029590198   111029795904   111030010153   111030244545  
111030486600   111030733212   111030987527   111031282627   111031542570  
111031748679   111032002314   111032276418

454008475

  454642687   454935156   455241927   111025977766   111028687295   111029024448
  111029342058   111029590233   111029795959   111030010243   111030244556  
111030487230   111030733324   111030987561   111031282649   111031542615  
111031748714   111032002392   111032276429

454009440

  454642695   454935230   455241935   111025979432   111028687363   111029024459
  111029342485   111029590255   111029796006   111030010276   111030244589  
111030487353   111030733335   111030987639   111031282683   111031542648  
111031748758   111032002471   111032276430

454010497

  454642711   454935313   455242149   111025979937   111028687385   111029024471
  111029342722   111029590266   111029796039   111030010311   111030244646  
111030487397   111030733346   111030987774   111031283415   111031542660  
111031748792   111032002516   111032276441

454010554

  454642752   454935354   455242305   111025980029   111028687734   111029024516
  111029342744   111029590963   111029796062   111030010377   111030244668  
111030487465   111030733368   111030987864   111031283437   111031542671  
111031748815   111032002538   111032276508

454011065

  454642935   454935412   455242321   111025985057   111028687879   111029024549
  111029342777   111029590985   111029796073   111030010467   111030244679  
111030487476   111030733379   111030987976   111031283527   111031542682  
111031748859   111032002549   111032276531

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454011149

  454643115   454935446   455242404   111025985103   111028687914   111029025012
  111029342788   111029591784   111029796084   111030010502   111030244680  
111030487522   111030733380   111030987998   111031283594   111031542693  
111031748860   111032003157   111032276564

454011362

  454643156   454935594   455242446   111025985282   111028687947   111029025090
  111029342867   111029591795   111029796141   111030010524   111030244703  
111030487566   111030733391   111030988045   111031284023   111031543133  
111031749760   111032003203   111032276610

454011370

  454643313   454935701   455242495   111025986643   111028687970   111029025113
  111029342913   111029592123   111029796208   111030010535   111030244714  
111030487656   111030733403   111030988078   111031284034   111031543155  
111031749771   111032003214   111032276777

454011446

  454643370   454935859   455242529   111025986654   111028688027   111029025203
  111029343239   111029592156   111029796231   111030010568   111030244725  
111030487678   111030734101   111030988168   111031284056   111031543177  
111031749906   111032003247   111032276788

454012113

  454643404   454936089   455242834   111025987475   111028688656   111029025225
  111029343262   111029592189   111029796253   111030010580   111030244770  
111030487690   111030734156   111030988393   111031284078   111031543199  
111031749939   111032003270   111032276834

454012816

  454643438   454936097   455242891   111025989916   111028688667   111029025236
  111029343284   111029592246   111029796275   111030010614   111030244893  
111030487713   111030734190   111030988528   111031284089   111031543302  
111031749984   111032003359   111032276845

454014721

  454643677   454936105   455242917   111025992820   111028689264   111029025281
  111029343295   111029592268   111029796321   111030010636   111030244927  
111030487836   111030734246   111030988540   111031284258   111031543391  
111031750054   111032003360   111032276902

454015983

  454643982   454936113   455243022   111025992842   111028689309   111029025506
  111029343352   111029592279   111029796332   111030010692   111030245344  
111030487847   111030734257   111030988551   111031284270   111031543414  
111031750155   111032003427   111032276924

454018482

  454643990   454936477   455243378   111025992864   111028689321   111029025584
  111029343453   111029592347   111029796398   111030010715   111030245355  
111030487892   111030734279   111030988562   111031284304   111031543425  
111031750177   111032003438   111032276946

454018573

  454644055   454936485   455243634   111025993843   111028689332   111029025764
  111029344094   111029592404   111029796433   111030011154   111030245388  
111030487948   111030734347   111030988629   111031284326   111031543447  
111031750188   111032005081   111032276957

454019043

  454644097   454936501   455243790   111025993999   111028690222   111029025876
  111029344117   111029592493   111029796477   111030011211   111030245456  
111030487959   111030734369   111030988652   111031284450   111031543481  
111031750199   111032005137   111032277060

454019092

  454644170   454936568   455243881   111025997117   111028690233   111029025966
  111029344960   111029592594   111029796501   111030011255   111030245478  
111030487960   111030734415   111030988708   111031284461   111031543537  
111031750212   111032006813   111032279286

454020686

  454644345   454936600   455243931   111025997533   111028690288   111029025977
  111029345028   111029592639   111029796512   111030011266   111030245546  
111030488028   111030734471   111030988731   111031284539   111031543560  
111031750223   111032006835   111032279387

454021494

  454644592   454936667   455243998   111025997757   111028690301   111029026046
  111029345040   111029592785   111029796523   111030011299   111030245557  
111030488107   111030734572   111030988832   111031284584   111031543571  
111031750234   111032006846   111032279411

454021619

  454644626   454936683   455244061   111025998141   111028690468   111029026114
  111029345062   111029592853   111029796545   111030011356   111030245580  
111030488118   111030734628   111030988955   111031285383   111031543638  
111031750335   111032006868   111032279488

454021650

  454644758   454936725   455244186   111025998488   111028690479   111029026305
  111029345084   111029592886   111029798064   111030011390   111030245636  
111030488130   111030734785   111030988966   111031285686   111031543661  
111031750357   111032006891   111032279499

454021825

  454644857   454937095   455244210   111026000281   111028690592   111029026439
  111029345095   111029592897   111029798323   111030011424   111030245647  
111030488152   111030734819   111030989035   111031285754   111031543728  
111031750368   111032006903   111032279523

454022674

  454644972   454937129   455244376   111026002025   111028690637   111029026484
  111029345118   111029592965   111029798334   111030011569   111030245658  
111030488163   111030734842   111030989046   111031285844   111031543762  
111031750403   111032006992   111032279602

454022799

  454645169   454937186   455244426   111026003712   111028690648   111029026507
  111029345129   111029592976   111029798367   111030011604   111030245715  
111030488185   111030734864   111030989057   111031285923   111031543773  
111031750436   111032007038   111032279680

454022971

  454645300   454937251   455244871   111026004263   111028690671   111029026541
  111029345590   111029592998   111029798378   111030011659   111030245782  
111030488220   111030734875   111030989103   111031285978   111031543795  
111031750447   111032007072   111032279691

454024647

  454645490   454937343   455244939   111026004476   111028690716   111029026574
  111029345635   111029593012   111029798435   111030011693   111030245793  
111030488275   111030734897   111030989147   111031285989   111031543830  
111031750515   111032007173   111032279725

454026287

  454645607   454937475   455244947   111026012712   111028690806   111029026653
  111029345657   111029593034   111029798514   111030011772   111030245894  
111030488297   111030734909   111030989215   111031286092   111031543931  
111031750582   111032007195   111032279758

454026402

  454645631   454937491   455244996   111026013072   111028690839   111029026664
  111029345714   111029593090   111029798581   111030011839   111030245973  
111030488309   111030735067   111030989271   111031286238   111031543953  
111031750593   111032007218   111032279804

454027020

  454646019   454937665   455245126   111026013858   111028691436   111029027362
  111029345725   111029593124   111029798592   111030011840   111030245984  
111030488321   111030735078   111030989439   111031286249   111031544066  
111031750661   111032007331   111032279860

454027962

  454646027   454937806   455245183   111026014219   111028691470   111029028217
  111029345758   111029593179   111029798604   111030012357   111030245995  
111030488354   111030735089   111030989440   111031286250   111031544123  
111031750694   111032007364   111032279893

454029281

  454646092   454937921   455245233   111026015579   111028691481   111029028352
  111029345781   111029593203   111029798660   111030012380   111030246064  
111030488635   111030735191   111030989473   111031286351   111031544268  
111031750740   111032007386   111032279927

454030644

  454646340   454938093   455245621   111026018167   111028692033   111029028420
  111029345792   111029593258   111029798671   111030012852   111030246323  
111030488646   111030735247   111030989484   111031286373   111031544370  
111031750807   111032007410   111032279938

454030917

  454646761   454938101   455245662   111026018864   111028692178   111029028486
  111029345859   111029593292   111029798738   111030012874   111030246356  
111030488657   111030735304   111030989541   111031286407   111031544415  
111031750829   111032007454   111032279950

454031162

  454646779   454938242   455245696   111026020980   111028692224   111029028510
  111029345905   111029593315   111029798851   111030012964   111030246367  
111030488668   111030735731   111030989563   111031286430   111031544527  
111031750830   111032007511   111032280121

454032418

  454646803   454938275   455245878   111026021228   111028692370   111029028576
  111029345938   111029593337   111029798895   111030012975   111030246390  
111030488703   111030735764   111030989631   111031286474   111031544538  
111031751134   111032007533   111032280165

454032798

  454646886   454938523   455245936   111026021723   111028692493   111029028611
  111029346007   111029593359   111029798918   111030012986   111030246468  
111030488848   111030735775   111030989776   111031286564   111031544572  
111031751156   111032007544   111032280200

454033903

  454646928   454938606   455246264   111026024186   111028692550   111029028688
  111029346175   111029594136   111029799021   111030013022   111030246558  
111030488860   111030735786   111030989787   111031286586   111031544594  
111031751178   111032007555   111032280211

454034018

  454647082   454938762   455246280   111026024243   111028693517   111029028745
  111029346209   111029594147   111029799054   111030013033   111030246570  
111030488893   111030735797   111030989798   111031286643   111031544617  
111031751190   111032007566   111032280277

454034307

  454647116   454938812   455246363   111026025323   111028693528   111029028756
  111029346300   111029594215   111029799098   111030013088   111030246604  
111030488927   111030735810   111030989822   111031287127   111031544998  
111031751257   111032007588   111032280299

454034323

  454647181   454938838   455246389   111026026144   111028693911   111029028767
  111029346322   111029594237   111029799111   111030013101   111030246615  
111030488950   111030735900   111030989833   111031287150   111031545001  
111031751303   111032007599   111032280389

454034505

  454647272   454938903   455246694   111026026223   111028693922   111029028789
  111029346490   111029594248   111029799256   111030013134   111030246907  
111030489041   111030735911   111030989877   111031287172   111031545012  
111031751314   111032007667   111032280390

454035270

  454647314   454939141   455246728   111026031016   111028693966   111029028879
  111029346502   111029594327   111029799739   111030013178   111030246941  
111030489603   111030735955   111030989888   111031287228   111031545056  
111031751673   111032007689   111032280402

454037177

  454647330   454939257   455246777   111026034884   111028693977   111029028880
  111029346591   111029594439   111029799795   111030013190   111030246996  
111030491167   111030735988   111030989923   111031287756   111031545067  
111031751741   111032007768   111032280424

454037292

  454647470   454939299   455246892   111026034918   111028694024   111029028936
  111029346614   111029594585   111029799829   111030013268   111030247009  
111030491202   111030736091   111030989990   111031287880   111031545089  
111031751752   111032007780   111032280457

454037748

  454647918   454939513   455246900   111026035021   111028694170   111029028969
  111029346625   111029594732   111029799841   111030013314   111030247054  
111030491268   111030736136   111030990026   111031288027   111031545168  
111031751774   111032007814   111032280491

454037979

  454647942   454940149   455247064   111026037427   111028694192   111029028992
  111029346681   111029594776   111029799942   111030013381   111030247122  
111030491279   111030736215   111030990138   111031288050   111031545180  
111031751785   111032007825   111032280558

454038027

  454647959   454940305   455247197   111026038833   111028694215   111029029016
  111029347008   111029594787   111029799975   111030013437   111030247391  
111030491336   111030736237   111030990183   111031288072   111031545236  
111031751796   111032007892   111032280873

454038134

  454648007   454940792   455247296   111026042591   111028694327   111029029162
  111029347020   111029594798   111029800024   111030013448   111030247492  
111030491347   111030736282   111030990251   111031288230   111031545270  
111031751853   111032007959   111032280952

454038217

  454648320   454940917   455247353   111026043963   111028694361   111029029252
  111029347053   111029594855   111029800046   111030013459   111030247717  
111030491358   111030736732   111030990329   111031288296   111031545281  
111031751910   111032008017   111032281010

454038233

  454648692   454940958   455247452   111026044481   111028694507   111029029274
  111029347132   111029594888   111029800125   111030013493   111030247751  
111030491471   111030736765   111030990330   111031288319   111031545337  
111031751932   111032008028   111032281087

454038282

  454648791   454941022   455247726   111026045729   111028694552   111029029319
  111029347187   111029594901   111029800158   111030013684   111030247762  
111030491493   111030736822   111030990341   111031288320   111031545348  
111031751965   111032008039   111032281155

454039215

  454648817   454941048   455247759   111026045785   111028694721   111029029353
  111029347233   111029594912   111029800192   111030013695   111030247807  
111030491505   111030737249   111030990420   111031289028   111031545359  
111031752001   111032008040   111032281199

454039272

  454648965   454941303   455247882   111026046551   111028694732   111029029432
  111029347299   111029594945   111029800204   111030013707   111030247942  
111030491516   111030737373   111030990497   111031289534   111031545393  
111031752012   111032008051   111032281201

454040056

  454649146   454941352   455247957   111026046595   111028694776   111029029443
  111029347301   111029595193   111029800226   111030013763   111030248077  
111030491617   111030737384   111030990688   111031289635   111031545595  
111031752023   111032008095   111032281223

454041237

  454649237   454941642   455248195   111026048261   111028694811   111029029487
  111029347312   111029595205   111029800574   111030013921   111030248189  
111030491651   111030737395   111030990789   111031289815   111031545720  
111031752102   111032008107   111032281728

454041328

  454649310   454941667   455248393   111026051052   111028694833   111029029555
  111029347402   111029595227   111029800585   111030014089   111030248291  
111030491662   111030737474   111030990790   111031289826   111031545786  
111031752124   111032008152   111032281829

454042060

  454649328   454941915   455248443   111026051085   111028695272   111029029645
  111029347446   111029595283   111029800620   111030014090   111030248303  
111030491673   111030737519   111030990802   111031289916   111031545810  
111031752191   111032008231   111032281896

454042482

  454649435   454941980   455248666   111026052132   111028695878   111029029667
  111029347637   111029595373   111029800732   111030014135   111030248314  
111030491796   111030737531   111030990857   111031289961   111031545821  
111031752225   111032009254   111032281908

454042821

  454649476   454942269   455248690   111026053368   111028695889   111029029735
  111029347705   111029595430   111029800743   111030014146   111030248370  
111030491842   111030737597   111030990880   111031290064   111031545843  
111031752247   111032009287   111032281920

454043084

  454649773   454942293   455248724   111026053638   111028695902   111029029780
  111029347851   111029595463   111029800754   111030014786   111030248459  
111030491943   111030737609   111030990891   111031290109   111031545887  
111031752258   111032009445   111032282011

454043134

  454649799   454942350   455248864   111026056361   111028695957   111029029814
  111029348313   111029595553   111029801047   111030014922   111030248932  
111030491987   111030737698   111030990936   111031290389   111031545898  
111031752337   111032009546   111032282055

454043274

  454649815   454942442   455248922   111026057092   111028695980   111029029825
  111029348740   111029595610   111029801058   111030015226   111030248943  
111030491998   111030737711   111030990969   111031290468   111031545900  
111031752360   111032009614   111032282123

454044413

  454649955   454942517   455249045   111026057878   111028696161   111029029926
  111029348784   111029595711   111029801070   111030015260   111030249034  
111030492023   111030737755   111030990992   111031290570   111031545988  
111031753248   111032009647   111032282178

454044777

  454649989   454942533   455249136   111026059780   111028696217   111029029959
  111029348795   111029595733   111029801115   111030015473   111030249045  
111030492034   111030737788   111030991016   111031290626   111031545999  
111031753327   111032009669   111032282235

454045543

  454650128   454942665   455249151   111026060467   111028696239   111029029982
  111029348807   111029595801   111029801126   111030016306   111030249056  
111030492045   111030737878   111030991061   111031290682   111031546046  
111031753349   111032009692   111032282246

454045998

  454650326   454942772   455249227   111026066249   111028696251   111029029993
  111029348830   111029595823   111029801182   111030016339   111030249067  
111030492056   111030737935   111030991128   111031290738   111031546057  
111031753394   111032009704   111032282257

454046707

  454650359   454942830   455249375   111026066957   111028696295   111029030018
  111029348841   111029595913   111029801216   111030016395   111030249157  
111030492225   111030737979   111030991139   111031290749   111031546170  
111031753451   111032009760   111032282268

454047481

  454650367   454942897   455249516   111026068342   111028696352   111029030096
  111029348863   111029595968   111029801272   111030016429   111030249270  
111030492270   111030737991   111030991140   111031290873   111031546248  
111031753530   111032009838   111032282325

454047846

  454650383   454942954   455249623   111026069141   111028696363   111029030119
  111029348908   111029595991   111029801294   111030016430   111030249348  
111030492876   111030738015   111030991195   111031290884   111031546260  
111031753563   111032009883   111032282583

454048455

  454650417   454943051   455249797   111026071368   111028696396   111029030692
  111029348920   111029596037   111029801317   111030016519   111030249359  
111030493002   111030738026   111030991847   111031291133   111031546327  
111031753619   111032009894   111032282594

454049651

  454650474   454943192   455249805   111026071650   111028696431   111029030827
  111029349011   111029596127   111029801328   111030016531   111030249360  
111030493013   111030739083   111030991869   111031291267   111031546361  
111031753697   111032009928   111032282606

454050527

  454650839   454943242   455250076   111026073483   111028697038   111029030861
  111029349033   111029596138   111029801351   111030016553   111030249382  
111030493024   111030739117   111030991870   111031291391   111031546743  
111031753798   111032010054   111032282628

454050972

  454650896   454943283   455250308   111026073629   111028697094   111029030872
  111029349808   111029596273   111029801418   111030016586   111030249393  
111030493068   111030739128   111030991926   111031291469   111031546787  
111031753844   111032010076   111032282752

454051269

  454650920   454943432   455250704   111026074002   111028697117   111029030917
  111029349820   111029596688   111029801441   111030016609   111030249416  
111030493080   111030739151   111030991960   111031291515   111031546844  
111031753888   111032010155   111032282886

454051343

  454651001   454943556   455250738   111026076060   111028697151   111029031019
  111029349886   111029596835   111029801474   111030016654   111030249427  
111030493091   111030739229   111030992107   111031291661   111031546923  
111031753978   111032010188   111032282897

454051889

  454651050   454943580   455250852   111026076587   111028697241   111029031031
  111029349897   111029597027   111029801520   111030016867   111030249450  
111030493215   111030739410   111030992411   111031291683   111031546956  
111031754014   111032010201   111032282943

454051962

  454651472   454943614   455250902   111026076611   111028697397   111029031648
  111029350068   111029597049   111029801799   111030017239   111030249988  
111030493473   111030739476   111030992455   111031291694   111031546978  
111031754036   111032010256   111032283001

454053331

  454651548   454943622   455251306   111026076969   111028697498   111029031660
  111029350079   111029597083   111029801801   111030017318   111030250047  
111030493507   111030739904   111030992466   111031292213   111031547025  
111031754058   111032010289   111032283056

454053687

  454651605   454944000   455251314   111026077623   111028697566   111029031749
  111029350204   111029597173   111029801812   111030017329   111030250137  
111030493518   111030739937   111030992512   111031292257   111031547047  
111031754070   111032010290   111032283067

454055666

  454651621   454944075   455251355   111026079355   111028697599   111029031750
  111029350260   111029597241   111029801823   111030017341   111030250148  
111030493530   111030739959   111030992567   111031292279   111031547069  
111031754081   111032010403   111032283102

454056722

  454651639   454944166   455251389   111026080942   111028697993   111029031761
  111029350305   111029597285   111029801979   111030017644   111030250160  
111030493596   111030740018   111030992624   111031292381   111031547160  
111031754171   111032010470   111032283326

454056987

  454651688   454944240   455251405   111026081369   111028698073   111029031828
  111029350372   111029597296   111029801991   111030017701   111030250171  
111030493686   111030740063   111030992635   111031292459   111031547238  
111031754205   111032010504   111032283427

454057050

  454651704   454944273   455251413   111026082472   111028698141   111029031862
  111029350417   111029597308   111029802059   111030017712   111030250238  
111030493787   111030740119   111030992691   111031292482   111031547261  
111031754238   111032010560   111032283472

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454057548

  454651720   454944323   455251660   111026084272   111028698321   111029032010
  111029350473   111029597320   111029802060   111030017767   111030250261  
111030493798   111030740120   111030992703   111031292561   111031547643  
111031754261   111032010593   111032283539

454057738

  454651803   454944356   455251827   111026085857   111028698714   111029032256
  111029350541   111029597342   111029802082   111030017778   111030250328  
111030493855   111030740131   111030992714   111031292572   111031547744  
111031754306   111032010649   111032283573

454058280

  454651910   454944380   455251942   111026086386   111028698725   111029032335
  111029350642   111029597443   111029802228   111030017857   111030250564  
111030493866   111030740221   111030992725   111031292729   111031547766  
111031754597   111032010661   111032283595

454059262

  454651985   454944687   455252205   111026086601   111028698804   111029032391
  111029350664   111029597476   111029802239   111030017868   111030250575  
111030495240   111030740243   111030992736   111031292831   111031547788  
111031754610   111032010706   111032283663

454060039

  454652181   454944893   455252312   111026087488   111028698848   111029033695
  111029350709   111029597511   111029802262   111030017914   111030250610  
111030495251   111030740265   111030992769   111031292943   111031547913  
111031754722   111032010728   111032283674

454060344

  454652355   454944943   455252460   111026087501   111028698860   111029033730
  111029350798   111029597544   111029802307   111030018476   111030250621  
111030495385   111030740287   111030992770   111031293078   111031547924  
111031754766   111032010762   111032283696

454061227

  454652462   454945213   455252700   111026087589   111028700011   111029033987
  111029350811   111029597566   111029802341   111030018522   111030250643  
111030495408   111030740298   111030992804   111031293124   111031547935  
111031754812   111032010784   111032283720

454062373

  454652637   454945320   455252718   111026090684   111028700055   111029034001
  111029350855   111029597623   111029802644   111030018533   111030250654  
111030495419   111030740311   111030992848   111031293135   111031547991  
111031754823   111032011875   111032283742

454062514

  454652835   454945437   455252742   111026091135   111028700134   111029034045
  111029350901   111029597645   111029802723   111030018612   111030250687  
111030495475   111030740322   111030992859   111031294147   111031548048  
111031754890   111032011886   111032283922

454063165

  454653007   454945692   455252775   111026091382   111028700145   111029034113
  111029351384   111029597768   111029802857   111030018623   111030250698  
111030495532   111030740603   111030992882   111031294181   111031548059  
111031754924   111032011921   111032283944

454063660

  454653098   454945791   455252981   111026091584   111028700156   111029034135
  111029351508   111029597915   111029802868   111030018645   111030250700  
111030495543   111030740625   111030992938   111031294428   111031548712  
111031754957   111032011998   111032283955

454064155

  454653130   454945833   455253021   111026092787   111028700224   111029034225
  111029351520   111029597926   111029802879   111030018690   111030250856  
111030495576   111030740669   111030992983   111031294518   111031548734  
111031755059   111032012023   111032283999

454064478

  454653148   454945981   455253237   111026094442   111028700235   111029034360
  111029351609   111029597960   111029802914   111030018757   111030250979  
111030495598   111030741244   111030992994   111031294529   111031548756  
111031755565   111032012034   111032284002

454064668

  454653213   454946062   455253351   111026095768   111028700336   111029034517
  111029352543   111029598040   111029802947   111030018847   111030251004  
111030495644   111030741255   111030993018   111031294563   111031548778  
111031755622   111032012045   111032284013

454065020

  454653221   454946195   455253385   111026095869   111028700572   111029034573
  111029352565   111029598073   111029802958   111030019152   111030251026  
111030495723   111030741277   111030993120   111031294608   111031548813  
111031755835   111032012089   111032284068

454065210

  454653262   454946286   455253419   111026096972   111028700628   111029034797
  111029352587   111029598084   111029803296   111030019174   111030251048  
111030495778   111030741312   111030993175   111031294620   111031548891  
111031755891   111032012157   111032284079

454065582

  454653296   454946450   455253625   111026098008   111028700673   111029034832
  111029352644   111029598130   111029803308   111030019286   111030251093  
111030495790   111030741323   111030993197   111031294631   111031548925  
111031755936   111032012168   111032284080

454066101

  454653460   454946468   455253682   111026098323   111028700684   111029034854
  111029352688   111029598141   111029803331   111030019297   111030251127  
111030496218   111030741356   111030993625   111031294765   111031549173  
111031755947   111032012247   111032284091

454066317

  454653510   454946716   455253708   111026101137   111028700707   111029034900
  111029352701   111029598196   111029803342   111030019321   111030251150  
111030496230   111030741367   111030994312   111031294967   111031549184  
111031755958   111032012281   111032284215

454067273

  454653767   454946823   455253781   111026105490   111028701102   111029035530
  111029352756   111029598208   111029803410   111030019422   111030251824  
111030496308   111030741378   111030994345   111031294989   111031549207  
111031756072   111032012933   111032284248

454068339

  454653874   454946963   455253914   111026105502   111028701113   111029035563
  111029352778   111029598253   111029803443   111030019477   111030251835  
111030496320   111030741390   111030994413   111031295137   111031549229  
111031756106   111032012955   111032284259

454068974

  454653940   454946997   455254037   111026105883   111028701180   111029035574
  111029352969   111029598264   111029803577   111030019905   111030251879  
111030496353   111030741402   111030994491   111031295216   111031549241  
111031756128   111032012988   111032284372

454069626

  454654070   454947003   455254508   111026107425   111028701304   111029035608
  111029353847   111029598376   111029803599   111030020042   111030251891  
111030496375   111030741435   111030994514   111031295261   111031549409  
111031756139   111032013013   111032284383

454070772

  454654369   454947128   455254623   111026107683   111028702596   111029035642
  111029353858   111029598747   111029803601   111030020086   111030251914  
111030496386   111030741570   111030994693   111031295430   111031549443  
111031756151   111032013024   111032284406

454070863

  454654559   454947839   455254664   111026108280   111028702653   111029035710
  111029353881   111029598848   111029803825   111030020154   111030251925  
111030496397   111030741615   111030995098   111031295520   111031549476  
111031756184   111032013136   111032285092

454071895

  454654617   454948175   455254730   111026108729   111028702709   111029035743
  111029353937   111029599186   111029803836   111030020862   111030251947  
111030496454   111030741648   111030995188   111031295542   111031549500  
111031756252   111032013181   111032285126

454072406

  454654658   454948191   455254763   111026110238   111028702743   111029035776
  111029353960   111029599221   111029803858   111030020918   111030251958  
111030496476   111030741659   111030995212   111031295687   111031549791  
111031756274   111032013204   111032285137

454073180

  454654666   454948431   455254904   111026112779   111028702765   111029035787
  111029354152   111029599300   111029803881   111030020974   111030251969  
111030496522   111030741750   111030995324   111031295823   111031549814  
111031756285   111032013248   111032285148

454074360

  454654872   454948472   455254961   111026112937   111028702877   111029035912
  111029354174   111029599355   111029803915   111030020996   111030251970  
111030496544   111030741783   111030995335   111031295834   111031550096  
111031756319   111032013608   111032285249

454074394

  454654989   454948803   455255059   111026113095   111028702899   111029035923
  111029354220   111029599399   111029803959   111030021009   111030252016  
111030496791   111030741828   111030995357   111031296015   111031550120  
111031756331   111032013697   111032285250

454074550

  454655127   454948860   455255075   111026116627   111028702956   111029036025
  111029354309   111029599423   111029803971   111030021054   111030252061  
111030496836   111030741862   111030995492   111031296059   111031550209  
111031756870   111032013743   111032285294

454075276

  454655168   454948886   455255125   111026116751   111028703036   111029036036
  111029354332   111029599524   111029804028   111030021065   111030252072  
111030497062   111030741884   111030995526   111031296442   111031550210  
111031756881   111032013833   111032285531

454075375

  454655200   454948894   455255232   111026118360   111028703047   111029036047
  111029354343   111029599591   111029804039   111030021111   111030252128  
111030497073   111030741918   111030995537   111031296475   111031550546  
111031756926   111032013934   111032285586

454076167

  454655226   454949017   455255398   111026122321   111028703058   111029036069
  111029354398   111029599603   111029804073   111030021324   111030252140  
111030497084   111030742447   111030995548   111031296509   111031550568  
111031756960   111032013956   111032286172

454076803

  454655267   454949405   455255406   111026124064   111028703081   111029036092
  111029354400   111029599759   111029804084   111030022314   111030252184  
111030497769   111030743257   111030995559   111031296532   111031550579  
111031757006   111032013989   111032286183

454077124

  454655648   454949421   455255414   111026125964   111028703092   111029036115
  111029354534   111029600189   111029804095   111030022369   111030252195  
111030497781   111030743325   111030995582   111031296543   111031550658  
111031757028   111032014014   111032286431

454077462

  454655713   454949595   455255836   111026128147   111028703104   111029036126
  111029354590   111029600347   111029804130   111030022460   111030252241  
111030497815   111030743336   111030995650   111031296576   111031550704  
111031757130   111032014025   111032286453

454077850

  454655796   454949710   455255976   111026128428   111028703283   111029036182
  111029354602   111029600369   111029804578   111030022516   111030252285  
111030497905   111030743347   111030995694   111031296587   111031550760  
111031757174   111032014430   111032286543

454078015

  454656026   454949736   455256479   111026130454   111028703294   111029036216
  111029354613   111029600572   111029804613   111030022549   111030252308  
111030498007   111030743369   111030995751   111031296598   111031550816  
111031757185   111032014632   111032286565

454079336

  454656075   454950155   455256529   111026130993   111028703384   111029036283
  111029354624   111029600606   111029804635   111030022617   111030252847  
111030498030   111030743415   111030995807   111031296600   111031550838  
111031757231   111032014665   111032286611

454080466

  454656125   454950221   455256610   111026131129   111028703531   111029036339
  111029354657   111029600628   111029804657   111030022965   111030252904  
111030498254   111030743426   111030995818   111031296767   111031550872  
111031757332   111032014676   111032286622

454082041

  454656190   454950338   455256677   111026131770   111028703553   111029036429
  111029354680   111029600639   111029804691   111030023090   111030252915  
111030498333   111030743538   111030995830   111031296789   111031550951  
111031757343   111032014845   111032286633

454082488

  454656240   454950486   455256685   111026132063   111028703597   111029036452
  111029354804   111029600673   111029805041   111030023135   111030252937  
111030498344   111030743572   111030995852   111031297319   111031550962  
111031757398   111032014867   111032286925

454082769

  454656448   454950585   455256784   111026135549   111028703609   111029036463
  111029354826   111029600684   111029805085   111030024248   111030253321  
111030498399   111030743583   111030995885   111031297331   111031551042  
111031757466   111032014878   111032286936

454084120

  454656547   454950676   455256859   111026136157   111028703632   111029036474
  111029354927   111029600729   111029805096   111030024271   111030253332  
111030498401   111030743606   111030995920   111031297353   111031551109  
111031758311   111032014889   111032286969

454084302

  454656562   454950692   455256867   111026136416   111028703733   111029036496
  111029354983   111029600976   111029805108   111030024383   111030253343  
111030498478   111030743617   111030995964   111031297498   111031551244  
111031758344   111032014968   111032287229

454085218

  454656570   454950908   455256925   111026136753   111028703744   111029037004
  111029355287   111029600998   111029805142   111030024495   111030253365  
111030498490   111030743640   111030995986   111031298545   111031551277  
111031758412   111032015116   111032287241

454085531

  454656638   454950924   455257139   111026138564   111028703755   111029037026
  111029355748   111029601034   111029805153   111030024518   111030253376  
111030498524   111030743707   111030995997   111031298624   111031551334  
111031758489   111032015183   111032287263

454087313

  454656687   454950973   455257147   111026141197   111028703834   111029037093
  111029355771   111029601326   111029806019   111030024765   111030253387  
111030498568   111030743741   111030996976   111031298703   111031551390  
111031758557   111032015194   111032287285

454088519

  454656802   454951021   455257378   111026143391   111028703845   111029037149
  111029356020   111029601393   111029806053   111030024844   111030253422  
111030498603   111030743774   111030997056   111031299074   111031551480  
111031758579   111032015217   111032287386

454089392

  454656984   454951070   455257402   111026143931   111028703867   111029037150
  111029356064   111029601405   111029806064   111030024923   111030253523  
111030498614   111030743897   111030997067   111031299197   111031551547  
111031758625   111032015239   111032287421

454089772

  454657024   454951088   455257451   111026144336   111028704701   111029037217
  111029356121   111029601449   111029806244   111030025058   111030253602  
111030498625   111030743909   111030997236   111031299478   111031551570  
111031758636   111032015330   111032287487

454090960

  454657081   454951344   455257642   111026145427   111028704802   111029037352
  111029356154   111029601506   111029806255   111030025070   111030253668  
111030498636   111030743987   111030997337   111031300381   111031551682  
111031758748   111032015510   111032288411

454091158

  454657115   454951617   455257725   111026145494   111028704824   111029037419
  111029356255   111029601517   111029806334   111030025384   111030253680  
111030498681   111030743998   111030997359   111031300426   111031551884  
111031758973   111032015521   111032288961

454091257

  454657123   454951757   455257824   111026148295   111028704880   111029037431
  111029356266   111029601528   111029806345   111030025395   111030253747  
111030498838   111030744023   111030997371   111031300437   111031552076  
111031759020   111032015543   111032289007

454092040

  454657180   454951849   455257857   111026151187   111028704891   111029037521
  111029356569   111029601607   111029806356   111030025553   111030253815  
111030498850   111030744090   111030997382   111031300583   111031552122  
111031759075   111032015565   111032289018

454092875

  454657198   454952086   455257899   111026154045   111028704925   111029037699
  111029356570   111029601652   111029806424   111030025621   111030253848  
111030498906   111030744102   111030997393   111031300606   111031552199  
111031759097   111032015576   111032289063

454093618

  454657271   454952250   455257915   111026154179   111028705533   111029037712
  111029356705   111029601663   111029806480   111030025766   111030253882  
111030498917   111030744179   111030998967   111031300718   111031552201  
111031759109   111032015587   111032289265

454094525

  454657339   454952268   455258053   111026156834   111028705577   111029037778
  111029357076   111029601696   111029806503   111030025946   111030253927  
111030498951   111030744225   111030998978   111031300741   111031552256  
111031759154   111032015666   111032289300

454094897

  454657362   454952615   455258111   111026158522   111028706130   111029038364
  111029357144   111029601708   111029806514   111030025979   111030253972  
111030499031   111030744247   111030999003   111031300763   111031552267  
111031759200   111032015699   111032289344

454095241

  454657487   454952631   455258228   111026162460   111028706309   111029038522
  111029357436   111029601966   111029806547   111030026699   111030254007  
111030499097   111030744348   111030999058   111031300819   111031552278  
111031759211   111032015712   111032289478

454095712

  454657529   454952771   455258269   111026163315   111028706343   111029038555
  111029357728   111029601977   111029806581   111030026767   111030254052  
111030499132   111030744393   111030999069   111031300831   111031552289  
111031759222   111032015745   111032289502

454095928

  454657578   454952953   455258475   111026165418   111028706387   111029038768
  111029357953   111029601999   111029806659   111030026778   111030254085  
111030500179   111030744449   111030999070   111031300875   111031552290  
111031759233   111032015756   111032289568

454096017

  454657644   454952961   455258582   111026167218   111028706444   111029039084
  111029358213   111029602002   111029806682   111030026813   111030254108  
111030500180   111030744966   111030999148   111031300897   111031552324  
111031759873   111032015790   111032289591

454096934

  454657677   454952995   455258657   111026168523   111028706590   111029039095
  111029358819   111029602024   111029806693   111030026835   111030254164  
111030500281   111030745002   111030999159   111031300910   111031552593  
111031759918   111032015835   111032289603

454097015

  454657735   454953746   455258665   111026169759   111028706837   111029039141
  111029359146   111029602035   111029806727   111030026936   111030254669  
111030500304   111030745013   111030999182   111031300976   111031552874  
111031760279   111032015891   111032289614

454097189

  454657750   454953878   455258772   111026169816   111028706859   111029039152
  111029359203   111029602046   111029806738   111030026969   111030254759  
111030500359   111030745226   111030999193   111031300987   111031553291  
111031760325   111032016117   111032289715

454097205

  454657982   454953969   455258798   111026170560   111028706905   111029039163
  111029359258   111029602057   111029806749   111030027050   111030254805  
111030500360   111030745282   111030999227   111031301001   111031553369  
111031760347   111032016128   111032289737

454098179

  454658113   454954025   455258905   111026171077   111028706927   111029039174
  111029359348   111029602103   111029806772   111030027140   111030254850  
111030500371   111030745765   111030999238   111031301146   111031553415  
111031760358   111032016207   111032289827

454099185

  454658220   454954348   455258939   111026171437   111028706938   111029039219
  111029359450   111029602125   111029806806   111030027218   111030254883  
111030500393   111030745822   111030999249   111031301281   111031553426  
111031760404   111032016218   111032290122

454099763

  454658261   454954413   455258962   111026172966   111028707063   111029039275
  111029359494   111029602147   111029806817   111030027241   111030254995  
111030500438   111030745833   111030999700   111031301292   111031553482  
111031760549   111032016285   111032290144

454100496

  454658378   454954835   455259275   111026174339   111028707119   111029039286
  111029359528   111029602338   111029806851   111030027555   111030255817  
111030500449   111030745956   111030999722   111031301326   111031553594  
111031760651   111032016308   111032290166

454101676

  454658410   454954850   455259333   111026174711   111028707164   111029039310
  111029359562   111029602349   111029806929   111030027645   111030255828  
111030500494   111030745989   111030999755   111031301371   111031553684  
111031760662   111032016342   111032290177

454102286

  454658576   454954884   455259390   111026174913   111028707175   111029039354
  111029359629   111029602406   111029806963   111030027667   111030255873  
111030500528   111030746047   111030999801   111031301382   111031553695  
111031760718   111032016386   111032290188

454102294

  454658592   454955196   455259416   111026175745   111028707287   111029039398
  111029359719   111029602451   111029806985   111030027746   111030255895  
111030500584   111030746092   111030999902   111031301393   111031553718  
111031760796   111032016522   111032290199

454103243

  454658790   454955204   455259432   111026176083   111028707300   111029039747
  111029359731   111029602552   111029807043   111030027768   111030255918  
111030500607   111030746148   111030999913   111031301405   111031553730  
111031760842   111032016667   111032290278

454103375

  454658824   454955337   455259499   111026176409   111028707333   111029039871
  111029359786   111029602620   111029807076   111030027779   111030255929  
111030500629   111030746384   111031000096   111031301427   111031553752  
111031760886   111032016678   111032290290

454103821

  454658857   454955386   455259580   111026176814   111028707434   111029040110
  111029359832   111029602631   111029807571   111030027803   111030255930  
111030500719   111030746441   111031000221   111031301551   111031553831  
111031760998   111032016724   111032290335

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454104217

  454658998   454955428   455259697   111026177343   111028707456   111029040132
  111029359887   111029602653   111029807649   111030027814   111030255941  
111030500843   111030746520   111031000276   111031301652   111031553842  
111031761001   111032016735   111032290379

454104498

  454659129   454955444   455259853   111026178692   111028707502   111029040233
  111029359944   111029602710   111029807661   111030027847   111030256201  
111030500854   111030746553   111031000287   111031301696   111031553897  
111031761012   111032016757   111032290380

454104795

  454659152   454955568   455259887   111026179862   111028707692   111029040301
  111029360766   111029602776   111029807717   111030027948   111030256223  
111030500887   111030746676   111031000300   111031301775   111031553909  
111031761045   111032016768   111032290425

454105347

  454659251   454955667   455259960   111026181483   111028707805   111029042145
  111029360845   111029602787   111029808088   111030028039   111030256278  
111030500922   111030747554   111031000322   111031303137   111031553932  
111031761067   111032016779   111032290492

454105438

  454659285   454955931   455260166   111026181506   111028707849   111029042167
  111029360935   111029603340   111029808156   111030028051   111030256289  
111030500977   111030747576   111031000355   111031303227   111031554023  
111031761078   111032016881   111032290515

454106261

  454659483   454956160   455260265   111026182046   111028708378   111029042202
  111029361318   111029603395   111029808213   111030028073   111030256313  
111030500988   111030747600   111031000412   111031303249   111031554067  
111031761124   111032016892   111032290559

454106436

  454659590   454956244   455260455   111026182440   111028708592   111029042213
  111029361329   111029603430   111029808224   111030028084   111030256335  
111030501035   111030747633   111031000490   111031303250   111031554089  
111031761236   111032016904   111032290582

454107046

  454659681   454956327   455260489   111026183171   111028708659   111029042235
  111029361396   111029603610   111029808235   111030028107   111030256504  
111030501068   111030747688   111031000568   111031303317   111031554405  
111031761900   111032016937   111032290627

454107954

  454659863   454956350   455260505   111026184004   111028709009   111029042257
  111029361419   111029603755   111029808257   111030028219   111030256582  
111030501079   111030747701   111031000579   111031303384   111031554416  
111031761933   111032016948   111032290638

454108051

  454659947   454956467   455260554   111026186376   111028709065   111029042268
  111029361486   111029604082   111029808291   111030028893   111030256593  
111030501091   111030747712   111031000603   111031303496   111031554427  
111031762057   111032017017   111032290672

454108689

  454660358   454956517   455260604   111026186400   111028710045   111029042381
  111029361510   111029604127   111029808358   111030028938   111030256672  
111030501158   111030747723   111031000658   111031303575   111031554449  
111031762091   111032017107   111032290694

454109364

  454660952   454956574   455260877   111026187175   111028710090   111029042426
  111029362544   111029604240   111029808392   111030028949   111030256683  
111030501169   111030747813   111031000861   111031303632   111031554539  
111031762169   111032017343   111032290706

454109497

  454660994   454956608   455261164   111026187737   111028710270   111029042516
  111029362566   111029604262   111029808426   111030028972   111030256694  
111030501305   111030747879   111031000906   111031303676   111031554551  
111031762473   111032017354   111032290740

454109802

  454661067   454956715   455261248   111026187872   111028710405   111029042572
  111029362678   111029604284   111029808459   111030028994   111030256975  
111030501327   111030747880   111031000928   111031303698   111031554629  
111031762574   111032017679   111032290751

454110032

  454661182   454957028   455261271   111026187939   111028710483   111029042583
  111029362825   111029604307   111029808471   111030029041   111030257033  
111030501338   111030748061   111031000939   111031303766   111031554652  
111031762596   111032017781   111032290784

454110305

  454661257   454957127   455261396   111026189043   111028710539   111029042617
  111029362858   111029604318   111029808572   111030029063   111030257099  
111030501350   111030748117   111031000962   111031303777   111031554674  
111031762620   111032017804   111032291011

454110404

  454661406   454957853   455261412   111026191372   111028710540   111029042695
  111029362937   111029604341   111029808583   111030029120   111030257101  
111030501361   111030748207   111031001109   111031303799   111031554685  
111031762631   111032017837   111032291460

454110651

  454661448   454957929   455261420   111026195635   111028710562   111029042729
  111029363017   111029604374   111029808640   111030029197   111030257112  
111030501372   111030748230   111031001143   111031303812   111031554696  
111031762945   111032017871   111032291482

454110743

  454661612   454958083   455261594   111026196030   111028710629   111029042741
  111029363073   111029604408   111029808673   111030029300   111030257156  
111030501406   111030748263   111031001277   111031303823   111031554988  
111031762990   111032018490   111032291505

454111675

  454661653   454958224   455261602   111026197266   111028710764   111029042831
  111029363095   111029604420   111029808695   111030029322   111030257189  
111030501428   111030748342   111031001299   111031303834   111031555046  
111031763069   111032018535   111032291516

454111923

  454661687   454958349   455261867   111026197299   111028710786   111029042909
  111029363174   111029604486   111029808707   111030029355   111030257190  
111030501440   111030748409   111031001312   111031303867   111031555125  
111031763182   111032018557   111032291561

454112970

  454661729   454958406   455261883   111026197659   111028711507   111029042998
  111029363264   111029604510   111029808718   111030029401   111030257202  
111030501451   111030748465   111031001345   111031303878   111031555158  
111031763238   111032018669   111032291572

454113200

  454661745   454958422   455262089   111026200306   111028711530   111029043168
  111029363309   111029604576   111029808752   111030029423   111030257213  
111030501507   111030748533   111031001367   111031303913   111031555169  
111031763272   111032018681   111032291594

454113275

  454661760   454958547   455262147   111026200441   111028711574   111029043180
  111029363578   111029604587   111029808820   111030029467   111030257303  
111030501529   111030748555   111031001378   111031303935   111031555204  
111031763384   111032018861   111032291617

454114984

  454661794   454958596   455262279   111026207460   111028711596   111029043214
  111029363860   111029604701   111029808831   111030029579   111030257437  
111030501709   111030748566   111031001402   111031303979   111031555282  
111031763395   111032019165   111032291662

454115197

  454662065   454958885   455262394   111026207729   111028711620   111029043236
  111029363994   111029604734   111029808864   111030029580   111030257448  
111030501787   111030749264   111031002740   111031304059   111031555338  
111031763418   111032019187   111032291673

454115585

  454662149   454959065   455262410   111026208304   111028712744   111029043281
  111029364029   111029604767   111029809056   111030029614   111030257460  
111030501800   111030749297   111031002795   111031304060   111031555361  
111031763564   111032019200   111032292001

454115627

  454662180   454959073   455262659   111026208641   111028712766   111029043359
  111029364030   111029604790   111029809247   111030029625   111030257482  
111030501899   111030749321   111031003639   111031304093   111031555394  
111031763632   111032019244   111032292045

454115718

  454662230   454959081   455262709   111026208674   111028712788   111029043360
  111029364063   111029604868   111029809348   111030030087   111030257493  
111030501956   111030749332   111031003752   111031304116   111031555417  
111031763676   111032019301   111032292090

454116021

  454662354   454959131   455263277   111026209226   111028712801   111029043449
  111029364131   111029604879   111029809483   111030030144   111030257730  
111030501978   111030749376   111031003785   111031304149   111031555428  
111031763700   111032019367   111032292102

454116591

  454662362   454959289   455263632   111026212949   111028712867   111029043539
  111029364153   111029604880   111029809528   111030030177   111030257763  
111030502014   111030749398   111031003808   111031304150   111031555507  
111031763755   111032019424   111032292113

454118373

  454662370   454959404   455263830   111026215021   111028712935   111029043595
  111029364175   111029604925   111029809573   111030030335   111030257875  
111030502092   111030749488   111031003820   111031304183   111031555552  
111031763777   111032019930   111032292179

454119413

  454662479   454959495   455263954   111026219711   111028713251   111029043641
  111029364186   111029604947   111029810070   111030030368   111030257886  
111030502126   111030749499   111031003910   111031304194   111031555563  
111031763801   111032020022   111032292180

454119421

  454662503   454959503   455264036   111026222805   111028713341   111029043753
  111029364232   111029604970   111029810148   111030030447   111030257943  
111030502766   111030749545   111031003932   111031304307   111031555585  
111031763935   111032020044   111032292214

454119892

  454662669   454959669   455264085   111026222940   111028713374   111029043821
  111029364333   111029605038   111029810171   111030030470   111030258483  
111030502777   111030749635   111031003943   111031304329   111031556508  
111031763957   111032020077   111032292225

454120346

  454662743   454959834   455264358   111026222973   111028713521   111029043876
  111029364355   111029605106   111029810182   111030030537   111030258821  
111030502845   111030749691   111031003954   111031304374   111031556542  
111031763979   111032020145   111032292304

454120429

  454662875   454959891   455264531   111026225088   111028713532   111029045249
  111029364366   111029605151   111029810193   111030030548   111030258843  
111030502913   111030749714   111031003965   111031304509   111031556597  
111031763980   111032020178   111032292630

454120973

  454662933   454959909   455264580   111026225718   111028713655   111029045250
  111029364377   111029605926   111029810272   111030030661   111030258900  
111030502924   111030749736   111031004001   111031304543   111031556609  
111031764105   111032020213   111032292685

454121443

  454663238   454959925   455264705   111026227484   111028713688   111029045272
  111029364614   111029605948   111029810339   111030030717   111030258911  
111030502935   111030749747   111031004045   111031304587   111031556621  
111031764149   111032020246   111032292786

454121625

  454663253   454959990   455265082   111026227495   111028713734   111029045328
  111029365198   111029605982   111029810373   111030030728   111030258922  
111030503004   111030749758   111031004056   111031304611   111031556643  
111031764194   111032020257   111032292843

454121807

  454663279   454960097   455265108   111026227822   111028713914   111029045430
  111029365312   111029605993   111029810418   111030030739   111030259080  
111030503150   111030749905   111031004067   111031305285   111031556665  
111031764206   111032020280   111032292876

454122102

  454663337   454960113   455265165   111026227945   111028714454   111029045441
  111029365334   111029606040   111029810429   111030030773   111030259237  
111030503183   111030750031   111031004146   111031305500   111031556676  
111031764217   111032020471   111032292911

454122516

  454663428   454960303   455265504   111026229891   111028714926   111029045542
  111029365345   111029606073   111029810643   111030030807   111030259327  
111030503194   111030750042   111031004180   111031305522   111031556687  
111031764688   111032020482   111032292922

454123563

  454663550   454960352   455265595   111026229981   111028714959   111029045586
  111029365389   111029606095   111029810676   111030030830   111030259361  
111030503206   111030750053   111031004191   111031305533   111031556733  
111031764723   111032020550   111032292944

454124496

  454663576   454960493   455265785   111026232266   111028715499   111029045609
  111029365491   111029606152   111029810744   111030030863   111030259372  
111030503228   111030750109   111031004203   111031305566   111031556777  
111031764745   111032020594   111032292966

454124652

  454663667   454960592   455265991   111026232301   111028715501   111029045632
  111029365503   111029606602   111029810799   111030030885   111030259428  
111030503251   111030750110   111031004247   111031305601   111031556889  
111031764767   111032020617   111032292977

454125329

  454663758   454960683   455266023   111026234280   111028715646   111029046598
  111029365514   111029606613   111029810946   111030030896   111030259440  
111030503262   111030750121   111031004304   111031305656   111031556991  
111031764969   111032020987   111032293002

454125683

  454663774   454960782   455266064   111026235012   111028715680   111029046644
  111029365851   111029606646   111029810979   111030030908   111030259462  
111030503273   111030750143   111031004337   111031305735   111031557093  
111031765072   111032020998   111032293035

454125766

  454664111   454960915   455266338   111026235236   111028715770   111029047252
  111029365941   111029606668   111029810991   111030030986   111030259473  
111030503307   111030750154   111031004348   111031305814   111031557183  
111031765140   111032021012   111032293091

454126350

  454664145   454961079   455266387   111026235506   111028715792   111029047285
  111029365974   111029606679   111029811037   111030031224   111030259518  
111030503330   111030750165   111031004371   111031305892   111031557295  
111031765162   111032021124   111032293103

454126392

  454664202   454961137   455266403   111026237980   111028715826   111029047319
  111029365996   111029606725   111029811105   111030031291   111030259585  
111030503622   111030750198   111031004382   111031305959   111031557329  
111031765173   111032021157   111032293114

454126483

  454664228   454961319   455266437   111026238150   111028715860   111029047454
  111029366021   111029606758   111029811150   111030032023   111030259631  
111030503677   111030750378   111031004393   111031306028   111031557464  
111031765184   111032021168   111032293125

454127184

  454664350   454961525   455266486   111026238194   111028715893   111029047487
  111029366043   111029606848   111029811217   111030032113   111030259653  
111030503857   111030750424   111031004438   111031306130   111031557644  
111031765195   111032021191   111032293170

454127879

  454664392   454961574   455266601   111026245282   111028715905   111029047511
  111029366087   111029606871   111029811228   111030032618   111030259664  
111030504241   111030750479   111031004450   111031306219   111031557767  
111031765319   111032021214   111032293192

454128901

  454664434   454961657   455266627   111026245608   111028716412   111029047588
  111029366100   111029607063   111029811240   111030032630   111030259765  
111030504285   111030750525   111031004472   111031306231   111031558094  
111031765320   111032021315   111032293259

454129800

  454664475   454961723   455266635   111026245721   111028716513   111029047667
  111029366144   111029607074   111029811262   111030032652   111030260116  
111030504544   111030750558   111031004517   111031306253   111031558106  
111031765386   111032021326   111032293327

454130428

  454664673   454961814   455266684   111026248263   111028716580   111029047678
  111029366199   111029607096   111029811295   111030032663   111030260879  
111030504588   111030750604   111031004540   111031306309   111031558162  
111031765397   111032021427   111032293338

454130535

  454665100   454961905   455266734   111026249073   111028716625   111029047689
  111029366841   111029607119   111029811307   111030032674   111030260880  
111030504735   111030750659   111031004641   111031306679   111031558207  
111031765410   111032021438   111032293349

454130907

  454665209   454961970   455266858   111026249174   111028717750   111029047702
  111029366852   111029607131   111029811318   111030032720   111030261016  
111030504757   111030750671   111031004685   111031306691   111031558263  
111031765511   111032021449   111032293383

454131343

  454665241   454962044   455266940   111026249893   111028718177   111029047791
  111029366885   111029607164   111029811385   111030033439   111030261027  
111030504791   111030750693   111031004821   111031306747   111031558296  
111031765533   111032022293   111032295419

454131921

  454665290   454962150   455267195   111026250121   111028718223   111029047858
  111029366896   111029607175   111029811453   111030033451   111030261038  
111030504993   111030750716   111031004876   111031308266   111031558308  
111031765544   111032022338   111032295431

454132051

  454665548   454962234   455267211   111026251548   111028718245   111029047881
  111029366919   111029607209   111029811464   111030033710   111030261162  
111030505017   111030750761   111031004898   111031308389   111031558364  
111031765555   111032022349   111032295598

454132275

  454665639   454962325   455267393   111026253438   111028718627   111029047915
  111029367426   111029607221   111029811532   111030033855   111030261195  
111030505141   111030751571   111031004900   111031308659   111031558432  
111031765588   111032022350   111032295644

454132945

  454665662   454962564   455267781   111026254978   111028718661   111029047937
  111029367561   111029607243   111029811598   111030033989   111030261274  
111030505297   111030751672   111031004955   111031308660   111031558454  
111031765599   111032022417   111032295677

454134529

  454665886   454962705   455267831   111026258488   111028718818   111029047948
  111029368135   111029607298   111029811633   111030034003   111030261320  
111030505343   111030751683   111031004999   111031308839   111031558500  
111031765601   111032022631   111032295699

454134545

  454666009   454963174   455267864   111026261123   111028718863   111029047982
  111029368146   111029607423   111029811655   111030034496   111030261386  
111030505422   111030751717   111031005013   111031309032   111031558588  
111031765612   111032022686   111032295701

454134651

  454666090   454963240   455267872   111026261752   111028718986   111029048084
  111029368191   111029607434   111029811756   111030034531   111030261421  
111030505477   111030751740   111031005226   111031309043   111031558612  
111031765645   111032022721   111032295778

454134925

  454666165   454963430   455267898   111026261820   111028719077   111029048130
  111029368236   111029607489   111029812487   111030034610   111030261443  
111030505499   111030751751   111031005237   111031309054   111031558645  
111031765667   111032022765   111032295857

454136052

  454666199   454963877   455267955   111026261853   111028720046   111029048163
  111029369103   111029607614   111029812566   111030034643   111030261487  
111030505523   111030751762   111031005248   111031309065   111031558667  
111031765689   111032022787   111032295879

454136235

  454666231   454963968   455268094   111026261932   111028720057   111029048231
  111029369125   111029607636   111029812623   111030035004   111030261588  
111030506197   111030752055   111031005967   111031309144   111031559253  
111031765702   111032022811   111032295891

454137324

  454666413   454964008   455268268   111026262371   111028720169   111029049243
  111029369147   111029607669   111029812779   111030035419   111030262398  
111030506221   111030752077   111031006845   111031309223   111031559275  
111031765757   111032022822   111032295969

454137928

  454666439   454964040   455268482   111026264205   111028720170   111029049254
  111029369158   111029607782   111029812869   111030035576   111030262444  
111030506456   111030752088   111031006889   111031309559   111031559286  
111031765858   111032022833   111032295970

454138587

  454666561   454964131   455268516   111026266443   111028720248   111029049265
  111029369170   111029608019   111029812881   111030035598   111030262624  
111030506546   111030752336   111031006913   111031309661   111031559321  
111031765869   111032023339   111032296061

454139064

  454666678   454964222   455268532   111026268412   111028720271   111029049298
  111029369260   111029608288   111029812892   111030035633   111030262646  
111030506568   111030752437   111031006946   111031309751   111031559332  
111031765881   111032023373   111032296072

454139452

  454666850   454964230   455268722   111026268489   111028720316   111029049300
  111029369305   111029608378   111029812959   111030035745   111030262758  
111030506580   111030752460   111031006968   111031310247   111031559365  
111031765892   111032023384   111032296083

454140534

  454666892   454964263   455268748   111026268513   111028720787   111029049401
  111029369327   111029608402   111029812982   111030035789   111030262770  
111030506614   111030752505   111031007004   111031310326   111031559376  
111031765948   111032023430   111032296274

454141540

  454667064   454964271   455268755   111026270336   111028720811   111029049412
  111029369507   111029608446   111029813376   111030035813   111030262837  
111030506636   111030752549   111031007048   111031310337   111031559567  
111031765960   111032023452   111032296308

454141607

  454667254   454964289   455268870   111026270606   111028721092   111029049546
  111029369608   111029608479   111029813433   111030035879   111030262871  
111030506647   111030752640   111031007060   111031310348   111031560211  
111031766040   111032023463   111032296331

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454141953

  454667452   454964552   455268904   111026271124   111028721115   111029049603
  111029369675   111029608693   111029813455   111030036027   111030262893  
111030507255   111030752673   111031007239   111031310416   111031560255  
111031766051   111032023520   111032296364

454142282

  454667569   454964677   455268953   111026271304   111028721182   111029049614
  111029369732   111029608806   111029813477   111030036072   111030262961  
111030507323   111030752707   111031007240   111031310483   111031560266  
111031766107   111032023610   111032296409

454142860

  454667676   454964776   455269142   111026272406   111028721609   111029049669
  111029370127   111029608840   111029813512   111030036083   111030262983  
111030507390   111030752729   111031007284   111031310494   111031560299  
111031766118   111032023621   111032296432

454143157

  454667965   454964941   455269191   111026273621   111028721621   111029049726
  111029370172   111029608851   111029813523   111030036173   111030262994  
111030507435   111030752875   111031007295   111031310618   111031560323  
111031766129   111032023643   111032296443

454143579

  454668062   454965062   455269258   111026274059   111028721700   111029049759
  111029370251   111029608895   111029813534   111030036184   111030263029  
111030507479   111030752987   111031007318   111031310641   111031560334  
111031766130   111032023711   111032296454

454144197

  454668070   454965161   455269399   111026275106   111028721788   111029049793
  111029370284   111029608952   111029813545   111030036218   111030263041  
111030507963   111030753023   111031007329   111031310674   111031560367  
111031766152   111032023777   111032296487

454144379

  454668088   454965229   455269506   111026277085   111028721856   111029050043
  111029370318   111029608974   111029813589   111030036229   111030263063  
111030508919   111030753922   111031007341   111031310843   111031560389  
111031766163   111032023980   111032296690

454144957

  454668161   454965500   455269894   111026279672   111028721878   111029050223
  111029370341   111029609010   111029813590   111030036230   111030263096  
111030508942   111030754091   111031007352   111031310854   111031560435  
111031766185   111032024442   111032298186

454145061

  454668310   454965526   455270041   111026280124   111028721890   111029050256
  111029370352   111029609043   111029813635   111030036274   111030263108  
111030508986   111030754169   111031007396   111031310865   111031560446  
111031766208   111032024587   111032298221

454145186

  454668328   454965930   455270074   111026281226   111028722059   111029050391
  111029370497   111029609087   111029813668   111030036296   111030263502  
111030509077   111030754181   111031007420   111031310900   111031560491  
111031766220   111032024600   111032298232

454145806

  454668393   454965963   455270090   111026281563   111028722149   111029050458
  111029370734   111029609098   111029813680   111030036319   111030263535  
111030509145   111030754237   111031007509   111031310911   111031560569  
111031766253   111032024633   111032298243

454145897

  454668419   454966151   455270249   111026285332   111028722408   111029050616
  111029370824   111029609100   111029813736   111030036353   111030263692  
111030509202   111030754271   111031007510   111031311046   111031560570  
111031766275   111032024699   111032298265

454146093

  454668625   454966201   455270264   111026285387   111028722420   111029051000
  111029370903   111029609122   111029813758   111030036375   111030263962  
111030509224   111030754305   111031007521   111031311080   111031560626  
111031767344   111032024756   111032298300

454147075

  454668690   454966227   455270306   111026285534   111028722497   111029051011
  111029371072   111029609199   111029814355   111030036410   111030264008  
111030509235   111030754754   111031007576   111031311103   111031560693  
111031767377   111032024789   111032298333

454147208

  454668815   454966284   455270355   111026286041   111028722622   111029051044
  111029371117   111029609380   111029814456   111030036476   111030264042  
111030509268   111030754866   111031007880   111031311978   111031560862  
111031767423   111032025151   111032298412

454147489

  454669052   454966391   455270439   111026286490   111028722633   111029051066
  111029371151   111029609458   111029814478   111030036533   111030264200  
111030509280   111030754901   111031007903   111031312182   111031560918  
111031767434   111032025184   111032299402

454148222

  454669235   454966516   455270595   111026286603   111028722723   111029051112
  111029371836   111029609470   111029814502   111030036601   111030264222  
111030509291   111030754934   111031007914   111031312193   111031561054  
111031767445   111032025207   111032299413

454148891

  454669607   454966748   455270611   111026287615   111028722756   111029051167
  111029371904   111029609537   111029814535   111030037163   111030264301  
111030509347   111030754945   111031008050   111031312205   111031561111  
111031767456   111032025229   111032299435

454149386

  454669839   454966797   455270702   111026288087   111028723375   111029051178
  111029371915   111029609559   111029814546   111030037174   111030264312  
111030509426   111030754967   111031008252   111031312238   111031561245  
111031767513   111032025342   111032299491

454149568

  454669870   454966847   455270728   111026288986   111028723511   111029051202
  111029371926   111029609560   111029814557   111030037185   111030264334  
111030509516   111030754978   111031008263   111031312339   111031561289  
111031767524   111032025353   111032299503

454149584

  454669938   454966961   455270868   111026292138   111028723791   111029051235
  111029371960   111029610371   111029814591   111030037196   111030264424  
111030509538   111030755014   111031008308   111031313060   111031561313  
111031767580   111032025364   111032299525

454149899

  454670068   454967050   455270876   111026292486   111028723926   111029051257
  111029372073   111029610382   111029814614   111030037488   111030264435  
111030509606   111030755036   111031008319   111031313071   111031561380  
111031767591   111032025397   111032299570

454150939

  454670100   454967167   455271023   111026294073   111028724545   111029051336
  111029372107   111029610540   111029814625   111030037523   111030264503  
111030509628   111030755069   111031008353   111031313105   111031561425  
111031767737   111032025487   111032299581

454152117

  454670191   454967308   455271122   111026301218   111028724635   111029051369
  111029372174   111029610562   111029814636   111030037556   111030264514  
111030509718   111030755115   111031008421   111031313273   111031561436  
111031767748   111032025511   111032299626

454153032

  454670365   454967373   455271189   111026302129   111028724938   111029051426
  111029372242   111029610641   111029814726   111030037635   111030264558  
111030509729   111030755159   111031008432   111031313318   111031561515  
111031767771   111032025533   111032299637

454153115

  454670381   454967647   455271197   111026302837   111028725715   111029051459
  111029372297   111029610708   111029814748   111030037646   111030264570  
111030509796   111030755182   111031008566   111031313329   111031561559  
111031767793   111032025566   111032299660

454154493

  454670464   454967738   455271247   111026304750   111028725726   111029051460
  111029372321   111029610810   111029814759   111030037747   111030264626  
111030509820   111030755193   111031008588   111031313363   111031561616  
111031767805   111032025623   111032299671

454155292

  454670472   454967878   455271288   111026306202   111028725838   111029051482
  111029372387   111029610865   111029814760   111030037781   111030264660  
111030509842   111030755216   111031008599   111031313408   111031561740  
111031767827   111032025735   111032299705

454156597

  454670480   454967928   455271346   111026306505   111028725849   111029051493
  111029372590   111029610887   111029814827   111030037804   111030264671  
111030509864   111030756116   111031009804   111031313419   111031561751  
111031767883   111032026006   111032299716

454157678

  454670506   454967977   455271544   111026308350   111028725883   111029051910
  111029372679   111029610955   111029815929   111030038131   111030264750  
111030511104   111030756138   111031009860   111031313420   111031561762  
111031767928   111032026028   111032299794

454157819

  454670613   454968157   455271601   111026309553   111028725917   111029051932
  111029372680   111029610966   111029815941   111030038142   111030265032  
111030511171   111030756149   111031009871   111031313644   111031561863  
111031767951   111032026051   111032299806

454158171

  454670829   454968215   455271718   111026310195   111028725973   111029051943
  111029372859   111029610988   111029815996   111030038614   111030265065  
111030511249   111030756150   111031009882   111031313655   111031561885  
111031767984   111032026073   111032299851

454158932

  454670936   454968223   455271742   111026310443   111028725984   111029051965
  111029372860   111029611035   111029816087   111030038782   111030265098  
111030511261   111030756172   111031009949   111031313879   111031561964  
111031768008   111032026129   111032299873

454159518

  454670944   454968280   455271858   111026310937   111028726952   111029051976
  111029373298   111029611057   111029816188   111030038939   111030265144  
111030511272   111030756239   111031009972   111031313891   111031562088  
111031768020   111032026130   111032299884

454159575

  454671140   454968330   455272062   111026317057   111028727021   111029052045
  111029373311   111029611136   111029816201   111030038951   111030265201  
111030511362   111030756262   111031009994   111031314162   111031562101  
111031768064   111032026152   111032299895

454159666

  454671157   454968538   455272070   111026317136   111028727177   111029052056
  111029373456   111029611169   111029816492   111030039299   111030265234  
111030511418   111030756329   111031010008   111031314881   111031562134  
111031768132   111032026163   111032299930

454159989

  454671181   454968603   455272153   111026317642   111028727188   111029052089
  111029373489   111029611192   111029816571   111030039525   111030265278  
111030511564   111030756341   111031010053   111031314892   111031562932  
111031768187   111032026185   111032299952

454160334

  454671488   454968637   455272161   111026317709   111028727201   111029052203
  111029373670   111029611204   111029816593   111030039570   111030265807  
111030511687   111030756420   111031010110   111031314915   111031563089  
111031768244   111032026220   111032300034

454160755

  454671504   454968876   455272351   111026317721   111028727289   111029052236
  111029373759   111029611316   111029816605   111030039716   111030265818  
111030511711   111030756453   111031010121   111031315095   111031563180  
111031768255   111032026286   111032300089

454161688

  454671553   454968884   455272419   111026318733   111028727324   111029052764
  111029373849   111029611608   111029816627   111030039727   111030265931  
111030511744   111030756475   111031010615   111031315365   111031563191  
111031768266   111032026310   111032300090

454162140

  454671603   454968983   455272500   111026319554   111028727335   111029052843
  111029373872   111029611619   111029816650   111030039794   111030265942  
111030511799   111030756565   111031010660   111031315444   111031563203  
111031768301   111032026321   111032300113

454162421

  454671793   454969023   455272542   111026320725   111028727694   111029052865
  111029373883   111029611631   111029816661   111030040156   111030265975  
111030511867   111030756576   111031010705   111031315534   111031563214  
111031768312   111032026354   111032300135

454162603

  454671801   454969072   455272633   111026322110   111028727739   111029052911
  111029373951   111029611934   111029816694   111030040471   111030266224  
111030511878   111030756611   111031010749   111031316535   111031563382  
111031768356   111032026376   111032300146

454162629

  454671819   454969106   455272641   111026323256   111028727740   111029052988
  111029373962   111029611945   111029816706   111030040796   111030266268  
111030511935   111030756622   111031010806   111031316603   111031563393  
111031768378   111032026398   111032300179

454162868

  454671876   454969114   455272658   111026324482   111028727852   111029053002
  111029374783   111029612182   111029816717   111030040875   111030266314  
111030512015   111030757746   111031010952   111031316951   111031563461  
111031768390   111032026411   111032300191

454163783

  454672015   454969197   455272815   111026326417   111028727908   111029053068
  111029374839   111029612193   111029816751   111030040886   111030266336  
111030512048   111030757768   111031010974   111031316984   111031563528  
111031768435   111032027232   111032300203

454164302

  454672239   454969312   455272948   111026327542   111028727920   111029053103
  111029375953   111029612216   111029816818   111030040897   111030266583  
111030512093   111030757847   111031011009   111031317042   111031563540  
111031768468   111032027311   111032300236

454164856

  454672254   454969346   455273052   111026327553   111028727997   111029053215
  111029376022   111029612306   111029816829   111030040910   111030266594  
111030512127   111030757892   111031011111   111031317132   111031563618  
111031768479   111032027322   111032300247

454165705

  454672262   454969361   455273391   111026327766   111028728055   111029053237
  111029376099   111029612395   111029816919   111030040943   111030266651  
111030512183   111030757948   111031011469   111031317277   111031563731  
111031768525   111032027333   111032300258

454167974

  454672270   454969700   455273441   111026328217   111028728066   111029053248
  111029376235   111029612407   111029816931   111030041034   111030266729  
111030512239   111030758095   111031011470   111031317356   111031563786  
111031768558   111032027355   111032300270

454167990

  454672379   454969825   455273474   111026328958   111028728101   111029053259
  111029376246   111029612519   111029816953   111030041056   111030266741  
111030513454   111030758141   111031011481   111031317378   111031563810  
111031768592   111032027412   111032300292

454168675

  454672528   454969841   455273565   111026330377   111028728673   111029053473
  111029376527   111029612520   111029816975   111030041113   111030266785  
111030513476   111030758163   111031011672   111031317390   111031563832  
111031768637   111032027423   111032300304

454169368

  454672536   454969866   455273607   111026333471   111028728718   111029053507
  111029376628   111029612564   111029817044   111030041124   111030267023  
111030513487   111030758174   111031011683   111031317592   111031564215  
111031768648   111032027445   111032300359

454170226

  454672700   454970484   455273649   111026334595   111028728729   111029053552
  111029376684   111029612586   111029817088   111030041135   111030267146  
111030513498   111030758231   111031012145   111031317660   111031564271  
111031769144   111032027467   111032300416

454170390

  454672775   454970567   455273656   111026336676   111028728808   111029053721
  111029376707   111029612621   111029817101   111030041157   111030267180  
111030513544   111030758253   111031012617   111031317828   111031564305  
111031769201   111032027535   111032300461

454170531

  454672957   454970674   455273698   111026336823   111028728820   111029053923
  111029376741   111029612665   111029817369   111030041179   111030267191  
111030513690   111030758275   111031012695   111031317895   111031564428  
111031769289   111032027568   111032300494

454171000

  454672965   454970773   455273722   111026337420   111028728897   111029053934
  111029376796   111029612676   111029817370   111030041203   111030267214  
111030513768   111030758309   111031012729   111031317974   111031564776  
111031769335   111032027591   111032300539

454172776

  454672973   454970906   455274019   111026340503   111028728910   111029054148
  111029377023   111029612722   111029817482   111030041214   111030267562  
111030513836   111030758736   111031012730   111031318289   111031565014  
111031769379   111032027625   111032301495

454172917

  454673096   454970997   455274027   111026340648   111028729102   111029054722
  111029377090   111029612755   111029817493   111030041685   111030267573  
111030513847   111030758837   111031012763   111031318751   111031565036  
111031769414   111032027636   111032301529

454173154

  454673146   454971029   455274043   111026344765   111028729203   111029055408
  111029377371   111029612777   111029817583   111030041719   111030267584  
111030514499   111030758916   111031012785   111031318852   111031565069  
111031769447   111032027647   111032301596

454173295

  454673252   454971037   455274092   111026344934   111028729292   111029055486
  111029377753   111029612799   111029817707   111030041731   111030267607  
111030514567   111030758938   111031012819   111031318908   111031565070  
111031769458   111032027670   111032301664

454173410

  454673401   454971094   455274100   111026345036   111028729821   111029055666
  111029377810   111029612812   111029817763   111030041753   111030267641  
111030514837   111030759096   111031012932   111031318931   111031565104  
111031769481   111032028121   111032301675

454174210

  454673583   454971102   455274142   111026345407   111028729865   111029055688
  111029377832   111029612856   111029817842   111030041775   111030267652  
111030514848   111030759164   111031012998   111031319000   111031565115  
111031769537   111032028154   111032301697

454175779

  454673633   454971128   455274183   111026346329   111028729876   111029055701
  111029377854   111029612957   111029818012   111030041786   111030267719  
111030514859   111030759209   111031013001   111031319358   111031565463  
111031769548   111032028176   111032301978

454175936

  454673658   454971433   455274217   111026346408   111028729887   111029055712
  111029377876   111029612980   111029818023   111030041887   111030267966  
111030515029   111030759951   111031013012   111031319415   111031565889  
111031769559   111032028187   111032302014

454175993

  454673674   454971722   455274381   111026348332   111028729922   111029056117
  111029377900   111029613026   111029818078   111030041966   111030268305  
111030516659   111030759962   111031013056   111031319460   111031565902  
111031769582   111032028198   111032302070

454176561

  454673823   454971805   455274423   111026351718   111028729955   111029056140
  111029378620   111029613093   111029818090   111030041977   111030268439  
111030516682   111030759973   111031013113   111031319516   111031565980  
111031769661   111032028200   111032302081

454177361

  454673948   454972225   455274472   111026355981   111028730025   111029057118
  111029378653   111029613138   111029818135   111030042035   111030268619  
111030516727   111030760054   111031013179   111031319527   111031566082  
111031769694   111032029032   111032302104

454177650

  454673963   454972274   455274498   111026356847   111028730069   111029057129
  111029378675   111029613150   111029818157   111030042114   111030268664  
111030516738   111030760065   111031013618   111031319538   111031566239  
111031769739   111032029043   111032302126

454177718

  454674078   454972332   455274548   111026358995   111028730306   111029057152
  111029378686   111029613206   111029818528   111030042147   111030268754  
111030516783   111030760076   111031013630   111031319572   111031566330  
111031769762   111032029076   111032302586

454178039

  454674144   454972803   455274639   111026360088   111028730834   111029057174
  111029378697   111029613217   111029818539   111030042282   111030268888  
111030516794   111030760144   111031013674   111031319651   111031566420  
111031769784   111032029212   111032302609

454178328

  454674326   454972894   455274670   111026360145   111028730935   111029057242
  111029378721   111029613352   111029818562   111030042316   111030268912  
111030516817   111030760223   111031013708   111031320608   111031566453  
111031770393   111032029278   111032302687

454178823

  454674474   454973074   455274688   111026361528   111028731149   111029057309
  111029378776   111029613431   111029818641   111030042361   111030268990  
111030516884   111030760245   111031013720   111031320653   111031566554  
111031770438   111032029289   111032302700

454179847

  454674656   454973090   455274829   111026363148   111028731183   111029057321
  111029378833   111029613453   111029818708   111030042428   111030269036  
111030516907   111030760256   111031013843   111031320709   111031566666  
111031770595   111032029290   111032302733

454180282

  454674672   454973132   455274936   111026363362   111028731408   111029057343
  111029378844   111029613464   111029818753   111030042440   111030269081  
111030516930   111030760267   111031013900   111031320710   111031566688  
111031770674   111032029324   111032302744

454182262

  454674979   454973249   455275313   111026365757   111028731789   111029057455
  111029378923   111029613475   111029818797   111030042462   111030269104  
111030517010   111030760380   111031014259   111031320721   111031566699  
111031770685   111032029380   111032302766

454183211

  454675042   454973264   455275321   111026365780   111028731824   111029057488
  111029378934   111029613509   111029818865   111030042473   111030269115  
111030517043   111030760391   111031014305   111031320743   111031566712  
111031770720   111032029391   111032302799

454183898

  454675083   454973348   455275339   111026366927   111028731879   111029057534
  111029378978   111029613532   111029818900   111030042529   111030269137  
111030517098   111030760526   111031014462   111031320811   111031566745  
111031770764   111032029425   111032302834

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454185612

  454675091   454973355   455275420   111026367311   111028731947   111029057545
  111029379104   111029613633   111029819158   111030042552   111030269148  
111030517223   111030760560   111031014507   111031320877   111031566813  
111031770786   111032029436   111032302845

454186446

  454675232   454973397   455275479   111026369683   111028731969   111029059299
  111029379115   111029613688   111029819237   111030042596   111030269171  
111030517256   111030760896   111031014855   111031321159   111031566857  
111031770797   111032029447   111032303239

454186974

  454675281   454973546   455275487   111026370270   111028731981   111029060897
  111029379205   111029613712   111029819259   111030043193   111030269632  
111030517278   111030760920   111031014866   111031321160   111031566903  
111031770854   111032029458   111032303295

454188343

  454675380   454973587   455275628   111026370461   111028732016   111029061102
  111029379249   111029613789   111029819293   111030043205   111030269643  
111030517289   111030760931   111031014888   111031321227   111031566914  
111031770887   111032029481   111032303329

454188434

  454675877   454973637   455275669   111026371293   111028732094   111029061203
  111029379429   111029613790   111029819350   111030043586   111030269777  
111030517290   111030760964   111031014967   111031321294   111031566970  
111031771181   111032029492   111032303330

454190182

  454675976   454973652   455275834   111026371495   111028732117   111029061258
  111029379452   111029613868   111029819530   111030043935   111030269801  
111030517313   111030760975   111031014978   111031321317   111031566992  
111031771215   111032029526   111032303352

454193145

  454676149   454973694   455275941   111026373026   111028732139   111029061371
  111029379542   111029613880   111029819934   111030043957   111030269867  
111030517368   111030761022   111031015003   111031321328   111031567038  
111031771237   111032029638   111032303408

454193780

  454676172   454973702   455276006   111026374230   111028732993   111029061382
  111029379553   111029613992   111029819956   111030043991   111030269902  
111030517425   111030761033   111031015025   111031321351   111031567083  
111031771440   111032029661   111032303419

454194481

  454676255   454973736   455276246   111026376805   111028733084   111029061821
  111029379632   111029614128   111029820037   111030044004   111030269913  
111030517470   111030761099   111031015339   111031321418   111031567094  
111031771473   111032029717   111032303431

454194929

  454676313   454973793   455276683   111026377963   111028733141   111029061876
  111029379845   111029614139   111029820059   111030044037   111030269935  
111030517504   111030761178   111031015373   111031321452   111031567106  
111031771484   111032029762   111032303453

454195264

  454676503   454973835   455276774   111026378043   111028733242   111029061955
  111029380386   111029614151   111029820060   111030044059   111030269980  
111030517582   111030761189   111031015407   111031321474   111031567140  
111031771529   111032029795   111032303521

454195447

  454676529   454974130   455276865   111026378795   111028733253   111029062035
  111029380397   111029614162   111029820082   111030044464   111030269991  
111030517593   111030761190   111031015441   111031321553   111031567184  
111031771563   111032029885   111032303554

454195637

  454676784   454974155   455277145   111026380181   111028733365   111029062103
  111029380421   111029614173   111029820330   111030044600   111030270050  
111030517649   111030761213   111031015665   111031322239   111031567207  
111031771619   111032029964   111032303611

454195660

  454676826   454974429   455277178   111026380664   111028733387   111029062147
  111029380454   111029614263   111029820420   111030044633   111030270342  
111030517807   111030761246   111031016273   111031322284   111031567274  
111031771710   111032029997   111032303622

454197435

  454677006   454974577   455277368   111026380787   111028733398   111029062642
  111029380511   111029614342   111029820532   111030044666   111030270443  
111030517829   111030761257   111031016396   111031322442   111031567308  
111031771721   111032030348   111032304757

454197633

  454677121   454974627   455277442   111026380978   111028733433   111029062675
  111029380601   111029614397   111029820554   111030044677   111030270599  
111030517874   111030761268   111031016420   111031322543   111031567353  
111031771743   111032030382   111032304768

454198904

  454677147   454974973   455277475   111026381755   111028733972   111029062776
  111029380645   111029614410   111029820565   111030044699   111030270623  
111030517920   111030761291   111031016576   111031322587   111031567746  
111031771787   111032030438   111032304779

454198912

  454677311   454975079   455277582   111026381799   111028734153   111029062787
  111029380656   111029614432   111029820655   111030044734   111030270746  
111030517953   111030761404   111031017005   111031322600   111031567803  
111031771811   111032030449   111032304836

454200213

  454677402   454975137   455277608   111026381867   111028734399   111029062822
  111029380689   111029614454   111029820699   111030044745   111030270768  
111030518112   111030761415   111031017027   111031322622   111031567869  
111031771822   111032030450   111032304881

454201054

  454677410   454975194   455277624   111026381946   111028734445   111029062866
  111029380791   111029614487   111029820701   111030044802   111030270904  
111030518189   111030761482   111031017038   111031322655   111031567993  
111031771877   111032030472   111032304982

454201187

  454677469   454975293   455277798   111026382206   111028734489   111029062923
  111029380814   111029614498   111029820712   111030045083   111030271107  
111030518268   111030761527   111031017230   111031322723   111031568017  
111031771899   111032032069   111032305006

454201484

  454677626   454975988   455277962   111026383308   111028734502   111029062945
  111029380825   111029614544   111029820723   111030045094   111030271130  
111030518279   111030761538   111031017409   111031322790   111031568062  
111031771934   111032032115   111032305118

454201641

  454677725   454975996   455278127   111026384028   111028734917   111029064105
  111029380858   111029615477   111029820970   111030045128   111030271208  
111030518325   111030761606   111031017421   111031322824   111031568107  
111031771967   111032032126   111032305141

454203761

  454677881   454976028   455278325   111026385030   111028734939   111029064150
  111029380870   111029615602   111029820981   111030045139   111030271219  
111030518369   111030761808   111031017498   111031322857   111031568141  
111031772003   111032032148   111032305152

454204058

  454677980   454976069   455278408   111026387762   111028734962   111029064475
  111029380892   111029615657   111029821049   111030045162   111030271220  
111030518381   111030761853   111031017656   111031322880   111031568219  
111031772058   111032032159   111032305196

454204249

  454678152   454976317   455278457   111026388976   111028735064   111029064521
  111029380904   111029615679   111029821106   111030045173   111030271297  
111030518572   111030761886   111031017667   111031322981   111031568220  
111031772104   111032032182   111032305231

454204256

  454678376   454976325   455278564   111026389573   111028735110   111029064543
  111029380948   111029615714   111029821139   111030045229   111030271321  
111030518606   111030761909   111031017780   111031323117   111031568309  
111031772148   111032032216   111032305242

454204355

  454678400   454976457   455278788   111026393556   111028735132   111029064587
  111029381028   111029615769   111029821184   111030045274   111030271332  
111030518639   111030761910   111031018343   111031323375   111031568343  
111031772193   111032032238   111032305286

454204520

  454678665   454976747   455278846   111026396470   111028735165   111029064598
  111029381073   111029615882   111029821263   111030045296   111030271466  
111030518673   111030762067   111031018466   111031323432   111031568433  
111031772249   111032032283   111032305321

454205246

  454678954   454976838   455278994   111026399114   111028735176   111029065027
  111029381095   111029615949   111029821319   111030045386   111030271567  
111030518695   111030762078   111031018567   111031323487   111031568455  
111031772250   111032032306   111032305400

454205774

  454679101   454976861   455279018   111026403211   111028736076   111029065061
  111029381141   111029615961   111029821465   111030045409   111030271578  
111030519023   111030762102   111031018668   111031323555   111031569164  
111031772463   111032032395   111032305444

454206707

  454679416   454976945   455279174   111026404098   111028736425   111029065173
  111029381231   111029615972   111029822400   111030045410   111030271624  
111030519045   111030762236   111031018725   111031323791   111031569197  
111031772485   111032032407   111032305455

454207804

  454679424   454977075   455279208   111026404199   111028736470   111029065184
  111029381297   111029615983   111029822444   111030045432   111030271646  
111030519056   111030762326   111031018769   111031323814   111031569287  
111031772496   111032032463   111032305466

454210105

  454679630   454977174   455279349   111026404425   111028736537   111029065252
  111029381309   111029616007   111029822466   111030045498   111030271758  
111030519078   111030762427   111031018804   111031323847   111031569535  
111031772531   111032032496   111032305477

454210196

  454679820   454977190   455279356   111026405729   111028736560   111029065308
  111029382298   111029616018   111029822477   111030045948   111030271792  
111030519135   111030762674   111031018848   111031324017   111031569579  
111031772542   111032032531   111032305567

454210238

  454680158   454977414   455279422   111026406595   111028736571   111029065331
  111029382311   111029616355   111029822499   111030046006   111030271860  
111030519551   111030762719   111031018961   111031324039   111031569580  
111031772575   111032032609   111032305589

454210261

  454680414   454977422   455279463   111026408463   111028736605   111029065353
  111029382355   111029616445   111029822567   111030046017   111030271871  
111030519562   111030762764   111031018972   111031326075   111031569603  
111031772586   111032032654   111032305590

454210790

  454680422   454977513   455279547   111026409970   111028736627   111029065397
  111029382412   111029616456   111029822589   111030046095   111030272377  
111030519584   111030762775   111031019131   111031326200   111031569625  
111031772621   111032032845   111032305613

454211392

  454680489   454977570   455279695   111026410466   111028736672   111029065409
  111029382423   111029616546   111029822624   111030046107   111030272388  
111030519618   111030763013   111031019287   111031326211   111031569647  
111031772632   111032032856   111032305714

454211418

  454680570   454977679   455279703   111026410499   111028736717   111029065443
  111029382489   111029616614   111029822646   111030046129   111030272412  
111030519731   111030763091   111031019412   111031326222   111031569759  
111031772665   111032032946   111032305736

454211525

  454680653   454977752   455279778   111026416529   111028736739   111029065511
  111029383042   111029616793   111029822657   111030046208   111030272467  
111030519797   111030763169   111031019456   111031326255   111031569771  
111031772700   111032032968   111032305747

454211566

  454680661   454977844   455279786   111026416530   111028736795   111029065522
  111029383097   111029616850   111029822736   111030046578   111030272478  
111030519810   111030763170   111031019580   111031326503   111031569805  
111031772711   111032033015   111032305770

454213083

  454680687   454977851   455279893   111026417687   111028736908   111029066376
  111029383154   111029616894   111029822938   111030046602   111030272489  
111030520924   111030763327   111031019827   111031326536   111031569872  
111031772733   111032033026   111032305781

454214677

  454680711   454977901   455279935   111026420175   111028736919   111029066387
  111029383187   111029616939   111029823041   111030046635   111030272490  
111030520957   111030763349   111031019849   111031326637   111031569883  
111031772755   111032033037   111032305815

454215096

  454680752   454978073   455279976   111026420254   111028736986   111029066422
  111029383244   111029616940   111029823063   111030046646   111030272591  
111030521015   111030763473   111031019861   111031326750   111031569939  
111031772766   111032034285   111032305826

454216870

  454681099   454978354   455280164   111026420546   111028737224   111029067175
  111029383288   111029616962   111029823221   111030046657   111030272681  
111030521116   111030763620   111031020144   111031326828   111031570010  
111031772845   111032034319   111032305994

454217449

  454681164   454978362   455280230   111026424034   111028737246   111029067197
  111029383435   111029616995   111029823232   111030046747   111030272692  
111030521172   111030763732   111031020313   111031326851   111031570043  
111031772867   111032034342   111032306029

454219189

  454681289   454978438   455280370   111026424269   111028737280   111029067232
  111029383503   111029617019   111029823254   111030047513   111030272782  
111030521318   111030763743   111031020324   111031326963   111031570087  
111031772957   111032034397   111032306041

454219767

  454681461   454978685   455280420   111026427475   111028737291   111029067243
  111029383659   111029617031   111029823366   111030047557   111030273671  
111030521329   111030763800   111031020616   111031327098   111031570122  
111031772968   111032034498   111032306063

454220823

  454681693   454978693   455280461   111026431627   111028737437   111029067254
  111029383682   111029617266   111029823401   111030047579   111030273727  
111030521363   111030763923   111031020706   111031327177   111031570166  
111031772991   111032034577   111032306108

454221730

  454681776   454978735   455280479   111026434990   111028737471   111029067311
  111029383873   111029617288   111029823423   111030047591   111030273828  
111030521396   111030763945   111031020762   111031327212   111031570199  
111031773004   111032034612   111032306209

454222746

  454681792   454979089   455280644   111026435339   111028737482   111029067322
  111029383884   111029617345   111029823445   111030047692   111030273873  
111030521914   111030763967   111031020920   111031328594   111031570212  
111031773059   111032034634   111032306243

454223322

  454681800   454979162   455280651   111026437858   111028737695   111029067603
  111029383907   111029617682   111029823535   111030047715   111030274155  
111030521936   111030763978   111031021000   111031328864   111031570223  
111031773105   111032034656   111032306254

454223975

  454681842   454979170   455280677   111026437959   111028738270   111029067647
  111029383918   111029617705   111029823579   111030047816   111030274199  
111030521947   111030764025   111031021011   111031328909   111031570267  
111031773127   111032034678   111032306276

454224379

  454681883   454979204   455280693   111026439849   111028738348   111029067658
  111029383929   111029618302   111029823580   111030047838   111030274267  
111030522050   111030764104   111031021112   111031329078   111031570290  
111031773150   111032034757   111032306298

454224767

  454681891   454979253   455280792   111026441864   111028738359   111029067760
  111029384065   111029618346   111029823591   111030047973   111030274302  
111030522061   111030764160   111031021224   111031329124   111031571763  
111031773363   111032034926   111032306333

454225020

  454681909   454979360   455280800   111026447972   111028738360   111029067995
  111029384177   111029618436   111029823614   111030048031   111030274324  
111030522072   111030764632   111031021235   111031329191   111031571774  
111031773576   111032034937   111032306366

454225228

  454681982   454979444   455280883   111026448883   111028738438   111029068008
  111029384223   111029618492   111029823625   111030048053   111030274335  
111030522106   111030764687   111031021314   111031329450   111031571808  
111031773598   111032034959   111032306399

454225558

  454681990   454979600   455281378   111026451023   111028738449   111029068019
  111029384481   111029618571   111029824413   111030048143   111030274379  
111030522139   111030764766   111031021347   111031329461   111031571831  
111031773600   111032034960   111032306401

454226333

  454682022   454979741   455281600   111026455768   111028738483   111029068086
  111029384526   111029618582   111029824569   111030048187   111030274425  
111030522465   111030765059   111031021505   111031329472   111031571875  
111031773756   111032034982   111032306456

454227547

  454682071   454979782   455281634   111026456792   111028738551   111029068109
  111029384582   111029618593   111029824615   111030048222   111030274504  
111030522476   111030765161   111031022089   111031329708   111031571886  
111031773947   111032035028   111032306489

454228552

  454682204   454979865   455281642   111026457298   111028738562   111029068705
  111029384762   111029618672   111029824626   111030048648   111030274526  
111030522623   111030765284   111031022449   111031329720   111031571998  
111031773970   111032035040   111032306546

454228743

  454682238   454979873   455281865   111026457647   111028738731   111029069245
  111029385224   111029618784   111029824659   111030048671   111030274537  
111030522645   111030765352   111031022573   111031329797   111031572089  
111031773981   111032035062   111032306669

454230053

  454682311   454980012   455282707   111026457771   111028738742   111029069267
  111029385303   111029618818   111029824682   111030048895   111030274605  
111030522768   111030765396   111031022663   111031329832   111031572102  
111031774027   111032035512   111032306670

454230475

  454682329   454980095   455282715   111026457816   111028738775   111029069391
  111029385404   111029618874   111029824783   111030048952   111030275022  
111030522779   111030765521   111031022685   111031329843   111031572113  
111031774038   111032035589   111032306737

454231267

  454682477   454980178   455282970   111026460573   111028739136   111029069414
  111029385550   111029618942   111029824806   111030048963   111030275077  
111030522803   111030765532   111031022708   111031329933   111031572135  
111031774331   111032035624   111032307200

454231580

  454682493   454980186   455283143   111026461079   111028739181   111029069447
  111029386056   111029619011   111029824851   111030048985   111030275088  
111030522948   111030766016   111031022810   111031329944   111031572146  
111031774409   111032035657   111032307266

454233008

  454682790   454980277   455283259   111026462700   111028739192   111029069492
  111029386089   111029619123   111029825087   111030049009   111030275134  
111030522982   111030766117   111031022900   111031329955   111031572157  
111031774443   111032035679   111032307288

454233883

  454682865   454980319   455283317   111026463958   111028739204   111029069560
  111029386113   111029619202   111029825122   111030049021   111030276090  
111030523006   111030766218   111031023002   111031330070   111031572179  
111031774487   111032035804   111032307299

454233917

  454683061   454980491   455283648   111026464836   111028739316   111029069582
  111029386146   111029619213   111029825470   111030049043   111030276180  
111030523040   111030766241   111031023079   111031330081   111031572191  
111031774544   111032037367   111032307312

454234014

  454683087   454980640   455283762   111026466793   111028739338   111029069863
  111029386168   111029619224   111029825481   111030049155   111030276214  
111030523208   111030766746   111031023383   111031330115   111031572225  
111031774577   111032037378   111032307389

454234147

  454683285   454981267   455283846   111026466883   111028739361   111029069908
  111029386999   111029619774   111029825492   111030049177   111030276236  
111030523253   111030766779   111031023406   111031330126   111031572281  
111031774588   111032037435   111032307390

454234287

  454683335   454981333   455283986   111026470732   111028739372   111029070506
  111029387147   111029619808   111029825504   111030049199   111030276258  
111030523275   111030766836   111031024463   111031330676   111031572304  
111031774601   111032037446   111032307435

454234535

  454683434   454981358   455284059   111026472004   111028739574   111029070539
  111029387170   111029619897   111029825874   111030049201   111030276269  
111030523310   111030766858   111031024520   111031330687   111031572360  
111031774634   111032037468   111032307446

454235128

  454683475   454981465   455284208   111026472914   111028739596   111029070551
  111029387204   111029620013   111029825896   111030049289   111030276281  
111030523365   111030766869   111031024766   111031330700   111031572371  
111031774645   111032037491   111032307457

454235201

  454683509   454981515   455284323   111026473959   111028739653   111029070629
  111029387215   111029620024   111029825919   111030049526   111030276292  
111030524265   111030766926   111031024788   111031330733   111031572416  
111031774656   111032037503   111032307480

454236415

  454683756   454981655   455284331   111026474916   111028740824   111029070663
  111029387259   111029620035   111029825942   111030049537   111030276304  
111030524276   111030766937   111031024834   111031331206   111031572438  
111031774768   111032037525   111032307862

454236605

  454683848   454981804   455284406   111026478820   111028740835   111029070720
  111029387361   111029620046   111029825964   111030049593   111030276371  
111030524377   111030766960   111031024845   111031331262   111031572506  
111031774780   111032037536   111032308155

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454237157

  454683855   454981978   455284679   111026480654   111028740969   111029070731
  111029387383   111029620068   111029825986   111030049616   111030276382  
111030524849   111030767039   111031024902   111031331284   111031572517  
111031774814   111032037570   111032308188

454237884

  454684010   454982059   455284695   111026480812   111028740992   111029070810
  111029387462   111029620114   111029826066   111030050034   111030276405  
111030524995   111030767376   111031025004   111031331295   111031572540  
111031774836   111032037592   111032308201

454239021

  454684184   454982257   455284752   111026484300   111028741230   111029070832
  111029387552   111029620125   111029826088   111030050045   111030276438  
111030525019   111030767679   111031025071   111031331442   111031572573  
111031774858   111032037615   111032308212

454239948

  454684556   454982273   455284828   111026484502   111028741252   111029070887
  111029387608   111029620147   111029826224   111030050078   111030276449  
111030525165   111030767691   111031025161   111031331464   111031572584  
111031775310   111032037626   111032308256

454240300

  454684622   454982299   455285148   111026484546   111028741274   111029070911
  111029387620   111029620215   111029826235   111030050090   111030276528  
111030526111   111030767725   111031025206   111031331543   111031572652  
111031775332   111032037659   111032308267

454240540

  454684648   454982554   455285239   111026484670   111028741296   111029071192
  111029387631   111029620226   111029826303   111030050135   111030276539  
111030526155   111030767770   111031025363   111031331587   111031572719  
111031775343   111032037750   111032308289

454240748

  454684754   454982836   455285288   111026485479   111028741410   111029071204
  111029387697   111029620260   111029826325   111030050236   111030276753  
111030526177   111030767781   111031025408   111031331745   111031572731  
111031775422   111032037873   111032308290

454241050

  454684929   454983149   455285528   111026488326   111028741443   111029071237
  111029387710   111029620327   111029826336   111030050247   111030276922  
111030526188   111030767927   111031025442   111031331857   111031572753  
111031775433   111032037884   111032308302

454241233

  454685041   454983214   455285627   111026489507   111028741454   111029071260
  111029387743   111029620349   111029826369   111030050584   111030276933  
111030526212   111030767938   111031025509   111031331879   111031572764  
111031775455   111032037918   111032308324

454242173

  454685298   454983230   455285700   111026489529   111028741465   111029071316
  111029387866   111029620350   111029826370   111030050685   111030277237  
111030526223   111030767972   111031025543   111031332072   111031572865  
111031775466   111032037941   111032308335

454242215

  454685314   454983354   455285924   111026489956   111028741544   111029071327
  111029388272   111029620585   111029826415   111030050719   111030277316  
111030526267   111030767994   111031025576   111031332971   111031572900  
111031775488   111032038100   111032308403

454243049

  454685439   454983487   455285999   111026490330   111028741601   111029071338
  111029388283   111029620620   111029826471   111030050742   111030277327  
111030526672   111030768029   111031025778   111031332982   111031572911  
111031775523   111032038188   111032308414

454243627

  454685561   454983495   455286039   111026492006   111028741623   111029071350
  111029388373   111029620631   111029826482   111030050753   111030277541  
111030526683   111030768041   111031026151   111031333028   111031572922  
111031775602   111032038212   111032308436

454244294

  454685694   454983693   455286161   111026494457   111028741768   111029071361
  111029388384   111029621069   111029826493   111030050775   111030277596  
111030526694   111030768096   111031026364   111031333039   111031573271  
111031776210   111032038245   111032308504

454244484

  454685827   454983719   455286187   111026495548   111028741791   111029071383
  111029388395   111029621126   111029826516   111030050797   111030277620  
111030526920   111030768108   111031026544   111031333129   111031573428  
111031776300   111032038313   111032308537

454245069

  454685967   454983768   455286369   111026495683   111028742545   111029071394
  111029388407   111029621159   111029826561   111030050809   111030278003  
111030526931   111030768142   111031026825   111031333174   111031573451  
111031776377   111032038346   111032308559

454245192

  454686114   454983834   455286468   111026497506   111028742556   111029071440
  111029388441   111029621171   111029826583   111030050832   111030278632  
111030526953   111030768782   111031028467   111031333220   111031573462  
111031776401   111032038357   111032308616

454245267

  454686239   454983917   455286484   111026498103   111028742567   111029071495
  111029388553   111029621227   111029826628   111030050900   111030278643  
111030528337   111030768849   111031029301   111031333286   111031573811  
111031776434   111032038368   111032308683

454245473

  454686254   454983933   455286500   111026499351   111028742613   111029071507
  111029388597   111029621238   111029826639   111030051596   111030278698  
111030528348   111030768872   111031029367   111031333343   111031573833  
111031776467   111032038436   111032308818

454245705

  454686304   454984097   455286534   111026502053   111028742624   111029071563
  111029388621   111029621272   111029826662   111030051608   111030278766  
111030528359   111030768894   111031029974   111031333376   111031573855  
111031776489   111032038458   111032308920

454246133

  454686361   454984113   455286559   111026503436   111028742714   111029071631
  111029389239   111029621351   111029827337   111030051697   111030278801  
111030528427   111030768951   111031030077   111031333398   111031573866  
111031776625   111032038751   111032309123

454247362

  454686429   454984196   455286575   111026504303   111028742848   111029071642
  111029389307   111029621373   111029827359   111030051709   111030278980  
111030528438   111030768962   111031030246   111031333400   111031573901  
111031776647   111032038784   111032309134

454247545

  454686437   454984212   455286583   111026504493   111028742905   111029071675
  111029389329   111029621430   111029827371   111030051732   111030278991  
111030528450   111030768973   111031030527   111031333466   111031574104  
111031776669   111032038818   111032309178

454247941

  454686650   454984238   455286781   111026506732   111028742916   111029071686
  111029390253   111029621441   111029827382   111030051765   111030279048  
111030528472   111030768984   111031030932   111031333499   111031574115  
111031776670   111032038841   111032309246

454248469

  454686775   454984410   455286880   111026507823   111028742950   111029071709
  111029390264   111029621508   111029827438   111030051800   111030279059  
111030528506   111030768995   111031031539   111031333501   111031574148  
111031776681   111032038919   111032309257

454250077

  454686882   454984519   455286898   111026511536   111028742961   111029071721
  111029390488   111029621902   111029827720   111030051833   111030279116  
111030528528   111030769468   111031031618   111031333624   111031574182  
111031776759   111032038931   111032309280

454250143

  454687146   454984584   455286948   111026513976   111028742994   111029072553
  111029390499   111029621946   111029827809   111030052328   111030279127  
111030528540   111030769491   111031031999   111031333635   111031574249  
111031776782   111032038997   111032309314

454250150

  454687625   454984683   455286989   111026514113   111028743018   111029072586
  111029390512   111029621968   111029827854   111030052340   111030279341  
111030528786   111030769581   111031032080   111031333657   111031574339  
111031776872   111032039000   111032309369

454250408

  454687641   454984741   455287003   111026517341   111028743030   111029072632
  111029390545   111029622004   111029827911   111030052351   111030279396  
111030528797   111030769604   111031032901   111031333714   111031574340  
111031777086   111032039033   111032309437

454251208

  454687716   454984774   455287078   111026517576   111028743210   111029072643
  111029390567   111029622082   111029827966   111030052395   111030280208  
111030528832   111030769626   111031033047   111031333769   111031574362  
111031777109   111032039044   111032310125

454254632

  454687898   454984808   455287128   111026521313   111028743243   111029072733
  111029390747   111029622116   111029827977   111030052485   111030280242  
111030528900   111030769738   111031033698   111031334210   111031574373  
111031777165   111032039112   111032310169

454255845

  454687997   454985003   455287169   111026522886   111028743647   111029072744
  111029390837   111029622127   111029827999   111030052700   111030280264  
111030528922   111030769750   111031033711   111031334287   111031574418  
111031777176   111032039167   111032310259

454256371

  454688037   454985078   455287193   111026524923   111028743658   111029072766
  111029390859   111029622138   111029828024   111030052733   111030280297  
111030528933   111030769828   111031033878   111031334311   111031574430  
111031777187   111032039189   111032310282

454257601

  454688060   454985334   455287326   111026524967   111028743670   111029072834
  111029390871   111029622149   111029828057   111030052755   111030280309  
111030528944   111030770246   111031033913   111031334333   111031574474  
111031777233   111032039268   111032310428

454257726

  454688128   454985714   455287334   111026525632   111028743940   111029072845
  111029391063   111029622150   111029828091   111030052788   111030280354  
111030528999   111030770987   111031034239   111031334355   111031574496  
111031777424   111032039280   111032310440

454258062

  454688342   454985771   455287359   111026528567   111028744200   111029072946
  111029391142   111029622273   111029828147   111030052823   111030280455  
111030529046   111030770998   111031034712   111031334412   111031574508  
111031777479   111032039303   111032310574

454258161

  454688375   454985847   455287508   111026528714   111028744233   111029072968
  111029391186   111029622284   111029828169   111030052902   111030280545  
111030529226   111030771034   111031034723   111031334524   111031574519  
111031777716   111032039369   111032310620

454258476

  454688391   454986126   455287540   111026534575   111028744356   111029072991
  111029391243   111029622295   111029828192   111030053341   111030280556  
111030529316   111030771056   111031035229   111031334737   111031574531  
111031778278   111032039426   111032310631

454259342

  454688458   454986159   455287615   111026540066   111028744435   111029073026
  111029391546   111029622330   111029828226   111030053363   111030280589  
111030529383   111030771067   111031035320   111031334759   111031574564  
111031778302   111032039459   111032310697

454259557

  454688540   454986175   455287680   111026540099   111028744446   111029073194
  111029391579   111029622363   111029828259   111030053374   111030280590  
111030529406   111030771113   111031035667   111031334760   111031574597  
111031778324   111032040125   111032310709

454260621

  454688748   454986449   455287722   111026540460   111028744558   111029073206
  111029391984   111029622374   111029828282   111030053891   111030280703  
111030529417   111030771124   111031035690   111031334782   111031574610  
111031778335   111032040147   111032310710

454261272

  454688862   454986456   455287813   111026542855   111028744659   111029073228
  111029392154   111029622385   111029828293   111030053936   111030280736  
111030529439   111030771146   111031035858   111031334850   111031574687  
111031778379   111032040158   111032310732

454261298

  454688912   454986779   455287847   111026542989   111028745201   111029073273
  111029392288   111029622396   111029828305   111030054229   111030280860  
111030529473   111030771179   111031036264   111031334861   111031575183  
111031778425   111032040215   111032310822

454261561

  454688961   454986951   455287862   111026543126   111028745234   111029073295
  111029392299   111029622431   111029828349   111030054308   111030280905  
111030529484   111030771214   111031036635   111031334894   111031575194  
111031778447   111032040259   111032310855

454262239

  454689084   454986977   455287953   111026543429   111028745357   111029073307
  111029392301   111029622475   111029828811   111030054342   111030280927  
111030529518   111030771225   111031036871   111031334951   111031575228  
111031778469   111032040260   111032310990

454262403

  454689191   454987025   455287961   111026543632   111028746011   111029073385
  111029392334   111029622510   111029828901   111030054397   111030280949  
111030529541   111030771292   111031036950   111031334995   111031575262  
111031778470   111032040338   111032311700

454263203

  454689233   454987157   455288118   111026544699   111028746044   111029073420
  111029392413   111029622891   111029828912   111030054522   111030280972  
111030529653   111030771337   111031036994   111031335008   111031575307  
111031778504   111032040349   111032311766

454263260

  454689282   454987264   455288134   111026545678   111028746066   111029073464
  111029392424   111029622925   111029828934   111030054588   111030280983  
111030529664   111030771360   111031037063   111031335031   111031575318  
111031778515   111032040956   111032311902

454264573

  454689373   454987421   455288233   111026546680   111028746123   111029074195
  111029392468   111029622958   111029828956   111030054634   111030280994  
111030529675   111030771461   111031037197   111031335097   111031575352  
111031778548   111032040967   111032311913

454264771

  454689555   454987496   455288266   111026546905   111028746257   111029075163
  111029392479   111029623645   111029828967   111030054690   111030281018  
111030529697   111030771494   111031037210   111031335109   111031575396  
111031778559   111032041058   111032311946

454265497

  454690009   454987637   455288415   111026547041   111028746280   111029075174
  111029392480   111029623667   111029829238   111030054735   111030281052  
111030529709   111030771517   111031037243   111031335154   111031575453  
111031778560   111032041137   111032311957

454266420

  454690124   454987777   455288613   111026547052   111028746493   111029075219
  111029392503   111029623678   111029829249   111030054814   111030281085  
111030530486   111030771618   111031037298   111031335165   111031575486  
111031778649   111032041205   111032311979

454266545

  454690165   454987942   455288704   111026550573   111028746516   111029075264
  111029392604   111029623757   111029829250   111030054847   111030281120  
111030530644   111030771641   111031037715   111031335176   111031575521  
111031778661   111032041216   111032312004

454266727

  454690538   454988239   455288944   111026551923   111028746752   111029075297
  111029392727   111029623791   111029829261   111030054870   111030281287  
111030530655   111030771652   111031037760   111031335187   111031575543  
111031778683   111032041249   111032312026

454266750

  454690579   454988304   455288977   111026554195   111028746875   111029075332
  111029392750   111029623814   111029829272   111030054971   111030281322  
111030530688   111030771999   111031037793   111031335479   111031575554  
111031778919   111032041395   111032312037

454267436

  454690603   454988494   455289017   111026557592   111028746921   111029075376
  111029392839   111029623971   111029829317   111030055006   111030281344  
111030530701   111030772002   111031038187   111031335503   111031575712  
111031778920   111032041463   111032312059

454267535

  454690660   454988619   455289116   111026558391   111028746987   111029075422
  111029392929   111029624017   111029829328   111030055017   111030281399  
111030530756   111030772080   111031038222   111031335514   111031575813  
111031778931   111032041755   111032312060

454267576

  454690769   454988668   455289413   111026562565   111028747001   111029075499
  111029393919   111029624185   111029829351   111030056120   111030281412  
111030530802   111030772091   111031038480   111031336830   111031575846  
111031778975   111032041856   111032312194

454267949

  454691064   454988924   455289462   111026562789   111028747056   111029075556
  111029394000   111029624219   111029829362   111030056209   111030281423  
111030530813   111030772305   111031038503   111031336852   111031575857  
111031778997   111032041867   111032312240

454269713

  454691213   454989013   455289496   111026565940   111028747146   111029075882
  111029394011   111029624253   111029829384   111030056300   111030281489  
111030531623   111030772349   111031038569   111031336863   111031575925  
111031779011   111032041878   111032312251

454272584

  454691221   454989195   455289512   111026566479   111028748349   111029075949
  111029394055   111029624310   111029829418   111030056311   111030281502  
111030531634   111030772372   111031038648   111031336896   111031575958  
111031779088   111032041890   111032312363

454275603

  454691403   454989237   455289579   111026567795   111028748350   111029075972
  111029394145   111029624354   111029829430   111030056377   111030282378  
111030531656   111030772383   111031038660   111031336931   111031575970  
111031779099   111032041935   111032312420

454276189

  454691478   454989336   455289637   111026569483   111028748495   111029076029
  111029394190   111029624376   111029829531   111030056388   111030282413  
111030531667   111030772406   111031038671   111031336986   111031575981  
111031779112   111032041968   111032312475

454277500

  454691494   454989351   455290015   111026569753   111028748563   111029076388
  111029394246   111029624398   111029829553   111030056412   111030284314  
111030531825   111030772451   111031038738   111031336997   111031576072  
111031779156   111032041979   111032312486

454277815

  454691544   454989419   455290171   111026569876   111028748619   111029076478
  111029394268   111029624400   111029829586   111030056423   111030284369  
111030531836   111030772495   111031039357   111031337033   111031576128  
111031779167   111032042004   111032312532

454278524

  454691551   454989658   455290213   111026573387   111028748631   111029076489
  111029394279   111029624422   111029829609   111030056434   111030284404  
111030531869   111030772507   111031039447   111031337718   111031576218  
111031779178   111032042532   111032312554

454279589

  454691692   454990102   455290288   111026573972   111028748754   111029076670
  111029394303   111029624433   111029829632   111030056445   111030284415  
111030531881   111030772585   111031039481   111031337842   111031576544  
111031779190   111032042554   111032313386

454280587

  454691734   454990227   455290619   111026574041   111028748776   111029076715
  111029394516   111029624444   111029829643   111030056579   111030284426  
111030532275   111030772631   111031039537   111031337954   111031576588  
111031779202   111032042565   111032313397

454281346

  454691783   454990268   455290643   111026576065   111028749182   111029076726
  111029394538   111029624455   111029829698   111030056580   111030284437  
111030532321   111030772686   111031039650   111031337987   111031576713  
111031779224   111032042598   111032313432

454281361

  454691833   454990300   455290726   111026578180   111028749272   111029076748
  111029394606   111029624466   111029829733   111030056591   111030284471  
111030532343   111030772697   111031039751   111031338056   111031576735  
111031779347   111032042868   111032313511

454283094

  454691932   454990391   455290783   111026578887   111028749407   111029076759
  111029394673   111029624499   111029829766   111030056625   111030284516  
111030532387   111030772709   111031040393   111031338067   111031576746  
111031779369   111032042879   111032313533

454283383

  454692005   454990508   455290825   111026580734   111028749418   111029076850
  111029394707   111029624523   111029829777   111030056692   111030284651  
111030532411   111030772732   111031040540   111031338078   111031576757  
111031779448   111032042903   111032313566

454284019

  454692153   454990581   455290940   111026581162   111028749485   111029076883
  111029394729   111029624567   111029830072   111030056737   111030284673  
111030532433   111030772798   111031040719   111031338102   111031576791  
111031779459   111032042970   111032313599

454285040

  454692260   454990599   455290981   111026582006   111028749520   111029076917
  111029394741   111029624589   111029830083   111030056816   111030284695  
111030532477   111030772800   111031040821   111031338113   111031576803  
111031779572   111032043005   111032313623

454287830

  454692369   454990672   455291088   111026583243   111028749553   111029077020
  111029394796   111029624781   111029830094   111030056838   111030284741  
111030532499   111030772811   111031040944   111031338179   111031576825  
111031779583   111032043049   111032313713

454288333

  454692567   454990813   455291112   111026583658   111028749575   111029077244
  111029394910   111029624804   111029830173   111030056883   111030284763  
111030532523   111030772822   111031041002   111031338269   111031576847  
111031779617   111032043050   111032313791

454288408

  454692740   454990821   455291294   111026583737   111028749610   111029077266
  111029394921   111029624837   111029830230   111030056906   111030284774  
111030532534   111030772855   111031041013   111031338326   111031576858  
111031779639   111032043061   111032313847

454288952

  454692831   454990888   455291344   111026586651   111028749643   111029077334
  111029394943   111029624859   111029830342   111030056917   111030284808  
111030532602   111030772912   111031041046   111031338348   111031576869  
111031779651   111032043173   111032313870

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454289018

  454692880   454991019   455291625   111026587124   111028749665   111029077435
  111029394954   111029624927   111029830375   111030056928   111030284819  
111030532613   111030772967   111031041079   111031338359   111031576948  
111031779673   111032043263   111032313892

454289976

  454692914   454991118   455291641   111026591668   111028749687   111029077491
  111029394965   111029624949   111029830410   111030057008   111030284842  
111030532691   111030772989   111031041091   111031338360   111031576971  
111031779752   111032043308   111032313904

454290933

  454692922   454991142   455291732   111026593064   111028749711   111029077525
  111029396855   111029625030   111029830443   111030057019   111030284897  
111030532792   111030772990   111031041103   111031338449   111031577411  
111031779774   111032043320   111032313960

454291212

  454693078   454991233   455292151   111026593233   111028749823   111029077558
  111029396877   111029625412   111029830689   111030057031   111030284909  
111030532837   111030773306   111031041158   111031338494   111031577422  
111031779785   111032043364   111032314051

454291667

  454693086   454991613   455292201   111026593389   111028750689   111029077581
  111029396989   111029625423   111029830702   111030057255   111030285023  
111030532860   111030773924   111031041259   111031338539   111031577871  
111031779796   111032043421   111032314084

454291972

  454693268   454991787   455292300   111026597990   111028751130   111029078177
  111029397159   111029625434   111029830713   111030057277   111030285089  
111030532893   111030773968   111031041293   111031339800   111031577905  
111031779910   111032043432   111032314196

454292368

  454693391   454991837   455292342   111026598003   111028751141   111029078212
  111029397429   111029625445   111029830735   111030057299   111030285146  
111030532938   111030774048   111031041305   111031339844   111031577927  
111031780024   111032043443   111032314208

454292855

  454693458   454992066   455292474   111026598766   111028751501   111029078830
  111029397430   111029625490   111029830768   111030057334   111030285168  
111030532949   111030774161   111031041327   111031339923   111031577949  
111031780057   111032043511   111032314219

454293150

  454693557   454992090   455292524   111026599891   111028751646   111029078863
  111029397597   111029625546   111029830814   111030057378   111030285191  
111030533029   111030774194   111031041349   111031341050   111031578018  
111031780068   111032043634   111032314275

454294075

  454693565   454992298   455292540   111026600401   111028751679   111029078986
  111029397610   111029625557   111029830869   111030057390   111030285236  
111030533074   111030774228   111031041596   111031341083   111031578434  
111031780147   111032043645   111032314297

454295320

  454693599   454992488   455292839   111026600669   111028751927   111029078997
  111029397676   111029626480   111029830870   111030057435   111030285269  
111030533153   111030774262   111031041608   111031341094   111031578478  
111031780237   111032043656   111032314321

454295551

  454693755   454992504   455292847   111026602504   111028752197   111029079000
  111029397687   111029626503   111029830904   111030057479   111030285326  
111030533186   111030774284   111031041776   111031341128   111031578502  
111031780248   111032043735   111032314387

454295981

  454693847   454992876   455292946   111026604551   111028752276   111029079088
  111029397711   111029626525   111029832535   111030057491   111030285427  
111030533355   111030774363   111031041798   111031341173   111031578580  
111031780271   111032043982   111032314455

454296146

  454694084   454992884   455292953   111026606250   111028752412   111029079099
  111029397766   111029626558   111029832546   111030057503   111030285900  
111030533366   111030774431   111031041800   111031341230   111031578614  
111031780293   111032043993   111032314466

454296203

  454694191   454993049   455293290   111026606586   111028752580   111029079224
  111029397889   111029626581   111029832557   111030057536   111030286114  
111030533377   111030774486   111031041833   111031341241   111031578805  
111031780327   111032044129   111032314523

454296294

  454694308   454993205   455293472   111026607789   111028752782   111029079246
  111029397957   111029626604   111029832614   111030057547   111030286147  
111030533388   111030774947   111031042744   111031341252   111031578816  
111031780383   111032044152   111032314589

454296955

  454694456   454993601   455293688   111026609174   111028753413   111029079257
  111029397968   111029626615   111029832625   111030057558   111030286204  
111030533489   111030775386   111031042755   111031341274   111031578940  
111031780406   111032044174   111032314769

454297516

  454694571   454993734   455293795   111026610019   111028753491   111029079314
  111029397979   111029626626   111029832704   111030057569   111030286215  
111030533546   111030775410   111031042799   111031341285   111031578951  
111031780417   111032044220   111032314826

454298258

  454694696   454993742   455293878   111026611380   111028753547   111029079336
  111029398015   111029626682   111029832759   111030057570   111030286710  
111030533603   111030775421   111031042856   111031341342   111031578962  
111031781193   111032044242   111032314848

454298670

  454694720   454993791   455293936   111026611504   111028753558   111029079370
  111029398071   111029626693   111029832771   111030057581   111030286743  
111030533614   111030775443   111031042902   111031341409   111031578984  
111031781205   111032044286   111032314859

454299124

  454694829   454993841   455294165   111026613764   111028753705   111029079404
  111029398172   111029626817   111029832782   111030057637   111030286787  
111030533704   111030775454   111031042979   111031341454   111031579019  
111031781216   111032044309   111032314905

454299256

  454694852   454993999   455294207   111026619119   111028753761   111029079460
  111029398329   111029626839   111029832883   111030057648   111030286822  
111030533748   111030775487   111031042980   111031341476   111031579020  
111031781238   111032044332   111032314950

454299298

  454694886   454994054   455294264   111026619737   111028753772   111029079505
  111029398352   111029626884   111029832928   111030057659   111030286833  
111030533759   111030775498   111031042991   111031341971   111031579097  
111031781339   111032044354   111032314961

454299934

  454694969   454994401   455294470   111026624137   111028753806   111029079550
  111029398475   111029626895   111029832940   111030057682   111030286844  
111030534918   111030775511   111031043004   111031342039   111031579266  
111031781362   111032044376   111032315300

454300344

  454694985   454994427   455294686   111026626409   111028753840   111029079561
  111029398486   111029626918   111029832973   111030057693   111030286855  
111030534929   111030775555   111031043116   111031342084   111031579277  
111031781373   111032044455   111032315344

454301656

  454695081   454994450   455294694   111026628221   111028753952   111029079617
  111029398914   111029626974   111029832995   111030057750   111030286866  
111030534930   111030775566   111031043138   111031342118   111031579299  
111031781384   111032044499   111032315388

454302563

  454695479   454994500   455294728   111026628265   111028754436   111029079673
  111029398970   111029626985   111029833200   111030059189   111030286899  
111030534996   111030775803   111031043150   111031342196   111031579312  
111031781485   111032044512   111032315401

454303264

  454695578   454994591   455294892   111026630246   111028754537   111029079774
  111029399151   111029627021   111029833222   111030059280   111030286989  
111030535043   111030775858   111031043532   111031342264   111031579323  
111031781542   111032044534   111032315445

454303561

  454695743   454994708   455295006   111026631393   111028754694   111029079808
  111029400389   111029627065   111029833233   111030059291   111030287025  
111030535100   111030776387   111031043587   111031342275   111031579468  
111031781553   111032044556   111032315478

454304759

  454695750   454994716   455295154   111026636567   111028754762   111029079820
  111029400503   111029627122   111029833244   111030059325   111030287249  
111030535144   111030776444   111031043598   111031342297   111031579479  
111031781586   111032044646   111032315513

454305889

  454695792   454994732   455295196   111026637995   111028754795   111029079831
  111029400592   111029627133   111029833334   111030059358   111030287272  
111030535155   111030776455   111031043611   111031342309   111031579480  
111031781621   111032044781   111032315568

454306077

  454695834   454995093   455295204   111026641798   111028754863   111029079853
  111029400761   111029627144   111029833390   111030059370   111030287384  
111030535357   111030776499   111031044476   111031342321   111031579491  
111031781643   111032044826   111032315579

454306739

  454696063   454995416   455295220   111026642249   111028754885   111029080349
  111029400783   111029627155   111029833402   111030059437   111030287485  
111030535447   111030776512   111031044645   111031342376   111031579569  
111031781665   111032044859   111032315614

454308032

  454696162   454995572   455295253   111026642755   111028756269   111029080462
  111029400817   111029627177   111029833413   111030059460   111030287496  
111030535492   111030776523   111031044656   111031342411   111031579615  
111031781700   111032044893   111032315704

454308529

  454696170   454995614   455295360   111026643239   111028756281   111029080484
  111029400862   111029627201   111029833424   111030059505   111030287508  
111030535548   111030776578   111031044690   111031342444   111031579660  
111031781722   111032044905   111032315715

454309550

  454696279   454995671   455295493   111026644151   111028756304   111029080495
  111029400884   111029627234   111029833503   111030059572   111030287654  
111030535560   111030776668   111031044724   111031342488   111031579682  
111031781777   111032044961   111032315748

454310046

  454696469   454995796   455295584   111026644195   111028756337   111029080507
  111029400895   111029627436   111029833525   111030059628   111030287665  
111030535571   111030776703   111031044757   111031342501   111031579895  
111031781788   111032044972   111032315760

454310137

  454696485   454995804   455295618   111026644825   111028756405   111029080518
  111029400907   111029628101   111029833570   111030060282   111030287698  
111030535582   111030776781   111031044780   111031342534   111031580358  
111031781801   111032045007   111032315793

454310269

  454696709   454995820   455295915   111026645938   111028757024   111029080529
  111029400918   111029628167   111029833637   111030060338   111030287834  
111030535616   111030776792   111031044803   111031342590   111031580392  
111031781845   111032045670   111032315838

454310640

  454696725   454995838   455296020   111026646423   111028757237   111029080574
  111029400941   111029628291   111029833682   111030060350   111030287889  
111030535627   111030776804   111031044825   111031342613   111031580426  
111031781856   111032045681   111032315849

454310715

  454696774   454996026   455296038   111026646636   111028757563   111029080585
  111029401009   111029628303   111029833693   111030060372   111030287913  
111030535649   111030776826   111031044847   111031342635   111031580538  
111031781890   111032045692   111032315872

454310913

  454696790   454996034   455296244   111026648672   111028757754   111029080619
  111029401032   111029628336   111029833727   111030060406   111030287957  
111030535661   111030776848   111031044858   111031342646   111031580987  
111031781902   111032045715   111032315894

454311283

  454696915   454996109   455296327   111026651351   111028757990   111029080664
  111029401111   111029628448   111029833761   111030060440   111030288059  
111030535706   111030776859   111031044904   111031342668   111031581012  
111031781913   111032045726   111032315906

454311432

  454697095   454996117   455296467   111026654646   111028758395   111029080798
  111029401223   111029628471   111029833783   111030060451   111030288105  
111030535717   111030777265   111031044982   111031343726   111031581078  
111031781968   111032046277   111032315917

454312760

  454697103   454996125   455296574   111026654668   111028758519   111029080912
  111029401267   111029628493   111029833806   111030060484   111030288486  
111030535740   111030777276   111031045006   111031343760   111031581089  
111031782048   111032046356   111032316323

454313065

  454697145   454996141   455296814   111026656143   111028758597   111029080945
  111029401436   111029628550   111029833828   111030060507   111030288521  
111030535751   111030777423   111031045028   111031343782   111031581102  
111031782082   111032046446   111032316356

454313081

  454697228   454996166   455296954   111026657436   111028758722   111029080978
  111029401481   111029628639   111029833851   111030060530   111030288587  
111030535784   111030777467   111031045130   111031343940   111031581506  
111031782116   111032046491   111032316479

454313966

  454697327   454996224   455296970   111026658987   111028759048   111029080990
  111029401492   111029628662   111029833862   111030060541   111030288598  
111030535795   111030777502   111031045174   111031344020   111031581539  
111031782138   111032046547   111032316491

454314097

  454697418   454996281   455297119   111026659067   111028759059   111029081014
  111029401582   111029628684   111029833895   111030060552   111030288600  
111030535818   111030777591   111031045219   111031344154   111031581551  
111031782925   111032046648   111032316503

454314683

  454697467   454996307   455297135   111026661509   111028759105   111029081070
  111029402639   111029628752   111029833907   111030060608   111030288745  
111030536392   111030777771   111031045321   111031344211   111031581821  
111031782947   111032046659   111032316569

454314709

  454697715   454996331   455297200   111026662364   111028759240   111029081159
  111029402662   111029628774   111029833918   111030060754   111030288767  
111030536437   111030777805   111031045433   111031344255   111031581832  
111031782958   111032046705   111032316615

454314774

  454697889   454996406   455297234   111026665222   111028759284   111029081193
  111029402695   111029628864   111029833929   111030060844   111030289230  
111030536549   111030777816   111031046546   111031344277   111031581887  
111031783421   111032046839   111032317234

454315144

  454698028   454996422   455297325   111026674198   111028759295   111029081238
  111029402763   111029628875   111029833952   111030060945   111030289319  
111030536572   111030777827   111031046568   111031344288   111031582114  
111031783454   111032046873   111032317245

454315227

  454698150   454996471   455297432   111026677281   111028759521   111029081654
  111029402965   111029628897   111029834009   111030061003   111030289353  
111030536662   111030777838   111031046636   111031344783   111031582204  
111031783487   111032046884   111032317289

454316290

  454698168   454996638   455297531   111026677731   111028759587   111029082240
  111029402976   111029628932   111029834021   111030061104   111030289601  
111030536707   111030777872   111031046647   111031344794   111031582226  
111031783522   111032046895   111032317290

454317223

  454698390   454996778   455297549   111026679609   111028759958   111029082262
  111029403045   111029629225   111029834065   111030061115   111030289623  
111030536729   111030777894   111031046726   111031344828   111031582271  
111031783533   111032047223   111032317324

454317256

  454698507   454996968   455297556   111026682692   111028760208   111029082307
  111029403078   111029629247   111029834122   111030061182   111030289689  
111030536752   111030777917   111031046759   111031344851   111031582282  
111031783656   111032047245   111032317335

454318023

  454698747   454997016   455297614   111026684896   111028760286   111029082363
  111029403168   111029629269   111029834144   111030061216   111030289713  
111030536774   111030778480   111031046760   111031344862   111031582293  
111031783678   111032047256   111032317357

454318163

  454698754   454997206   455297739   111026687653   111028760309   111029082419
  111029403326   111029629281   111029834199   111030061531   111030289746  
111030536796   111030778671   111031046793   111031344895   111031582338  
111031783757   111032047324   111032317458

454319559

  454698861   454997560   455297770   111026687877   111028760578   111029082554
  111029403371   111029629292   111029834223   111030061542   111030290142  
111030536808   111030778738   111031046827   111031344930   111031582798  
111031783814   111032047346   111032317504

454320367

  454698895   454997628   455298034   111026690286   111028760624   111029082756
  111029403382   111029629337   111029834278   111030061889   111030290603  
111030536820   111030778806   111031046838   111031344941   111031582899  
111031783847   111032047368   111032317559

454320912

  454698978   454997719   455298323   111026690332   111028760714   111029082824
  111029403461   111029629371   111029834289   111030061902   111030290647  
111030536842   111030778873   111031046940   111031345010   111031582912  
111031783869   111032047380   111032317560

454321530

  454699067   454997842   455298356   111026690512   111028760747   111029082857
  111029403472   111029629450   111029834302   111030061946   111030290669  
111030536853   111030778918   111031047008   111031345032   111031582934  
111031783870   111032047391   111032317593

454321969

  454699265   454997958   455298471   111026690848   111028760758   111029082903
  111029403494   111029629528   111029834605   111030061968   111030290849  
111030536897   111030778929   111031047019   111031345122   111031583003  
111031784028   111032047403   111032317627

454322116

  454699307   454997974   455298513   111026694943   111028760860   111029082958
  111029403528   111029629539   111029834649   111030061979   111030290872  
111030536910   111030778963   111031047042   111031345346   111031583137  
111031784062   111032047560   111032317852

454322272

  454699661   454997982   455298810   111026697249   111028760882   111029082981
  111029403584   111029629607   111029834706   111030062015   111030290917  
111030536921   111030779122   111031047053   111031345357   111031583182  
111031784084   111032047650   111032317874

454322314

  454699679   454997990   455298885   111026697384   111028760949   111029083038
  111029403685   111029629618   111029834739   111030062060   111030290928  
111030536932   111030779155   111031047109   111031345391   111031583193  
111031784107   111032047717   111032317920

454322363

  454699729   454998204   455299032   111026697429   111028760961   111029083072
  111029404350   111029629674   111029834807   111030062149   111030290962  
111030536943   111030779177   111031047110   111031345436   111031583205  
111031784118   111032047773   111032317953

454323031

  454699919   454998261   455299065   111026697441   111028761029   111029083229
  111029404417   111029630328   111029834885   111030062150   111030291031  
111030536965   111030779212   111031047187   111031345481   111031583294  
111031784174   111032047795   111032318011

454323106

  454699968   454998394   455299081   111026697867   111028761041   111029083937
  111029404428   111029630373   111029834942   111030062262   111030291042  
111030537012   111030779267   111031047255   111031345504   111031583339  
111031784242   111032047908   111032318033

454323411

  454700071   454998410   455299305   111026697890   111028761074   111029083959
  111029404439   111029630452   111029835279   111030062273   111030291389  
111030537023   111030779324   111031047266   111031345582   111031583395  
111031784309   111032047953   111032318044

454324088

  454700253   454998477   455299438   111026700839   111028761287   111029083960
  111029404518   111029630508   111029835369   111030062543   111030291413  
111030537056   111030779368   111031047277   111031345593   111031583418  
111031784310   111032048044   111032318055

454324252

  454700287   454998501   455299479   111026702415   111028761311   111029083993
  111029404574   111029630553   111029835381   111030062587   111030291424  
111030537999   111030779481   111031047323   111031345627   111031583463  
111031784321   111032048055   111032318099

454325143

  454700402   454998592   455299511   111026703618   111028761333   111029084589
  111029404967   111029630586   111029835404   111030062611   111030291479  
111030538057   111030779515   111031047390   111031345694   111031584060  
111031784343   111032048066   111032318112

454326034

  454700675   454998626   455299537   111026705047   111028761366   111029084635
  111029405047   111029630788   111029835448   111030062655   111030291569  
111030538068   111030779537   111031047424   111031345706   111031584082  
111031784758   111032048561   111032318145

454326133

  454700725   454998642   455299644   111026707094   111028761524   111029084792
  111029405058   111029630889   111029835460   111030062677   111030291604  
111030538114   111030779997   111031047435   111031345739   111031584138  
111031784769   111032048628   111032318156

454326141

  454700782   454998659   455299727   111026711381   111028761669   111029084848
  111029405092   111029631048   111029835774   111030062688   111030291761  
111030538125   111030780023   111031047457   111031345740   111031584149  
111031784860   111032048662   111032318224

454326232

  454700972   454998709   455299883   111026713811   111028761760   111029084961
  111029405148   111029631116   111029835785   111030062745   111030291783  
111030538136   111030780539   111031047468   111031345795   111031584150  
111031784882   111032049292   111032318257

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454327578

  454701020   454998766   455300020   111026716487   111028761805   111029085164
  111029405159   111029631138   111029835808   111030063139   111030291794  
111030538215   111030780540   111031047660   111031345852   111031584183  
111031784916   111032049304   111032318268

454327651

  454701079   454998782   455300129   111026716724   111028761827   111029085322
  111029405205   111029631194   111029835831   111030063140   111030291828  
111030538248   111030780584   111031047682   111031345863   111031584363  
111031784927   111032049315   111032318460

454328154

  454701111   454998857   455300152   111026716937   111028762480   111029085535
  111029405384   111029631217   111029835886   111030063151   111030292054  
111030538260   111030780595   111031047693   111031345908   111031584385  
111031784938   111032049360   111032318505

454328543

  454701186   454998907   455300178   111026717040   111028762570   111029085546
  111029405407   111029631419   111029835954   111030063173   111030292155  
111030538271   111030780618   111031047705   111031345997   111031584532  
111031784961   111032049977   111032318516

454328774

  454701228   454998972   455300210   111026719525   111028762604   111029085625
  111029405418   111029631442   111029835987   111030063252   111030292335  
111030538282   111030780652   111031047716   111031346000   111031584554  
111031784994   111032050025   111032318842

454329103

  454701319   454999111   455300368   111026721393   111028762862   111029085704
  111029405430   111029631486   111029836090   111030063308   111030292380  
111030538349   111030780696   111031047727   111031346134   111031584633  
111031785029   111032050047   111032318864

454330838

  454701467   454999129   455300525   111026723070   111028762907   111029085737
  111029405441   111029631532   111029836102   111030063353   111030292403  
111030538350   111030780742   111031047749   111031346156   111031584655  
111031785063   111032050070   111032318886

454330986

  454701566   454999178   455300558   111026726107   111028762929   111029085760
  111029405621   111029631587   111029836135   111030063409   111030292458  
111030538428   111030780753   111031047783   111031346178   111031584723  
111031785131   111032050081   111032318897

454331133

  454701749   454999228   455300822   111026728008   111028762985   111029086413
  111029405991   111029631600   111029836191   111030063465   111030292469  
111030538530   111030780786   111031047828   111031346202   111031584734  
111031785164   111032050104   111032319001

454332438

  454701814   454999459   455300889   111026728424   111028763188   111029086435
  111029406060   111029631622   111029836269   111030063713   111030292559  
111030538800   111030780898   111031047895   111031346213   111031584778  
111031785209   111032050159   111032319034

454333071

  454702168   454999673   455300913   111026732249   111028763289   111029087357
  111029406071   111029631633   111029836270   111030063735   111030292650  
111030539586   111030781002   111031047963   111031347326   111031584790  
111031785311   111032050182   111032319056

454333584

  454702259   454999921   455300921   111026735512   111028763290   111029087379
  111029406318   111029631644   111029836315   111030063746   111030292661  
111030539609   111030781079   111031049718   111031347359   111031584802  
111031785322   111032050205   111032319315

454333774

  454702382   454999988   455300947   111026737491   111028763436   111029087447
  111029406363   111029631723   111029836405   111030063791   111030292694  
111030539610   111030781091   111031049741   111031347405   111031584835  
111031785636   111032050272   111032319326

454334970

  454702432   454999996   455301002   111026738515   111028763447   111029087481
  111029406420   111029631789   111029836427   111030063803   111030292717  
111030539687   111030781125   111031049842   111031347449   111031584868  
111031785647   111032050317   111032319371

454335258

  454702499   455000018   455301234   111026740248   111028763469   111029087650
  111029406442   111029631880   111029836449   111030063825   111030292728  
111030539733   111030781136   111031049875   111031347483   111031585128  
111031785669   111032050340   111032319405

454335696

  454702671   455000091   455301291   111026741733   111028763481   111029087706
  111029406453   111029632027   111029836540   111030063904   111030292740  
111030539777   111030781170   111031049932   111031347494   111031585139  
111031786020   111032050373   111032319416

454335746

  454702713   455000174   455301390   111026744927   111028763795   111029087739
  111029406813   111029632195   111029836618   111030063915   111030293000  
111030539788   111030781204   111031049943   111031347517   111031585151  
111031786121   111032050430   111032319427

454336439

  454702762   455000232   455301507   111026745388   111028763874   111029087762
  111029407128   111029632229   111029836652   111030063926   111030293190  
111030539799   111030781237   111031050091   111031347944   111031585162  
111031786266   111032050452   111032319438

454336538

  454702770   455000240   455301630   111026746918   111028764000   111029087795
  111029407139   111029632230   111029836708   111030063937   111030293202  
111030539924   111030781293   111031050170   111031347966   111031585195  
111031786312   111032050463   111032319494

454336710

  454702887   455000257   455301697   111026748763   111028764088   111029087852
  111029407151   111029632342   111029836719   111030064152   111030293224  
111030539957   111030781394   111031050204   111031348024   111031585319  
111031786356   111032050519   111032319562

454336850

  454702929   455000323   455301713   111026751857   111028764178   111029087863
  111029407207   111029632410   111029836742   111030064208   111030293358  
111030539968   111030781428   111031050226   111031348035   111031585353  
111031786783   111032050520   111032319584

454337254

  454703067   455000349   455301739   111026753185   111028764291   111029087896
  111029407285   111029632960   111029836832   111030064231   111030293426  
111030540005   111030781530   111031050260   111031348079   111031585364  
111031787245   111032050621   111032319641

454337387

  454703125   455000430   455301762   111026754175   111028764314   111029088000
  111029407296   111029633017   111029836865   111030064275   111030293651  
111030540027   111030781754   111031050271   111031348091   111031585397  
111031787391   111032050643   111032319696

454337445

  454703182   455000489   455301853   111026756032   111028764369   111029088011
  111029407308   111029633309   111029836944   111030064309   111030294045  
111030540139   111030782856   111031050305   111031348114   111031585409  
111031787403   111032050654   111032319753

454337940

  454703208   455000547   455302075   111026759035   111028764370   111029088044
  111029407353   111029633332   111029836966   111030064332   111030294056  
111030540241   111030782902   111031050327   111031348338   111031586006  
111031787414   111032050711   111032319809

454337957

  454703414   455000612   455302125   111026759912   111028764550   111029088066
  111029408264   111029633343   111029837013   111030064354   111030294269  
111030540274   111030782924   111031050394   111031348361   111031586051  
111031787425   111032050722   111032319821

454338369

  454703588   455000703   455302307   111026761296   111028764640   111029088112
  111029408286   111029633387   111029837057   111030064376   111030294438  
111030540320   111030782991   111031050417   111031348383   111031586578  
111031787436   111032050755   111032319832

454338989

  454703729   455000836   455302414   111026765267   111028764651   111029088123
  111029408321   111029633398   111029837068   111030065197   111030294494  
111030540960   111030783015   111031050440   111031348428   111031586635  
111031787458   111032050788   111032319854

454339003

  454703745   455000869   455302695   111026765302   111028764662   111029088202
  111029408400   111029633400   111029837091   111030065232   111030294595  
111030541028   111030783138   111031050462   111031348451   111031586646  
111031787492   111032050799   111032319865

454339938

  454703786   455001008   455302802   111026765920   111028764673   111029088280
  111029408466   111029633444   111029837136   111030065311   111030294810  
111030541062   111030783149   111031050484   111031348473   111031587096  
111031787504   111032050834   111032319876

454340134

  454703810   455001479   455302901   111026767922   111028764741   111029088303
  111029408488   111029633534   111029837169   111030065377   111030294832  
111030541130   111030783194   111031050530   111031348484   111031587175  
111031787526   111032050845   111032319898

454340589

  454703844   455001529   455303008   111026767999   111028764774   111029088347
  111029408501   111029633545   111029837170   111030065399   111030295181  
111030541602   111030783565   111031050619   111031348495   111031587209  
111031787548   111032050856   111032319933

454340852

  454703893   455001537   455303024   111026768147   111028765360   111029088493
  111029408523   111029633567   111029837271   111030065546   111030295923  
111030541613   111030783576   111031050631   111031348507   111031587210  
111031787560   111032050867   111032319966

454343880

  454703927   455001552   455303131   111026769812   111028765450   111029089966
  111029408624   111029633602   111029837316   111030065557   111030295945  
111030541646   111030783587   111031051047   111031348585   111031587254  
111031787649   111032050878   111032319977

454344896

  454703943   455001644   455303230   111026770522   111028765472   111029089988
  111029408679   111029633624   111029837350   111030065580   111030296777  
111030541679   111030783655   111031051171   111031348619   111031587311  
111031787694   111032050889   111032320003

454345463

  454703950   455001735   455303438   111026773064   111028765494   111029089999
  111029408826   111029633657   111029837361   111030065861   111030296823  
111030541758   111030783666   111031051227   111031348721   111031587322  
111031787795   111032050924   111032320047

454346321

  454703968   455001826   455303560   111026773705   111028765977   111029090047
  111029408882   111029633680   111029837383   111030065894   111030296979  
111030541770   111030783677   111031051238   111031348798   111031587344  
111031787807   111032050957   111032320081

454347063

  454704073   455002261   455303727   111026780208   111028766013   111029090159
  111029409401   111029634434   111029837844   111030065928   111030297004  
111030541781   111030783688   111031051328   111031349643   111031587366  
111031787818   111032050979   111032320137

454347162

  454704222   455002436   455303917   111026784897   111028766068   111029090698
  111029409434   111029634603   111029837855   111030065951   111030297082  
111030541950   111030783701   111031051351   111031349698   111031587445  
111031787874   111032050991   111032320148

454347402

  454704248   455002626   455303925   111026785012   111028766103   111029090799
  111029409489   111029634669   111029838272   111030065984   111030297206  
111030541961   111030783835   111031052004   111031349700   111031587467  
111031787931   111032051048   111032320171

454348046

  454704263   455002733   455303990   111026785034   111028766125   111029090913
  111029409579   111029634681   111029838823   111030066053   111030297217  
111030541983   111030783846   111031052059   111031349744   111031587490  
111031787953   111032053309   111032320216

454348772

  454704313   455002808   455304139   111026786451   111028766147   111029091363
  111029409669   111029634760   111029838845   111030066064   111030297228  
111030541994   111030783857   111031052217   111031349766   111031587568  
111031787964   111032053376   111032320249

454349168

  454704321   455002840   455304261   111026791288   111028766170   111029091385
  111029409715   111029634771   111029838856   111030066086   111030297318  
111030542018   111030783879   111031052239   111031349834   111031587579  
111031787986   111032053488   111032320250

454349192

  454704388   455002881   455304303   111026800672   111028766181   111029091396
  111029409737   111029634917   111029839015   111030066132   111030297385  
111030542029   111030783958   111031052284   111031349856   111031587603  
111031788088   111032053499   111032320261

454349234

  454704461   455002998   455304360   111026803158   111028766428   111029091419
  111029409760   111029634939   111029839071   111030066143   111030297611  
111030543176   111030783970   111031052318   111031349924   111031587625  
111031788662   111032053578   111032320283

454350448

  454704529   455003046   455304402   111026806038   111028766440   111029091442
  111029409928   111029634962   111029839082   111030066176   111030297622  
111030543198   111030784319   111031052330   111031350005   111031587636  
111031788673   111032053590   111032320317

454351263

  454704560   455003087   455304444   111026808300   111028766473   111029091486
  111029409984   111029635008   111029839172   111030066187   111030297633  
111030543299   111030784364   111031052497   111031350061   111031587692  
111031788729   111032053602   111032321172

454352162

  454704586   455003178   455304493   111026808760   111028766507   111029091712
  111029410009   111029635019   111029839194   111030066200   111030297846  
111030543312   111030784375   111031052510   111031350331   111031587715  
111031788752   111032054771   111032321194

454352931

  454704719   455003244   455304501   111026811708   111028766923   111029091723
  111029410111   111029635031   111029839228   111030066211   111030297879  
111030543345   111030784410   111031052554   111031350397   111031587737  
111031788808   111032054805   111032321228

454352980

  454704768   455003350   455304527   111026813575   111028766934   111029091778
  111029410380   111029635075   111029839273   111030066233   111030298397  
111030543446   111030784487   111031053375   111031350410   111031587748  
111031788853   111032054849   111032321239

454353269

  454704784   455003418   455304535   111026817018   111028766956   111029091789
  111029410414   111029635110   111029839284   111030066367   111030298443  
111030543468   111030784656   111031053409   111031350498   111031587771  
111031788910   111032054861   111032321251

454354192

  454704859   455003517   455304626   111026819863   111028767003   111029091790
  111029410458   111029635154   111029839330   111030066671   111030298465  
111030543592   111030784690   111031054017   111031350522   111031587816  
111031788932   111032054883   111032321284

454355611

  454704966   455003525   455304642   111026819885   111028767058   111029091981
  111029411336   111029635165   111029839396   111030066682   111030298500  
111030543615   111030784702   111031054062   111031350555   111031588031  
111031788943   111032054951   111032321329

454356718

  454704990   455003566   455304691   111026820315   111028767070   111029092027
  111029411358   111029635389   111029839419   111030066693   111030298577  
111030543693   111030784724   111031054130   111031350566   111031588053  
111031788954   111032054995   111032321408

454357096

  454705195   455003996   455304717   111026820393   111028767104   111029092050
  111029411392   111029635435   111029839431   111030066716   111030298601  
111030543716   111030784757   111031054141   111031350735   111031588075  
111031789258   111032055020   111032321419

454357971

  454705260   455004093   455304758   111026821147   111028767395   111029092599
  111029411415   111029635457   111029839600   111030067289   111030298634  
111030543738   111030784814   111031054163   111031350746   111031588109  
111031789281   111032055121   111032323499

454358524

  454705443   455004135   455304816   111026821406   111028767463   111029092612
  111029411493   111029635468   111029839723   111030067324   111030298656  
111030543749   111030784960   111031054220   111031350814   111031588132  
111031789326   111032055930   111032323545

454358854

  454705476   455004465   455304980   111026822665   111028767474   111029093107
  111029411516   111029635514   111029839734   111030067346   111030298678  
111030543750   111030784971   111031054253   111031350858   111031588154  
111031789360   111032055952   111032323602

454360033

  454705641   455004499   455305052   111026824993   111028767553   111029093400
  111029411561   111029635547   111029839767   111030067368   111030298689  
111030543840   111030784993   111031054309   111031350869   111031588200  
111031789393   111032055974   111032323635

454360355

  454705674   455004572   455305110   111026825545   111028767665   111029093512
  111029411617   111029635558   111029839802   111030067380   111030298746  
111030543895   111030785028   111031054310   111031350870   111031588255  
111031789405   111032055985   111032323679

454361445

  454705716   455004614   455305227   111026826939   111028767890   111029093624
  111029411673   111029635626   111029840118   111030067458   111030298779  
111030543918   111030785039   111031054332   111031350892   111031588288  
111031789517   111032056009   111032323691

454362104

  454705732   455004887   455305300   111026827266   111028767946   111029093646
  111029411684   111029635705   111029840163   111030067548   111030298780  
111030543930   111030785512   111031054387   111031350904   111031588301  
111031789562   111032056076   111032323736

454362963

  454705880   455004929   455305698   111026827648   111028767957   111029093758
  111029411864   111029635716   111029840219   111030067751   111030300054  
111030543952   111030785804   111031054422   111031351275   111031588312  
111031789573   111032056087   111032323792

454363136

  454706003   455005355   455305938   111026829325   111028767979   111029093781
  111029411886   111029636199   111029840220   111030067762   111030300122  
111030544009   111030785826   111031054455   111031351310   111031588323  
111031789584   111032056133   111032323837

454363698

  454706219   455005389   455306050   111026829853   111028768026   111029093826
  111029411897   111029636223   111029840253   111030067773   111030300245  
111030544076   111030785859   111031054488   111031351354   111031588345  
111031789618   111032056201   111032323860

454363805

  454706300   455005447   455306076   111026830394   111028768105   111029093972
  111029411909   111029636234   111029840264   111030067863   111030300256  
111030544087   111030785871   111031054501   111031351365   111031588356  
111031789630   111032056245   111032324401

454364571

  454706409   455005538   455306340   111026832903   111028769241   111029094456
  111029412056   111029636256   111029840309   111030068011   111030300267  
111030544098   111030786108   111031054523   111031351387   111031588424  
111031789708   111032056256   111032324423

454364613

  454706524   455005744   455306381   111026832969   111028769252   111029094490
  111029412078   111029636278   111029840321   111030068066   111030300436  
111030544122   111030786164   111031055951   111031351411   111031588435  
111031789719   111032056267   111032324445

454365289

  454706573   455005942   455306563   111026833667   111028769319   111029094535
  111029412089   111029636290   111029840365   111030068088   111030300515  
111030544177   111030786221   111031055973   111031351466   111031588457  
111031789753   111032056335   111032324456

454366022

  454706581   455005959   455306654   111026834512   111028769791   111029094658
  111029412157   111029636302   111029840376   111030068099   111030300537  
111030544188   111030786254   111031056020   111031351477   111031588491  
111031790159   111032056380   111032324546

454366139

  454706649   455006072   455306670   111026835074   111028769836   111029094760
  111029412393   111029636346   111029840400   111030068123   111030300593  
111030544234   111030786265   111031056053   111031351499   111031588570  
111031790205   111032056830   111032324557

454367152

  454706664   455006080   455306951   111026836457   111028769904   111029094838
  111029413260   111029636380   111029840455   111030068156   111030300605  
111030544245   111030786333   111031056143   111031351501   111031588581  
111031790261   111032057044   111032325491

454367558

  454706805   455006163   455307132   111026836525   111028769971   111029094849
  111029413282   111029636391   111029840501   111030068235   111030300784  
111030544267   111030786344   111031056165   111031351534   111031588615  
111031790272   111032057077   111032325503

454367640

  454706847   455006254   455307207   111026840654   111028770018   111029094861
  111029413439   111029636425   111029840589   111030068268   111030300829  
111030545088   111030786377   111031056176   111031351545   111031588660  
111031790339   111032057099   111032325558

454367657

  454706862   455006270   455307272   111026841464   111028770063   111029094883
  111029413462   111029636436   111029840590   111030068303   111030301033  
111030545235   111030786388   111031056211   111031351556   111031588693  
111031790384   111032057156   111032325570

454368481

  454706961   455006379   455307306   111026842915   111028770074   111029095008
  111029413530   111029636504   111029840602   111030068325   111030301123  
111030545246   111030786401   111031056233   111031351567   111031588716  
111031790395   111032057178   111032325581

454369356

  454707019   455006585   455307355   111026849495   111028770434   111029095019
  111029413585   111029636526   111029840815   111030068358   111030301156  
111030545369   111030786412   111031056266   111031351613   111031589278  
111031790430   111032057190   111032325604

454370123

  454707050   455006601   455307405   111026849596   111028771312   111029095143
  111029413620   111029636548   111029840905   111030068426   111030301178  
111030545415   111030786434   111031056301   111031351657   111031589290  
111031790463   111032057202   111032325626

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454370230

  454707191   455006726   455307496   111026851498   111028771413   111029095480
  111029413653   111029636559   111029841052   111030068471   111030301224  
111030545437   111030786445   111031056390   111031351668   111031589368  
111031790474   111032057213   111032326278

454370578

  454707449   455006742   455307520   111026851892   111028771468   111029095525
  111029413686   111029636571   111029841063   111030068594   111030302573  
111030545527   111030786467   111031056479   111031352614   111031589379  
111031790496   111032057246   111032326324

454370818

  454707548   455006825   455307736   111026853524   111028771491   111029096009
  111029413697   111029636582   111029841119   111030068864   111030302607  
111030545549   111030786478   111031056503   111031352647   111031589380  
111031790531   111032057280   111032326335

454371097

  454707571   455007005   455307835   111026853793   111028771615   111029096065
  111029414542   111029636694   111029841142   111030068910   111030302652  
111030545550   111030786490   111031056514   111031352669   111031589391  
111031790553   111032057336   111032326346

454373234

  454707605   455007062   455307884   111026853872   111028771659   111029096087
  111029414610   111029636762   111029841197   111030068954   111030302674  
111030545583   111030786557   111031056570   111031352681   111031589458  
111031790564   111032057369   111032326379

454373366

  454707613   455007302   455307983   111026855627   111028771716   111029096098
  111029414621   111029637044   111029841311   111030069023   111030302708  
111030545617   111030786658   111031056615   111031352692   111031589469  
111031790586   111032057448   111032326403

454373903

  454707662   455007419   455308007   111026856460   111028771761   111029096133
  111029414766   111029637088   111029841377   111030069146   111030302719  
111030545684   111030786704   111031057122   111031352715   111031589492  
111031790632   111032057505   111032326425

454374265

  454707696   455007476   455308064   111026858136   111028771806   111029096414
  111029414845   111029637099   111029841399   111030069449   111030302764  
111030545729   111030786715   111031057212   111031352760   111031589504  
111031790744   111032057516   111032326469

454374323

  454707795   455007559   455308379   111026858170   111028771817   111029096458
  111029414878   111029637112   111029841423   111030069461   111030302865  
111030545730   111030786872   111031057234   111031352771   111031589537  
111031790834   111032057583   111032326481

454375304

  454707811   455007567   455308429   111026858215   111028771840   111029096469
  111029414924   111029637145   111029841502   111030069900   111030302876  
111030545752   111030786883   111031057290   111031352782   111031589559  
111031791194   111032057617   111032326515

454377367

  454707936   455007815   455308437   111026861062   111028772199   111029096470
  111029414968   111029637235   111029841704   111030069977   111030302911  
111030545808   111030787019   111031057380   111031352805   111031589582  
111031791868   111032057673   111032326560

454377656

  454707944   455008250   455308452   111026861152   111028772852   111029096504
  111029414980   111029637280   111029841737   111030069988   111030302966  
111030545831   111030787020   111031057504   111031352838   111031589605  
111031791891   111032057684   111032326582

454377789

  454708124   455008672   455308478   111026862681   111028772964   111029096548
  111029415026   111029637291   111029842064   111030070014   111030303002  
111030545853   111030787042   111031057526   111031352861   111031590236  
111031791969   111032057707   111032326638

454378951

  454708231   455009035   455308544   111026862759   111028772986   111029097123
  111029415060   111029637314   111029842468   111030070047   111030303103  
111030545875   111030787075   111031057559   111031352883   111031590269  
111031792027   111032057763   111032326649

454379058

  454708256   455009290   455308791   111026862782   111028773112   111029097213
  111029415082   111029637415   111029842851   111030070216   111030303125  
111030546551   111030787086   111031057818   111031352939   111031590281  
111031792083   111032057808   111032326661

454379728

  454708330   455009647   455308809   111026863222   111028773123   111029097336
  111029415183   111029637505   111029842884   111030070261   111030303136  
111030546641   111030788010   111031057829   111031352973   111031590292  
111031792106   111032057819   111032326672

454379967

  454708397   455009787   455308841   111026864807   111028773145   111029097369
  111029415206   111029637516   111029842907   111030070687   111030303204  
111030547383   111030788054   111031057863   111031353008   111031590304  
111031792139   111032057842   111032326683

454380577

  454708579   455009803   455308890   111026865224   111028773167   111029097392
  111029415251   111029637527   111029842929   111030070733   111030303237  
111030547406   111030788076   111031057885   111031353020   111031590359  
111031792140   111032057875   111032326740

454381294

  454708744   455009811   455309021   111026865426   111028773257   111029097404
  111029415295   111029637583   111029843010   111030070744   111030303248  
111030547462   111030788122   111031057908   111031353514   111031590371  
111031792195   111032057910   111032326852

454381997

  454708876   455009944   455309112   111026867013   111028773370   111029097460
  111029415307   111029637594   111029843032   111030070788   111030303327  
111030547541   111030788133   111031057919   111031353525   111031590382  
111031792386   111032057987   111032327189

454382011

  454708942   455010025   455309146   111026871478   111028773448   111029097471
  111029415330   111029637606   111029843043   111030070799   111030303338  
111030547563   111030788144   111031057997   111031353536   111031590438  
111031792432   111032058001   111032327448

454382037

  454708975   455010041   455309328   111026873100   111028773482   111029097617
  111029415396   111029637628   111029843054   111030070812   111030303473  
111030547608   111030788245   111031058000   111031353615   111031590472  
111031792498   111032058023   111032327459

454382169

  454709031   455010082   455309377   111026873234   111028773527   111029097673
  111029415420   111029637820   111029843076   111030070889   111030303495  
111030547642   111030788256   111031058055   111031353659   111031590551  
111031792500   111032058067   111032327516

454382557

  454709114   455010215   455309591   111026873380   111028773695   111029097695
  111029415543   111029637831   111029843087   111030070902   111030303507  
111030547798   111030788278   111031058101   111031353682   111031590630  
111031792511   111032058078   111032327572

454383001

  454709221   455010272   455309617   111026875258   111028773730   111029097819
  111029415576   111029637842   111029843111   111030071004   111030303530  
111030547866   111030788829   111031058156   111031353705   111031590663  
111031792577   111032058089   111032327583

454384108

  454709254   455010306   455309773   111026876428   111028773752   111029098001
  111029415598   111029638067   111029843122   111030071138   111030303541  
111030547888   111030788863   111031058235   111031353727   111031590731  
111031792588   111032059002   111032327640

454384348

  454709494   455010538   455309955   111026876631   111028773819   111029098034
  111029416724   111029638089   111029843133   111030071172   111030303563  
111030547923   111030788874   111031058268   111031353738   111031590742  
111031792702   111032059013   111032327662

454384553

  454709569   455010967   455310011   111026876765   111028773842   111029098102
  111029416814   111029638113   111029843201   111030071228   111030303619  
111030547967   111030788942   111031058347   111031353750   111031590810  
111031792780   111032059024   111032327684

454384744

  454709692   455011031   455310060   111026880456   111028774056   111029098113
  111029416836   111029638191   111029843212   111030071251   111030303642  
111030548025   111030789000   111031058404   111031354098   111031590832  
111031792814   111032059068   111032327718

454385451

  454710120   455011072   455310078   111026882818   111028774393   111029098124
  111029416881   111029638304   111029843245   111030071295   111030303653  
111030548104   111030789022   111031058448   111031354133   111031590843  
111031792847   111032059080   111032327729

454386061

  454710237   455011114   455310193   111026882953   111028774405   111029098135
  111029416904   111029638472   111029843256   111030071745   111030303664  
111030548238   111030789077   111031058471   111031354155   111031590876  
111031792869   111032059091   111032327741

454386491

  454710252   455011429   455310524   111026883314   111028774528   111029098168
  111029417006   111029638562   111029843289   111030071824   111030303697  
111030548249   111030789099   111031058482   111031354166   111031590900  
111031792870   111032059170   111032327808

454386665

  454710435   455011528   455310656   111026886294   111028774573   111029098191
  111029417051   111029638764   111029843368   111030071846   111030303754  
111030548553   111030789123   111031058527   111031354177   111031590999  
111031793534   111032059181   111032327819

454387150

  454710534   455011841   455310680   111026886801   111028774720   111029098214
  111029417073   111029638809   111029843773   111030071947   111030304081  
111030548564   111030789134   111031058718   111031354278   111031591002  
111031793545   111032059237   111032327875

454387721

  454710542   455011957   455310839   111026886924   111028774843   111029098236
  111029417242   111029638810   111029843829   111030071958   111030304126  
111030548632   111030789145   111031058729   111031356056   111031591024  
111031794052   111032059248   111032327886

454387945

  454710575   455012161   455310961   111026887352   111028774865   111029098483
  111029417264   111029638832   111029843852   111030072184   111030304193  
111030548643   111030789178   111031058763   111031356179   111031591079  
111031794108   111032059259   111032327909

454388422

  454710591   455012195   455311175   111026890738   111028774977   111029098663
  111029417286   111029638865   111029843885   111030072296   111030304238  
111030548676   111030789493   111031058864   111031356180   111031591136  
111031794120   111032059305   111032327943

454389537

  454710658   455012229   455311183   111026893708   111028775024   111029098719
  111029417321   111029639305   111029843942   111030072320   111030304250  
111030548700   111030789527   111031058932   111031356236   111031591181  
111031794131   111032059349   111032327965

454389958

  454711003   455012260   455311456   111026894181   111028775136   111029098720
  111029417376   111029639338   111029843975   111030072353   111030304272  
111030548711   111030789538   111031059001   111031356247   111031591260  
111031794164   111032059361   111032328001

454391152

  454711136   455012385   455311464   111026895687   111028775158   111029098742
  111029417400   111029639349   111029844011   111030072364   111030304306  
111030548744   111030789549   111031059102   111031356292   111031591732  
111031794186   111032059394   111032328023

454392663

  454711169   455012641   455311514   111026899489   111028775192   111029098887
  111029417411   111029639350   111029844022   111030072386   111030304339  
111030548823   111030789561   111031059135   111031356304   111031591765  
111031794276   111032059417   111032328078

454393059

  454711243   455012740   455311522   111026900875   111028775237   111029099181
  111029417422   111029639642   111029844066   111030072397   111030304340  
111030548902   111030789617   111031059179   111031356348   111031591798  
111031794344   111032059642   111032328113

454393596

  454711276   455012815   455311563   111026901067   111028776137   111029099192
  111029417602   111029639653   111029844134   111030072410   111030304463  
111030548946   111030789628   111031059203   111031356405   111031591800  
111031794401   111032059653   111032328146

454393612

  454711334   455012898   455311712   111026901236   111028776159   111029099631
  111029417668   111029639686   111029844202   111030072803   111030304531  
111030548957   111030789639   111031059214   111031356450   111031591811  
111031794412   111032059686   111032328236

454394719

  454711342   455013029   455311753   111026902406   111028776171   111029100409
  111029417769   111029639697   111029844213   111030072892   111030304542  
111030548979   111030789662   111031059247   111031356506   111031592014  
111031794423   111032059710   111032328360

454395401

  454711409   455013185   455311829   111026902417   111028776250   111029100634
  111029417781   111029639710   111029844279   111030072915   111030304575  
111030549587   111030789684   111031059371   111031356562   111031592025  
111031794579   111032059721   111032328393

454395468

  454711748   455013250   455311845   111026906916   111028776351   111029101398
  111029417848   111029639945   111029844437   111030072959   111030304597  
111030549622   111030789707   111031059382   111031356629   111031592036  
111031794636   111032059800   111032328416

454396128

  454711862   455013326   455312017   111026910786   111028776362   111029101422
  111029417871   111029639967   111029844448   111030072982   111030304609  
111030549655   111030789785   111031059405   111031356685   111031592104  
111031794759   111032059888   111032328494

454396250

  454711896   455013342   455312132   111026910843   111028776384   111029101488
  111029417905   111029639989   111029844538   111030073028   111030304610  
111030549745   111030789943   111031061082   111031356720   111031592159  
111031794760   111032059923   111032328506

454397027

  454712100   455013367   455312207   111026910933   111028776395   111029101545
  111029418355   111029640295   111029844572   111030073062   111030304621  
111030549767   111030790743   111031061127   111031356843   111031592171  
111031794805   111032059978   111032328528

454397753

  454712126   455013516   455312355   111026916872   111028776485   111029101613
  111029418614   111029640329   111029844673   111030073107   111030305082  
111030549778   111030790754   111031061149   111031356865   111031592227  
111031794838   111032060004   111032328641

454398181

  454712167   455013698   455312447   111026917705   111028776553   111029101624
  111029418669   111029640385   111029844684   111030073118   111030305240  
111030549835   111030790776   111031061486   111031356922   111031592294  
111031794861   111032060240   111032328719

454398660

  454712282   455013730   455312454   111026921609   111028777262   111029101703
  111029418670   111029640442   111029844695   111030073152   111030305251  
111030549846   111030790787   111031061532   111031357035   111031592317  
111031794872   111032060295   111032329068

454399197

  454712290   455013805   455312538   111026921722   111028777284   111029102210
  111029418681   111029640464   111029844707   111030073220   111030305262  
111030549879   111030790798   111031061543   111031357046   111031592340  
111031795367   111032060329   111032329079

454399924

  454712308   455013839   455312819   111026923218   111028777295   111029102254
  111029418737   111029640486   111029844718   111030073815   111030305329  
111030549891   111030790855   111031061576   111031357114   111031592362  
111031795390   111032060330   111032329125

454399957

  454712373   455013854   455312942   111026925502   111028777329   111029102399
  111029418805   111029640509   111029844729   111030073859   111030305330  
111030549903   111030790901   111031061587   111031357147   111031592474  
111031795413   111032060341   111032329417

454400391

  454712423   455013862   455313098   111026925579   111028777363   111029102467
  111029418816   111029640510   111029844808   111030074052   111030305363  
111030549947   111030790945   111031061644   111031357316   111031592496  
111031795457   111032060363   111032329428

454400623

  454712431   455013870   455313155   111026926132   111028777408   111029102579
  111029418850   111029640521   111029844819   111030074063   111030305385  
111030550028   111030790978   111031061734   111031357349   111031592856  
111031795503   111032060419   111032329484

454401688

  454712514   455013912   455313312   111026927661   111028777431   111029102591
  111029418861   111029640543   111029844853   111030074074   111030305778  
111030550118   111030791104   111031062241   111031357372   111031592878  
111031795514   111032060442   111032329732

454401746

  454712795   455014027   455313338   111026927728   111028777510   111029102603
  111029418883   111029640554   111029844921   111030074131   111030305868  
111030550398   111030792060   111031062274   111031357383   111031592890  
111031795592   111032060509   111032329754

454402298

  454712936   455014159   455313353   111026927751   111028777734   111029103198
  111029418894   111029640611   111029844932   111030074153   111030305879  
111030550477   111030792105   111031062296   111031357394   111031592946  
111031795604   111032060532   111032329989

454402579

  454713066   455014241   455313403   111026927841   111028777778   111029103266
  111029418906   111029640622   111029844943   111030074186   111030305914  
111030550488   111030792149   111031062308   111031357439   111031593026  
111031796021   111032060802   111032330194

454402793

  454713181   455014373   455313551   111026927931   111028777857   111029103794
  111029418939   111029641274   111029844954   111030074232   111030305925  
111030550499   111030792150   111031062364   111031357440   111031593194  
111031796032   111032060824   111032330273

454403056

  454713223   455014498   455313577   111026928101   111028778106   111029103851
  111029418951   111029641296   111029844998   111030074423   111030305936  
111030550512   111030792194   111031062397   111031357530   111031593217  
111031796111   111032060857   111032330318

454403650

  454713314   455014647   455313858   111026930698   111028778252   111029104032
  111029419604   111029641308   111029845056   111030074467   111030306083  
111030550545   111030792363   111031062421   111031357585   111031593239  
111031796212   111032060868   111032330363

454403718

  454713637   455014738   455313866   111026932397   111028778285   111029104076
  111029420134   111029641319   111029845067   111030074579   111030306106  
111030550590   111030792385   111031062465   111031357631   111031593307  
111031796256   111032060880   111032330374

454403965

  454713710   455014878   455314021   111026933545   111028778308   111029104098
  111029420178   111029641847   111029845113   111030074580   111030306151  
111030550613   111030792475   111031062476   111031357642   111031593341  
111031796302   111032060914   111032330554

454404187

  454713728   455014944   455314120   111026936324   111028779084   111029104212
  111029420280   111029641858   111029845854   111030074984   111030306173  
111030550635   111030792565   111031062487   111031357653   111031593396  
111031796391   111032060925   111032330677

454405317

  454713736   455015081   455314138   111026936425   111028779095   111029104302
  111029420369   111029641915   111029845876   111030075008   111030306184  
111030550646   111030792587   111031062522   111031357664   111031593509  
111031796425   111032061094   111032331375

454405440

  454713777   455015115   455314245   111026938012   111028779107   111029104313
  111029420370   111029641959   111029845898   111030075031   111030306601  
111030550680   111030792666   111031062544   111031357710   111031593970  
111031796447   111032061128   111032331386

454405838

  454713835   455015156   455314419   111026938214   111028779129   111029104683
  111029420437   111029642006   111029845922   111030075064   111030306623  
111030550725   111030792677   111031062577   111031357732   111031593981  
111031796458   111032061140   111032331500

454406356

  454713918   455015206   455314443   111026939181   111028779196   111029104694
  111029420516   111029642130   111029845955   111030075109   111030306678  
111030550769   111030792699   111031062634   111031357811   111031593992  
111031796830   111032061173   111032331566

454407560

  454713942   455015222   455314450   111026939800   111028779264   111029104739
  111029420606   111029642141   111029845966   111030075110   111030306713  
111030550815   111030792712   111031062667   111031357822   111031594016  
111031796874   111032061207   111032331577

454408170

  454713967   455015305   455314500   111026940756   111028779343   111029104762
  111029420640   111029642174   111029845977   111030075165   111030306724  
111030550826   111030792756   111031062690   111031357833   111031594027  
111031797099   111032061230   111032331656

454410036

  454714031   455015453   455314559   111026940868   111028779398   111029104807
  111029420673   111029642196   111029845999   111030075200   111030306735  
111030550859   111030792778   111031062780   111031357844   111031594038  
111031797213   111032061263   111032331667

454410085

  454714163   455015651   455314666   111026941870   111028779400   111029104874
  111029420729   111029642286   111029846013   111030075222   111030306858  
111030550949   111030792789   111031062791   111031357877   111031594072  
111031797314   111032061296   111032331678

454410143

  454714205   455015701   455314716   111026942938   111028779433   111029105730
  111029420730   111029642332   111029846024   111030075266   111030306960  
111030550961   111030792857   111031062892   111031357934   111031594106  
111031797392   111032061364   111032331689

454410606

  454714593   455015792   455314823   111026943298   111028779477   111029105774
  111029420752   111029642343   111029846529   111030075323   111030306982  
111030550972   111030793645   111031062904   111031357967   111031594128  
111031797415   111032061386   111032331724

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454411091

  454714635   455015859   455314872   111026943300   111028780132   111029105796
  111029420774   111029642411   111029846585   111030075334   111030307174  
111030550983   111030793780   111031062915   111031358452   111031594173  
111031797482   111032061409   111032331735

454411505

  454714932   455015941   455314963   111026943771   111028780154   111029105831
  111029420909   111029642477   111029846608   111030075413   111030307242  
111030551029   111030793960   111031062982   111031359228   111031594184  
111031797527   111032061421   111032331746

454411661

  454715004   455016410   455315051   111026946291   111028780165   111029105864
  111029420921   111029642848   111029846642   111030075479   111030307310  
111030551041   111030794220   111031063040   111031359295   111031594229  
111031797549   111032061432   111032331768

454414889

  454715228   455016568   455315101   111026946314   111028780176   111029105943
  111029421337   111029642916   111029846776   111030075547   111030307736  
111030551883   111030794400   111031063668   111031359341   111031594319  
111031797628   111032061454   111032331780

454414921

  454715277   455016766   455315226   111026946415   111028780211   111029106393
  111029421427   111029642961   111029846866   111030075581   111030307815  
111030552064   111030794589   111031063680   111031359363   111031594386  
111031797987   111032061476   111032331937

454415142

  454715517   455016907   455315366   111026948822   111028780266   111029106427
  111029421461   111029642983   111029846877   111030075604   111030308063  
111030552109   111030794679   111031063770   111031359453   111031594409  
111031797998   111032061498   111032331960

454415704

  454715541   455017111   455315465   111026950825   111028780367   111029106528
  111029421551   111029643007   111029846956   111030076379   111030308221  
111030552211   111030794747   111031063781   111031359497   111031594410  
111031798012   111032061522   111032331971

454417247

  454715558   455017186   455315606   111026951725   111028780503   111029106584
  111029421584   111029643018   111029846967   111030076391   111030308647  
111030552244   111030794770   111031063950   111031359576   111031594432  
111031798089   111032061689   111032332039

454417353

  454715574   455017236   455315648   111026952007   111028781706   111029106630
  111029421629   111029643029   111029847025   111030076515   111030308692  
111030552299   111030794848   111031063961   111031359598   111031594443  
111031798090   111032061713   111032332051

454417403

  454715590   455017525   455315689   111026953233   111028781739   111029106720
  111029421720   111029643041   111029847104   111030076740   111030308726  
111030552378   111030794882   111031064007   111031359666   111031594454  
111031798113   111032061825   111032332062

454417692

  454715640   455017541   455315754   111026953581   111028781762   111029106731
  111029421810   111029643074   111029847137   111030076762   111030308760  
111030552761   111030794972   111031064029   111031359677   111031594465  
111031798146   111032061904   111032332130

454418898

  454715681   455017608   455315895   111026953648   111028781795   111029106742
  111029421843   111029643197   111029847148   111030076773   111030308849  
111030552828   111030795074   111031064108   111031359688   111031594522  
111031798191   111032061915   111032332501

454419003

  454715897   455017905   455316026   111026954403   111028782011   111029107271
  111029421854   111029643760   111029847159   111030076784   111030308861  
111030552895   111030795186   111031064119   111031359699   111031594533  
111031798203   111032061926   111032332545

454419656

  454716432   455017996   455316067   111026955370   111028782033   111029107305
  111029422091   111029643782   111029847171   111030076807   111030308883  
111030553010   111030795197   111031064120   111031359723   111031594634  
111031798236   111032062017   111032332556

454420324

  454716481   455018226   455316109   111026955572   111028782066   111029107316
  111029422114   111029643805   111029847407   111030077190   111030309367  
111030553021   111030795355   111031064186   111031359734   111031595286  
111031798304   111032062028   111032332590

454420613

  454716606   455018333   455316166   111026956023   111028782077   111029107406
  111029422293   111029643849   111029847418   111030077392   111030309402  
111030553043   111030795423   111031064221   111031359835   111031595310  
111031798573   111032063164   111032332646

454421298

  454716614   455018382   455316315   111026961546   111028782101   111029107451
  111029422349   111029643962   111029847429   111030077448   111030309480  
111030553166   111030795456   111031064298   111031361108   111031595321  
111031798584   111032063175   111032332657

454421322

  454716663   455018457   455316331   111026961748   111028782178   111029107495
  111029422361   111029643973   111029847441   111030077505   111030309536  
111030553188   111030795489   111031064300   111031361119   111031595433  
111031798595   111032063186   111032332961

454421884

  454716846   455018606   455316356   111026962053   111028782279   111029107518
  111029422383   111029643984   111029847463   111030077549   111030309581  
111030553751   111030795557   111031064311   111031361490   111031595545  
111031798685   111032063377   111032332983

454421975

  454716960   455018671   455316463   111026964785   111028782358   111029107530
  111029422406   111029644008   111029847474   111030077583   111030309727  
111030553908   111030795568   111031064478   111031361579   111031595589  
111031798720   111032063568   111032333007

454422106

  454716978   455019026   455316505   111026964842   111028782976   111029107541
  111029423025   111029644019   111029847485   111030077628   111030309772  
111030553919   111030795580   111031064490   111031361625   111031595590  
111031798731   111032063580   111032333029

454422650

  454716994   455019083   455316570   111026965461   111028782987   111029107563
  111029423081   111029644042   111029848295   111030077673   111030309839  
111030553920   111030796143   111031064524   111031361658   111031595613  
111031798753   111032063636   111032333041

454422908

  454717000   455019109   455316604   111026967430   111028783078   111029107619
  111029423115   111029644109   111029848307   111030077695   111030309851  
111030554077   111030796198   111031064535   111031361692   111031595635  
111031798764   111032063872   111032333085

454423310

  454717075   455019141   455316612   111026967452   111028783157   111029107620
  111029423126   111029644154   111029848318   111030077752   111030309862  
111030554213   111030796200   111031064557   111031361704   111031595657  
111031798797   111032063973   111032333287

454423906

  454717125   455019265   455316695   111026969566   111028783179   111029107642
  111029423272   111029644187   111029848330   111030077763   111030309884  
111030554268   111030796705   111031064568   111031361737   111031595691  
111031798810   111032063995   111032333311

454424722

  454717224   455019315   455316737   111026969926   111028783247   111029107776
  111029423586   111029644200   111029848352   111030077785   111030309895  
111030554336   111030796727   111031064591   111031361760   111031595714  
111031799372   111032064020   111032333399

454425117

  454717281   455019422   455316760   111026974832   111028783304   111029107787
  111029423621   111029644211   111029848464   111030077875   111030309930  
111030554347   111030796749   111031064603   111031361793   111031595725  
111031799428   111032064064   111032333401

454425422

  454717323   455019612   455316802   111026975024   111028783315   111029107822
  111029423766   111029644255   111029848486   111030077897   111030309963  
111030554448   111030796772   111031064636   111031361827   111031595736  
111031799530   111032064097   111032333423

454425554

  454717646   455019661   455316844   111026976485   111028783337   111029107877
  111029423946   111029644277   111029848509   111030077943   111030309985  
111030554493   111030796862   111031064658   111031361883   111031595848  
111031799888   111032064345   111032333434

454426198

  454717711   455019869   455316869   111026976889   111028783629   111029107912
  111029424037   111029644288   111029848543   111030077987   111030310022  
111030554527   111030796963   111031064669   111031361939   111031595949  
111031799923   111032064794   111032333445

454427337

  454717737   455019950   455316893   111026978858   111028783641   111029108025
  111029424071   111029644299   111029848587   111030078102   111030311416  
111030554549   111030796985   111031066245   111031361962   111031595950  
111031799956   111032064828   111032333489

454427667

  454717786   455020131   455316901   111026979691   111028783775   111029108115
  111029424116   111029644334   111029848598   111030078113   111030311449  
111030554640   111030797009   111031066290   111031361973   111031595961  
111031799978   111032064839   111032333603

454428418

  454717802   455020248   455316984   111026979758   111028783797   111029108137
  111029424127   111029644356   111029848600   111030078157   111030311506  
111030554651   111030797021   111031066335   111031362019   111031595972  
111031799990   111032064851   111032333816

454429606

  454717869   455020420   455317024   111026979837   111028783876   111029108159
  111029424138   111029644389   111029848655   111030078168   111030311528  
111030554741   111030797043   111031066357   111031362020   111031596030  
111031800038   111032064907   111032333906

454430281

  454718008   455020438   455317446   111026981278   111028784169   111029108643
  111029424701   111029644402   111029848734   111030078179   111030311629  
111030554853   111030797087   111031066379   111031362075   111031596142  
111031800061   111032064974   111032333928

454430331

  454718016   455020560   455317636   111026982459   111028784181   111029108979
  111029424835   111029644413   111029848767   111030078191   111030311641  
111030554897   111030797199   111031066403   111031362693   111031596175  
111031800072   111032064985   111032334198

454430927

  454718123   455020578   455317677   111026983270   111028784293   111029109071
  111029425588   111029644479   111029848802   111030078247   111030311708  
111030554909   111030797201   111031066425   111031362727   111031596186  
111031800106   111032065098   111032334222

454431354

  454718131   455020677   455317727   111026983551   111028784316   111029109116
  111029425656   111029644491   111029848835   111030078258   111030311719  
111030554921   111030797245   111031067336   111031362772   111031596197  
111031800139   111032065166   111032334244

454431719

  454718461   455020750   455318915   111026986048   111028784394   111029109161
  111029425724   111029644536   111029848880   111030078269   111030311933  
111030555089   111030797458   111031067347   111031362873   111031596221  
111031800140   111032065177   111032334255

454432584

  454718503   455020784   459293585   111026986992   111028784563   111029109273
  111029425780   111029644558   111029848891   111030078292   111030311999  
111030555135   111030797683   111031067639   111031362907   111031596232  
111031800162   111032065188   111032334345

454433152

  454718594   455020800   460408685   111026987858   111028784585   111029109341
  111029425836   111029644637   111029848914   111030078539   111030312013  
111030555157   111030797739   111031067640   111031363076   111031596388  
111031800184   111032065201   111032334413

454434341

  454718636   455020990   460682321   111026987960   111028784620   111029109453
  111029425847   111029644749   111029849005   111030078584   111030312024  
111030556002   111030797784   111031067673   111031363144   111031596445  
111031800207   111032065234   111032334424

454434861

  454718677   455021006   460784473   111026988028   111028784642   111029109475
  111029425869   111029644761   111029849038   111030078629   111030312035  
111030556383   111030797807   111031067729   111031363166   111031597008  
111031800218   111032065313   111032334446

454435611

  454718727   455021022   460957004   111026988220   111028785092   111029109891
  111029425904   111029645661   111029849072   111030079215   111030312114  
111030556439   111030797852   111031067774   111031363177   111031597042  
111031800230   111032065335   111032334479

454436924

  454718800   455021402   461564882   111026990706   111028785261   111029109903
  111029425948   111029645683   111029849151   111030079237   111030312125  
111030556529   111030797863   111031067842   111031363234   111031597075  
111031800241   111032065582   111032334503

454437195

  454718842   455021519   461708810   111026992258   111028785317   111029110556
  111029426006   111029645728   111029849162   111030079259   111030312158  
111030556552   111030797942   111031067932   111031363638   111031597086  
111031800319   111032065649   111032334558

454438003

  454719048   455021600   461718124   111026993709   111028785441   111029110590
  111029426028   111029645739   111029849230   111030079327   111030312259  
111030556608   111030797997   111031067943   111031363650   111031597211  
111031800353   111032065661   111032334581

454438318

  454719139   455021758   461734121   111026993967   111028785531   111029110613
  111029426365   111029645762   111029849993   111030079440   111030312260  
111030556664   111030798033   111031067987   111031363706   111031597244  
111031800364   111032065672   111032334615

454438847

  454719345   455022004   462194614   111026994069   111028785687   111029110646
  111029426466   111029645807   111029850018   111030079518   111030312327  
111030556675   111030798066   111031067998   111031363717   111031597288  
111031800465   111032065740   111032334637

454439126

  454719386   455022319   462330549   111026994508   111028785700   111029110714
  111029426512   111029646268   111029850030   111030079574   111030312349  
111030556697   111030798088   111031068001   111031363784   111031597299  
111031800533   111032065762   111032334738

454439381

  454719394   455022327   462555111   111026996331   111028785733   111029110725
  111029426589   111029646280   111029850041   111030079596   111030312383  
111030556798   111030798101   111031068090   111031363818   111031597323  
111031800544   111032065818   111032334772

454439910

  454719477   455022418   463199497   111026997983   111028785801   111029110826
  111029426646   111029646347   111029850063   111030079631   111030312439  
111030556811   111030798145   111031068113   111031363852   111031597402  
111031800577   111032066224   111032335256

454439977

  454719675   455022509   463230250   111026999334   111028785890   111029111085
  111029426792   111029646392   111029850276   111030079709   111030312440  
111030556912   111030798213   111031068124   111031363874   111031597457  
111031800870   111032066415   111032335267

454440124

  454719691   455022590   463429332   111026999873   111028785968   111029111142
  111029426815   111029646404   111029850344   111030079732   111030312934  
111030556934   111030798303   111031068461   111031363931   111031597468  
111031800881   111032066684   111032335290

454440231

  454719709   455022616   463550509   111027001025   111028786251   111029111175
  111029426860   111029646448   111029850401   111030079844   111030312945  
111030556956   111030798325   111031068483   111031365449   111031597491  
111031800904   111032066707   111032335302

454440389

  454719717   455022624   463635458   111027002992   111028786329   111029111366
  111029426938   111029646819   111029850434   111030079855   111030312989  
111030556989   111030798392   111031068494   111031365483   111031597514  
111031801365   111032066730   111032335717

454440868

  454719733   455022723   463850503   111027004387   111028786958   111029111377
  111029427423   111029646864   111029850489   111030079877   111030313092  
111030557104   111030798415   111031068562   111031365539   111031597569  
111031801376   111032066752   111032335740

454440934

  454719907   455022954   464031863   111027005737   111028787195   111029111423
  111029427490   111029646886   111029850535   111030079923   111030313137  
111030557148   111030799269   111031068573   111031365540   111031597581  
111031801422   111032066774   111032335751

454440975

  454719964   455023028   464082783   111027007289   111028787218   111029111434
  111029427546   111029646909   111029850580   111030079956   111030313171  
111030557159   111030799326   111031069990   111031365584   111031597659  
111031801523   111032067281   111032335784

454441254

  454720210   455023143   464444637   111027007650   111028787308   111029111692
  111029427579   111029646954   111029850591   111030079978   111030313216  
111030557160   111030799449   111031070015   111031365663   111031597671  
111031801545   111032067304   111032335807

454441536

  454720319   455023234   464709286   111027007874   111028787364   111029111737
  111029427636   111029646976   111029850759   111030079990   111030313834  
111030557812   111030799450   111031070059   111031366372   111031597727  
111031801624   111032067337   111032335829

454441544

  454720376   455023309   464725100   111027009135   111028787375   111029111805
  111029427670   111029646987   111029850771   111030080004   111030314127  
111030557957   111030799461   111031070082   111031366383   111031597772  
111031801635   111032067348   111032335942

454441569

  454720426   455023325   464969872   111027018641   111028787656   111029111849
  111029428356   111029647012   111029850793   111030080037   111030314161  
111030557979   111030799539   111031070116   111031366406   111031597794  
111031801668   111032067405   111032336213

454441692

  454720533   455023341   465050433   111027018764   111028787724   111029111883
  111029428503   111029647034   111029850827   111030080431   111030314206  
111030557991   111030799630   111031070138   111031366428   111031597806  
111031801714   111032067449   111032336235

454441767

  454720558   455023390   465057727   111027018955   111028787780   111029111995
  111029428536   111029647067   111029850849   111030080464   111030314228  
111030558082   111030799641   111031070150   111031366440   111031597873  
111031801725   111032067483   111032336291

454441932

  454720632   455023424   465107639   111027023467   111028788309   111029112389
  111029428615   111029647078   111029850850   111030080486   111030314239  
111030558116   111030799708   111031070161   111031366484   111031597884  
111031801758   111032067494   111032336404

454441940

  454720731   455023481   465116614   111027026156   111028788321   111029112457
  111029428626   111029647135   111029850872   111030080521   111030314240  
111030558194   111030799753   111031070172   111031366541   111031597895  
111031801769   111032067517   111032336437

454442013

  454720939   455023721   465189298   111027026303   111028788400   111029112514
  111029428660   111029647157   111029850894   111030080543   111030314251  
111030558936   111030799775   111031070183   111031366552   111031598278  
111031801837   111032067540   111032336459

454442161

  454721010   455023796   465471738   111027028732   111028788488   111029112659
  111029428750   111029647225   111029850939   111030080554   111030314284  
111030558958   111030799865   111031070295   111031366619   111031598368  
111031801848   111032067562   111032336549

454442187

  454721028   455023937   111000583784   111027029621   111028788499  
111029112660   111029428806   111029647269   111029850951   111030081320  
111030314330   111030559005   111030799898   111031070363   111031366631  
111031598436   111031801860   111032067573   111032336684

454442310

  454721044   455023945   111000806108   111027030139   111028788501  
111029112682   111029428817   111029647371   111029851996   111030081588  
111030314352   111030559038   111030800004   111031070374   111031366653  
111031598504   111031801882   111032067865   111032336954

454442427

  454721218   455023986   111001019138   111027030982   111028789074  
111029112817   111029428873   111029647382   111029852009   111030081702  
111030314453   111030559049   111030800240   111031070385   111031366686  
111031598515   111031801949   111032067933   111032336987

454442567

  454721267   455024067   111001088257   111027031354   111028789085  
111029113346   111029428884   111029647405   111029852043   111030081746  
111030314510   111030559072   111030800251   111031070475   111031366697  
111031598526   111031801950   111032067966   111032337023

454442765

  454721283   455024166   111001115124   111027032917   111028789311  
111029113403   111029428930   111029647449   111029852054   111030081768  
111030314633   111030559128   111030800262   111031070509   111031366721  
111031598537   111031802074   111032067977   111032337034

454442930

  454721507   455024414   111001159795   111027033716   111028789322  
111029113425   111029429975   111029647506   111029852098   111030081780  
111030314644   111030559162   111030800509   111031070510   111031366732  
111031598616   111031802085   111032067988   111032337124

454443029

  454721572   455024646   111001252171   111027035550   111028789344  
111029113560   111029429986   111029647517   111029852155   111030081814  
111030314655   111030559195   111030800521   111031070543   111031366822  
111031598627   111031802131   111032067999   111032337269

454443177

  454721689   455024679   111001254184   111027035662   111028789412  
111029113672   111029430067   111029647528   111029852177   111030082219  
111030314699   111030559285   111030800576   111031070565   111031366899  
111031598638   111031802142   111032068024   111032337337

454443581

  454721754   455024786   111001598905   111027035987   111028789434  
111029113683   111029430102   111029647562   111029852223   111030082253  
111030314789   111030559656   111030800622   111031070699   111031366967  
111031598661   111031802153   111032068091   111032337359

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454444142

  454721770   455024794   111001838340   111027037912   111028789489  
111029114516   111029430225   111029647584   111029852245   111030082264  
111030314790   111030559814   111030800644   111031070701   111031367047  
111031598672   111031802175   111032068125   111032337360

454444266

  454721887   455024851   111002012996   111027038182   111028789535  
111029114662   111029430247   111029647618   111029852278   111030082275  
111030314802   111030559825   111030800655   111031070745   111031367193  
111031598683   111031802221   111032068147   111032337461

454444654

  454721937   455025098   111002120503   111027041771   111028789557  
111029114707   111029430269   111029647696   111029852290   111030082332  
111030314857   111030559836   111030801106   111031070789   111031367306  
111031598739   111031802232   111032068158   111032337472

454445024

  454721945   455025148   111002249594   111027043043   111028789580  
111029114752   111029430315   111029647731   111029852324   111030082343  
111030314903   111030559847   111030801128   111031071678   111031367351  
111031598773   111031802254   111032068327   111032337562

454445198

  454722042   455025213   111002762639   111027044190   111028789591  
111029114831   111029430416   111029647764   111029852380   111030082387  
111030314914   111030559881   111030801151   111031071713   111031367373  
111031599088   111031802276   111032068406   111032337584

454445313

  454722091   455025445   111003021278   111027044280   111028789625  
111029114897   111029431316   111029647775   111029852469   111030082400  
111030314947   111030559960   111030801173   111031071768   111031367418  
111031599178   111031802300   111032068507   111032337630

454445461

  454722307   455025478   111003390211   111027044527   111028789669  
111029114910   111029431552   111029647797   111029852773   111030082589  
111030314958   111030559971   111030801207   111031071780   111031367452  
111031599202   111031802311   111032068529   111032337641

454445487

  454722380   455025502   111003394282   111027044909   111028789726  
111029115023   111029431596   111029647809   111029852784   111030082602  
111030314981   111030560186   111030801230   111031071858   111031367463  
111031599224   111031802333   111032068664   111032337922

454445503

  454722497   455025551   111004057694   111027045034   111028790807  
111029115034   111029432171   111029647821   111029852795   111030082679  
111030314992   111030560197   111030801263   111031071870   111031367474  
111031599235   111031802355   111032068675   111032337933

454445602

  454722612   455025577   111004167999   111027045102   111028790942  
111029115045   111029432261   111029647854   111029852807   111030082781  
111030315319   111030560265   111030801410   111031071948   111031367508  
111031599246   111031803086   111032068732   111032337944

454445628

  454722687   455025619   111004186068   111027048846   111028791145  
111029115102   111029432294   111029647865   111029852830   111030082815  
111030315320   111030561491   111030801432   111031072062   111031367575  
111031599280   111031803110   111032068754   111032337999

454445644

  454722729   455025650   111004815326   111027050546   111028791280  
111029115113   111029432384   111029647898   111029852841   111030082848  
111030315500   111030561682   111030801443   111031072073   111031367654  
111031599303   111031803121   111032068798   111032338002

454445701

  454722851   455025742   111004920042   111027050872   111028791314  
111029115146   111029432430   111029647944   111029852874   111030082882  
111030315601   111030561727   111030801454   111031072084   111031367698  
111031599369   111031803244   111032068822   111032338013

454445933

  454723057   455025759   111004935015   111027052256   111028791336  
111029115203   111029432474   111029647977   111029852896   111030082916  
111030316062   111030561817   111030801465   111031072095   111031367722  
111031599437   111031803334   111032068833   111032338068

454446014

  454723164   455025767   111005242321   111027052605   111028791369  
111029115393   111029432542   111029647999   111029852908   111030082972  
111030316073   111030561840   111030801612   111031072118   111031367733  
111031599460   111031803378   111032068844   111032338103

454446436

  454723198   455025833   111006134715   111027052942   111028791493  
111029115506   111029432564   111029648855   111029853022   111030083029  
111030316129   111030561895   111030801645   111031072152   111031368510  
111031599471   111031803390   111032068923   111032338158

454446501

  454723313   455025924   111006937165   111027058397   111028791741  
111029115517   111029432586   111029648866   111029853033   111030083052  
111030316130   111030561907   111030801690   111031072174   111031368532  
111031599505   111031803637   111032068934   111032338170

454446519

  454723636   455026120   111006981872   111027058599   111028791763  
111029115551   111029432632   111029649036   111029853741   111030083849  
111030316163   111030561918   111030801881   111031072196   111031368565  
111031599594   111031803660   111032068967   111032338204

454446576

  454723727   455026146   111007025939   111027062459   111028792113  
111029115663   111029432643   111029649069   111029854034   111030083894  
111030316208   111030561963   111030801892   111031072242   111031368587  
111031599606   111031803727   111032068989   111032338800

454446618

  454723750   455026211   111007196107   111027062763   111028792157  
111029115674   111029432676   111029649070   111029854214   111030083906  
111030316332   111030562010   111030801915   111031072286   111031368611  
111031599651   111031803761   111032069036   111032338811

454446659

  454723826   455026252   111007255372   111027062774   111028793350  
111029115685   111029433903   111029649104   111029854247   111030083951  
111030316343   111030562122   111030801971   111031072343   111031368644  
111031599673   111031803806   111032069081   111032339171

454446675

  454724055   455026294   111007271280   111027063113   111028793451  
111029115696   111029433958   111029649137   111029854269   111030083984  
111030316365   111030562593   111030802095   111031072365   111031368666  
111031599718   111031803828   111032069250   111032339980

454446758

  454724246   455026302   111007359254   111027063180   111028793642  
111029115764   111029433981   111029649238   111029854315   111030084109  
111030316455   111030562627   111030802501   111031072400   111031368688  
111031599729   111031803840   111032069261   111032340016

454446774

  454724287   455026336   111007846110   111027063708   111028793664  
111029116125   111029433992   111029649733   111029854326   111030084121  
111030316512   111030562683   111030802545   111031072523   111031368745  
111031599730   111031803851   111032069283   111032340498

454446790

  454724345   455026435   111007865829   111027066172   111028793709  
111029116170   111029434005   111029649766   111029854483   111030084132  
111030316578   111030562830   111030802624   111031072534   111031368767  
111031599796   111031803873   111032069553   111032340555

454447210

  454724493   455026443   111007905576   111027068860   111028793765  
111029116776   111029434072   111029649799   111029854506   111030084143  
111030316613   111030562908   111030802703   111031072556   111031368778  
111031599820   111031803895   111032069643   111032340678

454447392

  454724576   455026633   111008190292   111027070021   111028794047  
111029116833   111029434106   111029649845   111029854551   111030084176  
111030316635   111030562953   111030802725   111031072691   111031368846  
111031599954   111031803929   111032069665   111032340689

454447632

  454724642   455026641   111008942837   111027074328   111028794058  
111029117249   111029434139   111029649867   111029854584   111030084187  
111030316668   111030562975   111030803052   111031072747   111031369252  
111031600036   111031803996   111032069687   111032340724

454447814

  454724667   455026690   111010157906   111027074384   111028794250  
111029117328   111029434140   111029649878   111029854595   111030084301  
111030316736   111030563088   111030803063   111031073715   111031369319  
111031600058   111031804054   111032069698   111032340814

454447939

  454724675   455026732   111010468518   111027076522   111028794294  
111029117553   111029434162   111029649902   111029854618   111030084334  
111030316826   111030563099   111030803074   111031073737   111031369320  
111031600081   111031804065   111032069700   111032340847

454448002

  454725151   455026997   111010626727   111027081562   111028794328  
111029117575   111029434207   111029649946   111029854629   111030084345  
111030316837   111030563202   111030803164   111031073748   111031369353  
111031600159   111031804098   111032069788   111032340870

454448069

  454725185   455027136   111010749385   111027081753   111028794676  
111029117610   111029434241   111029649957   111029854641   111030084446  
111030316882   111030563235   111030803175   111031073759   111031369364  
111031600182   111031804155   111032069799   111032340904

454448085

  454725250   455027482   111010985242   111027082901   111028794823  
111029117621   111029434263   111029649968   111029854674   111030084457  
111030317940   111030563246   111030803186   111031073805   111031369386  
111031600227   111031804188   111032069812   111032340937

454448168

  454725342   455027615   111011058312   111027083238   111028794889  
111029117665   111029434319   111029649991   111029854696   111030084525  
111030318244   111030563268   111030803197   111031073838   111031369421  
111031600250   111031804199   111032070241   111032341073

454448200

  454725417   455027698   111011102323   111027083519   111028794913  
111029117766   111029434410   111029650027   111029854708   111030084547  
111030318288   111030563303   111030803254   111031073861   111031369432  
111031601037   111031804245   111032070252   111032341118

454448218

  454725516   455027722   111011138456   111027086871   111028794968  
111029118509   111029434432   111029650061   111029854731   111030084570  
111030318301   111030563437   111030803355   111031073894   111031369487  
111031601048   111031804290   111032070263   111032341129

454448341

  454725599   455027748   111011153891   111027088592   111028795880  
111029118611   111029434443   111029650128   111029854742   111030084626  
111030318794   111030563460   111030803546   111031073951   111031369522  
111031601116   111031804414   111032070320   111032341130

454448515

  454725680   455027961   111011161485   111027089931   111028795891  
111029118633   111029434498   111029650139   111029854775   111030084648  
111030318806   111030563482   111030803579   111031074109   111031369577  
111031601138   111031804458   111032070331   111032341141

454448523

  454725722   455028118   111011167683   111027092294   111028795903  
111029118677   111029434522   111029650184   111029854809   111030084660  
111030318817   111030563583   111030803591   111031074356   111031370007  
111031601273   111031804481   111032070364   111032341163

454448556

  454725805   455028209   111011205181   111027092700   111028795970  
111029118802   111029434577   111029650207   111029854944   111030084693  
111030318851   111030563819   111030803614   111031074716   111031370018  
111031601295   111031804526   111032071129   111032341231

454448689

  454726001   455028233   111011219614   111027093059   111028796038  
111029118857   111029434690   111029650241   111029854977   111030084727  
111030318873   111030564089   111030803669   111031074738   111031370029  
111031601307   111031804537   111032071141   111032341354

454448804

  454726258   455028423   111011234374   111027093228   111028796083  
111029118970   111029434702   111029650331   111029855585   111030084772  
111030318895   111030564146   111030803793   111031075919   111031370074  
111031601318   111031804728   111032071152   111032341376

454448952

  454726332   455028530   111011238761   111027095141   111028796094  
111029118981   111029434735   111029650353   111029855620   111030084839  
111030318974   111030564179   111030804064   111031076044   111031370254  
111031601341   111031804874   111032071174   111032341387

454449125

  454726449   455028639   111011244263   111027097075   111028796386  
111029118992   111029434982   111029650397   111029855631   111030084873  
111030318985   111030564225   111030804075   111031076123   111031370344  
111031601363   111031804896   111032071321   111032341398

454449133

  454726456   455028662   111011310942   111027097222   111028796397  
111029119016   111029434993   111029650409   111029855653   111030084884  
111030318996   111030564292   111030804110   111031076224   111031371323  
111031601385   111031804986   111032071624   111032341411

454449224

  454726589   455028670   111011333295   111027097794   111028796623  
111029119421   111029435006   111029650410   111029855710   111030084895  
111030319010   111030564337   111030804154   111031076257   111031371334  
111031601442   111031804997   111032071747   111032341589

454449281

  454726696   455028688   111011356436   111027100429   111028796656  
111029119498   111029435084   111029650465   111029855721   111030084918  
111030319032   111030564382   111030804176   111031076280   111031371604  
111031601510   111031805011   111032071758   111032341815

454449547

  454726753   455029165   111011385393   111027100553   111028796702  
111029119511   111029435129   111029650500   111029855798   111030084929  
111030319065   111030564438   111030804288   111031076314   111031371615  
111031601532   111031805279   111032071770   111032342085

454449554

  454726894   455029363   111011469789   111027103039   111028796735  
111029119522   111029435332   111029651725   111029855899   111030085065  
111030319212   111030564450   111030804345   111031076325   111031371626  
111031601598   111031805336   111032071927   111032342096

454449778

  454726944   455029470   111011594643   111027103411   111028796858  
111029119533   111029435387   111029651736   111029855923   111030085100  
111030319256   111030565282   111030804435   111031076336   111031371660  
111031601611   111031805369   111032071961   111032342108

454449810

  454726985   455029553   111011665574   111027103477   111028796869  
111029119634   111029435499   111029651758   111029855934   111030085212  
111030319324   111030565293   111030804569   111031076347   111031371671  
111031601655   111031805370   111032071972   111032342120

454449927

  454727041   455029611   111011671942   111027103837   111028796915  
111029119702   111029435589   111029651859   111029855978   111030085560  
111030319447   111030565305   111030804570   111031076370   111031371705  
111031601734   111031805381   111032072018   111032342175

454449984

  454727058   455029744   111011685127   111027107550   111028796971  
111029120322   111029435602   111029651882   111029855989   111030085616  
111030319481   111030565327   111030804783   111031076460   111031371738  
111031601767   111031805448   111032072052   111032342197

454450040

  454727207   455029793   111011698491   111027109305   111028797017  
111029120333   111029435703   111029651916   111029855990   111030085627  
111030319526   111030565349   111030804794   111031076471   111031371750  
111031601789   111031805459   111032072096   111032342209

454450131

  454727389   455030007   111011705197   111027110206   111028797297  
111029120401   111029435725   111029651938   111029856115   111030085661  
111030319537   111030565406   111030804873   111031076482   111031371817  
111031601813   111031805538   111032072153   111032342210

454450164

  454727397   455030072   111011705210   111027111713   111028797309  
111029120467   111029435769   111029651950   111029856137   111030086381  
111030319548   111030565451   111030804895   111031076505   111031371828  
111031601835   111031805549   111032072254   111032342254

454450206

  454727462   455030122   111011719451   111027111814   111028797365  
111029120557   111029435770   111029651972   111029856148   111030086392  
111030319605   111030566317   111030804929   111031076617   111031371884  
111031601857   111031805606   111032073402   111032342311

454450248

  454727470   455030213   111011855441   111027112107   111028797466  
111029120579   111029435781   111029652018   111029856272   111030086404  
111030319627   111030566485   111030805043   111031076695   111031371930  
111031601880   111031805617   111032073435   111032342344

454450420

  454727694   455030593   111011972913   111027112185   111028797567  
111029120658   111029435837   111029652029   111029856351   111030086415  
111030319650   111030566867   111030805379   111031076932   111031372009  
111031601891   111031805628   111032073479   111032342412

454450487

  454727934   455030635   111012073680   111027113490   111028797602  
111029120669   111029435860   111029652120   111029856407   111030086459  
111030319661   111030566889   111030805391   111031077382   111031372010  
111031601936   111031805662   111032073491   111032342423

454450495

  454727942   455030825   111012087539   111027114008   111028798636  
111029120748   111029435871   111029652197   111029856418   111030086460  
111030319683   111030566924   111030805458   111031077416   111031372054  
111031601947   111031805673   111032073738   111032342445

454450529

  454727991   455030924   111012139751   111027114211   111028798726  
111029120894   111029435916   111029652298   111029856430   111030086471  
111030319694   111030566946   111030805841   111031077506   111031372065  
111031601969   111031806438   111032073761   111032342490

454450552

  454728015   455031237   111012172174   111027114334   111028798760  
111029121020   111029435938   111029652366   111029856441   111030086516  
111030319706   111030567093   111030806864   111031078620   111031372100  
111031601981   111031806450   111032073839   111032342502

454450586

  454728049   455031245   111012206419   111027115087   111028798838  
111029121086   111029436445   111029652399   111029856452   111030086550  
111030319728   111030567172   111030806932   111031079182   111031372133  
111031601992   111031806506   111032073840   111032342513

454450719

  454728239   455031559   111012209232   111027117573   111028798850  
111029121154   111029436456   111029652412   111029856889   111030086561  
111030319739   111030567307   111030808619   111031079845   111031372144  
111031602656   111031806528   111032073941   111032342658

454450842

  454728320   455031625   111012216498   111027119115   111028799446  
111029121918   111029436502   111029652502   111029856924   111030086583  
111030319740   111030567363   111030808956   111031079979   111031372155  
111031602667   111031806641   111032073974   111032342669

454450966

  454728379   455031773   111012370231   111027120768   111028800258  
111029121929   111029436883   111029652557   111029856991   111030086730  
111030320786   111030567431   111030808967   111031080049   111031372166  
111031602735   111031806719   111032073985   111032342704

454451063

  454728395   455031922   111012383325   111027124223   111028800269  
111029121952   111029437660   111029652580   111029857093   111030086785  
111030320809   111030567486   111030808978   111031080117   111031372177  
111031602814   111031806786   111032074021   111032342715

454451089

  454728445   455031930   111012424411   111027124773   111028800449  
111029121963   111029437750   111029652591   111029857161   111030086819  
111030320900   111030567565   111030808990   111031080195   111031372223  
111031602904   111031806821   111032074043   111032342726

454451287

  454728601   455031948   111012483247   111027124874   111028800450  
111029122111   111029437783   111029652614   111029857206   111030086831  
111030320911   111030567587   111030809058   111031080218   111031372335  
111031602915   111031807260   111032074065   111032342760

454451543

  454728643   455031955   111012571762   111027128441   111028800528  
111029122201   111029437840   111029652625   111029857330   111030086897  
111030320999   111030567622   111030809070   111031080263   111031372380  
111031602948   111031807271   111032074188   111032342816

454451600

  454728692   455032052   111012675127   111027129734   111028800562  
111029122212   111029437851   111029652670   111029857341   111030086910  
111030321024   111030567677   111030809104   111031080308   111031372403  
111031602959   111031807732   111032074199   111032342861

454451618

  454728775   455032102   111012757375   111027131489   111028800731  
111029122290   111029437884   111029653110   111029857374   111030086976  
111030321080   111030567745   111030809227   111031080364   111031372425  
111031602971   111031807754   111032074212   111032342928

454451675

  454728791   455032128   111012764801   111027131546   111028800786  
111029122302   111029437895   111029653121   111029857385   111030086987  
111030321114   111030567778   111030809238   111031080443   111031372469  
111031602982   111031807787   111032074234   111032342940

454451865

  454728866   455032201   111012765587   111027132019   111028800809  
111029122346   111029437918   111029653154   111029857419   111030087089  
111030321147   111030567970   111030809328   111031080533   111031372492  
111031603017   111031807990   111032074278   111032342951

454451907

  454728981   455032250   111012780326   111027135685   111028800843  
111029122379   111029437929   111029653165   111029857497   111030087102  
111030321169   111030567992   111030809339   111031080779   111031372537  
111031603073   111031808036   111032074290   111032343738

454451915

  454729203   455032292   111012786434   111027135999   111028800854  
111029122469   111029438009   111029653233   111029857510   111030087214  
111030321170   111030568038   111030809744   111031080780   111031372560  
111031603141   111031808395   111032074313   111032343750

454451980

  454729286   455032334   111012790079   111027142425   111028800900  
111029122470   111029438010   111029653312   111029857554   111030087258  
111030321204   111030568049   111030809766   111031080814   111031372582  
111031603174   111031808407   111032074324   111032343884

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454452046

  454729450   455032433   111012793308   111027143651   111028801013  
111029122504   111029438021   111029653323   111029857778   111030087270  
111030321248   111030568050   111030809777   111031080825   111031372605  
111031603196   111031808575   111032074447   111032343918

454452103

  454729518   455032441   111012794567   111027143707   111028801068  
111029122560   111029438043   111029653389   111029857790   111030087292  
111030321260   111030568331   111030809823   111031080847   111031372683  
111031603231   111031808609   111032074470   111032343929

454452202

  454729609   455032698   111012796682   111027147756   111028801114  
111029122650   111029438065   111029653468   111029857835   111030087304  
111030321271   111030568386   111030809980   111031080904   111031372694  
111031603309   111031808632   111032074526   111032344009

454452343

  454729641   455032771   111012796828   111027151605   111028801125  
111029122762   111029438087   111029653491   111029857846   111030087315  
111030321316   111030568421   111030810106   111031080926   111031372717  
111031603387   111031808676   111032074593   111032344032

454452350

  454729708   455032797   111012799180   111027154552   111028802957  
111029123370   111029438098   111029653514   111029857891   111030087326  
111030321406   111030568487   111030810139   111031080948   111031372739  
111031603422   111031808698   111032075910   111032344043

454452459

  454729914   455033118   111012805964   111027155014   111028803015  
111029123538   111029438122   111029653547   111029858005   111030087337  
111030321462   111030568511   111030810151   111031081006   111031372795  
111031603433   111031808711   111032075932   111032344087

454452541

  454729948   455033126   111012806561   111027155519   111028803071  
111029123639   111029438133   111029653615   111029858016   111030087416  
111030321473   111030568577   111030810184   111031081275   111031373044  
111031603477   111031808801   111032075954   111032344122

454452673

  454730094   455033191   111012806617   111027157016   111028803172  
111029123640   111029438155   111029653659   111029858027   111030087427  
111030321495   111030568678   111030810207   111031081365   111031373291  
111031603578   111031808823   111032076056   111032344133

454452699

  454730284   455033431   111012810993   111027157690   111028803239  
111029123695   111029438177   111029653660   111029858702   111030087438  
111030321507   111030568689   111030810218   111031081387   111031373448  
111031603646   111031808834   111032076124   111032344144

454452947

  454730482   455033464   111012813435   111027162562   111028803352  
111029123718   111029438234   111029653682   111029858757   111030087450  
111030321518   111030568757   111030810263   111031081455   111031373493  
111031604085   111031808867   111032076157   111032344155

454452954

  454730540   455033571   111012814065   111027164193   111028803408  
111029123730   111029438335   111029653693   111029858858   111030087461  
111030321608   111030568780   111030810274   111031082579   111031373538  
111031604197   111031809239   111032076562   111032344188

454453457

  454730607   455033639   111012815640   111027173531   111028803453  
111029123820   111029438863   111029653705   111029859095   111030087472  
111030321709   111030568803   111030810319   111031082603   111031373572  
111031604221   111031809240   111032076595   111032344201

454453473

  454730755   455033845   111012815741   111027174330   111028803475  
111029123909   111029439246   111029653783   111029859152   111030087595  
111030321710   111030568847   111030810993   111031082636   111031373606  
111031604322   111031809251   111032076618   111032344234

454453903

  454730797   455033894   111012816102   111027179436   111028803543  
111029123910   111029439291   111029654100   111029859174   111030087911  
111030321721   111030568858   111030811006   111031082669   111031373662  
111031604412   111031809273   111032076630   111032344256

454453937

  454731027   455034066   111012821951   111027180450   111028803600  
111029123954   111029439369   111029654122   111029859219   111030087922  
111030321765   111030569253   111030811040   111031082681   111031373729  
111031604423   111031809295   111032076652   111032344267

454454208

  454731043   455034074   111012826439   111027180539   111028803622  
111029124034   111029439437   111029654144   111029859220   111030087988  
111030321776   111030569264   111030811129   111031082704   111031373774  
111031604445   111031809374   111032076731   111032345347

454454257

  454731365   455034165   111012827700   111027183868   111028803644  
111029124438   111029439482   111029654155   111029859231   111030088013  
111030321798   111030569343   111030811130   111031082760   111031373785  
111031604467   111031809396   111032076764   111032345358

454454380

  454731373   455034298   111012833864   111027186322   111028803666  
111029124449   111029439606   111029654166   111029859321   111030088024  
111030321822   111030569433   111030811220   111031082917   111031373796  
111031604535   111031809408   111032076797   111032345392

454454430

  454731449   455034470   111012836137   111027187536   111028804072  
111029124461   111029439639   111029654199   111029859387   111030088080  
111030321833   111030569455   111030811477   111031082962   111031373808  
111031604568   111031809442   111032076887   111032345404

454454547

  454731555   455034843   111012837150   111027188650   111028804139  
111029124483   111029439707   111029654212   111029859400   111030088091  
111030322306   111030569466   111030811488   111031083020   111031373820  
111031604771   111031809464   111032076900   111032345606

454454638

  454731829   455035097   111012840356   111027188728   111028804184  
111029124562   111029439730   111029654234   111029859411   111030088158  
111030322395   111030569624   111030811590   111031083053   111031373864  
111031604782   111031809509   111032077103   111032345640

454454661

  454731852   455035204   111012840659   111027192037   111028804274  
111029124573   111029439808   111029654256   111029859466   111030088260  
111030322418   111030569736   111030811602   111031083132   111031373897  
111031604805   111031809510   111032077114   111032345684

454454687

  454731894   455035360   111012842088   111027192206   111028804296  
111029124629   111029439831   111029654267   111029859523   111030088338  
111030322508   111030569747   111030811613   111031083176   111031373921  
111031604849   111031809521   111032077147   111032346034

454454778

  454731977   455036004   111012844158   111027194095   111028804331  
111029124720   111029439921   111029654537   111029859578   111030088361  
111030322553   111030569792   111030811624   111031083187   111031373932  
111031604850   111031809543   111032077181   111032346045

454454836

  454732223   455036145   111012848972   111027196154   111028804825  
111029124742   111029440002   111029654638   111029859590   111030088383  
111030322575   111030569983   111030811871   111031083266   111031373965  
111031604894   111031809554   111032077721   111032346089

454454901

  454732363   455036244   111012849579   111027196345   111028804847  
111029124764   111029440035   111029654784   111029859602   111030088406  
111030322597   111030570019   111030812276   111031083334   111031373976  
111031604939   111031809587   111032077844   111032346135

454455064

  454732371   455036301   111012850908   111027196558   111028804904  
111029124809   111029440181   111029654795   111029859613   111030088440  
111030322621   111030570165   111030812344   111031083356   111031374157  
111031605020   111031809622   111032077855   111032346168

454455114

  454732397   455036772   111012854430   111027196648   111028804915  
111029124810   111029440237   111029654829   111029860345   111030088462  
111030322643   111030570187   111030812412   111031083389   111031374539  
111031605121   111031809644   111032078496   111032346236

454455197

  454732504   455036798   111012858614   111027197931   111028804960  
111029124876   111029440484   111029654841   111029860367   111030088518  
111030322676   111030570233   111030812513   111031083424   111031374540  
111031605176   111031809688   111032078542   111032346348

454455205

  454732595   455037051   111012858748   111027199348   111028804993  
111029124898   111029440518   111029654863   111029860424   111030088967  
111030322711   111030570255   111030812580   111031083480   111031374584  
111031605187   111031809712   111032078597   111032346427

454455254

  454732611   455037168   111012860932   111027202837   111028805006  
111029124944   111029440552   111029654885   111029860446   111030089036  
111030322722   111030570424   111030812603   111031083503   111031374618  
111031605244   111031809723   111032078766   111032346438

454455320

  454732637   455037192   111012861539   111027203579   111028805141  
111029125013   111029440563   111029654896   111029860479   111030089047  
111030322733   111030570435   111030812647   111031083682   111031374720  
111031605299   111031809734   111032078777   111032346584

454455346

  454732660   455037218   111012862934   111027203669   111028805163  
111029125046   111029440596   111029654908   111029860503   111030089081  
111030322755   111030570468   111030813097   111031083749   111031374742  
111031605345   111031809790   111032078788   111032346630

454455353

  454732892   455037317   111012865016   111027203940   111028805231  
111029125057   111029440620   111029654964   111029860569   111030089441  
111030322823   111030570525   111030813132   111031083851   111031374775  
111031605390   111031809846   111032078823   111032346652

454455379

  454733031   455037523   111012865195   111027204323   111028805286  
111029125079   111029440642   111029654975   111029860615   111030089463  
111030322878   111030570547   111030813154   111031083941   111031375451  
111031605424   111031809880   111032078924   111032346685

454455411

  454733155   455037747   111012865689   111027205133   111028805365  
111029125125   111029440710   111029654997   111029860659   111030089474  
111030322979   111030570570   111030813176   111031083952   111031375798  
111031605457   111031810714   111032078935   111032346720

454455437

  454733163   455037911   111012866163   111027207955   111028805477  
111029125260   111029440776   111029655538   111029860930   111030089531  
111030322991   111030570581   111030813187   111031083974   111031375866  
111031605536   111031810736   111032078946   111032346809

454455452

  454733320   455037929   111012866534   111027208271   111028805578  
111029125350   111029440787   111029655550   111029860952   111030090342  
111030323015   111030570671   111030813312   111031084087   111031375899  
111031605637   111031810792   111032078991   111032346810

454455544

  454733437   455038133   111012903132   111027210128   111028805589  
111029125383   111029440800   111029655561   111029860974   111030090409  
111030323060   111030570974   111030813457   111031084188   111031375923  
111031605749   111031810815   111032079059   111032346821

454455569

  454733452   455038141   111012906708   111027211646   111028805635  
111029125406   111029440822   111029655572   111029860985   111030090432  
111030323082   111030570996   111030813468   111031084267   111031375978  
111031605772   111031810826   111032079071   111032346854

454455684

  454733528   455038422   111012906865   111027214380   111028805679  
111029125451   111029440833   111029655695   111029860996   111030090476  
111030323093   111030571009   111030813491   111031084559   111031376025  
111031605817   111031810837   111032079082   111032346876

454455866

  454733593   455038489   111012907439   111027216326   111028805714  
111029125585   111029440912   111029655897   111029861065   111030090498  
111030323149   111030571021   111030813503   111031084582   111031376496  
111031605839   111031810859   111032079093   111032346887

454456039

  454733692   455038620   111012907552   111027216775   111028806108  
111029125608   111029440967   111029655909   111029861223   111030090511  
111030324229   111030571054   111030813592   111031084650   111031376564  
111031605851   111031810961   111032079598   111032346900

454456062

  454733718   455038745   111012913672   111027221108   111028806276  
111029125619   111029440978   111029655943   111029861234   111030090533  
111030324274   111030571087   111030813604   111031084717   111031376597  
111031605930   111031811311   111032079600   111032346911

454456070

  454734195   455038760   111012913863   111027228879   111028806287  
111029126845   111029441058   111029655954   111029861267   111030090588  
111030324331   111030571122   111030813626   111031084739   111031376610  
111031606166   111031811322   111032079734   111032346922

454456104

  454734229   455038844   111012913964   111027230579   111028806490  
111029126890   111029441069   111029656012   111029861290   111030090599  
111030324432   111030571481   111030813682   111031084740   111031376632  
111031606199   111031811333   111032079767   111032347068

454456161

  454734286   455038869   111012914088   111027232526   111028806502  
111029126924   111029441081   111029656034   111029861346   111030090634  
111030324443   111030571492   111030813839   111031085202   111031376665  
111031606559   111031811377   111032079789   111032347079

454456195

  454734534   455038992   111012915023   111027233785   111028806557  
111029126957   111029441441   111029656078   111029861391   111030090645  
111030324465   111030571605   111030813851   111031085280   111031376676  
111031606560   111031811399   111032079802   111032347147

454456443

  454734591   455039099   111012920029   111027234999   111028806669  
111029126968   111029441452   111029656102   111029861403   111030090667  
111030324476   111030572033   111030813862   111031086304   111031376687  
111031606582   111031811423   111032079846   111032347844

454456518

  454734641   455039586   111012922706   111027235002   111028806670  
111029126979   111029441597   111029656168   111029861458   111030090689  
111030324487   111030572088   111030813930   111031086348   111031376788  
111031606616   111031811434   111032079868   111032347866

454456542

  454734682   455039628   111012922740   111027235057   111028806692  
111029127004   111029441609   111029656214   111029861559   111030090791  
111030324500   111030572099   111030813996   111031086382   111031376799  
111031606649   111031811467   111032079981   111032347888

454456591

  454735093   455039669   111012922919   111027236788   111028806782  
111029127015   111029441687   111029656258   111029861593   111030090858  
111030324623   111030572123   111030814009   111031086416   111031376812  
111031606672   111031811524   111032080455   111032347912

454456856

  454735176   455039677   111012923000   111027237677   111028806805  
111029127138   111029442408   111029656359   111029861605   111030090870  
111030324825   111030572145   111030814032   111031086438   111031376834  
111031606717   111031811579   111032080545   111032348036

454456898

  454735283   455039925   111012931212   111027239859   111028806872  
111029127149   111029442420   111029656382   111029861706   111030090915  
111030324870   111030572167   111030814122   111031086494   111031376878  
111031606739   111031811591   111032080556   111032348047

454456989

  454735317   455040238   111012935632   111027240435   111028806939  
111029127228   111029442431   111029656405   111029861739   111030090960  
111030324892   111030572202   111030814177   111031086595   111031376913  
111031607077   111031811625   111032080590   111032348058

454457037

  454735341   455040261   111012936093   111027243416   111028806995  
111029127240   111029442453   111029656450   111029861740   111030090982  
111030324948   111030572213   111030814212   111031086630   111031377127  
111031607088   111031811793   111032080602   111032348148

454457243

  454735671   455040527   111012937836   111027243753   111028807064  
111029127262   111029442475   111029656506   111029861773   111030090993  
111030324971   111030572268   111030814379   111031086641   111031377149  
111031607101   111031811816   111032080624   111032348171

454457276

  454735853   455040923   111012938017   111027246150   111028807097  
111029127273   111029442903   111029656595   111029861807   111030091107  
111030325006   111030572415   111030814447   111031087002   111031377486  
111031607134   111031811827   111032080657   111032348216

454457300

  454735879   455040956   111012940346   111027246352   111028807154  
111029128106   111029442925   111029656764   111029861841   111030091130  
111030325051   111030572583   111030814458   111031087035   111031377509  
111031607167   111031811838   111032080679   111032348227

454457334

  454736091   455041046   111012943697   111027246408   111028807514  
111029128128   111029442936   111029656821   111029861852   111030091174  
111030325073   111030573124   111030814593   111031087079   111031377510  
111031607178   111031811849   111032080736   111032348249

454457441

  454736141   455041285   111012943934   111027246598   111028807761  
111029128218   111029443016   111029657529   111029861874   111030091219  
111030325084   111030573135   111030814717   111031087147   111031377655  
111031607202   111031811883   111032080792   111032348250

454457474

  454736224   455041392   111012946151   111027248545   111028807794  
111029128296   111029443409   111029657541   111029861964   111030091242  
111030325309   111030573157   111030814829   111031087169   111031378601  
111031607651   111031811940   111032080871   111032348340

454457623

  454736265   455041517   111012946689   111027248589   111028808032  
111029128319   111029443454   111029657574   111029861986   111030091309  
111030325400   111030573225   111030814896   111031087204   111031379174  
111031607662   111031811951   111032081647   111032348362

454457896

  454736299   455041566   111012951001   111027248770   111028808043  
111029128342   111029443465   111029657596   111029862011   111030091321  
111030325444   111030573337   111030814975   111031087271   111031379220  
111031607695   111031811973   111032081715   111032348395

454457912

  454736661   455041608   111012951292   111027248860   111028808087  
111029128353   111029443511   111029657620   111029862022   111030091343  
111030325556   111030573393   111030814986   111031087305   111031379264  
111031607707   111031812064   111032081760   111032348407

454457920

  454736752   455041723   111012952024   111027252865   111028808313  
111029128386   111029443599   111029657923   111029862796   111030091398  
111030325589   111030573405   111030814997   111031087383   111031379297  
111031607729   111031812086   111032081782   111032348474

454457938

  454736760   455041731   111012952978   111027254351   111028808335  
111029128566   111029443601   111029657945   111029862831   111030091523  
111030325602   111030573438   111030815022   111031087518   111031379321  
111031607741   111031812110   111032082222   111032348508

454458050

  454736844   455041780   111012955094   111027256836   111028808841  
111029128599   111029443623   111029657956   111029862853   111030091545  
111030325613   111030573786   111030815033   111031087529   111031379343  
111031607752   111031812222   111032082233   111032348531

454458118

  454737057   455041798   111012957502   111027259952   111028808919  
111029128645   111029443667   111029658003   111029862897   111030092074  
111030325624   111030573797   111030815145   111031087552   111031379433  
111031607853   111031812312   111032082255   111032348542

454458332

  454737156   455042119   111012962799   111027267906   111028809011  
111029128656   111029443678   111029658025   111029862932   111030092119  
111030326838   111030573854   111030815156   111031087574   111031379466  
111031607886   111031812402   111032082277   111032348597

454458373

  454737503   455042135   111012962946   111027270922   111028809055  
111029129321   111029443689   111029658036   111029863494   111030092209  
111030326849   111030574293   111030815167   111031087585   111031379488  
111031608090   111031813245   111032082345   111032348609

454458472

  454737602   455042226   111012965927   111027271080   111028809112  
111029129422   111029443724   111029658069   111029863551   111030092287  
111030326894   111030574316   111030815178   111031087631   111031379523  
111031608135   111031813391   111032082367   111032348621

454458548

  454737826   455042382   111012967187   111027275602   111028809224  
111029129534   111029443768   111029658070   111029863562   111030092298  
111030327020   111030574350   111030815279   111031087642   111031380929  
111031608157   111031813436   111032082390   111032348654

454458605

  454737933   455042523   111012967277   111027286682   111028809268  
111029129567   111029443780   111029658115   111029863607   111030092344  
111030327053   111030574372   111030815291   111031087675   111031381728  
111031608203   111031813548   111032082479   111032348687

454458639

  454738204   455042606   111012972958   111027291239   111028809280  
111029129578   111029443870   111029658126   111029863618   111030092377  
111030327109   111030574495   111030815314   111031087686   111031381739  
111031608236   111031813559   111032082503   111032348744

454458654

  454738352   455042705   111012972981   111027293499   111028809853  
111029129590   111029443881   111029658474   111029863629   111030092478  
111030327143   111030574518   111030815404   111031087709   111031381795  
111031608382   111031813560   111032082514   111032348867

454458688

  454738360   455042804   111012976446   111027294647   111028809976  
111029130042   111029443937   111029658519   111029863641   111030092489  
111030327233   111030574529   111030815516   111031087721   111031381874  
111031608449   111031813616   111032082525   111032348980

454458720

  454738386   455042929   111012978000   111027295716   111028810002  
111029130132   111029443982   111029658531   111029863674   111030092524  
111030327255   111030574552   111030815561   111031088272   111031381920  
111031608708   111031813627   111032082536   111032349037

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454458738

  454738428   455043000   111012978381   111027296997   111028810529  
111029130367   111029444084   111029658609   111029863708   111030092580  
111030327299   111030574574   111030815572   111031088700   111031381953  
111031608731   111031813638   111032082547   111032349116

454458829

  454738493   455043091   111012978741   111027297662   111028810552  
111029130389   111029444107   111029658643   111029863719   111030092591  
111030327389   111030574877   111030815639   111031088733   111031382190  
111031608865   111031813672   111032082581   111032349969

454458928

  454738576   455043349   111012978921   111027299024   111028810642  
111029130413   111029444185   111029658665   111029863753   111030092614  
111030327390   111030574923   111030815651   111031088755   111031382213  
111031608887   111031813773   111032082626   111032350006

454458985

  454738584   455043364   111012981914   111027299990   111028810686  
111029130446   111029444196   111029658700   111029863809   111030092636  
111030327402   111030574934   111030815662   111031088799   111031382279  
111031608955   111031813784   111032082648   111032350747

454459058

  454738626   455043497   111012982409   111027300184   111028810710  
111029130457   111029444219   111029658777   111029863832   111030092658  
111030327424   111030575317   111030815730   111031088890   111031382561  
111031609024   111031813795   111032082671   111032350758

454459116

  454738725   455043505   111012987280   111027300612   111028810743  
111029130468   111029444231   111029658812   111029863911   111030092692  
111030327446   111030575339   111030815763   111031088902   111031382673  
111031609103   111031813807   111032082682   111032350770

454459249

  454738782   455043547   111012991915   111027301680   111028811159  
111029130480   111029444826   111029659026   111029863944   111030092759  
111030327491   111030575407   111030815785   111031088935   111031382954  
111031609114   111031813830   111032082716   111032350781

454459314

  454738832   455043554   111012995740   111027304032   111028811272  
111029130547   111029444859   111029659037   111029863955   111030093165  
111030327525   111030575418   111030816089   111031088979   111031382976  
111031609147   111031813841   111032082761   111032350837

454459363

  454738899   455043588   111012998822   111027306427   111028811306  
111029130558   111029444905   111029659093   111029864013   111030093187  
111030327536   111030575430   111030816179   111031089026   111031383203  
111031609169   111031813863   111032082772   111032350859

454459413

  454738972   455043661   111013004089   111027307248   111028811373  
111029130581   111029444927   111029659161   111029864079   111030093198  
111030327570   111030575441   111030816304   111031089082   111031384417  
111031609181   111031814099   111032082840   111032350882

454459496

  454739186   455043695   111013005585   111027307945   111028811384  
111029130659   111029445007   111029659194   111029864114   111030093266  
111030327660   111030575496   111030817394   111031089105   111031384439  
111031609215   111031814112   111032082851   111032350893

454459561

  454739236   455043737   111013005754   111027309239   111028811452  
111029130839   111029445209   111029659206   111029864147   111030093299  
111030327716   111030575519   111030817888   111031089363   111031384451  
111031609440   111031814134   111032082884   111032350938

454459587

  454739277   455043778   111013009488   111027309374   111028811564  
111029131021   111029445344   111029659217   111029864181   111030093323  
111030327772   111030575531   111030818160   111031089802   111031384563  
111031609462   111031814167   111032082895   111032350983

454459751

  454739335   455043935   111013011098   111027311940   111028811575  
111029131076   111029445355   111029659262   111029864204   111030093345  
111030327840   111030575586   111030818553   111031089824   111031384697  
111031609473   111031814178   111032082974   111032351018

454460114

  454739475   455044537   111013017757   111027312187   111028811676  
111029131098   111029445423   111029659273   111029864248   111030093581  
111030327862   111030575597   111030818766   111031089857   111031384765  
111031609530   111031814189   111032082985   111032351029

454460239

  454739590   455044701   111013021673   111027317429   111028811766  
111029132606   111029445759   111029659295   111029864372   111030093705  
111030327929   111030576329   111030818788   111031089914   111031385373  
111031609552   111031814268   111032083032   111032351030

454460304

  454739640   455044743   111013022124   111027321503   111028811788  
111029132628   111029445760   111029659330   111029864484   111030093716  
111030328043   111030576330   111030819048   111031089925   111031385384  
111031609642   111031814819   111032083166   111032351041

454460452

  454739699   455044792   111013022269   111027321907   111028811812  
111029132651   111029445771   111029659352   111029864541   111030093761  
111030328076   111030576352   111030819059   111031089970   111031386194  
111031609653   111031815360   111032083212   111032351108

454460593

  454739806   455044875   111013025509   111027322874   111028811823  
111029132662   111029445849   111029659576   111029864563   111030093806  
111030328098   111030576363   111030819071   111031089981   111031386262  
111031609686   111031815382   111032083290   111032351164

454460601

  454739962   455045120   111013028142   111027325822   111028811845  
111029132695   111029445951   111029659611   111029864619   111030093840  
111030328111   111030576385   111030819093   111031089992   111031386318  
111031609710   111031815438   111032083324   111032351197

454460627

  454740002   455045187   111013028760   111027327655   111028811913  
111029132718   111029446042   111029659677   111029864686   111030093862  
111030328267   111030576486   111030819183   111031090017   111031386330  
111031609721   111031815449   111032083346   111032351298

454460817

  454740085   455045294   111013034183   111027330873   111028811979  
111029132741   111029446086   111029659734   111029864697   111030094223  
111030328335   111030576497   111030819262   111031090039   111031386363  
111031609743   111031815483   111032084044   111032351311

454461062

  454740192   455045617   111013034352   111027331593   111028811991  
111029132752   111029446097   111029659789   111029864710   111030094335  
111030328605   111030576510   111030819408   111031090073   111031386385  
111031609800   111031816080   111032084055   111032351355

454461088

  454740226   455045633   111013034420   111027335373   111028812453  
111029132831   111029446288   111029660130   111029864866   111030094346  
111030328616   111030576554   111030819598   111031090523   111031386431  
111031609877   111031816103   111032084112   111032351388

454461112

  454740259   455045781   111013034611   111027337252   111028813050  
111029132853   111029446323   111029660152   111029864877   111030094357  
111030328661   111030576622   111030819701   111031090556   111031386633  
111031610239   111031816125   111032084426   111032351412

454461195

  454740283   455045831   111013034723   111027338994   111028813117  
111029134226   111029446378   111029660163   111029864899   111030094458  
111030328683   111030576655   111030819936   111031090567   111031388275  
111031610611   111031816169   111032084460   111032351467

454461203

  454740317   455045955   111013035038   111027344564   111028813139  
111029134259   111029446446   111029660185   111029864945   111030094571  
111030328829   111030576688   111030819969   111031090590   111031388376  
111031610622   111031816170   111032084505   111032351546

454461302

  454740341   455046193   111013035072   111027346667   111028813140  
111029134271   111029446581   111029660208   111029864956   111030094605  
111030329875   111030576699   111030819970   111031090602   111031388387  
111031610633   111031816282   111032084516   111032351579

454461310

  454740408   455046466   111013035207   111027349446   111028813184  
111029134338   111029446895   111029660219   111029865003   111030094649  
111030329886   111030576846   111030820084   111031090635   111031388455  
111031610903   111031816495   111032084561   111032351591

454461575

  454740515   455046482   111013041585   111027352125   111028813386  
111029134350   111029447032   111029660231   111029865014   111030094829  
111030329897   111030576969   111030820589   111031090679   111031388512  
111031610925   111031816507   111032084640   111032351614

454461674

  454740556   455046821   111013048087   111027352169   111028814062  
111029134383   111029447065   111029660253   111029865047   111030095279  
111030330125   111030576981   111030820646   111031090769   111031388590  
111031610969   111031816518   111032085045   111032351737

454461732

  454740572   455047142   111013049189   111027352428   111028814073  
111029134394   111029447087   111029660286   111029865058   111030095280  
111030330169   111030576992   111030820668   111031090859   111031388602  
111031610992   111031816530   111032085113   111032352187

454461823

  454740622   455047167   111013051137   111027353889   111028814231  
111029134417   111029447111   111029660321   111029866116   111030095358  
111030330181   111030577005   111030820714   111031090860   111031389322  
111031611016   111031816653   111032085146   111032352198

454462003

  454740697   455047803   111013051182   111027354318   111028814859  
111029134709   111029447144   111029660376   111029866172   111030095381  
111030330338   111030577162   111030820792   111031090905   111031389647  
111031611038   111031816697   111032085405   111032352200

454462102

  454740911   455048033   111013052217   111027357243   111028814871  
111029134798   111029447560   111029660398   111029866194   111030095471  
111030330495   111030577184   111030820815   111031090972   111031389726  
111031611061   111031816709   111032085685   111032352222

454462250

  454740937   455048090   111013052352   111027357254   111028814893  
111029134855   111029447571   111029660411   111029866217   111030095538  
111030330787   111030577207   111030820837   111031091489   111031390133  
111031611117   111031816743   111032087542   111032352233

454462383

  454741349   455048223   111013054882   111027359492   111028814927  
111029135227   111029447582   111029660422   111029866239   111030095549  
111030330899   111030577229   111030820848   111031091490   111031390245  
111031611128   111031816787   111032087575   111032352277

454462441

  454741372   455048298   111013057098   111027363004   111028815018  
111029135261   111029447616   111029660444   111029866251   111030095561  
111030330923   111030577230   111030820860   111031091568   111031390290  
111031611229   111031816800   111032087610   111032352323

454462458

  454741406   455048363   111013059304   111027366399   111028815142  
111029135407   111029447638   111029660512   111029866273   111030095583  
111030330934   111030577263   111030821412   111031091692   111031390346  
111031611241   111031816822   111032087632   111032352413

454462573

  454741513   455048371   111013060632   111027369729   111028815210  
111029135418   111029447661   111029660534   111029866284   111030095640  
111030330956   111030577296   111030821726   111031091737   111031390481  
111031611252   111031816989   111032087654   111032352435

454462581

  454741562   455048397   111013061509   111027371058   111028815221  
111029135429   111029447672   111029660668   111029866363   111030095651  
111030330967   111030577308   111030821827   111031091748   111031390492  
111031611263   111031817014   111032087687   111032352581

454462649

  454741653   455048413   111013061701   111027371429   111028815300  
111029135463   111029447706   111029660747   111029866408   111030095718  
111030331104   111030577320   111030821849   111031091759   111031390504  
111031611274   111031817025   111032087845   111032352604

454462698

  454741828   455048462   111013064221   111027372442   111028815366  
111029135474   111029447717   111029660837   111029866497   111030095730  
111030331205   111030577331   111030821894   111031091838   111031390953  
111031611285   111031817058   111032087867   111032352851

454462706

  454741836   455048488   111013064388   111027376996   111028816648  
111029135564   111029447751   111029660871   111029866532   111030095741  
111030331227   111030577689   111030821906   111031091861   111031391572  
111031611319   111031817069   111032087902   111032353199

454462763

  454741877   455048652   111013064614   111027377054   111028816828  
111029135575   111029447919   111029660905   111029866554   111030095763  
111030331250   111030577690   111030822222   111031091928   111031392326  
111031611342   111031817070   111032087924   111032353313

454462862

  454741893   455048884   111013066043   111027377740   111028816862  
111029135609   111029447997   111029660938   111029866598   111030095774  
111030331384   111030577713   111030822299   111031092356   111031392528  
111031611409   111031817148   111032087935   111032353346

454463019

  454741943   455048926   111013067976   111027378875   111028816952  
111029135744   111029448022   111029660961   111029866633   111030095785  
111030331395   111030577724   111030822312   111031092367   111031392551  
111031611443   111031817564   111032087979   111032353380

454463050

  454741992   455048991   111013072770   111027379270   111028817043  
111029135766   111029448044   111029661018   111029866699   111030095808  
111030331474   111030577735   111030822323   111031092480   111031392562  
111031611465   111031817586   111032088060   111032353425

454463209

  454742008   455049049   111013073603   111027379988   111028817076  
111029135777   111029448358   111029661052   111029866701   111030095820  
111030331485   111030577757   111030822334   111031092570   111031392618  
111031611487   111031817609   111032088071   111032353458

454463266

  454742115   455049171   111013075380   111027381891   111028817144  
111029135788   111029448370   111029661456   111029866723   111030095842  
111030331519   111030577779   111030822345   111031092626   111031392708  
111031611779   111031817621   111032088093   111032353481

454463696

  454742123   455049197   111013078484   111027382971   111028817177  
111029136420   111029448415   111029661502   111029866734   111030095853  
111030331520   111030577791   111030822356   111031092637   111031394047  
111031611858   111031817654   111032088891   111032353537

454463704

  454742164   455049601   111013078619   111027386414   111028817199  
111029136475   111029448426   111029661513   111029866767   111030095864  
111030331531   111030577869   111030822378   111031092660   111031394126  
111031611915   111031817698   111032088914   111032353650

454463811

  454742172   455049726   111013079395   111027387954   111028817245  
111029136486   111029448448   111029662446   111029866778   111030095875  
111030331610   111030577881   111030822446   111031092671   111031394676  
111031611948   111031817722   111032088981   111032353683

454463860

  454742180   455049833   111013079867   111027388393   111028817256  
111029136543   111029448505   111029662503   111029866880   111030095886  
111030331621   111030577904   111030822547   111031092727   111031394878  
111031611959   111031817755   111032089016   111032353717

454464058

  454742263   455049874   111013080421   111027391184   111028817379  
111029136554   111029448796   111029662547   111029866969   111030095965  
111030331665   111030577993   111030822558   111031092749   111031394946  
111031611993   111031818532   111032089061   111032353773

454464116

  454742354   455049916   111013086179   111027391511   111028817414  
111029136598   111029448808   111029662615   111029867151   111030096135  
111030331676   111030578051   111030822592   111031092750   111031395262  
111031612028   111031818701   111032089892   111032353829

454464553

  454742404   455050047   111013089251   111027394907   111028817717  
111029136600   111029449203   111029663324   111029867184   111030096629  
111030331698   111030578297   111030822604   111031092884   111031395543  
111031612040   111031818790   111032090287   111032353885

454465006

  454742438   455050252   111013093403   111027398079   111028817728  
111029136688   111029449483   111029663335   111029867195   111030096652  
111030331700   111030578310   111030822941   111031092895   111031395633  
111031612095   111031818835   111032090300   111032353908

454465170

  454742560   455050500   111013093751   111027399575   111028817740  
111029136701   111029449494   111029663346   111029867218   111030096708  
111030331711   111030578332   111030822952   111031093133   111031395688  
111031612107   111031818846   111032090861   111032353919

454465204

  454742610   455050559   111013096237   111027401849   111028817863  
111029137533   111029449506   111029663379   111029867252   111030096719  
111030331744   111030578691   111030823122   111031093166   111031395701  
111031612275   111031818868   111032090973   111032353953

454465287

  454742701   455050609   111013101717   111027401928   111028818392  
111029137757   111029449517   111029663447   111029867285   111030096731  
111030331777   111030578703   111030823144   111031093290   111031395778  
111031612309   111031818914   111032091008   111032353975

454465378

  454742750   455050625   111013102134   111027402277   111028818460  
111029137780   111029449562   111029663526   111029867397   111030096742  
111030331788   111030578714   111030823166   111031093335   111031396038  
111031612310   111031818936   111032091121   111032353997

454465675

  454742776   455050682   111013103157   111027405045   111028818594  
111029137791   111029449584   111029663593   111029867432   111030096753  
111030331878   111030578725   111030823302   111031093638   111031396588  
111031612365   111031818970   111032091165   111032354369

454465931

  454742818   455050773   111013103720   111027405944   111028818639  
111029137881   111029449618   111029663616   111029867454   111030096865  
111030331889   111030578758   111030823470   111031093818   111031396667  
111031612501   111031818981   111032091176   111032354448

454466079

  454742909   455050807   111013104664   111027406046   111028818673  
111029137926   111029449629   111029663661   111029867566   111030097080  
111030331902   111030578770   111030823492   111031094000   111031396690  
111031612545   111031818992   111032091233   111032354561

454466319

  454743048   455050815   111013105531   111027407957   111028818752  
111029137982   111029449674   111029663728   111029867601   111030097091  
111030332093   111030578848   111030823537   111031094482   111031396858  
111031612578   111031819005   111032091356   111032354695

454466483

  454743055   455050856   111013111976   111027410085   111028818774  
111029138028   111029449696   111029663740   111029867667   111030097136  
111030332127   111030578859   111030823571   111031094516   111031396869  
111031612590   111031819050   111032091390   111032354729

454466640

  454743196   455050898   111013119503   111027414090   111028818808  
111029138062   111029449933   111029663751   111029868578   111030097204  
111030332150   111030578860   111030823582   111031094572   111031396881  
111031612602   111031819139   111032091468   111032354808

454466756

  454743287   455051201   111013121663   111027414393   111028818819  
111029138107   111029449944   111029663807   111029868589   111030097226  
111030332194   111030578893   111030823638   111031094639   111031397781  
111031612624   111031819241   111032091491   111032354819

454466780

  454743295   455051664   111013121999   111027416104   111028818820  
111029138163   111029450047   111029663885   111029868758   111030097259  
111030332970   111030578905   111030823672   111031094730   111031398243  
111031612736   111031819252   111032091558   111032354921

454466806

  454743360   455051847   111013124048   111027418511   111028818921  
111029138196   111029450081   111029663896   111029868770   111030097293  
111030332992   111030578972   111030823694   111031095618   111031398254  
111031612769   111031819498   111032091569   111032354965

454467036

  454743410   455052100   111013124251   111027420457   111028818932  
111029138219   111029450092   111029663908   111029868792   111030097350  
111030333027   111030578994   111030823706   111031096327   111031398300  
111031612792   111031820467   111032091581   111032355056

454467226

  454743584   455052209   111013124958   111027420806   111028819113  
111029139636   111029450104   111029663919   111029868804   111030097372  
111030333050   111030579007   111030824123   111031096338   111031398456  
111031612815   111031820490   111032091615   111032355281

454467283

  454743626   455052415   111013125296   111027421795   111028819281  
111029139759   111029450520   111029663942   111029868860   111030097383  
111030333151   111030579030   111030824134   111031096372   111031399086  
111031612837   111031820962   111032091626   111032355292

454467317

  454743709   455052613   111013125690   111027424024   111028819304  
111029139760   111029450575   111029664055   111029868905   111030097394  
111030333184   111030579041   111030824145   111031096608   111031399109  
111031612859   111031821019   111032091693   111032355304

454467333

  454743956   455052936   111013125768   111027426059   111028819472  
111029139816   111029450687   111029664088   111029868950   111030097620  
111030333803   111030579096   111030824156   111031096675   111031399222  
111031612882   111031821075   111032091794   111032355337

454467432

  454744103   455053041   111013125982   111027427500   111028819494  
111029139849   111029450733   111029664099   111029868961   111030097743  
111030333814   111030579108   111030824189   111031096811   111031399266  
111031612905   111031821086   111032091828   111032355359

454467440

  454744251   455053074   111013126152   111027427601   111028820362  
111029139872   111029450801   111029664101   111029868972   111030097765  
111030333836   111030579119   111030824257   111031097429   111031399299  
111031613085   111031821110   111032091873   111032355416

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454467713

  454744285   455053389   111013128558   111027427948   111028820407  
111029139928   111029450823   111029664886   111029869041   111030097787  
111030333869   111030579131   111030824314   111031097698   111031399402  
111031613096   111031821121   111032091929   111032355483

454467887

  454744517   455053439   111013131754   111027430616   111028820463  
111029140133   111029450845   111029664897   111029869063   111030097811  
111030334028   111030579142   111030824336   111031097788   111031399547  
111031613108   111031821154   111032092032   111032355573

454467929

  454744566   455053462   111013140798   111027434902   111028820508  
111029140155   111029451082   111029664910   111029869074   111030097866  
111030334039   111030579153   111030824370   111031097834   111031399570  
111031613119   111031821165   111032092054   111032355618

454467960

  454744616   455053702   111013141508   111027437017   111028820597  
111029140212   111029451116   111029664921   111029869210   111030097901  
111030334040   111030579164   111030825023   111031097845   111031399615  
111031613164   111031821187   111032092111   111032355641

454467994

  454744657   455053785   111013141575   111027437253   111028820654  
111029140290   111029451150   111029665034   111029869254   111030097912  
111030334219   111030579175   111030825089   111031098363   111031399637  
111031613186   111031821266   111032092133   111032355663

454468190

  454744707   455053884   111013148145   111027438502   111028820665  
111029140313   111029451161   111029665472   111029869311   111030097923  
111030334275   111030579197   111030825135   111031098374   111031399682  
111031613210   111031821299   111032092144   111032355674

454468224

  454744764   455054130   111013149797   111027443104   111028820867  
111029140335   111029451262   111029665517   111029869399   111030097956  
111030334297   111030579209   111030825416   111031098408   111031399761  
111031613221   111031821323   111032092177   111032355685

454468257

  454744780   455054213   111013149887   111027445184   111028820968  
111029140346   111029451363   111029665528   111029869467   111030097989  
111030334332   111030579276   111030825427   111031098532   111031399772  
111031613490   111031821356   111032092201   111032355731

454468273

  454744814   455054445   111013150597   111027446208   111028821060  
111029140357   111029451374   111029665573   111029869478   111030098025  
111030334376   111030579311   111030825438   111031098699   111031400494  
111031613513   111031821390   111032092267   111032355753

454468349

  454744921   455054569   111013151655   111027446332   111028821497  
111029140391   111029451385   111029665629   111029869513   111030098047  
111030334499   111030579322   111030825461   111031098767   111031400764  
111031613861   111031821446   111032092278   111032355809

454468372

  454745027   455054619   111013152465   111027446354   111028822230  
111029140425   111029451453   111029665641   111029869973   111030099194  
111030334501   111030579344   111030825517   111031099409   111031400922  
111031613928   111031821479   111032092289   111032355900

454468562

  454745100   455054882   111013155042   111027446466   111028822241  
111029140469   111029451486   111029665652   111029869995   111030099206  
111030334567   111030579434   111030825540   111031099465   111031400966  
111031614075   111031821514   111032092335   111032356024

454468604

  454745134   455054924   111013157358   111027448480   111028822296  
111029140470   111029452230   111029665696   111029870065   111030099239  
111030334589   111030580076   111030825595   111031099487   111031401002  
111031614097   111031821615   111032092380   111032356798

454468687

  454745241   455054932   111013157954   111027449773   111028822319  
111029140638   111029452241   111029665764   111029870560   111030099284  
111030334602   111030580111   111030825618   111031099500   111031401844  
111031614109   111031821693   111032092403   111032356800

454468703

  454745423   455055277   111013161601   111027454319   111028822511  
111029140661   111029452410   111029665775   111029870571   111030099307  
111030334613   111030580144   111030825641   111031099690   111031401888  
111031614121   111031821750   111032092492   111032356866

454468760

  454745431   455055285   111013161959   111027456120   111028822544  
111029140739   111029452601   111029665966   111029870627   111030099352  
111030334679   111030580212   111030825685   111031099713   111031401912  
111031614176   111031821851   111032093572   111032356877

454468786

  454745449   455055293   111013162309   111027460721   111028822689  
111029140773   111029452634   111029665977   111029870638   111030099363  
111030334714   111030580234   111030825731   111031099768   111031401945  
111031614345   111031821907   111032094067   111032357003

454468810

  454745530   455055301   111013162815   111027461014   111028822735  
111029140874   111029452656   111029665988   111029870683   111030099453  
111030334758   111030580256   111030825898   111031099803   111031401956  
111031614525   111031822920   111032094078   111032357744

454468828

  454745563   455055327   111013163456   111027462699   111028822779  
111029140931   111029452678   111029666002   111029871404   111030099510  
111030335962   111030580278   111030825900   111031100222   111031402069  
111031614547   111031822953   111032094113   111032357799

454468844

  454745654   455055459   111013163489   111027463005   111028822803  
111029140942   111029452746   111029666057   111029871426   111030099611  
111030335973   111030580289   111030825944   111031100266   111031402238  
111031614604   111031822997   111032094157   111032357867

454468935

  454745704   455055467   111013163490   111027469236   111028822881  
111029141695   111029452780   111029666103   111029871437   111030099622  
111030336020   111030580290   111030826035   111031100277   111031402328  
111031614615   111031823022   111032094247   111032357878

454468968

  454745936   455055541   111013163513   111027472218   111028822982  
111029141796   111029452803   111029666114   111029871448   111030099644  
111030336042   111030580335   111030826046   111031100334   111031402496  
111031614626   111031823178   111032094269   111032357935

454469040

  454745951   455055582   111013163951   111027472724   111028823006  
111029141864   111029452959   111029666181   111029871482   111030099723  
111030336615   111030580357   111030826057   111031100626   111031402733  
111031614637   111031823189   111032094315   111032357957

454469073

  454746025   455055772   111013170230   111027473129   111028823051  
111029141943   111029452960   111029666226   111029871516   111030099734  
111030336660   111030580380   111030826170   111031100659   111031402788  
111031614705   111031823190   111032094405   111032357991

454469123

  454746116   455055889   111013170577   111027473163   111028823118  
111029142270   111029452971   111029666237   111029871628   111030100052  
111030336671   111030580414   111030826237   111031101021   111031402812  
111031614738   111031823202   111032094438   111032358071

454469180

  454746181   455055970   111013177877   111027477246   111028823174  
111029142315   111029453017   111029666990   111029871718   111030100063  
111030336738   111030580436   111030826282   111031101032   111031402878  
111031614749   111031823303   111032094449   111032358138

454469461

  454746256   455055988   111013177888   111027477695   111028823196  
111029142371   111029453028   111029667025   111029871741   111030100074  
111030336761   111030580458   111030826305   111031101087   111031402980  
111031614828   111031823358   111032094573   111032358240

454469537

  454746306   455056044   111013182097   111027478562   111028823253  
111029142450   111029453040   111029667081   111029871774   111030100108  
111030336783   111030580469   111030826349   111031101098   111031404207  
111031614839   111031823381   111032094629   111032358262

454469602

  454746371   455056085   111013186686   111027479080   111028823275  
111029142494   111029453073   111029667126   111029871820   111030100120  
111030336794   111030580515   111030826473   111031101100   111031404218  
111031614862   111031823628   111032094696   111032358318

454469610

  454746397   455056150   111013195439   111027480947   111028823286  
111029142629   111029453084   111029667137   111029871831   111030100153  
111030336862   111030580526   111030826631   111031101188   111031404285  
111031614873   111031823752   111032094809   111032358341

454469669

  454746488   455056184   111013196564   111027481623   111028823387  
111029142764   111029453130   111029667193   111029871853   111030100210  
111030336873   111030580559   111030826675   111031102550   111031404308  
111031614952   111031823785   111032094821   111032358521

454469719

  454746538   455056291   111013197318   111027485649   111028824850  
111029142821   111029453163   111029667249   111029871897   111030100232  
111030336907   111030580616   111030826697   111031102617   111031404320  
111031614963   111031823796   111032095002   111032358611

454470105

  454746736   455056473   111013199084   111027498272   111028824940  
111029143158   111029453174   111029667261   111029871998   111030100243  
111030336930   111030580650   111030826765   111031102853   111031404386  
111031615470   111031823820   111032095642   111032358644

454470196

  454747031   455056499   111013209187   111027499611   111028824962  
111029143282   111029453264   111029667294   111029872056   111030100322  
111030336952   111030580661   111030826822   111031102909   111031404544  
111031615526   111031823842   111032095710   111032358655

454470204

  454747080   455056556   111013210392   111027500029   111028824973  
111029143383   111029453286   111029667328   111029872135   111030100401  
111030336985   111030580706   111030826833   111031102910   111031404656  
111031615537   111031823932   111032095833   111032358677

454470212

  454747114   455056564   111013210459   111027502616   111028825086  
111029143495   111029453309   111029667373   111029872225   111030100478  
111030336996   111030581325   111030826844   111031103012   111031405208  
111031615560   111031823943   111032095844   111032358701

454470303

  454747122   455056689   111013221901   111027502740   111028825097  
111029143518   111029453332   111029667429   111029872258   111030100489  
111030337010   111030581358   111030826855   111031103056   111031405264  
111031615593   111031823976   111032095866   111032358813

454470444

  454747148   455056804   111013222542   111027503583   111028825121  
111029143529   111029453400   111029667463   111029872281   111030100502  
111030337098   111030581369   111030826866   111031103135   111031405297  
111031615649   111031824001   111032095956   111032358846

454470576

  454747213   455056820   111013223936   111027508847   111028825143  
111029143541   111029453455   111029667496   111029872304   111030100513  
111030337122   111030581370   111030827014   111031103146   111031405309  
111031615694   111031824089   111032096339   111032358879

454470642

  454747239   455056846   111013225523   111027513843   111028825165  
111029143552   111029454300   111029667531   111029872337   111030101075  
111030337155   111030581381   111030827036   111031103180   111031405310  
111031615706   111031824180   111032096373   111032358914

454470659

  454747247   455056879   111013230541   111027517218   111028825176  
111029143754   111029454322   111029667610   111029872393   111030101121  
111030337188   111030581392   111030827104   111031103337   111031405343  
111031616066   111031824270   111032096407   111032358970

454470725

  454747262   455056895   111013235906   111027517960   111028825187  
111029143811   111029454366   111029667654   111029872416   111030101132  
111030337212   111030581404   111030827137   111031103348   111031405455  
111031616088   111031824281   111032096508   111032358992

454470923

  454747304   455057216   111013237975   111027527343   111028825345  
111029143822   111029454535   111029667687   111029872449   111030101165  
111030337223   111030581437   111030827227   111031103427   111031405523  
111031616099   111031824393   111032096520   111032359005

454471012

  454747361   455057372   111013244063   111027529367   111028826076  
111029143844   111029454546   111029667856   111029872450   111030101187  
111030337234   111030581460   111030827238   111031103573   111031405556  
111031616224   111031824438   111032096542   111032359050

454471111

  454747577   455057422   111013244153   111027529604   111028826278  
111029143901   111029454591   111029667889   111029872494   111030101277  
111030337324   111030581538   111030827306   111031103607   111031406322  
111031616246   111031824449   111032096632   111032359083

454471327

  454747734   455057489   111013244704   111027530145   111028826414  
111029144609   111029454636   111029668048   111029872540   111030101288  
111030337379   111030581561   111030827339   111031103652   111031406513  
111031616314   111031824595   111032096711   111032359094

454471368

  454747908   455057596   111013251959   111027531865   111028827538  
111029145071   111029454894   111029668071   111029872551   111030103156  
111030337447   111030581583   111030827340   111031103663   111031406535  
111031616347   111031824652   111032096722   111032359151

454471418

  454747916   455057679   111013256202   111027535667   111028827662  
111029145150   111029454951   111029668138   111029872562   111030103202  
111030337470   111030581594   111030827395   111031103696   111031406546  
111031616729   111031824663   111032096755   111032359195

454471608

  454747924   455057810   111013258271   111027542025   111028827673  
111029145161   111029454962   111029668194   111029872607   111030103213  
111030337526   111030581695   111030827418   111031103742   111031406580  
111031616741   111031824708   111032096766   111032359241

454471731

  454748005   455057935   111013258338   111027546276   111028827752  
111029145194   111029455019   111029668206   111029872618   111030103279  
111030337548   111030581707   111030827429   111031104798   111031407064  
111031616774   111031824720   111032096913   111032359331

454471756

  454748179   455058016   111013258798   111027547143   111028827853  
111029145217   111029455031   111029668217   111029873248   111030103347  
111030337582   111030581729   111030828093   111031104833   111031407109  
111031616820   111031824854   111032097048   111032359634

454471855

  454748443   455058032   111013258877   111027548234   111028827998  
111029145992   111029455064   111029668644   111029873260   111030103516  
111030337605   111030581730   111030828105   111031105429   111031407110  
111031616831   111031824865   111032097138   111032359780

454472028

  454748567   455058057   111013258945   111027548795   111028828113  
111029146027   111029455075   111029668699   111029873529   111030103561  
111030337649   111030581741   111030828127   111031105485   111031407165  
111031616864   111031825046   111032097150   111032360658

454472036

  454748617   455058198   111013259126   111027549145   111028828157  
111029146038   111029455165   111029669139   111029873530   111030103572  
111030337694   111030581774   111030828240   111031105496   111031407198  
111031616897   111031825484   111032097307   111032360692

454472226

  454748666   455058255   111013263277   111027549594   111028828168  
111029146162   111029455187   111029669218   111029873541   111030103606  
111030337751   111030581808   111030828251   111031105519   111031407277  
111031616910   111031825596   111032097329   111032360748

454472366

  454748716   455058446   111013264009   111027550237   111028828191  
111029146207   111029455233   111029669241   111029873552   111030103628  
111030337762   111030581819   111030828420   111031105575   111031407299  
111031616932   111031825619   111032097363   111032360759

454472424

  454748724   455058511   111013264818   111027550406   111028828438  
111029146274   111029455244   111029669263   111029873563   111030103639  
111030337829   111030581820   111030828442   111031105632   111031407345  
111031616954   111031825620   111032097374   111032360771

454472481

  454748732   455058602   111013265954   111027551148   111028829103  
111029146296   111029455356   111029669285   111029873574   111030103662  
111030337852   111030581831   111030828453   111031105643   111031407356  
111031616965   111031825653   111032097385   111032360782

454472531

  454748757   455058636   111013268430   111027552981   111028829349  
111029146308   111029455402   111029669331   111029873664   111030103741  
111030338527   111030581875   111030828565   111031105654   111031407457  
111031617269   111031825709   111032097396   111032360805

454472622

  454748906   455058651   111013279544   111027554220   111028829877  
111029146364   111029455671   111029669454   111029873697   111030103774  
111030338538   111030581932   111030828587   111031105722   111031407525  
111031617281   111031825787   111032097419   111032360838

454472655

  454748955   455058735   111013280478   111027556750   111028829978  
111029146397   111029455693   111029669487   111029873709   111030103808  
111030338561   111030581943   111030828622   111031105867   111031407626  
111031617292   111031825800   111032097497   111032360849

454473000

  454749045   455058768   111013280670   111027558381   111028830059  
111029146689   111029455705   111029669500   111029873710   111030104045  
111030338628   111030581965   111030828655   111031106093   111031407660  
111031617337   111031826283   111032097543   111032360939

454473026

  454749086   455058875   111013282379   111027559089   111028830082  
111029146724   111029455772   111029669522   111029873776   111030104067  
111030338651   111030582067   111030828666   111031106105   111031407671  
111031617382   111031826407   111032097633   111032360984

454473158

  454749177   455058933   111013283189   111027561857   111028830093  
111029146858   111029455794   111029669566   111029873833   111030104078  
111030338673   111030582078   111030828712   111031106374   111031407738  
111031617517   111031826429   111032097688   111032361019

454473281

  454749243   455059055   111013286216   111027564412   111028830116  
111029147477   111029455862   111029669599   111029873888   111030104089  
111030338695   111030582102   111030829128   111031106385   111031407761  
111031617595   111031826452   111032097699   111032361042

454473398

  454749383   455059097   111013290840   111027566289   111028830194  
111029149794   111029455873   111029669634   111029873956   111030104090  
111030338763   111030582157   111030829229   111031106464   111031407930  
111031617607   111031826463   111032097756   111032361064

454473463

  454749557   455059147   111013291199   111027569473   111028830307  
111029149851   111029456481   111029669656   111029874126   111030104146  
111030338808   111030582922   111030829285   111031106576   111031408616  
111031617629   111031826496   111032097789   111032361143

454473679

  454749565   455059162   111013293911   111027570688   111028830341  
111029150303   111029456526   111029669667   111029874171   111030104157  
111030338853   111030583585   111030829308   111031106598   111031408717  
111031617663   111031826553   111032097790   111032361222

454473943

  454749573   455059337   111013294024   111027574514   111028830396  
111029150314   111029456571   111029669735   111029874205   111030104180  
111030338864   111030583631   111030829331   111031107667   111031408773  
111031617708   111031826586   111032097857   111032361277

454474008

  454749722   455059485   111013297993   111027575616   111028830420  
111029150336   111029456627   111029669803   111029874250   111030104214  
111030339270   111030583877   111030829386   111031107780   111031410091  
111031617719   111031826610   111032097880   111032361390

454474073

  454749730   455059725   111013298095   111027576404   111028830521  
111029150370   111029456638   111029669881   111029874272   111030104225  
111030339326   111030583899   111030829409   111031107869   111031410114  
111031617720   111031826621   111032097970   111032361413

454474149

  454749748   455059733   111013302552   111027588597   111028830600  
111029150381   111029456773   111029669960   111029874395   111030104382  
111030339629   111030583934   111030829454   111031107915   111031410158  
111031617742   111031826654   111032098038   111032361446

454474214

  454749771   455059758   111013302642   111027589082   111028831285  
111029150460   111029456784   111029670052   111029874407   111030104416  
111030339630   111030583945   111030829511   111031107960   111031410327  
111031617775   111031826698   111032098106   111032361468

454474271

  454749839   455059865   111013302901   111027592480   111028831409  
111029150516   111029456807   111029670164   111029874430   111030104449  
111030339674   111030583967   111030829522   111031107982   111031410361  
111031617786   111031826755   111032099893   111032361503

454474339

  454749896   455059923   111013304385   111027592491   111028831410  
111029150527   111029456852   111029670221   111029874621   111030104517  
111030339685   111030584014   111030829544   111031108028   111031410383  
111031617821   111031826766   111032100009   111032362054

454474347

  454750035   455060087   111013304969   111027595371   111028831465  
111029150617   111029457516   111029670388   111029874676   111030104584  
111030339731   111030584115   111030829555   111031108051   111031410406  
111031617955   111031826777   111032100021   111032362065

454474552

  454750092   455060111   111013305016   111027599005   111028831533  
111029150640   111029457538   111029670445   111029874755   111030104696  
111030339742   111030584137   111030829601   111031108062   111031410417  
111031617977   111031826801   111032100043   111032362098

454474560

  454750183   455060277   111013313048   111027599263   111028831555  
111029150684   111029457550   111029670456   111029874812   111030105563  
111030339809   111030584216   111030830760   111031108107   111031410462  
111031618046   111031826856   111032100054   111032362155

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454474677

  454750365   455060368   111013314779   111027600008   111028831588  
111029150718   111029457561   111029670467   111029874834   111030105596  
111030339810   111030584261   111030830816   111031108118   111031410608  
111031618068   111031826878   111032100100   111032362245

454474800

  454750381   455060376   111013315905   111027602707   111028831645  
111029150729   111029457796   111029671558   111029874845   111030105619  
111030339843   111030584306   111030830827   111031108129   111031410620  
111031618844   111031826902   111032100133   111032363011

454474909

  454750449   455060459   111013316333   111027606936   111028831690  
111029151078   111029457853   111029671581   111029874890   111030105653  
111030339854   111030585037   111030830838   111031108130   111031410631  
111031618866   111031826946   111032100144   111032363178

454475443

  454750472   455060897   111013318739   111027609669   111028831702  
111029151517   111029458281   111029671615   111029874957   111030105664  
111030340104   111030585105   111030830849   111031108141   111031410642  
111031618888   111031827015   111032101044   111032363190

454475534

  454750498   455061200   111013321036   111027613574   111028831746  
111029151809   111029458292   111029671660   111029875059   111030105765  
111030340159   111030585251   111030830917   111031108163   111031410732  
111031618934   111031827105   111032101066   111032363202

454475716

  454750563   455061218   111013321115   111027615453   111028831791  
111029151832   111029458304   111029671749   111029875082   111030105800  
111030340238   111030585273   111030830940   111031108466   111031410787  
111031618956   111031827149   111032101077   111032363213

454475849

  454750571   455061317   111013326334   111027619097   111028831926  
111029151843   111029458393   111029671772   111029875093   111030105833  
111030340261   111030585307   111030831042   111031108488   111031410822  
111031618967   111031827161   111032101088   111032363280

454475880

  454750803   455061341   111013336919   111027622136   111028832039  
111029151900   111029458461   111029671817   111029875172   111030105912  
111030340362   111030585363   111030831154   111031108523   111031410888  
111031618978   111031827194   111032101134   111032363314

454475963

  454750829   455061499   111013336931   111027625094   111028832129  
111029151988   111029458483   111029671918   111029875183   111030105945  
111030341239   111030585408   111030831165   111031108545   111031410901  
111031619148   111031827240   111032101178   111032363347

454476144

  454750928   455061697   111013340116   111027625465   111028832152  
111029152024   111029458641   111029671929   111029875206   111030106003  
111030341318   111030585420   111030831187   111031108589   111031410934  
111031619182   111031827284   111032101190   111032363369

454476367

  454751124   455061705   111013342253   111027627704   111028832703  
111029152136   111029458720   111029671930   111029875486   111030106069  
111030341363   111030586061   111030831200   111031108613   111031410945  
111031619250   111031828016   111032101202   111032363381

454476417

  454751249   455061762   111013346921   111027628222   111028833478  
111029152158   111029458764   111029672032   111029875510   111030106171  
111030341385   111030586106   111030831402   111031108668   111031410956  
111031619351   111031828072   111032101235   111032363392

454476425

  454751520   455061796   111013347393   111027628255   111028833759  
111029152192   111029458810   111029672054   111029875587   111030106238  
111030341419   111030586139   111030831468   111031109603   111031410989  
111031619407   111031828083   111032101279   111032363459

454476466

  454751546   455061820   111013347584   111027635961   111028833782  
111029152204   111029458821   111029672076   111029875600   111030106418  
111030341464   111030586173   111030831480   111031109625   111031410990  
111031619429   111031828498   111032101347   111032363505

454476524

  454751652   455062208   111013353064   111027636298   111028833872  
111029152215   111029458832   111029672087   111029875677   111030106429  
111030341486   111030586229   111030831514   111031109670   111031411003  
111031619519   111031829466   111032101437   111032363943

454476540

  454751660   455062299   111013356203   111027636502   111028833883  
111029152226   111029459394   111029672100   111029875789   111030106441  
111030341497   111030586612   111030831547   111031110111   111031411069  
111031619564   111031829488   111032101460   111032363998

454476664

  454751686   455062323   111013361030   111027643162   111028833962  
111029152248   111029459417   111029672133   111029875969   111030106452  
111030341510   111030586645   111030832403   111031110144   111031411148  
111031619575   111031829501   111032101538   111032364067

454476680

  454751793   455062380   111013366552   111027646402   111028833973  
111029152293   111029459428   111029672155   111029875970   111030106496  
111030341655   111030586779   111030832481   111031110302   111031411159  
111031619609   111031829534   111032101572   111032364078

454476706

  454751942   455062422   111013366989   111027648336   111028834503  
111029152349   111029459451   111029672212   111029876027   111030106553  
111030341846   111030586869   111030832548   111031110391   111031411182  
111031619621   111031829589   111032102023   111032364089

454476722

  454751983   455062455   111013367159   111027648381   111028834558  
111029152350   111029459507   111029672256   111029876038   111030106564  
111030341903   111030587512   111030832560   111031110818   111031411272  
111031619991   111031829624   111032102089   111032364102

454476938

  454752023   455062513   111013371705   111027650137   111028834615  
111029152383   111029459642   111029672278   111029876094   111030106575  
111030341947   111030587523   111030832683   111031110931   111031412295  
111031620016   111031829679   111032102236   111032364124

454476946

  454752148   455062539   111013373213   111027656100   111028834637  
111029152417   111029459675   111029672335   111029876139   111030106610  
111030341958   111030587545   111030832706   111031110997   111031412318  
111031620049   111031829680   111032102247   111032364146

454477035

  454752361   455062745   111013373550   111027657741   111028834851  
111029152439   111029459709   111029672346   111029876308   111030106621  
111030342117   111030587578   111030832717   111031111011   111031412329  
111031620050   111031829703   111032102258   111032364191

454477084

  454752734   455062901   111013374775   111027659136   111028834918  
111029152451   111029459710   111029672357   111029876320   111030106643  
111030342151   111030587590   111030832728   111031111763   111031412352  
111031620061   111031829714   111032102359   111032364203

454477100

  454752817   455063016   111013380851   111027663906   111028835234  
111029152462   111029459721   111029672379   111029876353   111030106755  
111030342195   111030587668   111030832807   111031111774   111031412475  
111031620072   111031829758   111032102371   111032364506

454477126

  454752908   455063057   111013383809   111027667292   111028835302  
111029152596   111029459732   111029672391   111029876678   111030106766  
111030342207   111030588052   111030832997   111031111853   111031412497  
111031620173   111031829826   111032102450   111032364562

454477316

  454752916   455063115   111013384822   111027669159   111028835740  
111029152653   111029459765   111029672425   111029876959   111030106799  
111030342218   111030588096   111030833088   111031111886   111031412587  
111031620230   111031829938   111032102573   111032364629

454477365

  454752999   455063354   111013385632   111027671174   111028835830  
111029152686   111029459787   111029672447   111029877174   111030106812  
111030342296   111030588108   111030833112   111031111932   111031412633  
111031620252   111031829949   111032102809   111032364630

454477738

  454753021   455063370   111013386004   111027671725   111028835874  
111029152743   111029459811   111029672605   111029877590   111030106924  
111030342308   111030588175   111030833145   111031111998   111031412644  
111031620274   111031829961   111032102810   111032364663

454477761

  454753054   455063404   111013386015   111027674672   111028835919  
111029153429   111029459844   111029672672   111029877657   111030106968  
111030342421   111030588265   111030833156   111031112214   111031412655  
111031620320   111031830008   111032102821   111032364764

454477779

  454753591   455063479   111013387690   111027675190   111028836167  
111029153430   111029459877   111029672717   111029877893   111030106980  
111030342443   111030588298   111030833167   111031112258   111031412677  
111031620386   111031830019   111032102832   111032364786

454477910

  454753989   455063560   111013396241   111027676775   111028836178  
111029153452   111029459899   111029673459   111029877961   111030107026  
111030342500   111030588355   111030833224   111031112393   111031412723  
111031620432   111031830031   111032102911   111032364797

454478017

  454754219   455063602   111013397006   111027677686   111028836202  
111029153474   111029459901   111029673460   111029878052   111030107071  
111030342533   111030588423   111030833280   111031113024   111031412745  
111031620454   111031830053   111032102933   111032364843

454478462

  454754409   455063958   111013399862   111027679497   111028836314  
111029153519   111029459912   111029673471   111029878401   111030107116  
111030342544   111030588478   111030834843   111031113608   111031412767  
111031620476   111031830064   111032102944   111032364898

454478488

  454754466   455064170   111013417469   111027680613   111028836381  
111029153575   111029460565   111029673505   111029878412   111030107138  
111030342555   111030588489   111030834887   111031113631   111031412802  
111031620500   111031830503   111032102955   111032364944

454478611

  454754581   455064204   111013420058   111027680792   111028836471  
111029153610   111029460576   111029673617   111029878445   111030107149  
111030342599   111030588580   111030834999   111031113642   111031412813  
111031620645   111031830536   111032103147   111032365316

454478793

  454754748   455064295   111013421239   111027681456   111028836729  
111029153665   111029460587   111029673640   111029878456   111030107183  
111030343062   111030588625   111030835002   111031113675   111031412891  
111031620667   111031830558   111032103473   111032365327

454478967

  454754847   455064303   111013421633   111027681502   111028838901  
111029153676   111029460622   111029673662   111029878478   111030107217  
111030343073   111030588861   111030835114   111031113709   111031412903  
111031620690   111031830626   111032103529   111032365338

454479031

  454754888   455064337   111013421857   111027685393   111028839137  
111029153711   111029460644   111029673718   111029878513   111030108555  
111030343118   111030588940   111030835136   111031113798   111031412914  
111031620746   111031830895   111032103574   111032365372

454479155

  454755232   455064402   111013422005   111027692087   111028839238  
111029153845   111029460666   111029673752   111029878557   111030108566  
111030343196   111030588951   111030835271   111031113811   111031412970  
111031620768   111031830918   111032103631   111032365406

454479171

  454755273   455064576   111013422072   111027694595   111028839306  
111029153856   111029460677   111029673820   111029878568   111030108588  
111030343219   111030589008   111030835282   111031113866   111031413027  
111031620869   111031831009   111032103675   111032365451

454479262

  454755331   455064600   111013425446   111027697060   111028839339  
111029153867   111029460712   111029673831   111029878579   111030108634  
111030343332   111030589020   111030835361   111031113934   111031413061  
111031620892   111031831032   111032103732   111032365495

454479320

  454755364   455064642   111013425514   111027697105   111028839362  
111029153878   111029460745   111029673853   111029878737   111030108713  
111030343343   111030589200   111030835406   111031113989   111031413106  
111031620915   111031831054   111032103743   111032365507

454479403

  454755372   455064667   111013426368   111027703709   111028839418  
111029155229   111029460756   111029673886   111029878760   111030108791  
111030343668   111030589558   111030835428   111031113990   111031413162  
111031620948   111031831098   111032103798   111032365518

454479437

  454755497   455064923   111013429697   111027703967   111028839441  
111029155274   111029460789   111029673897   111029878838   111030108904  
111030343679   111030589592   111030835451   111031114025   111031413319  
111031620960   111031831122   111032103822   111032365530

454479569

  454755513   455064980   111013430396   111027704441   111028839519  
111029155353   111029460802   111029673909   111029878850   111030108982  
111030343972   111030589682   111030835552   111031114069   111031413443  
111031621837   111031831188   111032103844   111032365541

454479601

  454755711   455065235   111013430655   111027712114   111028839553  
111029155926   111029460903   111029673910   111029878861   111030109006  
111030344018   111030589705   111030835653   111031114070   111031413498  
111031621871   111031831245   111032103888   111032366036

454479650

  454755729   455065417   111013440083   111027716400   111028839575  
111029156040   111029460992   111029673954   111029878883   111030109073  
111030344041   111030589716   111030835710   111031114081   111031413522  
111031621893   111031831289   111032104069   111032366047

454479734

  454755737   455065490   111013440904   111027718468   111028839610  
111029156084   111029461005   111029673998   111029878917   111030109084  
111030344052   111030589727   111030835787   111031114126   111031414163  
111031621916   111031831458   111032104092   111032366058

454479759

  454755919   455065680   111013442984   111027718930   111028839621  
111029156095   111029461016   111029674023   111029878973   111030109141  
111030344142   111030589749   111030835798   111031114216   111031414196  
111031621927   111031831874   111032104137   111032366081

454479767

  454756131   455065722   111013443581   111027720517   111028839698  
111029156196   111029461038   111029674045   111029879031   111030109163  
111030344221   111030589772   111030835833   111031114249   111031414220  
111031621938   111031831885   111032104160   111032366137

454479817

  454756149   455065987   111013452110   111027720539   111028839801  
111029156220   111029461050   111029674551   111029879109   111030109242  
111030344388   111030589806   111030835866   111031114250   111031414310  
111031621972   111031831931   111032104205   111032366160

454480005

  454756313   455066118   111013452930   111027721136   111028839957  
111029156286   111029461094   111029674562   111029879581   111030109253  
111030344434   111030589851   111030835877   111031114306   111031414354  
111031622018   111031831942   111032104216   111032366193

454480047

  454756339   455066217   111013453818   111027729336   111028839991  
111029156310   111029461106   111029674618   111029879592   111030109286  
111030344489   111030589873   111030835888   111031114687   111031414455  
111031622052   111031832022   111032104250   111032366249

454480112

  454756438   455066241   111013456664   111027731935   111028840005  
111029156365   111029461151   111029674674   111029879615   111030109512  
111030344883   111030590325   111030836036   111031114698   111031414578  
111031622063   111031832044   111032104261   111032366250

454480393

  454756511   455066381   111013458116   111027732723   111028840061  
111029156376   111029461162   111029674708   111029880044   111030109578  
111030344906   111030590606   111030836058   111031114711   111031414679  
111031622074   111031832055   111032106814   111032366261

454480542

  454756594   455066449   111013459252   111027735704   111028840117  
111029156624   111029461320   111029674720   111029880066   111030109602  
111030345008   111030590651   111030836069   111031116005   111031414736  
111031622085   111031832099   111032106836   111032366294

454480591

  454756644   455066506   111013459319   111027735973   111028840634  
111029156635   111029461353   111029674944   111029880077   111030109635  
111030345446   111030590796   111030836092   111031116016   111031414792  
111031622096   111031832156   111032106847   111032366395

454480823

  454756719   455066514   111013462100   111027736480   111028840690  
111029156691   111029461454   111029675024   111029880123   111030109646  
111030345479   111030590808   111030836104   111031116049   111031414804  
111031622120   111031832224   111032106881   111032366407

454480849

  454756784   455066621   111013463493   111027740755   111028840858  
111029156714   111029461498   111029675035   111029880145   111030109680  
111030345480   111030590886   111030837015   111031116072   111031414815  
111031622175   111031832235   111032106904   111032366452

454481003

  454756800   455066712   111013463549   111027742016   111028840915  
111029156815   111029461522   111029675046   111029880167   111030109691  
111030345525   111030591001   111030837026   111031116106   111031414826  
111031622502   111031832257   111032106926   111032366463

454481052

  454756925   455066761   111013476802   111027744074   111028840982  
111029156837   111029461599   111029675068   111029880189   111030109736  
111030345536   111030591023   111030837082   111031116128   111031414859  
111031622568   111031832279   111032106948   111032366508

454481151

  454757063   455066878   111013477689   111027744715   111028841006  
111029156927   111029461904   111029675147   111029880213   111030109770  
111030345558   111030591067   111030837093   111031116207   111031415029  
111031622579   111031832303   111032106959   111032366890

454481201

  454757071   455066936   111013478185   111027747347   111028841039  
111029156961   111029462376   111029675158   111029880235   111030109848  
111030345682   111030591427   111030837105   111031116229   111031415074  
111031622580   111031832325   111032106960   111032366935

454481243

  454757105   455066977   111013479704   111027749406   111028841095  
111029157074   111029462387   111029675169   111029880246   111030109871  
111030345693   111030591472   111030837116   111031116274   111031415119  
111031622771   111031832347   111032107006   111032366980

454481250

  454757303   455067132   111013480133   111027749484   111028841208  
111029157210   111029462398   111029675170   111029880268   111030109882  
111030345727   111030591539   111030837284   111031116285   111031415142  
111031622838   111031832369   111032107017   111032366991

454481292

  454757501   455067207   111013480425   111027752398   111028841219  
111029157243   111029462578   111029675181   111029880280   111030110110  
111030345783   111030591562   111030837307   111031116320   111031415186  
111031622872   111031833573   111032107073   111032367026

454481318

  454757568   455067215   111013480470   111027754693   111028841387  
111029157265   111029462590   111029675215   111029880303   111030110637  
111030345817   111030591573   111030837318   111031116331   111031415209  
111031622894   111031833685   111032107107   111032367037

454481326

  454757774   455067223   111013480997   111027757573   111028842827  
111029157298   111029462602   111029675226   111029880347   111030110659  
111030345828   111030591595   111030837341   111031116432   111031415221  
111031622906   111031833696   111032107174   111032367093

454481862

  454757790   455067496   111013481987   111027757629   111028843301  
111029157333   111029462613   111029675282   111029880415   111030110682  
111030345840   111030591607   111030837396   111031116454   111031415311  
111031622928   111031833708   111032107219   111032367127

454481938

  454757816   455067777   111013485431   111027760623   111028843367  
111029157344   111029462624   111029675439   111029880752   111030110693  
111030345895   111030591630   111030837442   111031116476   111031415333  
111031622962   111031833719   111032108681   111032367240

454482183

  454758145   455067926   111013488894   111027762726   111028843536  
111029157355   111029462668   111029675495   111029880763   111030110738  
111030345918   111030591663   111030837510   111031116713   111031415445  
111031622973   111031833731   111032108737   111032367262

454482233

  454758392   455068031   111013489491   111027764188   111028843783  
111029157388   111029462680   111029675530   111029880774   111030110750  
111030345929   111030591674   111030837565   111031116746   111031415456  
111031622995   111031833775   111032108782   111032367273

454482258

  454758632   455068049   111013493755   111027764212   111028843862  
111029158086   111029462905   111029675552   111029880785   111030110839  
111030346043   111030592103   111030837587   111031116803   111031415670  
111031623536   111031833887   111032108827   111032367295

454482381

  454758699   455068130   111013495847   111027764357   111028843963  
111029158110   111029462927   111029675596   111029880819   111030110907  
111030346076   111030592158   111030837611   111031116836   111031416299  
111031623558   111031833933   111032109008   111032367318

454482399

  454758715   455068452   111013496523   111027767844   111028844100  
111029158222   111029462949   111029676003   111029880842   111030111009  
111030346087   111030592169   111030837633   111031117017   111031416356  
111031623581   111031833977   111032109053   111032367442

454482415

  454758723   455068502   111013496961   111027768733   111028844324  
111029158592   111029462950   111029676115   111029880864   111030111098  
111030347123   111030592271   111030837666   111031117084   111031416367  
111031623626   111031834035   111032109064   111032367510

454482464

  454758897   455068536   111013497614   111027769105   111028844391  
111029158660   111029462961   111029676249   111029880886   111030111122  
111030347189   111030592833   111030837723   111031117107   111031416402  
111031623671   111031834091   111032109086   111032367543

 

SCH-A-32



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number       Loan Number      
Loan Number       Loan Number       Loan Number         Loan Number      

454482506

  454759002   455068593   111013497782   111027770691   111028844436  
111029158682   111029462972   111029676373   111029880909   111030111177  
111030347224   111030592855   111030837790   111031117130   111031416457  
111031623716   111031834147   111032109110   111032367576

454482514

  454759010   455068718   111013499762   111027774314   111028844830  
111029158738   111029463018   111029676542   111029880921   111030111188  
111030347291   111030593160   111030837824   111031117141   111031416468  
111031623738   111031834170   111032109121   111032367655

454482522

  454759093   455068734   111013500024   111027774628   111028844885  
111029158806   111029463052   111029676564   111029881090   111030111199  
111030347303   111030593283   111030837879   111031117163   111031416761  
111031624133   111031834226   111032109165   111032367745

454482548

  454759416   455068809   111013500293   111027781200   111028844908  
111029158817   111029463119   111029676586   111029881146   111030111324  
111030347381   111030593306   111030837891   111031117332   111031416772  
111031624166   111031834305   111032109176   111032367767

454482696

  454759457   455068858   111013500518   111027781457   111028845268  
111029158851   111029463164   111029676845   111029881180   111030111335  
111030347392   111030593351   111030837914   111031117466   111031416806  
111031624199   111031834394   111032109187   111032367789

454482829

  454759549   455069252   111013501687   111027783178   111028845291  
111029158929   111029463175   111029677071   111029881191   111030111481  
111030347639   111030593418   111030838117   111031117545   111031416828  
111031624302   111031834406   111032109233   111032367824

454482951

  454759598   455069377   111013505973   111027783257   111028845303  
111029159032   111029463210   111029677172   111029881247   111030111515  
111030347729   111030593463   111030838218   111031117646   111031416884  
111031624313   111031834439   111032109255   111032367879

454483041

  454759606   455069443   111013506008   111027787846   111028845325  
111029159065   111029463232   111029677273   111029881281   111030111560  
111030347741   111030593485   111030838252   111031117703   111031416985  
111031624335   111031834462   111032109266   111032367914

454483298

  454759671   455069450   111013514580   111027794158   111028845392  
111029159087   111029463287   111029677295   111029881304   111030111582  
111030348157   111030593519   111030838263   111031117714   111031417032  
111031624368   111031834473   111032109480   111032367936

454483538

  454759705   455069484   111013515389   111027797331   111028845538  
111029159100   111029463355   111029677329   111029881562   111030111627  
111030348168   111030593621   111030838274   111031118692   111031417122  
111031624391   111031834541   111032111067   111032367969

454483587

  454759820   455069542   111013518483   111027797656   111028845550  
111029159155   111029463377   111029677341   111029881584   111030111649  
111030348180   111030593632   111030838937   111031118715   111031417155  
111031624403   111031834552   111032111089   111032368050

454483611

  454759861   455069682   111013519844   111027798466   111028845617  
111029159166   111029463388   111029677385   111029881652   111030111728  
111030348922   111030593665   111030838948   111031118726   111031417278  
111031624414   111031834596   111032111135   111032368072

454483744

  454759903   455069732   111013524277   111027801663   111028845640  
111029159188   111029463434   111029677947   111029881685   111030111739  
111030348944   111030593700   111030839006   111031118737   111031417302  
111031624447   111031834619   111032111157   111032368139

454483777

  454759960   455069773   111013528372   111027801708   111028845684  
111029159245   111029463467   111029677981   111029881719   111030111829  
111030349080   111030593722   111030839017   111031118760   111031417380  
111031624470   111031834664   111032111214   111032368140

454484056

  454759978   455069823   111013528765   111027801887   111028845741  
111029159302   111029463490   111029677992   111029881731   111030111841  
111030349114   111030593733   111030839095   111031118827   111031417436  
111031624515   111031835069   111032111270   111032368218

454484080

  454760034   455069898   111013528956   111027807490   111028845752  
111029159313   111029463502   111029678027   111029881786   111030112099  
111030349642   111030593799   111030839129   111031118861   111031417683  
111031624560   111031835081   111032111315   111032368241

454484239

  454760224   455069955   111013529126   111027809391   111028846078  
111029159391   111029463737   111029678050   111029881797   111030112202  
111030349709   111030594352   111030839141   111031119019   111031417717  
111031624616   111031835126   111032111337   111032368319

454484395

  454760364   455069989   111013530027   111027810001   111028846102  
111029159403   111029463973   111029678061   111029881809   111030112280  
111030349710   111030594363   111030839196   111031119097   111031417740  
111031624661   111031835148   111032111359   111032368320

454484536

  454760919   455069997   111013532186   111027811259   111028846135  
111029159425   111029463984   111029678072   111029881810   111030112325  
111030349732   111030594442   111030839208   111031119110   111031417762  
111031624683   111031836699   111032111416   111032368342

454484627

  454761180   455070078   111013532399   111027812339   111028846191  
111029159504   111029464031   111029678498   111029881832   111030112358  
111030349787   111030594521   111030839219   111031119121   111031418112  
111031624717   111031836745   111032111427   111032368364

454484668

  454761230   455070094   111013532467   111027817514   111028846315  
111029159548   111029464064   111029678522   111029882169   111030112392  
111030349800   111030594543   111030839242   111031119154   111031418123  
111031624739   111031836789   111032111449   111032368601

454484718

  454761255   455070235   111013532625   111027818098   111028846494  
111029159559   111029464075   111029678577   111029882170   111030112404  
111030349888   111030594587   111030839747   111031119277   111031418145  
111031624784   111031836824   111032111450   111032368634

454484890

  454761305   455070250   111013532669   111027818874   111028846539  
111029159582   111029464165   111029678601   111029882697   111030112415  
111030349899   111030595061   111030839781   111031120785   111031418156  
111031624841   111031836880   111032111461   111032368689

454485004

  454761396   455070284   111013533536   111027820350   111028846551  
111029159605   111029464211   111029678656   111029882709   111030112471  
111030349934   111030595117   111030839792   111031120820   111031418202  
111031624885   111031836914   111032111607   111032368690

454485053

  454761453   455070359   111013533996   111027821340   111028846562  
111029159863   111029464277   111029678678   111029882743   111030112594  
111030350059   111030595139   111030839837   111031120864   111031418291  
111031624919   111031836958   111032111630   111032368702

454485079

  454761552   455070375   111013536067   111027822587   111028847619  
111029159942   111029464288   111029678689   111029882754   111030112673  
111030350071   111030595140   111030839949   111031120875   111031418336  
111031624931   111031836981   111032111696   111032368713

454485145

  454761867   455070433   111013538340   111027825164   111028847743  
111029160001   111029464301   111029678713   111029882765   111030112718  
111030350273   111030595218   111030839961   111031120921   111031418448  
111031625011   111031837027   111032111719   111032368757

454485269

  454762113   455070441   111013538621   111027825513   111028847765  
111029160034   111029464750   111029678724   111029882787   111030113135  
111030350284   111030595308   111030839983   111031121001   111031420014  
111031625426   111031837151   111032111731   111032368779

454485293

  454762170   455070458   111013539813   111027825647   111028847822  
111029160180   111029464761   111029678791   111029882800   111030113146  
111030350352   111030595319   111030839994   111031121078   111031420058  
111031625460   111031837173   111032111742   111032368791

454485376

  454762253   455070466   111013539925   111027827155   111028847877  
111029160483   111029464772   111029678869   111029882811   111030113179  
111030350363   111030595386   111030840031   111031121157   111031420654  
111031625471   111031837207   111032111753   111032368869

454485426

  454762618   455070516   111013540602   111027830137   111028848025  
111029160528   111029464817   111029678870   111029882855   111030113247  
111030350374   111030595443   111030840053   111031121191   111031420665  
111031625527   111031837296   111032111775   111032368870

454485434

  454762626   455070573   111013541254   111027830283   111028848092  
111029160977   111029464839   111029678892   111029882866   111030113304  
111030350431   111030595511   111030840200   111031121269   111031420812  
111031625617   111031837320   111032111933   111032368881

454485517

  454762733   455070961   111013545731   111027833770   111028848104  
111029161080   111029464918   111029679433   111029882912   111030113382  
111030351342   111030595533   111030840233   111031121270   111031420834  
111031625640   111031837375   111032112417   111032368892

454485525

  454762741   455070995   111013546271   111027836649   111028848722  
111029161091   111029464930   111029679455   111029882923   111030113405  
111030351364   111030595544   111030840615   111031121359   111031420856  
111031625651   111031837409   111032112473   111032369040

454485541

  454762865   455071209   111013549982   111027838270   111028848799  
111029161350   111029464941   111029679466   111029882978   111030113720  
111030351397   111030595577   111030840626   111031121405   111031420902  
111031625730   111031837454   111032112495   111032369051

454485590

  454762980   455071316   111013551907   111027838359   111028848801  
111029161417   111029465133   111029679488   111029883036   111030113731  
111030351410   111030595588   111030840671   111031121461   111031420968  
111031625763   111031837498   111032112608   111032369084

454485905

  454763111   455071340   111013553831   111027838630   111028848834  
111029161484   111029465144   111029679512   111029883092   111030113742  
111030351443   111030595612   111030840705   111031121663   111031421015  
111031625819   111031837533   111032112686   111032369095

454486119

  454763244   455071399   111013557240   111027839080   111028848845  
111029161529   111029465188   111029679523   111029883115   111030113753  
111030351454   111030595634   111030841289   111031121719   111031421048  
111031625897   111031837544   111032112709   111032369174

454486184

  454763269   455071472   111013557273   111027839833   111028848867  
111029161552   111029465201   111029679567   111029883171   111030113832  
111030351476   111030595656   111030841302   111031121753   111031421149  
111031625932   111031837612   111032112710   111032369185

454486200

  454763327   455071514   111013558915   111027842286   111028848889  
111029161619   111029466145   111029679589   111029883856   111030113865  
111030351498   111030595702   111030842101   111031121809   111031421161  
111031626012   111031837623   111032112833   111032369196

454486341

  454763418   455071795   111013559501   111027843636   111028849756  
111029161631   111029466156   111029679792   111029883889   111030113911  
111030351555   111030595724   111030842123   111031121810   111031421206  
111031626023   111031837645   111032113227   111032369286

454486408

  454763483   455071803   111013560514   111027843692   111028850062  
111029161721   111029466178   111029679804   111029883890   111030113955  
111030351566   111030595768   111030842134   111031121854   111031421217  
111031626034   111031837656   111032113878   111032369321

454486531

  454763525   455071902   111013562910   111027844794   111028850141  
111029161743   111029466246   111029679815   111029883902   111030113988  
111030351588   111030595791   111030842156   111031121966   111031421284  
111031626067   111031837667   111032114273   111032369365

454486556

  454763731   455072009   111013563573   111027844895   111028850231  
111029161798   111029466280   111029679826   111029883946   111030114002  
111030351601   111030596691   111030842167   111031121988   111031421295  
111031626135   111031837690   111032114341   111032369387

454486663

  454763780   455072090   111013566824   111027848170   111028850253  
111029161833   111029466303   111029679837   111029883979   111030114103  
111030351612   111030596703   111030842178   111031121999   111031421329  
111031626821   111031837735   111032114363   111032369400

454486671

  454763988   455072207   111013569872   111027854021   111028850264  
111029161934   111029466336   111029679859   111029884015   111030114293  
111030351634   111030596714   111030842213   111031122002   111031421330  
111031626854   111031837768   111032114419   111032369411

454486747

  454764010   455072298   111013572012   111027854111   111028850365  
111029162070   111029466347   111029679882   111029884127   111030114305  
111030351690   111030596736   111030842246   111031122080   111031421363  
111031626944   111031837791   111032114576   111032369589

454486846

  454764069   455072306   111013572999   111027855493   111028850422  
111029162081   111029466471   111029679893   111029884150   111030114406  
111030351702   111030596949   111030842314   111031122103   111031421408  
111031626966   111031839883   111032114745   111032369668

454486853

  454764150   455072363   111013575194   111027855729   111028850444  
111029162182   111029466493   111029679938   111029884194   111030114697  
111030351713   111030596972   111030842325   111031122686   111031421419  
111031627013   111031839951   111032114879   111032369691

454486895

  454764291   455072488   111013575824   111027859183   111028850455  
111029162227   111029466538   111029679961   111029884217   111030114901  
111030351768   111030597074   111030842381   111031122710   111031421431  
111031627237   111031840009   111032115072   111032369725

454486994

  454764317   455072595   111013576858   111027859194   111028850466  
111029162317   111029466549   111029680019   111029884240   111030115159  
111030351803   111030597153   111030842482   111031122800   111031421532  
111031627259   111031840010   111032115117   111032369905

454487042

  454764333   455072710   111013578827   111027863515   111028850488  
111029162373   111029466561   111029680020   111029884262   111030115351  
111030351836   111030597210   111030842493   111031122811   111031421543  
111031627305   111031840032   111032115724   111032369927

454487083

  454764341   455072793   111013581168   111027863593   111028850668  
111029162463   111029466572   111029680053   111029884813   111030115395  
111030351926   111030597221   111030842527   111031122844   111031421565  
111031627327   111031840043   111032116321   111032369949

454487091

  454764473   455072843   111013585038   111027865157   111028850680  
111029162496   111029466639   111029680389   111029884947   111030115407  
111030351971   111030597243   111030842998   111031122934   111031421600  
111031627361   111031840076   111032116365   111032369972

454487109

  454764929   455072926   111013585588   111027869982   111028850882  
111029162575   111029466640   111029680413   111029884992   111030115418  
111030352646   111030597254   111030843034   111031122978   111031421655  
111031627394   111031840133   111032116433   111032370008

454487273

  454765223   455072934   111013585601   111027872414   111028850950  
111029162609   111029466796   111029680479   111029885072   111030115441  
111030352679   111030597265   111030843045   111031123643   111031421666  
111031627406   111031840144   111032116488   111032370020

454487398

  454765330   455072967   111013586242   111027872537   111028851322  
111029162698   111029466853   111029680480   111029885094   111030115586  
111030352736   111030597388   111030843078   111031123744   111031421677  
111031627596   111031840267   111032116512   111032370198

454487406

  454765363   455072975   111013586512   111027873875   111028851793  
111029163464   111029466875   111029680536   111029885117   111030115755  
111030352758   111030597704   111030843124   111031123856   111031421947  
111031627608   111031840313   111032116523   111032370244

454487661

  454765660   455073015   111013586589   111027874685   111028851805  
111029163510   111029467067   111029680817   111029885128   111030115777  
111030352826   111030597715   111030843157   111031123878   111031421958  
111031627620   111031840368   111032116534   111032370288

454487679

  454765744   455073064   111013586613   111027878421   111028851850  
111029163587   111029467089   111029680839   111029885139   111030115845  
111030353052   111030597760   111030843506   111031123890   111031421970  
111031627776   111031840380   111032116590   111032370716

454487687

  454765785   455073098   111013586961   111027880491   111028851861  
111029163600   111029467124   111029680840   111029885173   111030115856  
111030353074   111030597838   111030843528   111031123913   111031422049  
111031627822   111031840414   111032116950   111032370727

454487828

  454766031   455073148   111013586972   111027883405   111028851917  
111029163677   111029467191   111029680851   111029885566   111030115913  
111030353096   111030597850   111030843573   111031123935   111031422094  
111031627844   111031840436   111032116983   111032370749

454487869

  454766130   455073213   111013586994   111027883416   111028851951  
111029163723   111029467203   111029680873   111029885713   111030115924  
111030353131   111030597951   111030843641   111031123991   111031422218  
111031627855   111031840548   111032117041   111032370817

454488362

  454766155   455073270   111013590214   111027883865   111028852053  
111029163880   111029467225   111029680974   111029885724   111030116037  
111030353175   111030597973   111030843685   111031124015   111031422230  
111031627934   111031840582   111032117074   111032370839

454488388

  454766338   455073379   111013592902   111027883876   111028852110  
111029163891   111029467247   111029680996   111029885735   111030116059  
111030353254   111030598008   111030843775   111031124037   111031422241  
111031627956   111031840650   111032117096   111032370930

454488479

  454766411   455073445   111013593149   111027885115   111028852143  
111029163925   111029467304   111029681021   111029885780   111030116071  
111030353287   111030599009   111030843854   111031124082   111031422274  
111031627990   111031840672   111032117186   111032370941

454488685

  454766494   455073650   111013594409   111027890032   111028852211  
111029163981   111029467360   111029681054   111029885870   111030116105  
111030353399   111030599054   111030843898   111031124183   111031422308  
111031628441   111031840683   111032117209   111032370952

454488701

  454766502   455073684   111013597424   111027890289   111028852323  
111029164038   111029467382   111029681065   111029885904   111030116138  
111030353401   111030599100   111030843911   111031124206   111031422331  
111031628508   111031840784   111032117951   111032371009

454489030

  454766791   455073841   111013597828   111027893170   111028852389  
111029164342   111029467416   111029681111   111029886006   111030116161  
111030353490   111030599155   111030843933   111031124217   111031422353  
111031628520   111031840852   111032117962   111032371380

454489055

  454766940   455073858   111013599459   111027896140   111028852402  
111029164386   111029467438   111029681122   111029886051   111030116307  
111030353546   111030599256   111030843955   111031124284   111031422397  
111031628553   111031840942   111032117973   111032372639

454489063

  454766957   455073882   111013601363   111027898445   111028852457  
111029164410   111029467449   111029681379   111029886062   111030116329  
111030353557   111030599289   111030844046   111031124307   111031422476  
111031628643   111031841033   111032118064   111032372651

454489071

  454767054   455073908   111013605323   111027901664   111028852491  
111029164432   111029467517   111029681380   111029886084   111030116374  
111030353568   111030599302   111030844080   111031124330   111031423130  
111031628654   111031841055   111032118097   111032372718

454489139

  454767138   455073973   111013608775   111027902070   111028852570  
111029164443   111029468170   111029681403   111029886107   111030116431  
111030353591   111030599324   111030844114   111031124363   111031423219  
111031628676   111031841617   111032118165   111032372729

454489345

  454767237   455074054   111013608821   111027902542   111028852783  
111029164454   111029468226   111029681436   111029886118   111030116464  
111030353636   111030599885   111030844125   111031124374   111031423286  
111031628698   111031841730   111032118176   111032372741

454489394

  454767914   455074070   111013609248   111027903138   111028852839  
111029164982   111029468350   111029681469   111029886264   111030116565  
111030354626   111030599942   111030844147   111031124396   111031423466  
111031628799   111031841774   111032118187   111032372820

454489428

  454767989   455074245   111013609349   111027903206   111028853885  
111029165006   111029468361   111029681481   111029886275   111030116633  
111030354873  